Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

[g83781ki01i001.jpg]

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of March 28, 2014

 

among

 

CH2M HILL COMPANIES, LTD.,
CH2M HILL, INC.
OPERATIONS MANAGEMENT INTERNATIONAL, INC.
CH2M HILL ENGINEERS, INC.
CH2M HILL GLOBAL, INC.
CH2M HILL CONSTRUCTORS, INC.
CHVENG, LLC

as Borrowers,

 

THE SUBSIDIARIES OF THE BORROWERS PARTY HERETO,
as Subsidiary Guarantors,

 

and

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and Swing Line Lender,

 

BNP PARIBAS
JPMORGAN CHASE BANK, N.A.,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Syndication Agents

 

and

 

WELLS FARGO SECURITIES, LLC
BNP PARIBAS SECURITIES CORPORATION
J.P. MORGAN SECURITIES LLC
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Book Runners

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

2

 

 

 

 

SECTION 1.01.

CERTAIN DEFINED TERMS

2

 

 

 

 

 

SECTION 1.02.

CERTAIN RULES OF CONSTRUCTION

37

 

 

 

 

ARTICLE II

CREDIT EXTENSIONS

43

 

 

 

 

 

SECTION 2.01.

THE ORIGINAL CREDIT AGREEMENT

43

 

 

 

 

 

SECTION 2.02.

REVOLVING CREDIT LOANS; TERM LOANS

44

 

 

 

 

 

SECTION 2.03.

PROCEDURES FOR BORROWING

45

 

 

 

 

 

SECTION 2.04.

LETTERS OF CREDIT

47

 

 

 

 

 

SECTION 2.05.

SWING LINE LOANS

56

 

 

 

 

 

SECTION 2.06.

PAYMENTS AND PREPAYMENTS

59

 

 

 

 

 

SECTION 2.07.

TERMINATION OR REDUCTION OF AGGREGATE REVOLVING CREDIT COMMITMENTS

61

 

 

 

 

 

SECTION 2.08.

FINAL REPAYMENT OF REVOLVING CREDIT LOANS AND SWING LOANS

62

 

 

 

 

 

SECTION 2.09.

INTEREST; APPLICABLE RATES

62

 

 

 

 

 

SECTION 2.10.

FEES

63

 

 

 

 

 

SECTION 2.11.

COMPUTATIONS OF INTEREST AND FEES

64

 

 

 

 

 

SECTION 2.12.

EVIDENCE OF INDEBTEDNESS

64

 

 

 

 

 

SECTION 2.13.

PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE DEDUCTIONS
AUTOMATICALLY

65

 

 

 

 

 

SECTION 2.14.

SHARING OF PAYMENTS

67

 

 

 

 

 

SECTION 2.15.

INCREASE IN AGGREGATE COMMITMENTS AND INCREMENTAL TERM LOANS

68

 

i

--------------------------------------------------------------------------------


 

 

SECTION 2.16.

CASH COLLATERAL

70

 

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

72

 

 

 

 

 

SECTION 3.01.

TAXES

72

 

 

 

 

 

SECTION 3.02.

ILLEGALITY

75

 

 

 

 

 

SECTION 3.03.

INABILITY TO DETERMINE RATES

76

 

 

 

 

 

SECTION 3.04.

INCREASED COSTS

77

 

 

 

 

 

SECTION 3.05.

COMPENSATION FOR LOSSES

78

 

 

 

 

 

SECTION 3.06.

MITIGATION OBLIGATIONS

79

 

 

 

 

 

SECTION 3.07.

DEFAULTING LENDERS

79

 

 

 

 

 

SECTION 3.08.

REPLACEMENT OF LENDERS

81

 

 

 

 

 

SECTION 3.09.

SURVIVAL

82

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT

82

 

 

 

 

 

SECTION 4.01.

CONDITIONS TO EFFECTIVENESS AND TO INITIAL CREDIT EXTENSION

82

 

 

 

 

 

SECTION 4.02.

CONDITIONS TO ALL CREDIT EXTENSIONS

84

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

85

 

 

 

 

 

SECTION 5.01.

CORPORATE EXISTENCE AND POWER

86

 

 

 

 

 

SECTION 5.02.

CORPORATE AUTHORIZATION; NO CONTRAVENTION

86

 

 

 

 

 

SECTION 5.03.

GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS

86

 

 

 

 

 

SECTION 5.04.

BINDING EFFECT

87

 

 

 

 

 

SECTION 5.05.

LITIGATION

87

 

 

 

 

 

SECTION 5.06.

ERISA COMPLIANCE

87

 

 

 

 

 

SECTION 5.07.

USE OF PROCEEDS

89

 

 

 

 

 

SECTION 5.08.

ENVIRONMENTAL COMPLIANCE

89

 

 

 

 

 

SECTION 5.09.

TAXES

90

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 5.10.

FINANCIAL CONDITION

90

 

 

 

 

 

SECTION 5.11.

MARGIN REGULATIONS; REGULATED ENTITIES

90

 

 

 

 

 

SECTION 5.12.

INTELLECTUAL PROPERTY

91

 

 

 

 

 

SECTION 5.13.

SOLVENCY

91

 

 

 

 

 

SECTION 5.14.

ANTI-TERRORISM LAWS

91

 

 

 

 

 

SECTION 5.15.

FULL DISCLOSURE

92

 

 

 

 

 

SECTION 5.16.

CLASSIFICATION AS SENIOR INDEBTEDNESS

92

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

92

 

 

 

 

 

SECTION 6.01.

FINANCIAL STATEMENTS

92

 

 

 

 

 

SECTION 6.02.

OTHER INFORMATION

94

 

 

 

 

 

SECTION 6.03.

NOTICES

95

 

 

 

 

 

SECTION 6.04.

PRESERVATION OF EXISTENCE, ETC.

96

 

 

 

 

 

SECTION 6.05.

MAINTENANCE OF PROPERTIES

96

 

 

 

 

 

SECTION 6.06.

MAINTENANCE OF INSURANCE

96

 

 

 

 

 

SECTION 6.07.

COMPLIANCE WITH LAWS

97

 

 

 

 

 

SECTION 6.08.

BOOKS AND RECORDS

97

 

 

 

 

 

SECTION 6.09.

INSPECTION RIGHTS

97

 

 

 

 

 

SECTION 6.10.

[RESERVED]

97

 

 

 

 

 

SECTION 6.11.

PAYMENT OF OBLIGATIONS

97

 

 

 

 

 

SECTION 6.12.

COVENANT TO GUARANTEE OBLIGATIONS

98

 

 

 

 

 

SECTION 6.13.

PARI PASSU

98

 

 

 

 

 

SECTION 6.14.

FURTHER ASSURANCES

98

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

99

 

 

 

 

 

SECTION 7.01.

LIENS

99

 

 

 

 

 

SECTION 7.02.

INVESTMENTS

101

 

iii

--------------------------------------------------------------------------------


 

 

SECTION 7.03.

INDEBTEDNESS

102

 

 

 

 

 

SECTION 7.04.

FUNDAMENTAL CHANGES

105

 

 

 

 

 

SECTION 7.05.

DISPOSITIONS

106

 

 

 

 

 

SECTION 7.06.

RESTRICTED PAYMENTS

107

 

 

 

 

 

SECTION 7.07.

TRANSACTIONS WITH AFFILIATES

108

 

 

 

 

 

SECTION 7.08.

BURDENSOME AGREEMENTS

108

 

 

 

 

 

SECTION 7.09.

USE OF PROCEEDS

108

 

 

 

 

 

SECTION 7.10.

MAINTENANCE OF BUSINESS

109

 

 

 

 

 

SECTION 7.11.

AMENDMENTS OF ORGANIZATION DOCUMENTS

109

 

 

 

 

 

SECTION 7.12.

ACCOUNTING CHANGES

109

 

 

 

 

 

SECTION 7.13.

PREPAYMENTS OF INDEBTEDNESS

109

 

 

 

 

 

SECTION 7.14.

FINANCIAL COVENANTS

109

 

 

 

 

 

SECTION 7.15.

AMENDMENTS OF CERTAIN DEBT

110

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

110

 

 

 

 

 

SECTION 8.01.

EVENTS OF DEFAULT

110

 

 

 

 

 

SECTION 8.02.

WAIVERS OF EVENTS OF DEFAULTS

112

 

 

 

 

 

SECTION 8.03.

REMEDIES UPON EVENT OF DEFAULT

113

 

 

 

 

 

SECTION 8.04.

APPLICATION OF FUNDS

114

 

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

115

 

 

 

 

 

SECTION 9.01.

APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

115

 

 

 

 

 

SECTION 9.02.

RIGHTS AS A LENDER

115

 

 

 

 

 

SECTION 9.03.

EXCULPATORY PROVISIONS

115

 

 

 

 

 

SECTION 9.04.

RELIANCE BY ADMINISTRATIVE AGENT

116

 

 

 

 

 

SECTION 9.05.

DELEGATION OF DUTIES

117

 

 

 

 

 

SECTION 9.06.

RESIGNATION OF ADMINISTRATIVE AGENT

117

 

iv

--------------------------------------------------------------------------------


 

 

SECTION 9.07.

NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

118

 

 

 

 

 

SECTION 9.08.

NO OTHER DUTIES, ETC.

118

 

 

 

 

 

SECTION 9.09.

ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

118

 

 

 

 

 

SECTION 9.10.

GUARANTY MATTERS

119

 

 

 

 

 

SECTION 9.11.

LEGAL REPRESENTATION OF ADMINISTRATIVE AGENT

119

 

 

 

 

ARTICLE X

GENERAL PROVISIONS

119

 

 

 

 

 

SECTION 10.01.

AMENDMENTS, ETC.

119

 

 

 

 

 

SECTION 10.02.

NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS

121

 

 

 

 

 

SECTION 10.03.

NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT

124

 

 

 

 

 

SECTION 10.04.

EXPENSES; INDEMNITY; DAMAGE WAIVER

125

 

 

 

 

 

SECTION 10.05.

MARSHALLING; PAYMENTS SET ASIDE

127

 

 

 

 

 

SECTION 10.06.

SUCCESSORS AND ASSIGNS

127

 

 

 

 

 

SECTION 10.07.

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

131

 

 

 

 

 

SECTION 10.08.

RIGHT OF SETOFF

132

 

 

 

 

 

SECTION 10.09.

INTEREST RATE LIMITATION

132

 

 

 

 

 

SECTION 10.10.

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

132

 

 

 

 

 

SECTION 10.11.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

133

 

 

 

 

 

SECTION 10.12.

SEVERABILITY

133

 

 

 

 

 

SECTION 10.13.

LENDER-CREDITOR RELATIONSHIP

133

 

 

 

 

 

SECTION 10.14.

USA PATRIOT ACT NOTICE

134

 

 

 

 

 

SECTION 10.15.

GUARANTY BY SUBSIDIARIES

134

 

 

 

 

 

SECTION 10.16.

JOINT AND SEVERAL LIABILITY OF THE BORROWERS

141

 

v

--------------------------------------------------------------------------------


 

 

SECTION 10.17.

ADMINISTRATIVE BORROWER

145

 

 

 

 

 

SECTION 10.18.

GOVERNING LAW; JURISDICTION; ETC.

145

 

 

 

 

 

SECTION 10.19.

JUDGMENT CURRENCY

146

 

 

 

 

 

SECTION 10.20.

WAIVER OF RIGHT TO JURY TRIAL

147

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

2.01

Aggregate Outstanding Principal Amounts

 

2.02

Lenders; Commitments; Percentage Shares

 

2.03

Issuer Sublimits

 

5.05

Litigation

 

5.06(a)

Pension Plans

 

5.06(c)

Departures from Pension Funding Rules

 

5.06(d)

Pension Plans and Multiemployer Plans

 

5.08

Environmental

 

7.01

Existing Liens

 

7.02

Existing Investments

 

7.03

Existing Indebtedness

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

A

Form of Assignment and Assumption

 

B

Form of Compliance Certificate

 

C

Form of Joinder Agreement

 

D

Form of Loan Notice

 

E-1

Form of Revolving Loan Note

 

E-2

Form of Swing Line Loan Note

 

F

Form of Swing Line Loan Notice

 

 

vii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 28, 2014,
is entered among CH2M HILL COMPANIES, LTD., a Delaware corporation (the
“Parent”), CH2M HILL, INC., a Florida corporation (“CH2M Inc.”), OPERATIONS
MANAGEMENT INTERNATIONAL, INC., a California corporation (“OMI”), CH2M HILL
ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”), CH2M HILL
GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and CHVENG,
LLC (formerly known as CH2M HILL ENERGY, LTD.), a Delaware limited liability
company (“CHVENG,” and together with the Parent, CH2M Inc., OMI, CH2M Engineers,
CH2M Global and CH2M Constructors, each a “Borrower,” and, collectively, the
“Borrowers”), the Subsidiary Guarantors party hereto (for purposes of
Section 10.15), the several financial institutions party to this Agreement as
Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities
as Swing Line Lender and as Administrative Agent on behalf and for the benefit
of the Credit Group.  This Agreement amends, restates, supersedes and replaces
in its entirety the Original Credit Agreement (as defined herein) and each
Subsidiary Guaranty (as defined in the Original Credit Agreement), and is not
intended to, and will not, act as a novation of the indebtedness, liabilities
and other obligations (including any obligations under each Subsidiary Guaranty)
thereunder.

 

RECITALS

 

A.                                    The Borrowers, as borrowers, have entered
into the Original Credit Agreement with the lenders party thereto (collectively,
the “Existing Lenders”), and Wells Fargo in its separate capacities as the Swing
Line Lender and an L/C Issuer and as the Administrative Agent on behalf and for
the benefit of the other Lenders (as such terms are defined in the Original
Credit Agreement) pursuant to which the Existing Lenders have extended and made
available to the Borrowers a revolving credit facility in the aggregate
principal amount of up to $900,000,000 outstanding at any one time, including a
$300,000,000 sub-limit for alternative currency borrowings, a $50,000,000
sub-limit for swing line advances and a $500,000,000 sub-limit for letters of
credit.

 

B.                                    The Borrowers desire to increase and
restructure the credit facility provided under the Original Credit Agreement and
to amend the Original Credit Agreement in certain other respects, and, as so
amended, to restate the Original Credit Agreement in its entirety along with the
other Loan Documents (as such term is defined in the Original Credit Agreement,
and referred to herein for purposes of this Agreement as the “Original Credit
Documents”) executed or delivered pursuant to or otherwise existing in support
of the Original Credit Agreement.

 

C.                                    The Lending Parties have agreed to so
increase and restructure the credit facility provided under the Original Credit
Agreement and to make such Loans and other Credit Extensions available to the
Borrowers, for the Borrowers’ benefit and on behalf and for the benefit of the
Guarantors, each of which is a direct or indirect wholly owned Subsidiary of the
Borrowers, and to amend and restate the Original Credit Agreement and the other
Original Credit Documents, but only on the terms and provisions herein, and
subject to the conditions and in reliance on, the representations and warranties
set forth below.

 

--------------------------------------------------------------------------------


 

D.                                    It is the intent of the Borrowers, the
Lenders and Wells Fargo, not in its individual capacity as a Lender but in its
separate capacities as L/C Issuer, as Agent for itself and the other Lenders
that, except as hereinafter expressly provided, the extensions of credit
outstanding under the Original Credit Agreement will not be deemed to be repaid
or terminated upon the effectiveness of this Agreement, but will continue to
remain outstanding and will be due and payable at the time and in the manner
provided by this Agreement, including Section 2.01.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

AGREEMENT

 

ARTICLE I
CERTAIN DEFINED TERMS; CERTAIN RULES OF CONSTRUCTION

 

SECTION 1.01.  CERTAIN DEFINED TERMS.

 

As used in this Agreement, the following terms will mean the following:

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition by any Person of (i) all or
substantially all of the assets of another Person or (ii) any business unit or
division of another Person, (b) the acquisition by any Person of Equity
Interests of any other Person resulting in the acquiring Person having the
ability to Control the acquired Person, or otherwise causing any other Person to
become a Subsidiary of such Person or (c) a merger or consolidation, or any
other combination, of any Person with another Person (other than a Person that
is a wholly-owned Subsidiary) in which any Borrower or a Subsidiary of any
Borrower is the surviving Person.  For the avoidance of doubt, the formation of
any Joint Venture, or the acquisition of any interest in any Joint Venture,
shall not be deemed to constitute an “Acquisition”.

 

“Additional Alternative Currency” has the meaning given such term in
Section 1.02(l).

 

“Additional Commitment Documentation” has the meaning given such term in
Section 2.15(c).

 

“Additional Commitments Effective Date” has the meaning given such term in
Section 2.15(b).

 

“Additional Revolving Credit Commitment” means the commitment of an Additional
Lender to make Additional Revolving Credit Loans pursuant to Section 2.15.

 

“Additional Lender” means, at any time, each applicable Lender, Eligible
Assignee or other Person who is providing an Additional Revolving Credit
Commitment and/or an Incremental Term Loan, as applicable.

 

“Additional Revolving Credit Loans” means any loans made in respect of
Additional Revolving Credit Commitments.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means, at any time, the administrative agent for the
Lending Parties under the Loan Documents as appointed pursuant to Article IX
(which, initially, will be Wells Fargo).

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify the Borrowers and
each Lending Party.

 

“Administrative Borrower” has the meaning given such term in Section 10.17.

 

“Administrative Detail Form” means an administrative detail form in a form
supplied by, or otherwise acceptable to, Administrative Agent.

 

“AED” means the lawful currency of the United Arab Emirates.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified (excluding any trustee under,
or any committee with responsibility for administering, any Employee Benefit
Plan).

 

“Aggregate Outstanding Principal Amount” has the meaning given such term in
Section 2.01.

 

“Aggregate Revolving Credit Commitments” means, at any time, the combined
Revolving Credit Commitments of all Lenders.  The Aggregate Revolving Credit
Commitments as of the Closing Date are $1,100,000,000.

 

“Agreement” means this Second Amended and Restated Credit Agreement.

 

“Alternative Currency” means (a) Sterling, Euros, Canadian Dollars, Australian
Dollars, Hong Kong Dollars, Yen, Singapore Dollars, (b) solely with respect to
Letters of Credit, to the extent approved by the applicable L/C Issuer, AED,
BHD, BRL, CLP, KWD, INR, NOK, OMR, PEN, PLN, QAR, RON, SAR, TND and TTD and
(c) each Additional Alternative Currency (other than Dollars) that is approved
from time to time in accordance with Section 1.02(l).

 

“Alternative Currency Available Credit” means, as of any date of determination,
the lesser of (a) $300,000,000 less (i) the Dollar Equivalent of the aggregate
of all Loans then outstanding denominated in an Alternative Currency and
(ii) the Dollar Equivalent of the aggregate of all L/C Obligations then
outstanding in respect of Credits denominated in an Alternative Currency, and
(b) the Available Credit.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

3

--------------------------------------------------------------------------------


 

“Anti-Terrorism Laws” means any applicable Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the PATRIOT Act, the applicable
Laws comprising or implementing the Bank Secrecy Act, and the applicable Laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing Applicable Laws may from time to time be
amended, renewed, extended, or replaced).

 

“Applicable Rate” means, at any time with respect to, and as included in the
computation of the rate of interest for Eurodollar Rate Loans or Base Rate Loans
or in the computation of Revolving Credit Commitment Fees, as the context
requires and as otherwise provided in this Agreement, the applicable rate
percentage per annum set forth in the grid below, each such percentage being
based, subject to Section 2.09(d), upon the corresponding Consolidated Leverage
Ratio maintained by the Parent, as determined by Administrative Agent, in its
Reasonable Discretion, of the end of the most recent Fiscal Period for which the
Borrowers have furnished a Compliance Certificate to Administrative Agent and
the Lenders pursuant to Section 6.01(c).

 

PRICING
LEVEL
(TIER)

 

CONSOLIDATED
LEVERAGE
RATIO

 

APPLICABLE
RATE FOR
EURODOLLAR
RATE LOANS

 

APPLICABLE
RATE FOR
BASE RATE
LOANS

 

APPLICABLE
RATE FOR
REVOLVING
CREDIT
COMMITMENT
FEES

 

I

 

Equal to or greater than 2.75:1.00

 

1.875

%

0.375

%

0.350

%

II

 

Equal to or greater than 2.25:1.00 and less than 2.75:1.00

 

1.625

%

0.125

%

0.300

%

III

 

Equal to or greater than 1.75:1.00 and less than 2.25:1.00

 

1.500

%

0.000

%

0.250

%

IV

 

Equal to or greater than 1.25:1.00 and less than 1.75:1.00

 

1.375

%

0.00

%

0.200

%

V

 

Equal to or greater than 0.75:1.00 and less than 1.25:1.00

 

1.250

%

0.00

%

0.175

%

VI

 

Less than 0.75:1.00

 

1.125

%

0.00

%

0.150

%

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period and at anytime will be
subject to the provisions of Section 2.09(d).

 

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by Administrative Agent to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

 

4

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, individually and collectively, Wells Fargo Securities, LLC,
BNP Paribas Securities Corporation, J.P. Morgan Securities LLC and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as the joint lead arrangers, syndication agents and
joint book runners for the transactions contemplated by the Loan Documents.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lending Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit A or any other form approved by
Administrative Agent.

 

“Attributable Debt” means, on any date of determination, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Automatic Extension Letter of Credit” means a Letter of Credit that has
automatic extension provisions.

 

“Available Credit” means, as of any date of determination, the amount by which
(a) the Aggregate Revolving Credit Commitments then in effect exceeds (b) the
Total Revolving Credit Outstandings as of such date.

 

“Availability Period” means the period from the Closing Date to the date which
is five Business Days prior to the Revolving Credit Maturity Date.

 

“Bank Undertaking” means any independent undertaking of the L/C Issuer within
the meaning of, and complying with the requirements of, 12 C.F.R. §7.1016 as to
which the issuer’s obligation to honor depends upon the presentation of
specified documents and not upon non-documentary conditions or resolution of any
questions of fact or law, issued hereunder pursuant to Section 2.04.  Bank
Undertakings may be issued in Dollars or an Alternative Currency as permitted by
this Agreement.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.), and the Bankruptcy Rules promulgated thereunder.

 

“Bankruptcy Laws” means, collectively, (a) the Bankruptcy Code and (b) all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

5

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate for such day plus one-half of one percent
(0.50%) and (c) the One Month LIBOR Rate for such day (determined on a daily
basis as set forth below) plus one percent (1.00%).  As used in this definition
of “Base Rate”, “One Month LIBOR Rate” means, with respect to any interest rate
calculation for a Loan or other Obligation bearing interest at the Base Rate, a
rate per annum equal to the quotient (rounded, if necessary to the nearest
1/100th of one percent (0.01%)) of (i) the rate per annum referred to as the
LIBOR RATE as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) on Reuters LIBOR page 1,
or if not reported by Reuters, as reported by any service selected by
Administrative Agent on the applicable day (provided that if such day is not a
Business Day for which a LIBOR Rate is quoted, the next preceding Business Day
for which a LIBOR Rate is quoted) at approximately 11:00 a.m., London time (or
as soon thereafter as practicable), for Dollar deposits being delivered in the
London interbank eurodollar currency market for a term of one month commencing
on such date of determination, divided by (ii) one minus the Reserve Requirement
in effect on such day.  If for any reason rates are not available as provided in
clause (i) of the preceding sentence, the rate to be used in clause (i) will be,
at Administrative Agent’s discretion (in each case, rounded, if necessary, to
the nearest 1/100th of one percent (0.01%)), (1) the rate per annum at which
Dollar deposits are offered to Administrative Agent in the London interbank
eurodollar currency market or (2) the rate at which Dollar deposits are offered
to Administrative Agent in, or by Wells Fargo to major banks in, any offshore
interbank eurodollar market selected by Administrative Agent, in each case on
the applicable day (provided that if such day is not a Business Day for which
Dollar deposits are offered to Administrative Agent in the London interbank
eurodollar currency market, the next preceding Business Day for which Dollar
deposits are offered to Administrative Agent in the London interbank eurodollar
currency market) at approximately 11:00 a.m., London time (or as soon thereafter
as practicable) (for delivery on such date of determination) for a one month
term.  Each determination by Administrative Agent pursuant to this definition
will be conclusive absent manifest error.

 

“Base Rate Loan” means a Loan that bears interest based upon the Base Rate.

 

“BHD” means the lawful currency of the Kingdom of Bahrain.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“BRL” means the lawful currency of the Federative Republic of Brazil.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the city and state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in Dollars or as to any Base
Rate Loan, any fundings, disbursements, settlements and payments in Dollars in
respect of any such Eurodollar Rate Loan, or any other dealings in Dollars to be
carried out pursuant to this Agreement in respect of any such Eurodollar Rate
Loan,

 

6

--------------------------------------------------------------------------------


 

means any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurodollar Rate Loan or Bid Loan, or any other dealings in Euro to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan,
means a TARGET Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurodollar Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan (other than any interest rate settings), means any such day
on which banks are open for foreign exchange business in the principal financial
center of the country of such currency.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), Cash or, if L/C Issuer or Swing Line Lender benefitting from such
collateral will agree in its sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to
(a) Administrative Agent and (b) L/C Issuer or Swing Line Lender (as
applicable).  “Cash Collateral” will have a meaning correlative to the foregoing
and will include the proceeds of such cash collateral and other credit support.

 

“Cash” means money, currency or a credit balance in a deposit account.

 

“Cash Equivalents” means, as to any Person, any of the following: (a) readily
marketable obligations issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (but only so long as the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than 360 days from the date of acquisition; (b) domestic
and Eurodollar certificates of deposit, time or demand deposits or bankers’
acceptances maturing within 180 days after the date of acquisition issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any Lender or by any nationally or state chartered commercial bank or
any branch or agency of a foreign bank licensed to conduct business in the
United States having combined capital and surplus of not less than $250,000,000
whose short-term securities are rated at least A 1 or the equivalent thereof by
S&P or at least P 1 or the equivalent thereof by Moody’s; (c) fully
collateralized repurchase

 

7

--------------------------------------------------------------------------------


 

obligations with a term of not more than 30 days for underlying securities of
the types described in clause (a) of this definition entered into with any bank
meeting the qualifications specified in clause (d) of this definition;
(d) commercial paper issued by the parent corporation of any Lender or any
commercial bank (provided that the parent corporation and the bank are both
incorporated in the United States) having capital and surplus in excess of
$250,000,000 and commercial paper issued by any Person incorporated in the
United States, which commercial paper is rated at least A 1 or the equivalent
thereof by S&P or at least P 1 or the equivalent thereof by Moody’s, and in each
case maturing not more than 180 days after the date of acquisition by such
Person; and (e) investments made in accordance with the Parent’s investment
policy as such policy is approved by the Parent’s chief financial officer from
time to time and delivered to Administrative Agent on or prior to the Closing
Date and promptly following any material revision to such policy.

 

“Change in Law” means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or any
rules, regulations, interpretations, guidelines or directives promulgated
thereunder by any Governmental Authority, (b) any change arising from any
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (c) the occurrence, after
the date of this Agreement, of any of the following:  (i) the adoption or taking
effect of any law, rule, regulation or treaty; (ii) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority; or (iii) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

“Change of Control” means any of the following occurs: (a) an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding the Trustees of the CH2M HILL
Retirement and Tax Deferred Savings Plan, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), except that a person
or group will be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 30.0% or more of the issued and outstanding Equity
Interests of the Parent entitled to vote for members of the board of directors
or equivalent governing body of any Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); (b) any Person, or two or more Persons
acting in concert, acquires (by contract or otherwise), or will have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Parent, or control
over the Equity Interests of the Parent representing greater than 30.0% of the
combined voting power of all Equity Interests of the Parent entitled to vote in
the election of members of the board of directors of the Parent on a fully
diluted basis (taking into account all Equity Interests that such Person or
Persons have the right to acquire pursuant to any option right, or have the
right to convert or convert into pursuant to any other Equity Interest or other
right or interest); or (c) the failure of a majority of the seats (other than
vacant seats) on the board of directors of the Parent to be occupied by persons
who were nominated by the board of directors of the Parent or appointed by
directors so nominated.

 

8

--------------------------------------------------------------------------------


 

“CLP” means the lawful currency of the Republic of Chile.

 

“Closing Date” means the first date on which all of the conditions precedent to
the initial Credit Extension set forth in Section 4.01 and Section 4.02 are
satisfied (or waived in accordance with Section 10.01).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to any Lender, such Lender’s Revolving Credit Commitment
and, as to Swing Line Lender, Swing Line Lender’s Swing Line Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Consolidated” refers, with respect to any Person, to the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.

 

“Consolidated Adjusted EBITDA” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, Consolidated Net Income for
such period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income (without duplication), in each case calculated for such
period: (i) Consolidated Interest Expense, (ii) all amounts treated as expenses
for such period for depreciation and the amortization of intangibles of any
kind, (iii) all Federal, state, local and foreign taxes on or measured by income
accrued by the Parent and its Consolidated Subsidiaries during such period (but
net of any Federal, state, local and foreign tax credits claimed by the Parent
and its Consolidated Subsidiaries for such period), (iv) all expenses associated
with the non-cash portion of all share-based compensation, (v) charges related
to (A) restructuring, (B) asset impairment or (C) non-cash estimate project
losses (including non-extraordinary items), and (vi) other (A) extraordinary
expenses or (B) non-recurring expenses actually paid in cash during such period
in an aggregate amount not to exceed $10,000,000 in any Fiscal Year; and minus
(b)(i) cash payments related to (A) restructuring, (B) asset impairment and
(C) non-cash estimate project losses (including non-extraordinary items) for any
period to the extent included in the computation of Consolidated Adjusted EBITDA
pursuant to clause (a)(v) above and (ii) to the extent included in calculating
Consolidated Net Income, all amounts recorded related to (A) extraordinary gains
or (B) non-recurring gains.

 

“Consolidated Adjusted EBITDAR” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, Consolidated Adjusted
EBITDA for such period; plus, in computing Consolidated Adjusted EBITDA pursuant
to clause (a) of such definition, Consolidated Lease Expense for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as determined as of the last
day of any Fiscal Period, calculated for the Parent and its Subsidiaries on a
Consolidated basis for the period consisting of the four consecutive Fiscal
Periods ending on such date of determination (except as otherwise expressly
noted in clause (iii) below), the ratio of (a) Consolidated Adjusted EBITDAR to
(b) the sum of (i) Consolidated Interest Expense, (ii) Consolidated Lease
Expense, (iii) the Current Portion of Consolidated Long Term Debt as of such
date of determination, and (iv) cash dividends accrued on preferred stock, to
the extent that such preferred stock is treated as equity pursuant to GAAP.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, the sum of (without
duplication) (a) all interest, prepayment premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including all
commissions, discounts, fees and other charges under letters of credit and
similar instruments and all capitalized interest) or in connection with the
deferred purchase price of assets during such period, plus (b) the portion of
rent expense with respect to such period under Capitalized Leases that is
treated as interest in accordance with GAAP, plus (c) dividends accrued on
preferred stock, to the extent that such preferred stock is treated as a
liability pursuant to GAAP, plus (d) all accrued losses under interest rate Swap
Contracts during such period to the extent not included in clause (a) of this
definition, minus (e) all accrued gains under interest rate Swap Contracts
during such period.

 

“Consolidated Lease Expense” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, total lease expense under
all operating leases, determined in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as determined as of the last day of any
Fiscal Period, calculated for the Parent and its Subsidiaries on a Consolidated
basis, the ratio of (a) Consolidated Total Funded Debt as of such date of
determination to (b) Consolidated Adjusted EBITDA for the period consisting of
the four consecutive Fiscal Periods ending on such date of determination.

 

“Consolidated Net Income” means, as calculated for the Parent and its
Subsidiaries on a Consolidated basis for any period, the sum of net income (or
loss) for such period, but excluding (a) any income of any Person if such Person
is not a Subsidiary, except that the Parent’s direct or indirect equity in the
net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Parent or any Subsidiary as a dividend
or other distribution and (b) the income of any Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by the
Subsidiary of that income is prohibited by operation of the terms of its charter
or any agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary.

 

“Consolidated Subsidiary” of a Person means a Subsidiary of such Person, the
results of operations and the financial position of which Subsidiary are
included in the financial statements of such Person as if such Person and all of
its Consolidated Subsidiaries were a single economic entity in accordance with
GAAP.

 

“Consolidated Tangible Assets” means, as of any date of determination, the total
tangible assets of the Parent and its Subsidiaries on a Consolidated basis, as
determined in accordance with GAAP.

 

“Consolidated Total Funded Debt” means, as of any date of determination,
calculated for the Parent and its Subsidiaries on a Consolidated basis, the sum
of (without duplication):  (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including all
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, plus (b) all direct
obligations arising under

 

10

--------------------------------------------------------------------------------


 

letters of credit (whether standby or commercial), bankers’ acceptances, bank
guaranties and other financial guarantees, plus (c) all Attributable Debt in
respect of all Capitalized Leases, plus (d) without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (c) of this definition of Persons other than the Parent or any of
its Consolidated Subsidiaries, plus (e) all obligations in respect of
Disqualified Equity Interests which became due during the period ending on the
date of determination, plus (f) all Indebtedness of the types referred to in
clause (a) through (e) of this definition of any partnership or Joint Venture
(other than a Joint Venture that is itself a corporation or limited liability
company) in which the Parent or any of its Consolidated Subsidiaries is a
general partner or joint venturer, unless such Indebtedness is expressly made
nonrecourse to the Parent or such Subsidiaries; provided that Consolidated
Funded Debt will not include (without duplication) (1) Indebtedness in respect
of Swap Contracts, including the Swap Termination Value thereof, (2) obligations
to the extent that such obligations are indirect, contingent obligations (other
than L/C Obligations and contingent obligations with respect to the undrawn face
amount of any Credit) or (3) any Performance Credit, but only to the extent that
the face amount of such Performance Credit is less than $20,000,000; and
provided further that, with respect to each outstanding JV Letter of Credit,
only the portion of the JV Letter of Credit Face Amount thereof that is recourse
to the Borrowers, determined in accordance with Section 2.04(k), shall be
included in the calculation of Consolidated Total Funded Debt.  For the
avoidance of doubt, any amount of the face amount of each issued and outstanding
Performance Credit that equals or exceeds $20,000,000 will be included in
Consolidated Total Funded Debt (including the first dollar of such face amount
of such Performance Credit in excess of $20,000,000).

 

“Contractual Obligation” means, as to any Person, any document or other
agreement or undertaking to which such Person is a party or by which it or any
of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit” means any Letter of Credit or Bank Undertaking, including any
Performance Credit.

 

“Credit Application” means an application and agreement (including any related
reimbursement agreement) for the issuance or amendment of a Letter of Credit or
a Bank Undertaking in the form from time to time in use by the L/C Issuer.

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) a
continuation of any Eurodollar Rate Loan (or portion thereof) into a new
Eurodollar Loan of a new Interest Period, (c) a conversion of any Base Rate Loan
(or portion thereof) into a Eurodollar Loan of a new Interest Period or the
conversion of any Eurodollar Loan (or portion thereof) into a Base Rate Loan or
(d) an L/C Credit Extension.

 

“Credit Group” means, collectively, Administrative Agent and the Lending
Parties.

 

11

--------------------------------------------------------------------------------


 

“Current Portion of Consolidated Long Term Debt” means, as determined as of the
last day of any Fiscal Period, calculated for the Parent and its Subsidiaries on
a Consolidated basis, the aggregate principal amount of all Consolidated Total
Funded Debt (other than the Obligations hereunder and other than amounts under
any bank guarantees, other financial guarantees, and issued and outstanding
letters of credit (whether standby or commercial), except to the extent of any
drawn or funded amounts under such bank guarantees, other financial guarantees
or letters of credit that have not been paid or cash-collateralized) that became
due and payable during the period consisting of the four consecutive Fiscal
Periods ending on such date of determination.

 

“Default” means any event or condition that, with the giving of notice, the
passage of time, or both, would constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees, a per annum interest rate equal to the sum of (i) the Base Rate, plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans and plus
(iii) 2.0% per annum; provided that, with respect to a Eurodollar Rate Loan, the
Default Rate will be a per annum interest rate equal to the sum of (A) the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus (B) 2.0%; and (b) when used with respect to L/C Fees, a per annum interest
rate equal to the sum of (1) the Applicable Rate plus (2) 2.0% per annum.

 

“Defaulting Lender” means, subject to Section 3.07(b), any Lender that, as
determined by Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder unless (i) such Lender notifies
the Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
its performance of such funding obligations (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied and (ii) such conditions precedent shall not
have been satisfied, (b) has notified the Borrowers or Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless (i) such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder, promptly follows the Loan Notice therefor and states that such
position is based on such Lender’s determination that a condition precedent to
funding such Loan (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot been satisfied and (ii) such condition precedent cannot be satisfied),
(c) has failed, within three Business Days after request by Administrative
Agent, to confirm in a manner satisfactory to Administrative Agent that it will
comply with its funding obligations, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any
applicable Bankruptcy Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender will not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

12

--------------------------------------------------------------------------------


 

“Disposition” means the sale, assignment, transfer, conveyance, license (other
than on a non-exclusive basis), lease or other disposition (including any sale
and leaseback transaction) of any property by any Person (other than such
person’s own Equity Interests), including any sale, assignment, transfer,
conveyance or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.  The term “Dispose”
has a meaning correlative thereto.  For purposes of clarification, the issuance
by any Person of Equity Interests in itself (or rights with respect thereto)
shall not be deemed a Disposition by such Person.

 

“Disqualified Equity Interest” means any Equity Interest of any Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof) or upon the
happening of any event (a) matures or is mandatorily redeemable in cash pursuant
to a sinking fund obligation or otherwise, (b) is redeemable in cash at the
option of the holder thereof, or (c) requires or mandates the purchase,
redemption, retirement, defeasance or other similar payment (other than
dividends) for cash, in each case on or prior to the last to occur of the
Revolving Credit Maturity Date.  The term “Disqualified Equity Interest” will
also include any options, warrants or other rights that are convertible into any
Disqualified Equity Interest or that are redeemable at the option of the holder,
or required to be redeemed, prior to the last to occur of the Revolving Credit
Maturity Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward) in Dollars as determined by Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States, any State thereof or the District of Columbia.

 

“Electronic Platform” means an electronic system for the delivery of information
(including documents), such as DXSyndicateTM, SyndTrak Online TM or Intralinks
on Demand WorkspacesTM that may or may not be provided or administered by
Administrative Agent or an Affiliate thereof.

 

“Eligible Assignee” means any of the following: (a) a Lender, (b) an Affiliate
of a Lender, (c) an Approved Fund and (d) any other Person (other than a natural
person) approved by (i) Administrative Agent, (ii) in the case of an assignment
of a Revolving Credit Commitment, Swing Line Lender and L/C Issuer and
(iii) unless an Event of Default has occurred and is continuing (in which event
the Borrowers’ approval will not be required), the Borrowers (each such approval
not to be unreasonably withheld or delayed); provided that, notwithstanding the
foregoing, “Eligible Assignee” will not include (1) any Loan Party or any
Subsidiary or other Affiliate of any Loan Party or (2) any Defaulting Lender.

 

13

--------------------------------------------------------------------------------


 

“Eligible Receivables” means all trade receivables and related contract rights
originated and owned by the Parent and its Subsidiaries on a Consolidated basis.

 

“Employee Benefit Plan” means any Pension Plan and any employee welfare benefit
plan, as defined in Section 3(1) of ERISA, that is maintained for the employees
of any Person or any ERISA Affiliate of such Person.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Enterprise Upgrade” means the technological initiative being undertaken by the
Borrowers and their Subsidiaries as of the Closing Date to upgrade software
applications to the newest generation of Oracle software.

 

“Environmental Claims” means all claims, complaints, notices or inquiries,
however asserted, by any Governmental Authority or other Person alleging
Environmental Liabilities.

 

“Environmental Laws” means any and all Laws relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the actual or
alleged presence of or release or threatened release of any Hazardous Materials
into the environment on or from any property owned or operated by any Borrower,
any Subsidiary thereof or any other Loan Party or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent or any Subsidiary thereof within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

14

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such Person was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurodollar Rate” means for any Interest Period, with respect to a Eurodollar
Rate Loan, a rate per annum (rounded, as necessary, to the nearest 1/100th of
one percent (0.01%) obtained by dividing (a):

 

(i)                                     with respect to a Eurocurrency Rate Loan
denominated in Dollars, the rate per annum determined by Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the beginning of such Interest Period by reference to the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) “Interest Settlement Rates” for deposits in Dollars as set forth by any
service (including Bloomberg, Reuters and Thomson Financial) selected by
Administrative Agent that has been nominated by the ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) as an
authorized information vendor for the purpose of displaying such rates, in each
case in an amount approximately equal to the principal amount to which such
Interest Period applies (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period; provided that, if an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, then “Eurodollar Rate” will be the interest rate per annum
determined by Administrative Agent to be the average of the rates per annum at
which deposits in Dollars in an amount approximately equal to the principal
amount to which such Interest Period applies (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period are offered
for such Interest Period by Wells Fargo to major banks in the London interbank
offered market in London, England at approximately 11:00 a.m., London time, on
the date that is two Business Days prior to the beginning of such Interest
Period;

 

(ii)                                  with respect to a Eurocurrency Rate Loan
in Canadian Dollars, the rate per annum equal to the Canadian Dealer Offered
Rate (“CDOR”) as published by Reuters (or other commercially available source
providing such interest rate quotations as designated by the Administrative
Agent from time to time) at approximately 10:15 a.m., Toronto time, two

 

15

--------------------------------------------------------------------------------


 

Business Days prior to the commencement of such Interest Period, for Canadian
Dollars bankers’ acceptances with a term equivalent to such Interest Period, or
if such rate is not available at such time for any reason, then “CDOR” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the arithmetic mean of the rates per annum quoted at approximately
10:15 a.m., Toronto time, two Business Days prior to the commencement of such
Interest Period, by The Bank of Nova Scotia, Royal Bank of Canada and Canadian
Imperial Bank of Commerce in respect of Canadian Dollar bankers’ acceptances
with a term equivalent to such Interest Period (it being understood that no
adjustment shall be made to account for the difference between the number of
days in a year on which the rates referred to in this clause (ii) are based and
the number of days in a year on the basis of which interest is calculated in the
Agreement);

 

(iii)                               with respect to a Eurocurrency Rate Loan in
Australian Dollars, the rate per annum equal to the Bank Bill Swap Reference
Rate or the successor thereto as approved by the Administrative Agent (“BBSY”)
as published by Reuters (or other commercially available source providing BBSY
quotations as may be designated by the Administrative Agent from time to time)
at approximately 10:30 a.m., Sydney time, two Business Days prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent), for deposits in Australian Dollars with
a term equivalent to such Interest Period (or if such Interest Period is not
equal to a number of months, with a term equivalent to the number of months
closest to such Interest Period), or if such rate is not available at such time
for any reason, then “BBSY” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the arithmetic mean of the rates
per annum quoted at approximately 10:30 a.m., Sydney time, two Business Days
prior to the commencement of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) by at least two reference
banks that are leading banks in the Australian interbank market as the rates at
which they are offering deposits in Australian Dollars with a term equivalent to
such Interest Period in the Australian interbank market;

 

(iv)                              with respect to a Eurocurrency Rate Loan in
Hong Kong Dollars, the rate per annum equal to the Hong Kong Interbank Offered
Rate (“HIBOR”) as published by Reuters (or other commercially available source
providing such interest rate quotations as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., Hong Kong time, two
Business Days prior to the commencement of such Interest Period, for deposits in
Hong Kong Dollars (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, or if such rate is not available at
such time for any reason, then “HIBOR” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the arithmetic mean
of the rates per annum quoted at approximately 11:00 a.m., Hong Kong time, two
Business Days prior to the commencement of such Interest Period by at least
three leading banks in the Hong Kong interbank market as the rate at which they
are offering deposits in Hong Kong Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in the Hong
Kong interbank market;

 

(v)                               with respect to a Eurocurrency Rate Loan in
Singapore Dollars, the rate per annum equal to the Singapore Interbank Offered
Rate (“SIBOR”) as published by Reuters (or

 

16

--------------------------------------------------------------------------------


 

other commercially available source providing such interest rate quotations as
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., Singapore time, two Business Days prior to the commencement of such
Interest Period, for deposits in Singapore Dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period, or
if such rate is not available at such time for any reason, then “SIBOR” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the arithmetic mean of the rates per annum the rates quoted at
approximately 11:00 a.m., Singapore time, two Business Days prior to the
commencement of such Interest Period by at least three leading banks in the
Singapore interbank market, for the offering of deposits in Singapore Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in the Singapore interbank market;

 

(vi)                              with respect to a Eurocurrency Rate Loan
denominated in an Alternative Currency (other than Canadian Dollars, Australian
Dollars, Hong Kong Dollars, Singapore Dollars), the rate per annum determined by
Administrative Agent at approximately 11:00 a.m., London time, on the date that
is two Business Days prior to the beginning of such Interest Period by reference
to the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) “Interest Settlement Rates” for deposits in the
applicable Alternative Currency as set forth by any service (including
Bloomberg, Reuters and Thomson Financial) selected by Administrative Agent that
has been nominated by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) as an authorized information vendor
for the purpose of displaying such rates, in each case in an amount
approximately equal to the principal amount to which such Interest Period
applies (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that, if an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, then
“Eurodollar Rate” will be the interest rate per annum determined by
Administrative Agent to be the average of the rates per annum at which deposits
in the applicable Alternative Currency in an amount approximately equal to the
principal amount to which such Interest Period applies (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period are offered for such Interest Period by Wells Fargo to major banks in the
London interbank offered market in London, England at approximately 11:00 a.m.,
London time, on the date that is two Business Days prior to the beginning of
such Interest Period;

 

by (b) one minus the Reserve Requirement in effect on such date.

 

Each determination by Administrative Agent pursuant to this definition will be
conclusive absent manifest error.

 

“Eurodollar Rate Loan” means a Loan that bears interest based upon the
Eurodollar Rate.

 

“Event of Default” has the meaning given such term in Section 8.01.

 

“Event of Loss” means, with respect to any property, any (a) any loss,
destruction or damage of such property or (b) any actual condemnation, seizure
or taking, by exercise of the

 

17

--------------------------------------------------------------------------------


 

power of eminent domain or otherwise, of such property, or confiscation of such
property or the requisition of the use of such property.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lending Party
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower or any other Loan Party hereunder or under any Loan
Document, (a) any taxes imposed on or measured by its overall net income
(however denominated) and any franchise taxes imposed on it (in lieu of net
income taxes) by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lending Party, in which its applicable Lending
Office is located; (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Borrower or any
other Loan Party is located; (c) any backup withholding tax that is required by
the Code to be withheld from amounts payable to a Lending Party that has failed
to comply with clause (A) of Section 3.01(e)(ii); and (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 3.08, any withholding tax that is (i) imposed on amounts payable
to such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or
(ii) attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers or such other Loan Party with
respect to such withholding tax pursuant to Section 3.01(a).

 

“Existing Lenders” has the meaning given such term in Recital A.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
then the Federal Funds Rate for such day will be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day and (b) if no such rate is so published on such next succeeding
Business Day, then the Federal Funds Rate for such day will be the average rate
(rounded, if necessary, to a whole multiple of one one-hundredth of one percent
(0.01%)) charged to Wells Fargo on such day on such transactions as determined
by Administrative Agent.

 

“Fee Letters” means, collectively, (i) the letter agreement, dated March 4,
2014, between the Borrowers, the Administrative Agent and Wells Fargo
Securities, LLC, in its capacity as the “left lead” Arranger and (ii) the letter
agreement, dated March 4, 2014, between the Borrowers and each Arranger (other
than Wells Fargo Securities, LLC), in each case regarding certain fees

 

18

--------------------------------------------------------------------------------


 

to be paid by the Borrowers in connection with the transactions contemplated by
the Loan Documents.

 

“Fiscal Period” means, as of any date of determination with respect to the
Parent or any Subsidiary thereof, each fiscal quarter of the Parent ending on
March 31, June 30, September 30 and December 31 of each applicable Fiscal Year.

 

“Fiscal Year” means each fiscal year of the Parent ending December 31 of each
calendar year.

 

“Foreign Indebtedness” has the meaning given such term in Section 7.03(n).

 

“Foreign Lender” means any Lending Party that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia will be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to L/C Issuer, such Defaulting Lender’s Percentage Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to Swing Line Lender, such Defaulting Lender’s Percentage Share of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

19

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” has the meaning given such term in Section 10.15(a).

 

“Guarantor Subordinated Indebtedness” has the meaning given such term in
Section 10.15(j).

 

“Guarantor Subordinated Indebtedness Payments” has the meaning given such term
in Section 10.15(j).

 

“Guarantors” means, collectively, (a) each Subsidiary Guarantor that is a party
to this Agreement for purposes of Section 10.15 (including each Domestic
Subsidiary that at a date subsequent to the Closing Date executes a Joinder
Agreement pursuant to Section 6.12 in order to become a Subsidiary Guarantor
hereunder for purposes of Section 10.15 following the date hereof) and (b) each
other Person who, at a date subsequent to the Closing Date, becomes a guarantor
of all or any portion of the Obligations hereunder and under the other Loan
Documents.  Unless Administrative Agent and the Borrowers otherwise expressly
agree in advance in writing that a particular Foreign Subsidiary will become a
Guarantor, no Foreign Subsidiary will be a Guarantor.

 

“Guaranty” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect: (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other financial obligation; (b) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other financial obligation of the payment or performance of such Indebtedness
or other financial obligation; (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other financial obligation; or (d) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other financial obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), and will
include the guaranty set forth in Section 10.15.  The amount of any Guaranty
will be deemed to be the amount recognized as a guaranty and shown on the
guaranteeing Person’s financial statements in accordance with GAAP provided that
if such financial statements of the guaranteeing Person are not reasonably
available to Administrative Agent at its reasonable request, the amount of such
Guaranty will be deemed to be the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hong Kong Dollars” means the lawful currency of Hong Kong, a special
administrative region of the People’s Republic of China.

 

20

--------------------------------------------------------------------------------


 

“Honor Date” means, with respect to any Letter of Credit, the date of any
payment by L/C Issuer in respect of any draw thereunder.

 

“Incremental Term Loan” has the meaning given such term in Section 2.15.

 

“Indebtedness” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:  (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial letters of credit), bankers’ acceptances, bank
guaranties and other financial guarantees; (c) the Swap Termination Value under
all Swap Contracts to which such Person is a party; (d) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business); (e) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
(i) will have been assumed by such Person or (ii) unless such indebtedness is
nonrecourse as described in clause (i) below, is limited in recourse; (f) all
Attributable Debt in respect of all Capitalized Leases and Synthetic Lease
Obligations of such Person; (g) all obligations of such Person to purchase,
redeem, retire, defease or make other similar payments (other than dividends) in
respect of Disqualified Equity Interests in cash valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (h) all Guarantees of
such Person in respect of any of the foregoing; and (i) the Indebtedness of any
Person will include the Indebtedness of any partnership or Joint Venture (other
than a Joint Venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  Notwithstanding the
foregoing, for all purposes hereof, the Indebtedness of any Person will not
include obligations in respect of operating leases, as determined by GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” means, collectively, Administrative Agent (and any sub-agent
thereof), each Arranger, each Lending Party and each Related Party of any of the
foregoing Persons.

 

“INR” means the lawful currency of the Republic of India.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in each of case (a) and (b) undertaken under Federal, state or
foreign Law, including the Bankruptcy Code.

 

“Interest Payment Date” means (a) with respect to (i) a Eurodollar Rate Loan,
the last day of each Interest Period applicable thereto and, in the case of a
Eurodollar Rate Loan with an

 

21

--------------------------------------------------------------------------------


 

Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (ii) a Base Rate Loan (other than a
Swing Line Loan), the last Business Day of each calendar quarter, and (iii) a
Swing Line Loan, the last Business Day of each calendar month; and (b) in the
case of Revolving Credit Loans and Swing Line Loans, the Revolving Credit
Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their related Loan Notice; provided
that (a) any Interest Period that would otherwise end on a day that is not a
Business Day will be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
will end on the next preceding Business Day; (b) any Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) will end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) no Interest Period for any Revolving Credit Loan
will extend beyond the Revolving Credit Stated Maturity Date.

 

“Investigation” means a formal investigation or a formal inquiry by a
Governmental Authority in respect of which any Loan Party has received an
official written notice or similar communication that such Governmental
Authority has sufficient cause to institute, and has instituted, such an
investigation or inquiry into the acts or business practices of such Loan Party
or any of its Subsidiaries in order to determine (a) whether such acts or
business practices constitute a violation of applicable Law and (b) if so,
whether civil or criminal proceedings should be instituted against such Loan
Party or any such Subsidiary as a result of such violation, which civil or
criminal proceedings, if adversely determined and viewed in light of all
relevant circumstances, would cause a Material Adverse Change.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or limited liability
company interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit, or all or a substantial part of
the business of, such Person.  For purposes of covenant compliance hereunder,
the amount of any Investment will be the original principal or capital amount
thereof without adjustment for subsequent increases or decreases in the value of
such Investment, and will, if made by the transfer or exchange of Property other
than cash, be deemed to have been made in an original principal or capital
amount equal to the fair market value of such Property.  For purposes of
determining the amount of additional Investments made after the Closing Date
under Section 7.02(i), the amount of additional Investments made thereunder will
equal (i) the amount of such Investments determined according to the immediately
preceding sentence minus (ii) any reductions in such Investments resulting from
(A) repurchases, redemptions or other acquisitions or retirements of such
Investments, proceeds realized upon the sale or other disposition to a

 

22

--------------------------------------------------------------------------------


 

Person other than the Borrowers and any of their respective Subsidiaries of such
Investment, repayments of loans or advances or other transfers of assets
(including by way of dividend, distribution, interest payments or returns of
capital) to any of the Borrowers and their respective Subsidiaries, or (B) the
subsequent reclassification of such Investment to an Investment under
Section 7.02(b) as a result of a Permitted Acquisition.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” (exclusive of Rule 3.14 thereof) published by the
Institute of International Banking Law & Practice (or, if L/C Issuer agrees at
the time of issuance, such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Credit, the L/C Application
relating thereto and any other document entered into by L/C Issuer and any
Borrower as applicant or its permitted designee or otherwise delivered by such
Borrower or its permitted designee to or for the benefit of L/C Issuer, in each
case relating to such Credit.

 

“Issuer Sublimit” means with respect to each L/C Issuer on the Closing Date, an
amount equal to the amount set forth opposite the name of such L/C Issuer on
Schedule 2.03, as such amount may be changed after the Closing Date in a written
agreement between the Administrative Borrower and such L/C Issuer (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution) and (b) with respect to any Lender becoming a L/C Issuer after the
Closing Date, such amount as may be separately agreed in writing between such
L/C Issuer and the Administrative Borrower from time to time (which such
agreement shall be promptly delivered to the Administrative Agent upon
execution), provided that the Issuer Sublimit with respect to any Person that
ceases to be an L/C Issuer for any reason pursuant to the terms hereof shall be
$0 (subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).

 

“Joinder Agreement” means an agreement entered into by a Subsidiary of the
Parent following the date hereof to join in the Guaranty set forth in
Section 10.15, in substantially the form of Exhibit C or any other form approved
by Administrative Agent.

 

“Joint Venture” of a Person means a joint venture, partnership, alliance,
consortium or similar arrangement formed for the purpose of performing a single
Project or series of related Projects, whether in corporate, partnership or
other legal form in which, such Person directly, or indirectly through one or
more intermediaries, or both, participates; provided that, as to any such
arrangement in corporate form, such corporation shall not be considered to be a
Joint Venture of such Person if such corporation is a Subsidiary of such Person.

 

“JV Letter of Credit” has the meaning given such term in Section 2.04(k).

 

“JV Letter of Credit Face Amount” has the meaning given such term in
Section 2.04(k).

 

“KWD” means the lawful currency of the State of Kuwait.

 

23

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, concessions, grants,
franchises, requests, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case whether or not having the force
of law.

 

“L/C Advance” means a Lender’s funding of its participation in an L/C Borrowing
in accordance with its Percentage Share.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by L/C
Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Credit that has not been reimbursed on the date when made or refinanced as a
Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Credit, the issuance thereof,
the extension of the expiry date thereof or the increase of the amount thereof.

 

“L/C Expiration Date” means the day that is five Business Days prior to the
Revolving Credit Stated Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“L/C Fee” has the meaning given such term in Section 2.04(h).

 

“L/C Issuer” means, Wells Fargo or any other Lender designated from time to time
by the Administrative Borrower (and agreed to by such Lender), on behalf of the
Borrower, in such Lender’s separate capacity as the issuer of Credits hereunder,
or any successor issuer of Credits hereunder.

 

“L/C Obligations” means, at any time, the sum of (a) the aggregate amount
available to be drawn under all outstanding Credits and (b) the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Credit, the amount of such Credit
will be determined in accordance with Section 1.02(j).

 

“L/C Sublimit” means an amount equal to $750,000,000; provided that not more
than $250,000,000 of such L/C Sublimit may be used for the issuance of financial
letters of credit.  The L/C Sublimit is part of, and not in addition to, the
Aggregate Revolving Credit Commitments.

 

“Lender” means, collectively, (a) initially, each Lender designated on Schedule
2.02 as a “Lender” and (b) each Lender that assumes a Revolving Credit
Commitment pursuant to an Assignment and Assumption or pursuant to the
applicable Additional Commitment Documentation or which otherwise holds a
Revolving Credit Commitment, a Revolving Credit Loan, a risk participation in a
Swing Line Loan or a participation in a Credit or a L/C Borrowing.

 

24

--------------------------------------------------------------------------------


 

In the event that any Lender, pursuant to Section 2.03(h), utilizes a branch or
Affiliate to make a Loan, the term “Lender” shall include any such branch or
Affiliate with respect to such Loan.

 

“Lending Office” means, as to any Lender, the office or offices, branches or
Affiliates of such Lender described as such in such Lender’s Administrative
Detail Form, or such other office or offices as a Lender may from time to time
notify the Borrowers, Administrative Agent and Lending Parties.

 

“Lending Parties” means, collectively, Lenders, Swing Line Lender and L/C
Issuer.

 

“Letter of Credit” means any standby and commercial letter of credit issued
hereunder (and will include financial letters of credit and Performance Credits
if issued as a standby letter of credit and JV Letters of Credit).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any easement, right of way or other
encumbrance on title to real property).

 

“Loan” means any Revolving Credit Loan or Swing Line Loan.

 

“Loan Documents” means this Agreement, the Credits and related Issuer Documents,
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16, the Fee Letters, any Note and any and all other
agreements, documents and instruments executed and/or delivered (and, if not
executed and only delivered, identified as a Loan Document) by any Loan Party to
Administrative Agent or any Lending Party or their respective authorized
designee evidencing or otherwise relating to the Loans or the L/C Borrowings
made or issued hereunder.

 

“Loan Notice” means a notice, pursuant to Section 2.03(a), of (a) a borrowing of
Loans, (b) a conversion of Loans from one Type to the other or (c) a
continuation of Eurodollar Rate Loans, which notice, if in writing, will be
substantially in the form of Exhibit D.

 

“Loan Parties” means, collectively, all Borrowers and all Guarantors.

 

“Material Adverse Change” means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations, performance or properties of the Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Parent and its Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Loan Document to
which any Loan Party is a party against the Parent and its Subsidiaries taken as
a whole, or the rights and remedies of Administrative Agent or any Lending Party
under or in respect of any Loan Document.

 

“Material Adverse Effect” means any of the following:  (a) a material adverse
change in, or material adverse effect upon, the business, condition (financial
or otherwise), operations,

 

25

--------------------------------------------------------------------------------


 

performance, properties or prospects of the Parent and its Subsidiaries taken as
a whole; (b) a material impairment of the ability of the Parent and its
Subsidiaries taken as a whole to perform their respective obligations under the
Loan Documents; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability of any Loan Document to which any Loan Party is
a party against the Parent and its Subsidiaries taken as a whole or the rights
and remedies of Administrative Agent or any Lending Party under or in respect of
any Loan Document.

 

“Material Subsidiary” means any direct or indirect wholly owned Subsidiary of
the Parent whose gross revenues for the preceding twelve months, calculated as
of December 31 of each year, are greater than $200,000,000.

 

“Minimum Liquidity” means, as of any date of determination, an amount equal to
the sum of (a) the aggregate unrestricted cash and Cash Equivalents held by the
Parent and its Subsidiaries as of such date plus (b) the aggregate Available
Credit as of such date to the extent available to the Borrowers.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“National Currency Unit” means a fraction or multiple of one Euro expressed in
units of the former national currency of a Participating Member State.

 

“NOK” means the lawful currency of the Kingdom of Norway.

 

“Note” means any promissory note executed by the Borrowers in favor of a Lender
pursuant to Section 2.12 in substantially the form of Exhibit E.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Credits, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Bankruptcy Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“OMR” means the lawful currency of the Sultanate of Oman.

 

26

--------------------------------------------------------------------------------


 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction) of such Person; (b) with respect to any limited liability company,
the certificate or articles of formation or organization and operating agreement
of such Person; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization of such Person and any
agreement, instrument, filing or notice with respect thereto filed in connection
with such Person’s formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
Person.

 

“Original Credit Agreement” means the Amended and Restated Credit Agreement
dated as of April 19, 2012, as amended, modified or supplemented from time to
time, among the Borrowers, Subsidiary Guarantors party thereto, the Existing
Lenders and Wells Fargo as an issuing bank, as the swing line lender and as
administrative agent on behalf of the Existing Lenders.

 

“Original Credit Documents” has the meaning given such term in Recital B.

 

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of such Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts; provided, that the
Outstanding Amount of JV Letters of Credit shall be calculated based on the JV
Letter of Credit Face Amount.

 

“Parent” has the meaning given such term in the preamble.

 

“Participant” means any Person other than a natural person, any Borrower or any
of any Borrower’s Affiliates.

 

“Participating Member State” means each country so described in any EMU
Legislation.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PEN” means the lawful currency of the Republic of Peru.

 

“Pension Act” means the Pension Protection Act of 2006.

 

27

--------------------------------------------------------------------------------


 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Parent and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Percentage Share” means as to any Lender at any time, the percentage (expressed
as a decimal carried out to the ninth decimal place) of the Aggregate Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment at
such time, subject to adjustment as provided in Section 3.07; provided that, if
the commitment of each Lender to make Revolving Credit Loans and the obligation
of any L/C Issuer to issue L/C Credit Extensions have been terminated pursuant
to Section 8.03 or if the Aggregate Revolving Credit Commitments have expired,
then the Percentage Share of each Lender will be determined based upon such
Lender’s Percentage Share most recently in effect, giving effect to any
subsequent assignments.  The initial Percentage Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.02 or in the Assignment and
Assumption or pursuant to the applicable Additional Commitment Documentation
pursuant to which such Lender became a party hereto, as applicable.

 

“Performance Credit” means a standby letter of credit or Bank Undertaking used
directly or indirectly to cover bid, performance, advance and retention
obligations in support of the Borrowers’ work program.

 

“Permitted Acquisition” means any Acquisition that meets the following
conditions:

 

(a)           such proposed Acquisition only involves assets or businesses
comprising a business, or those assets of a business, substantially of the type
engaged in by the Borrowers as of the date of this Agreement (or reasonably
related thereto);

 

(b)           such proposed Acquisition will be consensual and be approved by
(i) the Target’s board of directors (or by the Target’s board or members of
managers or other applicable managing body if Target is not a corporation) and
(ii) to the extent required by applicable Law, the holders of the Equity
Interests in the Target;

 

(c)           no Default or Event of Default will have occurred and be
continuing or result from the consummation of such proposed Acquisition;

 

(d)           prior to the closing and consummation of such proposed Acquisition
for which cash consideration exceeds $50,000,000, (i) the Parent will deliver to
Administrative Agent pro forma Consolidated financial statements for the Parent
and its Subsidiaries, including the Target, in form satisfactory to
Administrative Agent, in its Reasonable Discretion, (ii) after giving effect to
such proposed Acquisition, the Borrowers will be in compliance with the
financial covenants set forth in Section 7.14 on a pro forma basis, (iii) the
Consolidated Leverage Ratio, as

 

28

--------------------------------------------------------------------------------


 

calculated as of the last day of the most recently ended Fiscal Period of the
Parent for which the Parent has delivered to Administrative Agent a Compliance
Certificate pursuant to Section 6.01(c) along with the accompanying audited
Consolidated financial statements pursuant to Section 6.01(a) or unaudited
Consolidated financial statements pursuant to Section 6.01(b), as applicable,
but after giving pro forma effect to such proposed Acquisition, will not exceed
2.75 to 1.00; provided; however, such threshold shall be increased to 3.00 to
1.00 in connection with any Qualified Acquisition, (iv) any secured Indebtedness
to be assumed by any Loan Party or any Subsidiary thereof upon the consummation
of such proposed Acquisition shall be permitted pursuant to Section 7.03 (and
the Liens related thereto shall be Permitted Liens), and (v) Administrative
Borrower will deliver to Administrative Agent a certificate of a Responsible
Officer certifying as to the matters set forth in clause (d) above of this
definition and in subclauses (ii) through (iv) of this clause (e);

 

(e)           the business and assets of the Target will be free and clear of
Liens, except Liens permitted pursuant to Section 7.01; and

 

(f)            the proposed Acquisition will be undertaken and consummated in
accordance and in compliance in all material respects with all applicable Laws
and, to the extent applicable, all necessary and appropriate authorizations,
permits, consents and approvals, including Hart-Scott-Rodino antitrust
notification and clearance, will have been received from Governmental
Authorities and third parties (including in respect of material agreements to be
assumed under relevant purchase document).

 

“Permitted Encumbrances” means (a) any cash collateral or other credit support
provided to L/C Issuer in respect of a Defaulting Lender pursuant to clauses
(D) or (E) of Section 2.04(a)(iv) and (c) any cash collateral or other credit
support provided to Swing Line Lender in respect of a Defaulting Lender pursuant
to clause (C) of Section 2.05(b).

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Receivables Financing” means the sale of, or transfer of interests
in, Program Receivables to special purpose trusts or corporations which are not
Affiliates of the Loan Parties in exchange for consideration equal to the fair
market value of such Program Receivables (i.e., a “true sale”) (provided that
not less than 95% of such consideration will be in the form of cash); provided
that (a) such transaction does not constitute and could not reasonably be
expected to result in a Default and (b) the Permitted Receivables Financing will
not contain terms and conditions providing for recourse to any Loan Party or any
of their Subsidiaries in the event of any failure to collect on any Program
Receivables (other than customary indemnities and expense reimbursement
provisions and recourse for falsity of representations and warranties or breach
of covenants).

 

“Permitted Receivables Financing Documents” means, collectively with respect to
all Permitted Receivables Financings, all documents evidencing or entered into
in connection with such Permitted Receivables Financings.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

29

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent or any
ERISA Affiliate or any such Plan to which the Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“PLN” means the lawful currency of the Republic of Poland.

 

“Prime Rate” means the per annum rate of interest in effect for such day as
publicly announced from time to time by Wells Fargo as its “Prime Rate,” such
rate being the rate of interest most recently announced within Wells Fargo at
its principal office in San Francisco, California as its “Prime Rate,” with the
understanding that Wells Fargo’s “Prime Rate” is one of Wells Fargo’s base rates
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto, and is evidenced by the recording
thereof after its announcement in such internal publication or publications as
Wells Fargo may designate. Wells Fargo’s “Prime Rate” is not intended to be the
lowest rate of interest charged by Wells Fargo in connection with extensions of
credit to borrowers. Any change in Wells Fargo’s “Prime Rate” as announced by
Wells Fargo will take effect at the opening of business on the day specified in
the public announcement of such change.

 

“Program Receivables” means all Eligible Receivables sold pursuant to a
Permitted Receivables Financing.

 

“Project” means each contractual arrangement between a client and the Parent or
a Subsidiary for the performance of services (including design, engineering,
procurement, construction program management and any other services that the
Parent or a Subsidiary provides to its clients in the ordinary course of
business).

 

“QAR” means the lawful currency of the State of Qatar.

 

“Qualified Acquisition” means any acquisition that meets the following
conditions:

 

(b)           the aggregate consideration (including Cash, equity, earn-out
obligations, deferred compensation, non-competition arrangements and the amount
of Indebtedness and other liabilities incurred or assumed by the Loan Parties
and their Subsidiaries) paid by the Loan Parties and their Subsidiaries in
connection therewith is equal to or greater than $75,000,000;

 

(c)           the Consolidated Leverage Ratio shall be less than or equal to
3.00 to 1.00 as of the closing of such acquisition after giving pro forma effect
to such acquisition; and

 

(d)           the Loan Parties shall have Minimum Liquidity of not less than
$100,000,000 after giving pro forma effect to such acquisition.

 

“Reasonable Discretion” means, as to any Person, a determination or judgment
made by such Person in good faith in the exercise of reasonable (from the
perspective of a secured lender) business judgment.

 

30

--------------------------------------------------------------------------------


 

“Record” means information that is inscribed on a tangible medium or which is
stored on an electronic or other medium and is retrievable in perceived form.

 

“Register” means a register for the recordation of the names and addresses of
Lenders and, as applicable, the Commitments of, and Outstanding Amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates, and specifically includes, in
the case of(a) Wells Fargo, Wells Fargo in its separate capacities as
Administrative Agent, as Swing Line Lender and as a L/C Issuer, and (b) Wells
Fargo Securities, LLC, in its capacity as the “left lead” Arranger.

 

“Replacement Lender” has the meaning given such term in Section 3.08(a)(ii).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice, (b) with respect to an
L/C Credit Extension, an L/C Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means (a) at any time that the Aggregate Revolving Credit
Commitments are in effect, Lenders holding in excess of 50.0% of the Aggregate
Revolving Credit Commitments; (b) at any time that any Loans are outstanding but
the Aggregate Revolving Credit Commitments have been terminated, Lenders holding
in excess of 50.0% of the aggregate Outstanding Amount of the Loans; and (c) at
any time on or prior to the Closing Date and the funding or issuance of the
initial Credit Extension hereunder, Lenders holding in excess of 50.0% of the
Aggregate Revolving Credit Commitments; provided that without limiting the
foregoing, in the event there are two or more Lenders, “Required Lenders” must
be comprised of at least two Lenders; and provided, further, that the Revolving
Credit Commitment held or deemed held by any Lender determined by Administrative
Agent to be a Defaulting Lender will be excluded for purposes of making a
determination of Required Lenders; and provided, further, that the Loans held or
deemed held by any Lender determined by Administrative Agent to be a Defaulting
Lender pursuant to clauses (b) or (c) of the definition of “Defaulting Lender”
will be excluded for purposes of making a determination of Required Lenders.

 

“Reserve Requirement” means the stated maximum rate (rounded, as necessary, to
the nearest 1/100th of one percent (0.01%)), as in effect on any date of
determination of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such date to any member
bank of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D) of the FRB as in effect on such day, whether or not applicable to
any Lending Party.

 

31

--------------------------------------------------------------------------------


 

“Responsible Officer” means (a) in connection with any Request for Credit
Extension to be delivered hereunder, the chief executive officer, president,
chief financial officer, treasurer or controller of the Administrative Borrower;
(b) with respect to the Parent in connection with any Compliance Certificate or
any other certificate or notice pertaining to any financial information required
to be delivery by any Borrower hereunder or under any other Loan Document, the
chief financial officer, treasurer, controller or other officer having primary
responsibility for the financial affairs of such Person; and (c) otherwise, with
respect to any Borrower or any other Loan Party, the chief executive officer,
president, chief operating officer, chief financial officer, treasurer or
controller of such Person.

 

“Restricted Payment” means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interest of such Person, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of such Equity Interest or on account of any return of capital to
any holder of any such Person’s Equity Interests, (c) the acquisition for value
by such Person of any Equity Interests issued by such Person or any other Person
that Controls such Person, and (d) with respect to the foregoing clauses
(a) through (c) of this definition, any transaction that has a substantially
similar effect.

 

“Revaluation Date” means with respect to any Loan, each of the following:
(a) each date of the funding of a Eurodollar Rate Loan hereunder denominated in
an Alternative Currency, (b) each date of an amendment or modification of any
such Loan having the effect of increasing the amount thereof (solely with
respect to the increased amount), (c) each date of any prepayment or repayment
of any Loan denominated in an Alternative Currency, (d) the first Business Day
of each calendar month and (e) such additional dates as Administrative Agent or
the Required Lenders will reasonably determine in accordance with the provisions
of this Agreement.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each Lender pursuant to
Section 2.02(a).

 

“Revolving Credit Commitment” means, as to each Lender at any time, its
obligation to do the following pursuant to the terms hereof:  (a) make Revolving
Credit Loans to the Borrowers; (b) purchase participations in L/C Obligations;
and (c) purchase participations in Swing Line Loans; all in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.02 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto or pursuant to the
applicable Additional Commitment Documentation, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Credit Commitment Fee” has the meaning given such term in
Section 2.10(a).

 

“Revolving Credit Loan” has the meaning given such term in Section 2.02(a).

 

32

--------------------------------------------------------------------------------


 

“Revolving Credit Maturity Date” means the earliest of (a) the Revolving Credit
Stated Maturity Date, (b) the date of the termination of the Aggregate Revolving
Credit Commitments pursuant to Section 2.07 and (c) the date of the termination
of the Aggregate Revolving Credit Commitments and of the obligation of L/C
Issuer to make L/C Credit Extensions and the acceleration of the Revolving
Credit Loans pursuant to Section 8.03.

 

“Revolving Credit Stated Maturity Date” means March 28, 2019.

 

“RON” means the lawful currency of Romania.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Administrative Agent to be customary in the place of disbursement
or payment for the settlement of international banking transactions in the
relevant Alternative Currency.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.” means Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., and any successor
thereto.

 

“SAR” means the lawful currency of the Kingdom of Saudi Arabia.

 

“SEC” means the Securities Exchange Commission and any successor thereto.

 

“Significant Subsidiary” has the meaning given such term in Article VII.

 

“Singapore Dollars” means the lawful currency of Republic of Singapore.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including contingent liabilities), as such value is
established and such liabilities are evaluated for purposes of Section 101(32)
of the Bankruptcy Code and, in the alternative, for purposes of the Uniform
Fraudulent Transfer Act or any similar state statute applicable to the Parent or
any Subsidiary thereof; (b) the present fair salable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including contingent liabilities) as they mature in the
normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a

 

33

--------------------------------------------------------------------------------


 

transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage.

 

“Specified Lender” means, at any time, any Lender (a) that has requested
compensation under Section 3.04 and has not rescinded such request within five
Business Days of the making thereof; (b) to whom any Borrower must pay an
additional amount (or on whose behalf any Borrower must pay an additional amount
to a Governmental Authority) pursuant to Section 3.01; (c) that gives a notice
pursuant to Section 3.02; (d) that is a Defaulting Lender; or (e) that is the
sole Lender that has refused or failed, within a reasonable period of time (as
determined by Administrative Agent in its Reasonable Discretion) from first
receiving a written request therefor from Administrative Agent, to provide its
written approval of any amendment, consent or waiver in respect of any matter
related to this Agreement or the other Loan Documents requiring that all Lenders
will have given written approval of such requested amendment, consent or waiver
consent pursuant to Section 10.01 and in such instance Lenders sufficient to
constitute Required Lenders have already provided such written approval pursuant
to Section 10.01.

 

“Specified Materials” means, collectively, all materials or information provided
by or on behalf of the Borrowers or any other Loan Party or any of their
respective Subsidiaries or Affiliates, as well as documents and other written
materials relating to the Borrowers or any other Loan Party or any of their
respective Subsidiaries or Affiliates or any other materials or matters relating
to the Loan Documents (including any amendments or waivers of the terms thereof
or supplements thereto).

 

“Spot Rate” for a currency means the rate determined by Administrative Agent or
the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., London time, on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided that
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by Administrative Agent or the L/C Issuer if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided, further, that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt” means any third-party Indebtedness incurred by any Loan
Party or any Significant Subsidiary which by its terms is specifically
subordinated in right of payment to the prior payment of the Obligations and
contains subordination and other terms acceptable to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests having ordinary voting power for the election of
directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time

 

34

--------------------------------------------------------------------------------


 

beneficially owned, or the management of which is otherwise Controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” will refer to a Subsidiary or Subsidiaries of the Parent or
any Borrower (other than the Parent), as the context will require.

 

“Subsidiary Guarantor” has the meaning given such term in Section 10.15(a).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement including any such
obligations or liabilities under any such master agreement (in each case,
together with any related schedules).

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a) of this definition, the amount(s) determined
as the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.05.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means, at any time, the provider of the Swing Line hereunder
(which, initially, will be Wells Fargo).

 

“Swing Line Loan” has the meaning given such term in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, will be substantially in the form of
Exhibit F.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Revolving Credit Commitments.  The Swing Line Sublimit is a
part of, but is not in addition to, the Aggregate Revolving Credit Commitments.

 

35

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the principal balance outstanding under any
lease, funding agreement or other arrangement with respect to any real or
personal property pursuant to which the lessor is treated as the owner of such
property for accounting purposes and the lessee is treated as the owner of such
property for federal income tax purposes, or any tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

 

“Target” means any Person that the Parent or a Subsidiary thereof proposes to
acquire by merger, stock purchase or by the purchase of all or substantially all
of its assets.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $35,000,000.

 

“Total Revolving Credit Outstandings” means, at any time, the sum of (a) the
aggregate Outstanding Amount of all Revolving Credit Loans, plus (b) the
Outstanding Amount of all L/C Obligations and plus (c) the Outstanding Amount of
all Swing Line Loans.

 

“Trading with the Enemy Act” means the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto.

 

“Transaction Costs” means the fees, costs, commissions and expenses paid or
payable by the Loan Parties in connection with the consummation of the
transactions contemplated by the Loan Documents, including the refinancing of
the Indebtedness under the Original Credit Agreement, the initial funding of the
Credit Extensions under this Agreement on the Closing Date and the funding of
other Credit Extensions under this Agreement.

 

“TTD” means the lawful currency of the Republic of Trinidad and Tobago.

 

“TND” means the lawful currency of the Tunisian Republic.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” means, with respect to any commercial Letter of Credit, the Uniform
Customs and Practice for Documentary Credits 2007 Revision, UCP 600, published
by the International Chamber of Commerce (or, if L/C Issuer will agree at the
time of issuance, such later version thereof as may be in effect immediately
prior to the issuance of such Letter of Credit, the extension of the expiry date
thereof or any increase of the amount thereof).

 

36

--------------------------------------------------------------------------------


 

“U.K. Regulatory Cost” means an addition to the interest rate on a Eurodollar
Rate Loan denominated in an Alternative Currency to compensate a Lender for the
cost imputed to such Lender in respect of any such Eurodollar Rate Loan
denominated in an Alternative Currency made by such Lender hereunder resulting
from the imposition from time to time under or pursuant to the Bank of England
Act 1998 or by the Bank of England or the Financial Services Authority (the
“FSA”) (or other United Kingdom governmental authorities or agencies) of a
requirement to place non-interest-bearing deposits or special deposits (whether
interest-bearing or not) with the Bank of England to meet cash ratio
requirements and/or pay fees to the FSA calculated by reference to liabilities
used to fund such Eurodollar Rate Loan; provided that the Borrowers will only be
liable for amounts in respect of costs (a) for the period of up to ninety days
prior to the date on which such demand was made and (b) to the extent the Lender
making demand therefor has required similarly situated borrowers or obligors to
pay comparable amounts in respect of such increased costs or reduced returns.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

“United Kingdom” or “U.K.” means the United Kingdom of Great Britain and
Northern Ireland.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” means, with respect to any Credit, any amount (in Dollars,
or if the applicable Credit is denominated in an Alternative Currency, the
Dollar Equivalent thereof) drawn thereunder that the Borrowers have failed to
reimburse to L/C Issuer by 11:00 a.m. on the related Honor Date.  The
Unreimbursed Amount with respect to JV Letters of Credit shall be equal to the
portion of the drawn amount that is recourse to the Borrowers.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

SECTION 1.02.  CERTAIN RULES OF CONSTRUCTION.

 

(a)           General Rules.

 

(i)            Unless the context otherwise clearly requires, the meaning of a
defined term is applicable equally to the singular and plural forms thereof.

 

(ii)           The words “hereof,” “herein,” “hereunder” and similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

37

--------------------------------------------------------------------------------


 

(iii)          The word “documents” includes instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

 

(iv)          The words “include” and “including” are not limiting and the word
“or” is not exclusive.

 

(v)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(vi)          Unless the context otherwise clearly requires, the words
“property,” “properties,” “asset” and “assets” refer to both personal property
(whether tangible or intangible, including cash, securities, accounts and
contract rights) and real property.

 

(vii)         Whenever a representation or warranty is made to any Person’s
knowledge or awareness or with a similar qualification, knowledge or awareness
means the actual knowledge of the Responsible Officers, after such investigation
into the applicable matter as is customary for the Responsible Officers in the
ordinary course of their conduct of the applicable Person’s business.

 

(viii)        Whenever this Agreement refers to any “wholly-owned” Subsidiary of
any Person, such reference shall be deemed to include any Foreign Subsidiary of
such Person in which a nominal amount of Equity Interests are held by residents
of the jurisdiction in which such Subsidiary is organized in order to comply
with requirements of local law.

 

(ix)          Any reference to a Person will be construed to include such
Person’s successors and assigns.

 

(x)           Unless the context otherwise requires, terms that are used but not
defined herein but are defined in Article 8 or Article 9 of the UCC will have
the meaning so given to them in Article 8 or Article 9 of the UCC.

 

(xi)          Unless the context otherwise clearly requires, (A) Article,
Section, subsection, clause, Schedule and Exhibit references are to this
Agreement; (B) references to documents (including this Agreement) will be deemed
to include all subsequent amendments, renewals, extensions, replacements,
restatements and other modifications thereto, but only to the extent such
amendments, renewals, extensions, replacements, restatements and other
modifications are not prohibited by the terms of any Loan Document; and
(C) references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

 

(b)           Time References.  Unless the context requires otherwise, all
references herein to times of day will be references to Denver, Colorado time
(daylight or standard, as applicable).

 

(c)           Captions.  The captions and headings of this Agreement are for
convenience of reference only and will not affect the interpretation of this
Agreement.

 

38

--------------------------------------------------------------------------------


 

(d)           Cumulative Nature of Certain Provisions.  This Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and will be performed in accordance with
their respective terms.

 

(e)           No Construction Against Any Party.  This Agreement and the other
Loan Documents are the result of negotiations among, and have been reviewed by
counsel to, the Loan Parties, Administrative Agent and the Lending Parties and
are the products of all parties. Accordingly, they will not be construed against
Administrative Agent or any Lending Party merely because of the involvement of
any or all of the preceding Persons in their preparation.

 

(f)            Paid in Full.  Any reference in this Agreement or in any other
Loan Document to the satisfaction or repayment in full of the Obligations means
the repayment in full in Cash (or, in the case of Credits, the Cash
Collateralization or support by a standby letter of credit in accordance with
the terms hereof) of all Obligations other than unasserted contingent
indemnification obligations.

 

(g)           GAAP.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein will be construed, and all
financial computations required under this Agreement will be made, in accordance
with GAAP.  If at any time any change in GAAP or any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions) or other regulatory body
with jurisdiction over GAAP or any financial reporting by the Parent, which
results in a material change in the method of accounting in the financial
statements required to be furnished to the Administrative Agent hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, and either the Borrowers or Required Lenders will so request,
Administrative Agent, the Lending Parties and the Borrowers will negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of Required
Lenders); provided that, until so amended:  (i) such ratio or requirement will
continue to be computed in accordance with GAAP prior to such change therein;
and (ii) the Borrowers will provide to Administrative Agent and the Lending
Parties financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(h)           Rounding.  Any financial ratios required to be maintained by the
Loan Parties or any of them pursuant to the Loan Documents will be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number using the common
- or symmetric arithmetic - method of rounding (in other words, rounding-up if
there is no nearest number).

 

(i)            Computations of Certain Financial Covenants.  For purposes of
computing the Consolidated Leverage Ratio and the Consolidated Fixed Charge
Coverage as of any date, all

 

39

--------------------------------------------------------------------------------


 

components of such ratios will include or exclude, as the case may be, for the
period consisting of the four Fiscal Periods ending on such date all financial
results (without duplication of amounts) attributable to any business or assets
that are the subject of any Acquisition or Disposition by the Parent or any
Subsidiary thereof effected during such period, as determined by Administrative
Borrower in its Reasonable Discretion and consented to by the Administrative
Agent (such consent not to be unreasonably withheld) on a pro forma basis for
such period as if such Acquisition or Disposition had occurred (and any
Indebtedness incurred or repaid in connection therewith had been incurred and
repaid, as the case may be) on (in the case of any balance sheet item) the last
day of such period or on (in the case of any other item) the first day of such
period.  Furthermore, for the purposes of computing the Consolidated Leverage
Ratio and the Consolidated Fixed Charge Coverage as of any date, to the extent
that any Joint Venture is included in the Parent’s Consolidated financial
statements, such calculations will disregard the ratable portion of such Joint
Venture attributable to the ownership of any Joint Venture by any Person who is
not a Loan Party or a Subsidiary of a Loan Party.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Parent and its Subsidiaries will be deemed to be carried at 100% of the
outstanding principal amount thereof.

 

(j)            Calculations with Respect to Credit.  Unless otherwise specified
herein, the amount of a Credit at any time will be deemed to be the stated
amount of such Credit in effect at such time; provided that, with respect to any
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Credit will be deemed to be the maximum stated amount of such
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

(k)           Documents Executed by Responsible Officers.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party will
be conclusively presumed to have been authorized by all necessary corporate or
other organizational action on the part of such Loan Party and such Responsible
Officer will be conclusively presumed to have acted on behalf of such Loan
Party.

 

(l)            Additional Alternative Currencies.  The Borrowers may from time
to time request that Loans be made and Credits be issued in a currency other
than those specifically listed in the definition of “Alternative Currency”;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
Each such request will be subject to the prior approval of all Lenders;
provided, however, to the extent such request relates solely to Letters of
Credit, subject only to the prior approval of the applicable L/C Issuer.  Any
such request will be made to Administrative Agent not later than 11:00 a.m., ten
Business Days prior to the desired date for making the requested Loan or desired
issuance date of the requested Credit, as applicable.  Administrative Agent will
notify the Administrative Borrower, not later than 9:00 a.m., five Business Days
after receipt of such request whether the Lenders have consented, in their sole
discretion, to the making of the requested Loan or the issuance of the requested
Credit, as applicable, in such requested currency.  Any failure by
Administrative Agent to respond to such request within the time period specified
in the preceding sentence will be deemed to be a refusal by the Lenders to
permit such Loan to be made or such Credit to be issued in such requested
currency.  If the

 

40

--------------------------------------------------------------------------------


 

Lenders consent to the making of such Loan or the issuance of such Credit, as
applicable, in such requested currency (an “Additional Alternative Currency”),
such Additional Alternative Currency will thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of such Loan or Credit.

 

(m)                             Exchange Rates.  (i) Administrative Agent will
determine the Spot Rates as of each Revaluation Date to be used for calculating
the Dollar Equivalent of Loans and other Obligations and (ii) Administrative
Agent or the applicable L/C Issuer will determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent of issued and
undrawn Credits, in each case outstanding hereunder denominated in Alternative
Currencies.  Such Spot Rates will become effective as of such Revaluation Date
and will be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of the audited and unaudited financial statements to be prepared and
delivered by the Parent pursuant to Section 6.01(a) and Section 6.01(b) or the
calculation of financial covenants hereunder, including pursuant to Section 7.14
(Financial Covenants) or except as otherwise provided herein, the applicable
amount of any currency for purposes of the Loan Documents will be such Dollar
Equivalent as so determined by Administrative Agent.

 

(n)                                 Redenomination of Certain Foreign
Currencies; New Currency.

 

(i)                                     Each obligation of the Borrowers to make
a payment denominated in the National Currency Unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
will be redenominated into Euro at the time of such adoption (in accordance with
the EMU Legislation).  If, in relation to the currency of any such member state,
the basis of accrual of interest expressed in this Agreement in respect of that
currency will be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis will be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Loan denominated in the currency of such member state is
outstanding immediately prior to such date, such replacement will take effect,
with respect to such Loan, at the end of the then current Interest Period.

 

(ii)                                  If, after the making of any Loan or the
issuance of any Credit, as applicable, in any Alternative Currency, currency
control or exchange regulations are imposed in the country which issues such
Alternative Currency with the result that different types of such Alternative
Currency (the “New Currency”) are introduced and the type of currency in which
the Loan was made or the Credit was issued (the “Original Currency”) no longer
exists or the Borrowers are not able to make payment to Administrative Agent for
the account of the Lending Parties or Administrative Agent in such Original
Currency, then all payments to be made by the Borrowers hereunder in such
currency will be made to Administrative Agent in such amount and such type of
the New Currency as will be equivalent to the amount of such payment otherwise
due hereunder in the Original Currency, it being the intention of the parties
hereto that the Borrowers take all risks of the imposition of any such currency
control or exchange regulations.  In addition, notwithstanding the foregoing
provisions of this Section 1.02(n), if, after the making of any Loan or the
issuance of any Credit, as applicable, in any Alternative Currency, the
Borrowers are not able to make payment to Administrative Agent for the account
of the Lenders

 

41

--------------------------------------------------------------------------------


 

or Administrative Agent in the type of currency in which such Loan was made or
such Credit was issued because of the imposition of any such currency control or
exchange regulation, then such Loan will instead be repaid or such Credit will
be reimbursed, as applicable, when due in Dollars in a principal amount equal to
the Dollar Equivalent (as of the date of repayment) of such Loan or Credit
reimbursement amount.

 

(o)                                 Currency of Account.  Dollars are the
currency of account and payment for each and every sum at any time due from the
Borrowers hereunder in each case except as expressly provided in this Agreement;
provided that, subject to Section 1.02(n):

 

(i)                                     each repayment of a Loan or a part
thereof will be made in the currency in which such Loan is denominated at the
time of that repayment;

 

(ii)                                  each payment of interest will be made in
the currency in which such principal or other sum in respect of which such
interest is payable, is denominated;

 

(iii)                               each reimbursement of a draw on a Credit
will be made (A) to the extent reimbursed by a payment from the Borrowers, at
the option of the L/C Issuer, in the currency in which such Credit is
denominated at the time of that reimbursement or in Dollars and (B) to the
extent reimbursed by Revolving Credit Loans or L/C Advances pursuant to Sections
2.04(c)(ii) or (iii) (as applicable), in Dollars;

 

(iv)                              each payment of fees will be in Dollars;

 

(v)                                 each payment in respect of costs, expenses
and indemnities will be made in the currency in which the same were incurred or
the Dollar Equivalent thereof; and

 

(vi)                              any amount expressed to be payable in a
currency other than Dollars will be paid in that other currency.

 

No payment to Administrative Agent or any Lending Party (whether under any
judgment or court order or otherwise) will discharge the obligation or liability
in respect of which it was made unless and until Administrative Agent or such
Lending Party will have received payment in full in the currency in which such
obligation or liability was incurred, and to the extent that the amount of any
such payment will, on actual conversion into such currency, fall short of such
obligation or liability actual or contingent expressed in that currency, the
Borrowers agree to indemnify and hold harmless Administrative Agent or such
Lending Party, as applicable, with respect to the amount of the shortfall, with
such indemnity surviving the termination of this Agreement and any legal
proceeding, judgment or court order pursuant to which the original payment was
made which resulted in the shortfall.

 

(p)                                 Currency Fluctuations.  If, on any
Revaluation Date the Dollar Equivalent of the Total Revolving Credit
Outstandings exceeds the Aggregate Revolving Credit Commitments at such time for
three or more consecutive Business Days, then the Borrowers will repay or prepay
the relevant Loans in accordance with this Agreement within five Business Days
from such third consecutive Business Day (or on the Revolving Credit Maturity
Date, as applicable) in an aggregate principal amount such that, after giving
effect thereto, the Total Revolving Credit

 

42

--------------------------------------------------------------------------------


 

Outstandings (expressed in Dollars) no longer exceeds the Aggregate Revolving
Credit Commitments (expressed in Dollars).

 

ARTICLE II
CREDIT EXTENSIONS

 

SECTION 2.01.  THE ORIGINAL CREDIT AGREEMENT.

 

(a)                                 Schedule 2.01 sets forth all outstanding
amounts of principal Indebtedness in respect of Base Rate Loans and Eurodollar
Rate Loans (each as defined in the Original Credit Agreement) and all issued and
undrawn, or drawn and unreimbursed, Letters of Credit (as defined in the
Original Credit Agreement) for each Existing Lender (the “Aggregate Outstanding
Principal Amount”).  There are no Swing Line Loans (as defined in the Original
Credit Agreement) outstanding under the Original Credit Agreement as of the date
of this Agreement.  Notwithstanding anything to the contrary contained in the
Original Credit Agreement, in order to effect the restructuring of the credit
facility provided thereunder as contemplated by this Agreement, (a) all Loans
(as defined in the Original Credit Agreement), whether Base Rate Loans or
Eurodollar Rate Loans (each as defined in the Original Credit Agreement), will
be deemed Base Rate Loans or Eurodollar Rate Loans, respectively (as
applicable), on the Closing Date in accordance with this Agreement, including
this Section 2.01, (b) all “Letters of Credit” under and as defined in the
Original Credit Agreement will be deemed Letters of Credit in accordance with
this Agreement, including this Section 2.01, and (iii) all accrued and unpaid
interest, including all accrued and unpaid interest on the Aggregate Outstanding
Principal Amount, and all accrued and incurred and unpaid fees, costs and
expenses payable under the Original Credit Agreement, including all accrued and
unpaid unused line fees under Section 2.10(a) of the Original Credit Agreement
and letter of credit fees under Section 2.04(h) of the Original Credit
Agreement, all applicable breakage fees under Section 3.05 of the Original
Credit Agreement incurred in connection with the termination of the Interest
Periods (as defined in the Original Credit Agreement) in respect of all
outstanding Eurodollar Rate Loans (as defined in the Original Credit Agreement)
on the Closing Date, regardless of whether such date is the last day of the
applicable Interest Period (as defined in the Original Credit Agreement), and
all fees and expenses outstanding under Section 10.04 of the Original Credit
Agreement and other similar costs and expenses, will be due and payable on the
Closing Date.  The rates of interest chargeable on Loans (as defined in the
Original Credit Agreement) outstanding as of the Closing Date will remain in
effect through the day immediately preceding the Closing Date.  The Borrowers
covenant and agree that they will not, and represent and warrant that they have
not, between the date of this Agreement and the Closing Date, requested any
further Loans (including any Swing Line Loans) or requested the issuance of any
additional Letters of Credit under (and as such terms are defined in) the
Original Credit Agreement.

 

(b)                                 On the Closing Date and the satisfaction of
all conditions as set forth in Section 4.01, each Existing Lender’s portion of
the Aggregate Outstanding Principal Amount will be deemed to continue hereunder
as a Base Rate Loan and will be applied to such Lender’s Revolving Credit
Commitment, comprising the applicable portion of such Lender’s Revolving Credit
Commitment to be funded on the Closing Date.  Such continuing Base Rate Loans
will be subject to the same terms and conditions as if advanced initially as
Base Rate Loans comprising

 

43

--------------------------------------------------------------------------------


 

Loans hereunder. Commencing with the Closing Date, the rates of interest
chargeable on Loans (as defined in the Original Credit Agreement) outstanding as
of the Closing Date will be chargeable at the respective rates and will be
payable in the manner set forth in Section 2.09.  Issued Letters of Credit (as
defined in the Original Credit Agreement) undrawn or drawn but as yet
unreimbursed as of the Closing Date will be deemed to constitute Letters of
Credit issued hereunder in the same manner and subject to the same terms and
conditions as if issued initially as Letters of Credit pursuant to Section 2.04
and each Existing Lender’s purchase of a participation in each such Letter of
Credit (as defined in the Original Credit Agreement) pursuant to
Section 2.04(a)(ii), (b) and (c) of the Original Credit Agreement will be deemed
automatically terminated and immediately replaced thereupon by the purchase by
each Lender of a participation in each such Letter of Credit or any unreimbursed
drawings on any such Letter of Credit on a pro rata basis based on such Lender’s
Percentage Share, pursuant to Section 2.04(c).

 

(c)                                  On the Closing Date, immediately following
the transactions contemplated by the foregoing Sections 2.01(a) and (b), the
Original Credit Agreement and each Subsidiary Guaranty (as defined in the
Original Credit Agreement) will be amended, restated, superseded and replaced in
its entirety; provided that nothing herein will act as a novation of the
indebtedness, liabilities and other obligations (including any obligations under
each Subsidiary Guaranty) thereunder.

 

SECTION 2.02.  REVOLVING CREDIT LOANS .

 

(a)                                 Revolving Credit Loans.  Upon the terms,
subject to the conditions and in reliance upon the representations and
warranties of the Borrowers and each other Loan Party set forth in this
Agreement and in the other Loan Documents, each Lender having a Revolving Credit
Commitment severally (but not jointly) agrees to make loans (each such loan, a
“Revolving Credit Loan”) of immediately available funds to the Borrowers, on a
revolving basis from time to time on any Business Day during the Availability
Period, in an aggregate principal amount outstanding not to exceed at any time
such Lender’s Revolving Credit Commitment as then in effect, provided that, and
notwithstanding the foregoing, after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings will not exceed the
Aggregate Revolving Credit Commitments and (ii) the sum of (1) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender plus (2) such
Lender’s Percentage Share multiplied by the Outstanding Amount of all L/C
Obligations plus (3) such Lender’s Percentage Share multiplied by the
Outstanding Amount of all Swing Line Loans will not exceed such Lender’s
Revolving Credit Commitment, and so long as any such circumstance exists the
Lenders will not be obligated to fund any Revolving Credit Loans.  Each
Revolving Credit Loan will be denominated in Dollars or in an Alternative
Currency as permitted by this Agreement and no Lender will be obligated to make
any Revolving Credit Loan if the requested Revolving Credit Loan is to be
denominated in a currency other than Dollars or an Alternative Currency as
permitted under this Agreement.  Within the limits of each Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.02, prepay under Section 2.06, and
reborrow under this Section 2.02.  Revolving Credit Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.  All Revolving Credit
Loans to be denominated in an Alternative Currency will be Eurodollar Rate
Loans.

 

44

--------------------------------------------------------------------------------


 

(b)                                 Loans Generally.  Each Loan will be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Revolving Credit Commitments; provided,
however, that the failure of any Lender to make any Loan will not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender will be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).

 

SECTION 2.03.  PROCEDURES FOR BORROWING.

 

(a)                                 Notices of Borrowing, Conversion and
Continuation.  Each Borrowing (other than a Swing Line Borrowing), each
conversion of Loans from one Type to the other and each continuation of
Eurodollar Rate Loans will be made upon the Administrative Borrowers’
irrevocable notice, on behalf of the Borrowers, to Administrative Agent, which
may, subject to the provisions of Section 10.02(b) and Section 10.02(d), be
given by telephone or by approved electronic communication.  Each such notice
must be received by Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing (other than a Swing
Line Borrowing) of, conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans and (ii) one Business
Day prior to the requested date of any Borrowing (other than a Swing Line
Borrowing) of Base Rate Loans; provided that in the case of any requested
Eurodollar Rate Loan to be denominated in an Alternative Currency, such notice,
subject to Section 1.02(l), must be received by Administrative Agent not later
than 11:00 a.m. (New York City time), five Business Days prior to the requested
date of such Borrowing.  Notwithstanding anything to the contrary contained
herein, but subject to the provisions of Section 10.02(b) and Section 10.02(d),
any telephonic notice or other electronic communication by the Administrative
Borrower, on behalf of the Borrowers, pursuant to this Section 2.03(a) may be
given by an individual who has been authorized in writing to do so by an
appropriate Responsible Officer of the Administrative Borrower.  Each such
telephonic notice or other electronic communication must be confirmed promptly
by delivery to Administrative Agent of a written Loan Notice, appropriately
completed and signed by an appropriate Responsible Officer of the Administrative
Borrower.  Further, and notwithstanding anything to the contrary set forth in
this Agreement, including this Section 2.03(a), the Lenders will have no
obligation to make, convert or continue make any Eurodollar Rate Loan
denominated in an Alternative Currency to the extent the principal amount of
such requested Eurodollar Rate Loan exceeds the Alternative Currency Available
Credit as of the date of the requested Borrowing, conversion or continuation.

 

(b)                                 Amount of Borrowing, Conversion or
Continuation.  (i) Each Borrowing (other than a Swing Line Borrowing) of,
conversion to or continuation of Eurodollar Rate Loans will be in a principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof, or, in
the case of a Borrower denominated in an Alternative Currency, in a principal
amount of a Dollar Equivalent of $2,000,000 or a whole multiple of a Dollar
Equivalent of $500,000 in excess thereof and (ii) except as provided in Sections
2.04(c) and Section 2.05(c), each Borrowing of or conversion to Base Rate Loans
will be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.

 

(c)                                  Loan Notices Generally.  Each Loan Notice
(whether telephonic or written (including by electronic communication to the
extent permitted by this Agreement)) will specify:

 

45

--------------------------------------------------------------------------------


 

(i) whether the Administrative Borrower, on behalf of the Borrowers, is
requesting: (A) a Revolving Credit Borrowing; (B) a conversion of outstanding
Loans from one Type to the other; or (C) a continuation of Eurodollar Rate
Loans; (ii) the requested date (which will be a Business Day) of such Borrowing,
conversion or continuation, as the case may be; (iii) the principal amount of
the Loans to be borrowed, converted or continued; (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted; (v) whether such
Borrowing is to be denominated in Dollars or in an Alternative Currency, and if
the latter, which Alternative Currency; and (vi) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrowers (including through
the Administrative Borrower) fail to specify a Type of Loan in a Loan Notice or
fail to give a timely notice requesting a conversion or continuation, then the
applicable Loans will be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans will be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Administrative Borrower, on behalf of the Borrowers,
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

(d)                                 Procedures Concerning the Making of Loans. 
Following receipt of a Loan Notice, Administrative Agent will promptly notify
each applicable Lender of the amount of its applicable Percentage Share of the
requested Borrowing.  If the Borrowers (including through the Administrative
Borrower) do not timely provide notice of a conversion or continuation, then
Administrative Agent will notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection. 
Each Lender will make the amount of its applicable Loan available to
Administrative Agent in immediately available funds at Administrative Agent’s
Office (or, at the request of Administrative Agent, in the case of a Eurodollar
Rate denominated in an Alternative Currency, at such bank as Administrative
Agent may designate to the Lenders, as applicable) not later than 10:00 a.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), Administrative Agent will make all
funds so received available to the Borrowers in like funds as received by
Administrative Agent either by:  (i) crediting the account of the Borrowers on
the books of Wells Fargo with the amount of such funds; or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by the Administrative Borrower on
behalf of the Borrowers; provided that, if, on the date the Loan Notice with
respect to such Borrowing is given by the Borrowers, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing will be applied, first, to the
payment in full of any such L/C Borrowings and, second, to the Borrowers as
provided in this Section 2.03(d).

 

(e)                                  Special Provisions Applicable to
Continuation or Conversions of Eurodollar Rate Loans.  Subject to Section 3.05,
a Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of an Event
of Default:  (i) no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of Required Lenders; and (ii) Required
Lenders may demand that any or all of the then outstanding Revolving Credit
Loans that are Eurodollar Rate Loans be converted immediately to Base Rate
Loans, whereupon the Borrowers will pay any amounts due under Section 3.05 in
accordance with the terms thereof due to any such conversion.

 

46

--------------------------------------------------------------------------------


 

(f)                                   Notification of Interest Rate. 
Administrative Agent will promptly notify the Administrative Borrower, on behalf
of the Borrowers, and the applicable Lenders of the interest rate applicable to
any Interest Period for Eurodollar Rate Loans upon determination of such
interest rate.

 

(g)                                 Limitation on Interest Periods.  After
giving effect to all Borrowings, all conversions of Loans from one Type to the
other, and all continuations of Loans as the same Type, there will (i) not be
more than ten Interest Periods in effect with respect to all Revolving Credit
Loans and (ii) of this, not be more than five Interest Periods in effect with
respect to all Eurodollar Rate Loans denominated in any Alternative Currency.

 

(h)                                 Lender Affiliates.  Each Lender, at its
option, may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (subject to the provision by such branch or
Affiliate, prior to such branch or Affiliate receiving any payments pursuant to
the Loan Documents, of any documentation required pursuant to Section 3.01);
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

 

SECTION 2.04.  LETTERS OF CREDIT.

 

(a)                                 Letter of Credit Subfacility.  Subject to
the terms and conditions set forth herein:

 

(i)                                     Upon the terms, subject to the
conditions and in reliance upon the representations and warranties of the
Borrowers and each of the other Loan Parties set forth in this Agreement and in
the other Loan Documents and upon the agreements of the Lenders set forth in
this Section 2.04, (A) from time to time on any Business Day, during the period
from the Closing Date until the L/C Expiration Date, L/C Issuer will issue
Credits, in the form of Letters of Credit or Bank Undertakings denominated in
Dollars or in an Alternative Currency in accordance with this Agreement, in each
case for the account of the Borrowers for the benefit of any one or more
Borrowers (or other Subsidiaries as any Borrower (through the Administrative
Borrower) may designate; provided that in the case of Credits designated for a
Subsidiary, such Borrower retains financial responsibility for such Credit) and
amend or extend Credits previously issued by it, in accordance with
subsection (b) of this Section 2.04; and (B) to honor drawings under the
Credits.  All existing Credits listed on Schedule 2.01 as of the Closing Date
will be deemed to have been issued pursuant hereto and, from and after the
Closing Date, will be subject to and governed by the terms and conditions
hereof.

 

(ii)                                  Each Lender severally agrees to
participate in each Letter of Credit issued by an L/C Issuer and each drawing
thereunder; provided that, after giving effect to any L/C Credit Extension with
respect to any Credit, (A) the Total Revolving Credit Outstandings will not
exceed the Aggregate Revolving Credit Commitments; (B) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus an amount equal to such
Lender’s Percentage Share multiplied by the Outstanding Amount of all L/C
Obligations, plus an amount equal to such Lender’s Percentage Share multiplied
by the Outstanding Amount of all Swing Line Loans will not exceed such Lender’s
Revolving Credit Commitment; and (C) the Outstanding Amount of the L/C
Obligations will not exceed the L/C Sublimit.  Each request by

 

47

--------------------------------------------------------------------------------


 

the Administrative Borrower, on behalf of the Borrowers, for the issuance or
amendment of a Credit will be deemed to be a representation by the Borrowers
that each such issuance or amendment complies with the applicable conditions set
forth in the proviso to the preceding sentence.  Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Credits will be fully revolving, and, accordingly, the Borrowers may, during the
foregoing period, obtain Credits to replace Credits that have expired or that
have been drawn upon and reimbursed.

 

(iii)                               Subject to Section 2.04(b)(iv), no L/C
Issuer will issue or extend any Credit if: (A) the expiry date of such requested
Credit would occur after the L/C Expiration Date, unless all Lenders will have
approved such expiry date; or (B) to the extent that the face amount of such
requested Credit exceeds the Alternative Currency Available Credit as of the
requested issuance date.

 

(iv)                              No L/C Issuer will have any obligation to
issue a Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator will by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Credit, or any Law applicable to the
L/C Issuer or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the L/C Issuer will
prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit or Bank Undertakings generally or such Credit in particular or will
impose upon the L/C Issuer with respect to such Credit any restriction, reserve
or capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or will impose upon the L/C Issuer
any unreimbursed loss, cost or expense that was not applicable on the Closing
Date and which the L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of such Credit would violate one
or more policies of the L/C Issuer;

 

(C)                               such Credit is to be denominated in a currency
other than Dollars or an Alternative Currency permitted in accordance with this
Agreement;

 

(D)                               any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrowers or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 3.07(a)(iv)) with respect to the Defaulting Lender arising from either
the Credit then proposed to be issued or that Credit and all other L/C
Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion;

 

(E)                                such Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or

 

(F)                                 the issuance of such Credit would result in
the aggregate L/C Obligations relating to Credits issued by such L/C Issuer
exceeding such L/C Issuer’s Issuer Sublimit.

 

48

--------------------------------------------------------------------------------


 

(v)                                 No L/C Issuer will have any obligation to
amend any Credit if the L/C Issuer would not be obligated to issue such Credit
in its amended form under the terms hereof or if the beneficiary of such Credit
does not accept the proposed amendment to such Credit.

 

(vi)                              Each L/C Issuer will act on behalf of all
Lenders with respect to any Credits issued by it and the documents associated
therewith, and the L/C Issuer will have all of the benefits and immunities
(A) provided to Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Credits issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Credits as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(vii)                           No L/C Issuer (other than Wells Fargo) will have
any obligation to issue commercial Letters of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Credits; Automatic Extensions of Letters of Credit.

 

(i)                                     Each Credit will be issued or amended,
as the case may be, upon the request of the Administrative Borrower, on behalf
of the Borrowers, delivered to the applicable designated L/C Issuer (with a copy
to Administrative Agent) in the form of an L/C Application, appropriately
completed and signed by a Responsible Officer of the Administrative Borrower.
Such L/C Application must be received by the L/C Issuer and Administrative Agent
not later than 11:00 a.m. at least two Business Days (or such later date and
time as may be agreed to by each of Administrative Agent and the L/C Issuer,
each in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Credit, such L/C Application will specify in form and detail satisfactory
to the L/C Issuer (A) the proposed issuance date of the requested Credit (which
will be a Business Day), (B) the amount thereof, (C) the expiry date thereof,
(D) the name and address of the beneficiary thereof, (E) the documents to be
presented by such beneficiary in case of any drawing thereunder, (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, (G) the requested Alternative Currency, if not in Dollars
and (H) such other matters as the L/C Issuer may require.  In the case of a
request for an amendment of any outstanding Credit, such L/C Application will
specify in form and detail satisfactory to the L/C Issuer (1) the Credit to be
amended, (2) the proposed date of the amendment thereof (which will be a
Business Day), (3) the nature of the proposed amendment and (4) such other
matters as the L/C Issuer may require.  Additionally, the Administrative
Borrower, on behalf of the Borrowers, will furnish to the L/C Issuer and
Administrative Agent such other documents and information pertaining to such
requested Credit issuance or amendment, including any Issuer Documents, as the
L/C Issuer or Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any L/C
Application at the address provided pursuant to Section 10.02 for receiving L/C
Applications and related correspondence, the applicable designated L/C Issuer
will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such L/C Application from the
Administrative Borrower, on behalf of the Borrowers, and, if not, the L/C Issuer
will provide Administrative Agent with a copy thereof (provided that such
confirmation will not be required

 

49

--------------------------------------------------------------------------------


 

if the L/C Issuer and Administrative Agent are the same Person).  Unless the L/C
Issuer has received written notice from any Lender, Administrative Agent or any
Loan Party at least one Business Day prior to the requested date of issuance or
amendment of the applicable Credit that one or more applicable conditions in
Article IV will not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer will, on the requested date, issue the Credit requested
by the Administrative Borrower, on behalf of the Borrowers, or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.

 

Immediately upon the issuance of each Credit, each Lender will be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Credit equal to such Lender’s Percentage Share
multiplied by the face amount of such Credit.

 

(iii)                               Promptly after its delivery of any Credit or
any amendment to a Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable designated L/C Issuer will also deliver to
the Administrative Borrower, on behalf of the Borrowers, and Administrative
Agent a true and complete copy of such Credit or amendment.

 

(iv)                              If the Administrative Borrower, on behalf of
the Borrowers, specifically requests in any applicable L/C Application, the
applicable designated L/C Issuer may issue an Automatic Extension Letter of
Credit.  Unless otherwise directed by the L/C Issuer, the Borrowers will not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Automatic Extension Letter of Credit has been issued, the Lenders will
be deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Automatic Extension Letter of Credit at any time to an expiry
date not later than the L/C Expiration Date; provided that the L/C Issuer will
not permit any such extension if (A) the L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such
Automatic Extension Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Section 2.04(a) or otherwise), or
(B) the L/C Issuer has received notice (which may be by telephone or in writing)
on or before the day that is thirty days before any date provided for in such
Automatic Extension Letter of Credit as the last day by which notice of the
non-extension thereof must be given (1) from Administrative Agent that Required
Lenders have elected not to permit such extension, or (2) from Administrative
Agent, any Lender or the Administrative Borrower, on behalf of the Borrowers,
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Credit of any drawing under such Credit (or any notice thereof), the applicable
designated L/C Issuer will notify the Administrative Borrower, on behalf of the
Borrowers, and Administrative Agent thereof.  If the L/C Issuer will make any
payment in respect of a Credit, the Borrowers will reimburse the L/C Issuer the
amount of such payment not later than 1:00 p.m. on the related Honor Date if the
Administrative Borrower will have received notice, on behalf of the Borrowers,
of such payment prior to 11:00 a.m. on the Honor Date, or, if such notice has
not been received by the

 

50

--------------------------------------------------------------------------------


 

Administrative Borrower prior to such time on such Honor Date, then not later
than 10:00 a.m. on the Business Day immediately following the day that the
Administrative Borrower receives such notice.  If the Borrowers fail to so
reimburse the L/C Issuer, then Administrative Agent will promptly notify each
Lender of the related Honor Date, the Unreimbursed Amount and the amount of such
Lender’s Percentage Share of such Unreimbursed Amount.  In such event, the
Borrowers will be deemed to have requested a Revolving Credit Borrowing
consisting of Base Rate Loans to be disbursed on such Honor Date in an amount
equal to such Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.03 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or Administrative
Agent pursuant to this Section 2.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation will not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each Lender will, upon receipt of any
notice pursuant to Section 2.04(c)(i), make funds available (and Administrative
Agent may apply Cash Collateral provided for this purpose) for the account of
the applicable designated L/C Issuer at Administrative Agent’s Office in an
amount equal to such Lender’s Percentage Share multiplied by the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Lender that so makes funds available will be deemed
to have made a Revolving Credit Loan that is a Base Rate Loan to the Borrowers
in such amount on the Honor Date. Administrative Agent will remit the funds so
received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing pursuant to
Section 2.04(c)(ii), whether because each of the conditions (other than the
delivery of a Loan Notice) set forth in Section 4.02 cannot be satisfied or
otherwise, the Borrowers will be deemed to have incurred from the applicable
designated L/C Issuer an L/C Borrowing on the Honor Date in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing will be due
and payable on demand (together with interest) and will bear interest at the
Default Rate.  In such event, each Lender’s payment to Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.04(c)(ii) will be deemed
payment in respect of its participation in such L/C Borrowing and will
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.

 

(iv)                              Until each Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.04(c) to reimburse the applicable
designated L/C Issuer for any amount drawn under any Credit, interest in respect
of the amount of such Lender’s Percentage Share of such amount will be solely
for the account of the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse each L/C Issuer for amounts drawn
under all Credits issued by it, as contemplated by this Section 2.04(c), will be
absolute and unconditional and will not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the L/C Issuer, the Borrowers or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or
Event of Default or (C) any

 

51

--------------------------------------------------------------------------------


 

other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Administrative Borrower, on behalf of
the Borrowers, of a Loan Notice).  No such making of an L/C Advance will relieve
or otherwise impair the obligation of the Borrowers to reimburse each L/C Issuer
for the amount of any payment made by the L/C Issuer under any Credit, together
with interest as provided herein.

 

(vi)                              If any Lender fails to make available to
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer will be entitled
to recover from such Lender (acting through Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  A
certificate of L/C Issuer submitted to any Lender (through Administrative Agent)
with respect to any amounts owing under this clause (vi) will be conclusive
absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     If, at any time after any applicable
designated L/C Issuer has made a payment under any Credit and has received from
any Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.04(c), Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by Administrative Agent), Administrative Agent
will distribute to such Lender an amount that equals its Percentage Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by Administrative Agent.

 

(ii)                                  If any payment received by Administrative
Agent for the account of any L/C Issuer pursuant to Section 2.04(c)(i) is
required to be returned under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender will pay to Administrative Agent for the
account of the L/C Issuer an amount equal to its Percentage Share thereof on the
demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
Lenders under this clause will survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrowers to reimburse each L/C Issuer for each drawing under each Credit
issued by such L/C Issuer and to repay each L/C Borrowing is absolute,
unconditional and irrevocable and will be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

52

--------------------------------------------------------------------------------


 

(i)                                     any lack of validity or enforceability
of such Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrowers, or any of them, or any other
Loan Party may have at any time against any beneficiary or any transferee of
such Credit (or any Person for whom any such beneficiary or any such transferee
may be acting), the L/C Issuer or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by such Credit or any
agreement or instrument relating thereto, or any unrelated transaction
(including any underlying transaction between the Borrowers or any other Loan
Party or any of their respective Subsidiaries and the beneficiary for which any
Credit was procured);

 

(iii)                               any draft, demand, certificate or other
document presented under such Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under such Credit;

 

(v)                                 any payment by the L/C Issuer under such
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Credit;

 

(vi)                              any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of the Borrowers, individually or taken as a whole, any other Loan Party, or any
of its or their Subsidiaries;

 

(vii)                           the fact that a Default or Event of Default will
have occurred and be continuing;

 

(viii)                        any payment made by the L/C Issuer under such
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Credit, including any arising in connection with any
proceeding under any Bankruptcy Law;

 

(ix)                              any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrowers or in the relevant currency markets generally; or

 

(x)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrowers, or any of them, or any other Loan Party.

 

The Administrative Borrower will promptly examine a copy of each Credit and each
amendment thereto that is delivered to it and will notify the applicable
designated L/C Issuer in writing of any claim of noncompliance with the
Administrative Borrower’s instructions or other irregularity.  Each Borrower
will be conclusively deemed to have waived any such claim against the L/C Issuer
and its correspondents unless such Borrower (or the Administrative Borrower on

 

53

--------------------------------------------------------------------------------


 

behalf of such Borrower) will have given written notice thereof to the L/C
Issuer within three Business Days of the L/C issuer’s delivery to Administrative
Borrower of a copy of the Credit or amendment thereto, as applicable.

 

(f)                                   Role of L/C Issuers.  Each Lender and the
Borrowers agree that, in paying any drawing under a Credit, no L/C Issuer will
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by any Credit issued, or requested
to be issued, by it) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. Neither any L/C Issuer, nor Administrative Agent any of their
respective Related Parties and any correspondent, participant or assignee of any
L/C Issuer will be liable to any Lender for: (i) any action taken or not taken,
at the request or with the approval of Lenders or Required Lenders, as
applicable, in connection with a Letter of Credit or any Issuer Document;
(ii) in the absence of gross negligence or willful misconduct of any L/C Issuer
under the circumstances in question, as determined in a final, nonappealable
judgment by a court of competent jurisdiction, any action taken or not taken in
connection with a Credit or any Issuer Document; or (iii) the due execution,
effectiveness, validity or enforceability of any document related to any Letter
of Credit or Issuer Document. As between the Borrowers and any L/C Issuer, the
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Credit issued by such L/C Issuer;
provided that this assumption is not intended to, and will not, preclude the
Borrowers from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  Neither any L/C
Issuer, nor Administrative Agent or any of their respective Related Parties or
any correspondent, participant or assignee of any L/C Issuer will be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.04(e); provided that, notwithstanding anything to the contrary
contained in such clauses, the Borrowers may have a claim against a L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers that the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Credit issued by it after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Credit, as determined by a court of competent
jurisdiction by final and nonappealable judgment.  In furtherance and not in
limitation of the foregoing, a L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer will
be responsible for the validity or sufficiency of any document transferring or
assigning or purporting to transfer or assign a Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.

 

(g)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable designated L/C Issuer and the
Administrative Borrower, on behalf of the Borrowers, when a Credit is issued
(including any such agreement applicable to an existing Credit listed on
Schedule 2.01), (i) the rules of the ISP and Article 5 of the UCC will apply to
each Credit (other than commercial Credits); provided that in the event of a
conflict between applicable provisions of the ISP and Article 5 of the UCC, the
ISP will govern and (ii) the rules of the UCP and Article 5 of the UCC will
apply to each commercial Credit, provided that in the event of a conflict
between applicable provisions of the UCP and Article 5 of the UCC, the UCP will
govern.

 

54

--------------------------------------------------------------------------------


 

(h)                                 L/C Fees.  The Borrowers will pay to
Administrative Agent for the account of each Lender in accordance with its
Percentage Share a fee (the “L/C Fee”) equal to (i) for each Credit (other than
Performance Credits and commercial Credits), the Applicable Rate corresponding
to Eurodollar Rate Loans multiplied by the actual daily amount available to be
drawn under such Credit, (ii) for each Performance Credit, 66% multiplied by the
Applicable Rate corresponding to Eurodollar Rate Loans multiplied by the actual
daily amount available to be drawn under such Credit and (iii) for each
commercial Credit, 0.25% per annum multiplied by the actual daily amount
available to be drawn under such commercial Credit; provided, however, any L/C
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the applicable designated L/C Issuer pursuant to this
Section 2.04 will be payable, to the maximum extent permitted by applicable Law,
to the other Lenders in accordance with the upward adjustments in their
respective Percentage Share allocable to such Credit pursuant to
Section 3.07(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  For purposes of computing the actual daily amount
available to be drawn under all Credit, the amount of each Credit will be
determined in accordance with Section 1.02(j). L/C Fees will be: (i) computed on
a quarterly basis in arrears; and (ii) due and payable on the last Business Day
of each March, June, September and December (in each case for the calendar
quarter then ending), commencing with the first such date to occur after the
issuance of such Credit, on the L/C Expiration Date and thereafter on demand. 
If there is any change in the Applicable Rate during any quarter, then the
actual daily amount available to be drawn under all Letters of Credit will be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, while any Event of Default exists, upon
written notice to the Administrative Borrower, on behalf of the Borrowers, from
Required Lenders, all L/C Fees will accrue at the Default Rate.

 

(i)                                    Fees of L/C Issuers.  The Borrowers will
pay directly to each L/C Issuer for its own account an issuance fee equal to
(i) 0.125% of the face amount of each Credit (other than commercial Credits) and
(ii) 0.25% of the face amount of each commercial Credit issued by L/C Issuer
under this Section 2.04, which issuance fee will be due and payable upon
issuance of each applicable Letter of Credit.  In addition, the Borrowers will
pay each L/C Issuer for its own account the L/C Issuer’s customary documentation
fees, including in respect of any amendments, transfers, modifications,
extensions, renewals and draws, as applicable, of or on each Credit issued by
the L/C Issuer under this Section 2.04.

 

(j)                                    Conflict with Issuer Documents.  If a
conflict exists between the terms hereof and the terms of any Issuer Document,
the terms hereof will control.

 

(k)                                 Letters of Credit for the benefit of Joint
Ventures.  The Borrowers may request, and any L/C Issuer may, in its sole
discretion agree, that Letters of Credit be issued for the benefit of Joint
Ventures of the Borrowers (each a “JV Letter of Credit”); provided, that (i) the
amount of each such JV Letter of Credit for all purposes hereunder (including
for purposes of calculating (A) the Outstanding Amount of L/C Obligations,
(B) reimbursement obligations of the Borrowers and the Lenders, (C) L/C Fees and
Revolving Credit Commitment Fees, (D) the face amount of any Performance Credit,
and (E) Consolidated Total Funded Debt) shall be equal to the portion (as agreed
to by the Borrowers and the applicable L/C Issuer, in its sole discretion,

 

55

--------------------------------------------------------------------------------


 

and reported to the Administrative Agent in accordance with the provisions of
this clause (k)) of the face amount of such JV Letter of Credit that is recourse
to the Borrowers (the “JV Letter of Credit Face Amount”), (ii) each such JV
Letter of Credit shall be issued pursuant to, and governed by, terms and
documentation that are acceptable to the applicable L/C Issuer and the
Administrative Agent, in their sole discretion, (iii) the L/C Application
delivered in accordance with Section 2.04(b)(i) shall include, in addition to
the information required pursuant to such section, (A) the name of the Joint
Venture and (B) the JV Letter of Credit Face Amount and (iv) other than as set
forth in this clause (k), such JV Letter of Credit shall be in compliance with
the provisions contained in this Section 2.04.

 

SECTION 2.05.  SWING LINE LOANS.

 

(a)                                 The Swing Line.  Upon the terms, subject to
the conditions and in reliance upon the representations and warranties of the
Borrowers and each of the other Loan Parties set forth in this Agreement and in
the other Loan Documents and upon the agreements of the Lenders set forth in
this Section 2.05, Swing Line Lender may in its sole discretion make loans (each
such loan, a “Swing Line Loan”) in immediately available funds denominated in
Dollars to the Borrowers on a revolving basis from time to time on any Business
Day from the Closing Date through the tenth Business Day immediately preceding
the last day of the Availability Period in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Percentage Share of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided that, after giving effect to any Swing
Line Loan: (i) the Total Revolving Credit Outstandings will not exceed the
Aggregate Revolving Credit Commitments; and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender (other than Swing Line Lender
in such capacity), plus such Lender’s Percentage Share of the Outstanding Amount
of all L/C Obligations, plus such other Lender’s Percentage Share of the
Outstanding Amount of all Swing Line Loans will not exceed such Lender’s
Revolving Credit Commitment. Each Swing Line Loan will be a Base Rate Loan. 
Immediately upon the making of a Swing Line Loan, each Lender will be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to such
Lender’s Percentage Share multiplied by the amount of such Swing Line Loan.

 

(b)                                 Swing Line Borrowing Procedures.  Each Swing
Line Borrowing will be made upon the Administrative Borrower’s irrevocable
notice, on behalf of the Borrowers, to Swing Line Lender and Administrative
Agent, which may, subject to the provisions of Section 10.02(b) and
Section 10.02(d), be given by telephone or by approved electronic
communication.  Each such notice must be received by Swing Line Lender and
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and must specify:  (i) the amount to be borrowed, which will be a minimum of
$500,000; and (ii) the requested borrowing date, which must be a Business Day. 
Each such telephonic notice or notice by electronic communication must be
confirmed promptly by delivery to Swing Line Lender and Administrative Agent of
a separate written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Administrative Borrower.  Promptly after receipt by
Swing Line Lender of any telephonic or electronic communication Swing Line Loan
Notice, Swing Line Lender will confirm with

 

56

--------------------------------------------------------------------------------


 

Administrative Agent (by telephone or in writing, including by electronic
communication) that Administrative Agent has also received such Swing Line Loan
Notice and, if not, Swing Line Lender will notify Administrative Agent (by
telephone or in writing) of the contents thereof. Unless (A) the Swing Line has
been terminated or suspended by Swing Line Lender as provided in this Agreement,
including Section 2.05(a), (B) Swing Line Lender has received notice (by
telephone or in writing, including by electronic communication) from
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (1) directing Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.05(a), or (2) that at least one of
the applicable conditions specified in Article IV is not then satisfied, or
(C) any Lender is then in default of its obligations to fund under
Section 2.05(c)(i) or is otherwise a Defaulting Lender hereunder, unless cash
collateral or other credit support satisfactory to Swing Line Lender has been
pledged or otherwise provided to Swing Line Lender in respect of such Defaulting
Lender’s participation in such Swing Line Borrowing or Swing Line Lender has
otherwise entered into arrangements satisfactory to Swing Line Lender to
eliminate Swing Line Lender’s risk with respect to such Defaulting Lender, then,
subject to the terms and conditions hereof, Swing Line Lender will, not later
than 3:00 p.m. on the borrowing date specified in the related Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrowers at its
office by crediting the account of the Borrowers on the books of Swing Line
Lender in immediately available funds.  Notwithstanding the foregoing, Swing
Line Lender will not be obligated to make a Swing Line Loan to refinance an
outstanding Swing Line Loan. Lenders agree that Swing Line Lender may agree to
modify the borrowing procedures used in connection with the Swing Line in its
discretion and without affecting any of the obligations of Lenders hereunder
other than notifying Administrative Agent of a Swing Line Loan Notice.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrowers (which
hereby irrevocably authorizes Swing Line Lender to so request on its behalf),
that each Lender make a Revolving Credit Loan that is a Base Rate Loan in an
amount equal to such Lender’s Percentage Share of the then aggregate Outstanding
Amount of Swing Line Loans.  Such request will be made in writing (which written
request will be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.03, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02.  Swing Line Lender will furnish
the Administrative Borrower, on behalf of the Borrowers, with a copy of the
applicable Loan Notice promptly after delivering such notice to Administrative
Agent.  Each Lender will make an amount equal to its Percentage Share multiplied
by the aggregate amount of the requested Revolving Credit Loans specified in
such Loan Notice available to Administrative Agent in immediately available
funds (and Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of Swing Line Lender at
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.05(c)(ii), each Lender that so
makes funds available will be deemed to have made a Revolving Credit Loan that
is a Base Rate Loan to the Borrowers in such amount.  Administrative Agent will
promptly remit the funds so received to Swing Line Lender.

 

57

--------------------------------------------------------------------------------


 

(ii)                                  If for any reason the outstanding amount
of all Swing Line Loans cannot be refinanced by such a Revolving Credit
Borrowing in accordance with Section 2.05(c)(i), then the request for Revolving
Credit Loans that are Base Rate Loans submitted by Swing Line Lender as set
forth herein will be deemed to be a request by Swing Line Lender that each
Lender fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to Administrative Agent for the account of Swing Line Lender
pursuant to Section 2.05(c)(i) will be deemed payment in respect of such
participation.

 

(iii)                               If any Lender fails to make available to
Administrative Agent for the account of Swing Line Lender any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), Swing Line Lender
will be entitled to recover from such Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to Swing Line Lender at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Swing Line Lender in
connection with the foregoing.  A certificate of Swing Line Lender submitted to
any Lender (through Administrative Agent) with respect to any amounts owing
under this clause (iii) will be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.05(c) will be absolute and unconditional and will not
be affected by any circumstance, including:  (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against Swing Line
Lender, any Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Revolving Credit Loans pursuant
to this Section 2.05(c) is subject to the conditions set forth in Section 4.02. 
No such funding of risk participations will relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans together with interest as
provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     If, at any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, Swing Line
Lender receives any payment on account of such Swing Line Loan, then Swing Line
Lender will distribute to such Lender an amount equal to its Percentage Share
multiplied by such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by Swing Line
Lender.

 

(ii)                                  If any payment received by Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by Swing Line
Lender in its discretion), each Lender will pay to Swing Line Lender an amount
equal to its Percentage Share multiplied by the amount to be returned on demand
of Administrative Agent, plus interest thereon from the date of such demand to
the date such

 

58

--------------------------------------------------------------------------------


 

amount is returned, at a rate per annum equal to the Federal Funds Rate. 
Administrative Agent will make such demand upon the request of Swing Line
Lender.  The obligations of Lenders under this clause will survive the payment
in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
Swing Line Lender will be responsible for invoicing the Borrowers for interest
on Swing Line Loans.  Until each Lender funds its Revolving Credit Loan that is
a Base Rate Loan or risk participation pursuant to this Section 2.05 to
refinance such Lender’s Percentage Share of any Swing Line Loan, interest in
respect of such proportionate share will be solely for the account of Swing Line
Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrowers will make all payments of principal and interest in respect of
Swing Line Loans directly to Swing Line Lender.

 

(g)                                 Cash Sweep Agreements.  In addition to
making Swing Line Loans pursuant to the foregoing provisions of this
Section 2.05, without the requirement for a Swing Line Loan Notice from the
Administrative Borrower, or a confirmation or a notice by the Swing Line Lender
with or to the Administrative Agent regarding a Swing Line Loan Notice, pursuant
to subsection 2.05(b), the Swing Line Lender may make Swing Line Loans to the
Borrowers in accordance with the provisions of any agreements between the
Borrowers and the Swing Line Lender relating to the Borrowers’ deposit, sweep
and other accounts at the Swing Line Lender and related arrangements and
agreements regarding the management and investment of the Borrowers’ cash assets
as in effect from time to time (the “Cash Sweep Agreements”) to the extent by
which the daily aggregate balance available for immediate withdrawal from the
Borrowers’ accounts which are subject to the provisions of the Cash Sweep
Agreements is less than the target for such aggregate balance agreed from time
to time by the Swing Line Lender and one or more Borrowers.  Swing Line Loans
made pursuant to this subsection 2.05(g) in accordance with the provisions of
the Cash Sweep Agreements shall (i) be subject to the limitations as to
aggregate amount set forth in subsection 2.05(a), (ii) not be subject to the
limitations as to individual amount set forth in subsection 2.05(b), (iii) be
payable by the applicable Borrower, both as to principal and interest, at the
times set forth in the Cash Sweep Agreements (but in no event later than the
Revolving Credit Maturity Date), and (iv) except as provided in the foregoing
subsections (i) through (iii) and the first and last sentences of this
subsection 2.05(g), be subject to all of the terms and conditions of this
Agreement applicable to Swing Line Loans (including the terms and conditions
contained in this Section 2.05).  If a Swing Line Loan is made pursuant to this
subsection 2.05(g) in accordance with the provisions of the Cash Sweep
Agreements and such Swing Line Loan is not repaid by the applicable Borrower in
accordance with such provisions, each Lender will be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to such Lender’s
Percentage Share multiplied by the amount of such Swing Line Loan and the Swing
Line Lender shall promptly notify the Administrative Agent (by telephone or in
writing) of the details of such Swing Line Loan.

 

59

--------------------------------------------------------------------------------


 

SECTION 2.06.  PAYMENTS AND PREPAYMENTS.

 

(a)                                 Payments of the Swing Line Loans.  Subject
to the other terms and provisions of this Agreement, including Section 2.08 and
the acceleration of the Obligations outstanding hereunder and under the other
Loan Documents following the occurrence of an Event of Default pursuant to
Section 8.03, the Borrowers will repay each Swing Line Loan on the tenth
Business Day following the Borrowing thereof.  In addition to the repayment of
Swing Line Loans pursuant to the foregoing sentence and subsection 2.13(a)(i),
the Borrowers may repay a Swing Line Loan made pursuant to subsection 2.05(g) in
accordance with the provisions of the Cash Sweep Agreements concerning the
manner, time, application and place of payment for such Swing Line Loan.

 

(b)                                 Voluntary Prepayments.

 

(i)                                     The Borrowers may, upon notice to
Administrative Agent, from the Administrative Borrower on behalf of the
Borrowers, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that:  (A) such
notice must be received by Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Revolving Credit
Loans that are Eurodollar Rate Loans and (2) one Business Day prior to any date
of prepayment of Revolving Credit Loans that are Base Rate Loans; and (B) any
prepayment of Revolving Credit Loans that are Eurodollar Rate Loans will be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof, or that are Base Rate Loans will be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof, or, if less, the entire
principal amount thereof then outstanding.  Each such notice will specify the
date and amount of such prepayment and the Type(s) of Revolving Credit Loans to
be prepaid. Administrative Agent will promptly notify each Lender of its receipt
of each such notice and of the amount of such Lender’s Percentage Share
thereof.  If the Administrative Borrower gives such notice, then the Borrowers’
prepayment obligation will be irrevocable, and the Borrowers will make such
prepayment and the payment amount specified in such notice will be due and
payable on the date specified therein.  Any prepayment of a Revolving Credit
Loan that is a Eurodollar Rate Loan will be accompanied by any additional
amounts required pursuant to Section 3.05 (including amounts required pursuant
to Section 3.05(c) and any foreign exchange losses).  Subject to Section 3.07,
each such prepayment will be applied to the Revolving Credit Loans of the
Lenders in accordance with their respective Percentage Shares.

 

(ii)                                  The Borrowers may, upon notice to Swing
Line Lender from the Administrative Borrower, on behalf of the Borrowers (with a
copy to Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that such notice must be received by Swing Line Lender and Administrative Agent
not later than 1:00 p.m. on the date of the prepayment.  Each such notice will
specify the date and amount of such prepayment.  If the Administrative Borrower
gives such a notice, then the Borrowers’ prepayment obligation will be
irrevocable, and the Borrowers will make such prepayment and the payment amount
specified in such notice will be due and payable on the date specified therein.

 

60

--------------------------------------------------------------------------------


 

(c)                                  Mandatory Prepayments.

 

(i)                                     If, on any date and for any reason
(except for the reason set forth in Section 2.06(c)(iv)),, the Outstanding
Amount of L/C Obligations exceeds the L/C Sublimit, the Borrowers will
immediately (and in any event within three Business Days thereof) Cash
Collateralize the Outstanding Amount of such L/C Obligations in an amount equal
to such excess.

 

(ii)                                  If, on any date the Total Revolving Credit
Outstandings, less the amount of L/C Obligations Cash Collateralized, exceeds
the Aggregate Revolving Credit Commitments then in effect, including after
giving effect to any reduction of the Aggregate Revolving Credit Commitments
pursuant to Section 2.07, the Borrowers will immediately (and in any event
within three Business Days thereof), and without notice or demand, prepay the
outstanding principal amount of the Revolving Credit Loans and Swing Line Loans
and the amount of L/C Borrowings by an amount equal to the applicable excess.
Any such prepayment will be applied, first, to any L/C Borrowings, second, to
prepay any outstanding Swing Line Loans and third, to prepay any outstanding
Revolving Credit Loans.

 

(iii)                               If, following any reduction of the Aggregate
Revolving Credit Commitments pursuant to Section 2.07, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Sublimit (including as reduced by
such reduction), the Borrowers will prepay on the reduction date the Outstanding
Amount of Swing Line Loans by an amount equal to the amount by which such
Outstanding Amount exceeds the Swing Line Sublimit.

 

(iv)                              If, following any reduction of the Aggregate
Revolving Credit Commitments pursuant to Section 2.07, the Outstanding Amount of
L/C Obligations would exceed the L/C Sublimit (including as reduced by such
reduction), the Borrowers will Cash Collateralize the Outstanding Amount of such
L/C Obligations in an amount equal to such excess.

 

SECTION 2.07.  TERMINATION OR REDUCTION OF AGGREGATE REVOLVING CREDIT
COMMITMENTS.

 

The Borrowers may, upon notice from the Administrative Borrower, on behalf of
the Borrowers, to Administrative Agent, terminate the Aggregate Revolving Credit
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments; provided that (a) any such notice will be irrevocable and received
by Administrative Agent not later than 11:00 a.m. three Business Days prior to
the requested effective date of such termination or reduction; (b) any such
partial reduction will be in an aggregate amount of $25,000,000 or any whole
multiple of $5,000,000 in excess thereof; (c) the Borrowers will not terminate
or reduce the Aggregate Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Aggregate Revolving Credit Commitments; and
(d) if, after giving effect to any reduction of the Aggregate Revolving Credit
Commitments, the L/C Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Revolving Credit Commitments, such sublimit(s) will be
automatically reduced by the amount of such excess.  Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Commitments.  Any reduction of the Aggregate Revolving Credit
Commitments will be applied to the commitment of each Lender according to its
Percentage Share thereof.  All Revolving Credit Commitment Fees accrued until

 

61

--------------------------------------------------------------------------------


 

the effective date of any termination of the Aggregate Revolving Credit
Commitments will be paid on the effective date of such termination.

 

SECTION 2.08.  FINAL REPAYMENT OF REVOLVING CREDIT LOANS AND SWING LOANS.

 

On the Revolving Credit Maturity Date, the Borrowers will repay (i) to Lenders
in full the aggregate Outstanding Amount of all Revolving Credit Loans and
(ii) to Swing Line Lender in full the aggregate Outstanding Amount of all Swing
Line Loans, and in each case all accrued and unpaid interest thereon.

 

SECTION 2.09.  INTEREST; APPLICABLE RATES.

 

(a)                                 Interest Generally.  Subject to the
provisions of Section 2.09(b), (i) each Eurodollar Rate Loan will bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate and (ii) each Base Rate Loan (including each Swing Line Loan)
will bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)                                 Default Rate.

 

(i)                                     If an Event of Default under
Section 8.01(a) occurs as a result of the Borrowers’ failure to timely make any
payment of the Obligations when due and payable under this Agreement or any of
the other Loan Documents (after giving effect to any applicable cure period) and
is continuing or under Section 8.01(f) occurs and is continuing, then, without
limitation of and in addition to clause (ii) of this Section 2.09(b), the entire
principal amount of the Obligations (except for undrawn Credits) will
thereafter, from the date such Event of Default occurred and continuing until
the related Event of Default has been cured or waived in accordance with
Section 10.01 of this Agreement, without any required notice from Lenders or
Administrative Agent, bear interest at a fluctuating rate per annum at all times
equal to the Default Rate, to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any Event of Default occurs, then,
without limitation of and in addition to clause (i) of this Section 2.09(b),
upon written notice to the Borrowers from Required Lenders (or from
Administrative Agent at the direction of Required Lenders), the outstanding
Obligations under this Agreement and the other Loan Documents will, effective as
of the date of delivery of such written notice to the Administrative Borrower,
on behalf of the Borrowers, and continuing until the related Event of Default
has been cured or waived in accordance with Section 10.01, will bear interest at
a fluctuating rate per annum at all times equal to the Default Rate, to the
fullest extent permitted by applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) will be due and payable upon
demand.

 

(c)                                  Payment Dates; Accrual of Interest. 
Interest on each Loan will be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder will be due and payable in accordance with the

 

62

--------------------------------------------------------------------------------


 

terms hereof both before and after judgment, and both before and after the
commencement of any proceeding under any Bankruptcy Law.

 

(d)                                 Increases and Decreases of Applicable
Rates.  Any increase or decrease in any Applicable Rate resulting from a change
in the Consolidated Leverage Ratio will become effective as of the date that is
the earlier of (i) the last date by which the Borrowers are otherwise required
to deliver a Compliance Certificate in accordance with Section 6.01(c) for given
period (each such date, a “calculation date”) and (ii) the date that is two
Business Days after the date on which the Administrative Borrower, on behalf of
the Borrowers, actually delivers a Compliance Certificate in accordance with
Section 6.01(c) for a given period.  Notwithstanding the foregoing, the
Applicable Rates in effect from the Closing Date to the date that is two
Business Days following receipt by Administrative Agent of a timely delivered
Compliance Certificate with respect to the Fiscal Period ending June 30, 2014
(the “Initial Applicable Rates”) shall be based on the Tier IV as indicated on
the grid set forth in the definition of “Applicable Rate”.  If any Compliance
Certificate required to be delivered in accordance with Section 6.01(c) is not
delivered to Administrative Agent on or before the related calculation date,
then the levels corresponding to Tier 1 as indicated on the grid set forth in
the definition of “Applicable Rate” will apply, effective on the related
calculation date until two Business Days after such Compliance Certificate is
actually received by Administrative Agent.

 

Notwithstanding the foregoing and for the avoidance of doubt, if, for any period
and for any reason, the actual Consolidated Leverage Ratio, as determined by
Administrative Borrower in good faith and consented to by the Administrative
Agent (such consent not to be unreasonably withheld), is higher than that
reported in the related Compliance Certificate delivered for such period, then
the Borrowers will immediately, without the requirement of notice or demand from
any Person, pay to Lending Parties an amount equal to the excess of (A) the
amount of interest or fees that would have accrued had the Applicable Rates for
such period been based upon the actual Consolidated Leverage Ratio for such
period rather than the Consolidated Leverage Ratio reported in the Compliance
Certificate delivered for such period over (B) the amount of interest or fees
that was actually paid by the Borrowers based upon the Consolidated Leverage
Ratio reported in the Compliance Certificate delivered for such period.  The
foregoing will in no way limit the rights of Administrative Agent to impose the
Default Rate of interest pursuant to Section 2.09(b) or to exercise any other
remedy available at law or as provided hereunder or under any of the other Loan
Documents.

 

SECTION 2.10.  FEES.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.04:

 

(a)                                 Revolving Credit Facility Commitment Fee. 
The Borrowers will pay to Administrative Agent for the account of each Lender in
accordance with its Percentage Share, a commitment fee (the “Revolving Credit
Commitment Fee”) equal to the Applicable Rate multiplied by the actual daily
amount by which the Aggregate Revolving Credit Commitments exceed the sum of the
Total Revolving Credit Outstandings (less the Outstanding Amount of Swing Line
Loans) for each such day, subject to adjustment as provided in Section 3.07;
provided that, if any Compliance Certificate required to be delivered in
accordance with Section 6.01(c) is not delivered to Administrative Agent on or
before the related calculation date,

 

63

--------------------------------------------------------------------------------


 

then the levels corresponding to Tier 1 as indicated on the grid set forth in
the definition of “Applicable Rate” will apply, effective on the related
calculation date until two Business Days after such Compliance Certificate is
actually received by Administrative Agent.  The Revolving Credit Commitment Fee
will accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and will be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Revolving Credit Maturity Date.  The Revolving
Credit Commitment Fee will be calculated quarterly in arrears, and if there is
any change in the Applicable Rate during any quarter, the actual daily amount
will be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Rate for any period and at anytime will be
subject to the provisions of Section 2.09(d).

 

(b)                                 Administrative Agent’s, L/C Issuer’s and
Arranger’s Fees. The Borrowers will pay such fees as are specified as owing to
such Persons in the Fee Letters.

 

SECTION 2.11.  COMPUTATIONS OF INTEREST AND FEES.

 

All computations of interest for Base Rate Loans based on the Prime Rate will be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of interest and fees hereunder will be
made on the basis of a year of 360 days and actual days elapsed (which results
in more interest being paid than if computed on the basis of a year of 365 or
366 days, as applicable), or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest will accrue on
each Loan for the day on which the Loan is made, and will not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made will,
subject to Section 2.13(a), bear interest for one day.  Each determination by
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error.  Without limitation of the
foregoing, in computing the interest on any Eurodollar Rate Loan denominated in
an Alternative Currency, such Loan will have added to it the U.K. Regulatory
Cost, if any, associated with such Loan.

 

SECTION 2.12.  EVIDENCE OF INDEBTEDNESS.

 

(a)                                 Evidence of Payments.  The Credit Extensions
made by each Lender will be evidenced by one or more accounts or records
maintained by such Lender and by Administrative Agent in the ordinary course of
business, including the Register as described in Section 10.06(c).  The accounts
or records maintained by Administrative Agent and each Lender will be conclusive
absent manifest error of the amount of the Credit Extensions made by Lenders to
the Borrowers and the interest and payments thereon.  Any failure to so record
or any error in doing so will not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.  If any conflict exists between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent will
control in the absence of manifest error.  Upon the request of any Lender made
through Administrative Agent, the

 

64

--------------------------------------------------------------------------------


 

Borrowers will execute and deliver to such Lender (through Administrative Agent)
a Note, which will evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 Evidence of Certain Participations.  In
addition to the accounts and records referred to in Section 2.12(a), each Lender
and Administrative Agent will maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Credits and Swing Line Loans.  If any conflict exists between
the accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent will control in the absence of manifest error.

 

SECTION 2.13.  PAYMENTS GENERALLY; RIGHT OF ADMINISTRATIVE AGENT TO MAKE
DEDUCTIONS AUTOMATICALLY.

 

(a)                                 Payments Generally.

 

(i)                                     All payments to be made by the Borrowers
will be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein or under
any Cash Sweep Agreement, all payments by the Borrowers hereunder will be made
to Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at Administrative Agent’s Office in Dollars and in immediately
available funds not later than (i) 12:00 noon on the date specified herein or
(ii) after the Applicable Time specified by Administrative Agent in the case of
payments in an Alternative Currency, will in each case be deemed received on the
next succeeding Business Day and any applicable interest or fee will continue to
accrue.  If, for any reason, any Borrower is prohibited by any requirement of
applicable Law from making any required payment hereunder in an Alternative
Currency, the Borrowers will make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount.  Administrative Agent
will promptly distribute to each Lender its Percentage Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by
Administrative Agent after 12:00 noon will be deemed received on the next
succeeding Business Day and any applicable interest or fee will continue to
accrue; provided, however, that at the request of Administrative Agent, payments
of interest on Eurodollar Rate Loans denominated in an Alternative Currency will
be made in the applicable Alternative Currency in immediately available funds to
such account at such bank as Administrative Agent may designate to any Borrower,
no later than 12:00 noon (local time in the place where such bank is located) on
the due date.  If any payment to be made by the Borrowers will come due on a day
other than a Business Day, payment will be made on the next following Business
Day, and such extension of time will be reflected in computing interest or fees,
as the case may be.

 

(ii)                                  The Borrowers hereby authorize
Administrative Agent (A) to deduct automatically all principal, interest or fees
when due hereunder or under any Note from any account of the Borrowers
maintained with Administrative Agent and (B) if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made when
due to deduct any such amount from any or all of the accounts of the Borrowers
maintained at

 

65

--------------------------------------------------------------------------------


 

Administrative Agent.  Administrative Agent agrees to provide written notice to
the Borrowers of any automatic deduction made pursuant to this
Section 2.13(a)(ii) showing in reasonable detail the amounts of such deduction. 
Each Lender agrees to reimburse the Borrowers based on its applicable Percentage
Share for any amounts deducted from such accounts in excess of amount due
hereunder and under any other Loan Documents.

 

(b)                                 Fundings by the Lenders, Payments by the
Borrowers and Presumptions by Administrative Agent.

 

(i)                                     Unless Administrative Agent will have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to Administrative Agent such Lender’s share
of such Borrowing, Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.03 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender, on the one hand, and the Borrowers, on the other hand, each severally
agrees to pay to Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
the date such amount is made available to the Borrowers to the date of payment
to Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Administrative Agent in connection with the foregoing; and (B) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Revolving Credit Loans that are Base Rate Loans.  If the Borrowers and such
Lender will pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent will promptly remit to the Borrowers
the amount of such interest paid by the Borrowers for such period.  If such
Lender pays its share of the applicable Borrowing to Administrative Agent, then
the amount so paid will constitute such Lender’s Revolving Credit Loan included
in such Borrowing.  Any payment by the Borrowers will be without prejudice to
any claim the Borrowers may have against a Lender that will have failed to make
such payment to Administrative Agent.

 

(ii)                                  Unless Administrative Agent will have
received notice from the Borrowers prior to the date on which any payment is due
hereunder to Administrative Agent for the account of the Lenders or any L/C
Issuer that the Borrowers will not make such payment, Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then the Lenders and the L/C
Issuer, as the case may be, each severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lenders or L/C
Issuer, as the case may be, in immediately available funds with interest
thereon, for each day from the date such amount is distributed to it to the date
of payment to Administrative Agent, at the greater of the Federal Funds Rate and
a rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.  A notice of Administrative Agent to any Lender
or the Borrowers (including to the Administrative

 

66

--------------------------------------------------------------------------------


 

Borrowers on behalf of the Borrowers) with respect to any amount owing under
this Section 2.13(b) will be conclusive, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
Subject to Section 2.04 and Section 2.05, if any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II and such funds are not made
available to the Borrowers by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, Administrative Agent will return such funds
(in like funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of the Lenders are Several and
not Joint.  The obligations of the Lenders hereunder to make Loans, to fund
participations in Credits and Swing Line Loans and to make payments under
Section 2.13(b)(ii), Section 10.04(c) and Section 10.05 are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 2.13(b)(ii),
Section 10.04(c) or Section 10.05 on any date required hereunder will not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender will be responsible for the failure of any other Lender to so make
its Loan, purchase its participation or to make its payment under
Section 2.13(b)(ii), Section 10.04(c) or Section 10.05.

 

(e)                                  Funding Sources.  Nothing herein will be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.  Without limitation of the preceding sentence, neither Administrative
Agent nor any Lender will be required actually to acquire eurodollar deposits to
fund or otherwise match fund any Obligation as to which interest accrues at the
Eurodollar Rate.  The provisions of this Section 2.13(e) will apply as if each
Lender had match funded any Obligation as to which interest is accruing at the
Eurodollar Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the Eurodollar Rate Loans.

 

SECTION 2.14.  SHARING OF PAYMENTS.

 

If any Lender will, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it, resulting in such Lender receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its Percentage Share (or other applicable share as provided
herein) thereof as provided herein, then the Lender receiving such greater
proportion will:  (a) notify Administrative Agent of such fact; and (b) purchase
(for cash at face value) participations in the Loans and subparticipations in
L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as will be equitable, so that the benefit of all such payments will
be shared by Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them; provided that: (i) if any such participations or subparticipations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations will be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii)

 

67

--------------------------------------------------------------------------------


 

the provisions of this Section 2.14 will not be construed to apply to (A) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement including the application of funds arising
from the existence of a Defaulting Lender, (B) the application of Cash
Collateral provided for in Section 2.16, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the any Loan Party or any
Affiliate thereof (as to which the provisions of this Section 2.14 will apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

SECTION 2.15.  INCREASE IN AGGREGATE COMMITMENTS AND INCREMENTAL TERM LOANS.

 

(a)                                 Increase in Aggregate Commitments and
Incremental Term Loans Generally.  So long as the Aggregate Commitments have not
previously been voluntarily reduced pursuant to Section 2.07, and subject to the
further conditions set forth in Section 2.15(c), upon notice to Administrative
Agent by the Administrative Borrower, on behalf of the Borrowers, at any time
after the Closing Date but not less than thirty days prior to the Revolving
Credit Maturity Date, the Borrowers may (i) incur additional Indebtedness under
this Agreement in the form of one or more new term loan facilities under this
Agreement (each, an “Incremental Term Loan”) and/or (ii) request one or more
Additional Revolving Credit Commitments; provided that (A) after giving effect
thereto, the aggregate amount of Additional Revolving Credit Commitments and
Incremental Term Loans that have been added pursuant to this Section 2.15 will
not exceed $350,000,000; (B) any such addition will be in a minimum aggregate
amount of $25,000,000 or any whole multiple of $5,000,000 in excess thereof
(provided that such amount may be less than $25,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Additional Revolving Credit Commitments and Incremental Term Loans set forth in
clause (A) of this proviso); and (C) the Borrowers may request a maximum of
three such Additional Revolving Credit Commitments and/or Incremental Term
Loans.

 

(b)                                 Certain Provisions Regarding Increase of
Aggregate Commitments.  If any Additional Revolving Credit Commitments and/or
Incremental Term Loans are added in accordance with this Section 2.15, the
Administrative Agent and the Administrative Borrower, on behalf of the
Borrowers, will determine the effective date (the “Additional Commitments
Effective Date”) of such addition and the amount of, and the Persons who will
provide, such Additional Revolving Credit Commitments and/or Incremental Term
Loans; provided that no Person who is not at the time a Lender will be selected
to provide Additional Revolving Credit Commitments and/or Incremental Term Loans
until each existing Lender has been provided with a reasonable opportunity to
provide all or a portion of such Additional Revolving Credit Commitments and/or
Incremental Term Loans in an amount not less than its Percentage Share thereof
and has either accepted, declined or failed to respond to such opportunity to
provide such percentage share of such Additional Revolving Credit Commitments
and/or Incremental Term

 

68

--------------------------------------------------------------------------------


 

Loans; provided, further, that no existing Lender will have any obligation to
provide all or any portion of such Additional Revolving Credit Commitments
and/or Incremental Term Loans.  The Administrative Agent will promptly notify
the Administrative Borrower, on behalf of the Borrowers, and Lending Parties of
the final amount of such Additional Revolving Credit Commitments and/or
Incremental Term Loans and the Additional Commitments Effective Date, as well as
in the case of each notice to any Lender, the respective interests in such
Lender’s Revolving Credit Loans and/or Incremental Term Loans, as applicable, in
each case subject to the assignments contemplated by this Section 2.15.  As
conditions precedent to each such Additional Revolving Credit Commitments and/or
Incremental Term Loans:  (i) the representations and warranties contained in
Article V and the other Loan Documents (including all documents required
pursuant to Section 2.15(c)) will be true and correct on and as of the
Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they will have been true and correct as of such earlier date, and except
that, for purposes of this Section 2.15(b), the representations and warranties
contained in Section 5.10 will be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b),
respectively; (ii) no Default or Event of Default will exist immediately before
or immediately after giving effect to such addition; (iii) the Borrowers will be
in compliance with the financial covenants set forth in Section 7.14 after
giving pro forma effect to the making of Additional Revolving Credit Commitments
and/or Incremental Term Loans and the Loans made in connection therewith;
(iv) the Borrowers, Administrative Agent and Lending Parties (including any new
Lending Parties being added in connection with such addition) will have entered
into all documents required pursuant to Section 2.15(c), and the Borrowers will
have complied with all of the conditions precedent to the effectiveness of such
addition as provided in such documents (including any requirement to pay fees
and expenses to any or all of Administrative Agent, the Arrangers and the
Lending Parties, including any new Lending Parties); and (v) the Borrowers will
have delivered to Administrative Agent a certificate dated as of the Additional
Commitments Effective Date signed by a Responsible Officer of the Administrative
Borrower, on behalf of the Borrowers, certifying as to the truth, accuracy and
correctness of the matters set forth in the immediately preceding clauses (i),
(ii) and (iii). On each Additional Commitments Effective Date, each applicable
Lender, Eligible Assignee or other Person who is providing an Additional
Revolving Credit Commitment and/or Incremental Term Loan will become a “Lender”
for all purposes of this Agreement and the other Loan Documents.  Any Additional
Revolving Credit Loan will be a “Revolving Credit Loan” for all purposes of this
Agreement and the other Loan Documents.  In furtherance of the foregoing, in
connection with any Additional Revolving Credit Commitments, on any Additional
Commitments Effective Date on which Additional Revolving Credit Commitments are
made, subject to the satisfaction of the other terms and conditions contained in
this Section 2.15, (1) each of the existing Lenders will assign to each Person
providing an Additional Revolving Credit Commitment, and each such Person will
purchase from each of the existing Lenders, in an amount equal to the
Outstanding Amount thereof (together with accrued but unpaid interest thereon),
such interests in the Revolving Credit Loans outstanding on such date as will be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Lenders and the
Person making the Additional Revolving Credit Commitments ratably in accordance
with their Percentage Shares after giving effect to the addition of such
Additional Revolving Credit Commitments to the existing Revolving Credit
Commitments; and (2) each Person making an

 

69

--------------------------------------------------------------------------------


 

Additional Revolving Credit Commitment will be deemed for all purposes to have
made a Revolving Credit Commitment and each Additional Revolving Credit Loan
will be deemed, for all purposes, a Revolving Credit Loan.

 

(c)                                  Terms and Documentation.  Any other terms
of and documentation entered into in respect of any Additional Revolving Credit
Commitments and/or Incremental Term Loans made pursuant to this Section 2.15
(collectively, the “Additional Commitment Documentation”) will be (i) with
respect to Additional Revolving Credit Commitments, consistent with the
Revolving Credit Commitments or (ii) with respect to any Incremental Term Loans,
reasonably satisfactory to the Administrative Agent; provided that (A) the
Borrowers and the Additional Lenders providing an Additional Revolving Credit
Commitment may agree to additional fees payable to such Additional Lenders in
consideration of such Additional Lender’s agreement to provide such Additional
Revolving Credit Commitment and/or Incremental Term Loan, (B) the Borrowers and
the Additional Lenders providing an Incremental Term Loan may agree to the
pricing (including the interest rate margins, any upfront fees, any arrangement
fees, any underwriting fees and any original issue discount) applicable to such
Incremental Term Loan, and (C) no Incremental Term Loan shall have a maturity
date earlier than the Revolving Credit Maturity Date.  Any Additional Revolving
Credit Commitments and/or Incremental Term Loans made or provided pursuant to
this Section 2.15 will be (i) entitled, on a pari passu basis, to the same
benefit of the Guaranties as the Revolving Credit Commitments and (ii) evidenced
by one or more entries in the Register maintained by Administrative Agent in
accordance with the provisions set forth in Section 10.06(c).

 

(d)                                 Amendment to Credit Agreement.  The
Administrative Agent is authorized to enter into, on behalf of the Lenders, any
amendment to this Agreement or any other Loan Document as may be necessary to
incorporate the terms of any new Incremental Term Loan therein.

 

SECTION 2.16.  CASH COLLATERAL.

 

(a)                                 Certain Credit Support Events.  Upon the
request of Administrative Agent or L/C Issuer, (i) if any L/C Issuer has honored
any full or partial drawing request under any Credit issued by it and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrowers will
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there will exist a Defaulting Lender, immediately
upon the request of Administrative Agent, any L/C Issuer or Swing Line Lender,
the Borrowers will deliver to Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 3.07(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
will be maintained in blocked, interest bearing deposit accounts at Wells Fargo
(the type of such account to be agreed upon between Administrative Agent and
Administrative Borrower in form and substance satisfactory to Administrative
Agent in its Reasonable Discretion).  Each Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
Administrative Agent, for the benefit of the Credit Group, and agrees to
maintain, a first priority security interest in all such cash, deposit

 

70

--------------------------------------------------------------------------------


 

accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency.  For the purpose of any Cash
Collateral held in an interest bearing account pursuant to this Agreement,
Administrative Agent will report to Administrative Borrower the aggregate amount
of interest and other income earned on the Cash Collateral (such aggregate
amounts, “Cash Collateral Interest”) upon receiving a written request for such
information from Administrative Borrower.  All Cash Collateral Interest earned
during each calendar year on the Cash Collateral deposited in such account will
automatically be released to Administrative Borrower within ten Business Days
after each December 31 of a calendar year.  Each Borrower will bear
responsibility for paying any Taxes due thereon, and, as reasonably requested by
Administrative Agent, each Borrower will provide to Administrative Agent a
withholding certificate relating to such Taxes; provided, however, that
Administrative Agent will withhold from amounts otherwise due to such party if
required by any applicable Law.  The parties agree that, for tax reporting
purposes, all Cash Collateral Interest will, as of the end of each calendar year
and to the extent required by the Internal Revenue Service, be reported as
having been earned by the Borrowers, whether or not such income was disbursed
during such calendar year.  The Borrowers will be responsible for paying Taxes
(including any penalties and interest thereon) on all Cash Collateral Interest
earned on the Cash Collateral and for filing all necessary tax returns with
respect to such income, provided, that Administrative Agent will have no
obligation to file or prepare any tax returns or prepare any other reports for
any taxing authorities concerning matters covered by this Agreement. 
Administrative Agent will file any applicable IRS form, including IRS Form 1099,
consistent with such treatment to the extent required by applicable Law. If any
amounts payable to a Borrower under this Agreement would be subject to any
penalty tax by reason of the application of Section 409A of the Code or
regulations promulgated thereunder, then the Borrowers hereto agree to use
commercially reasonable efforts to take such steps as they agree to be necessary
or desirable (including providing an instruction to Administrative Agent) to
comply with such Code section.  In no event will Administrative Agent be liable
in connection with its investment or reinvestment of any Cash Collateral held by
it pursuant to this Agreement in good faith and in accordance with the terms of
any agreement concerning such Cash Collateral, including any liability for
delays in the investment or reinvestment of the Cash Collateral, or any loss of
interest incident to any such delays.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.04, 2.05, 2.06, 3.07 or 8.03 in respect of Letters of Credit or Swing
Line Loans will be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

71

--------------------------------------------------------------------------------


 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations will be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee) or (ii) Administrative Agent’s good faith determination that there
exists excess Cash Collateral; provided, however, (1) that Cash Collateral
furnished by or on behalf of a Borrower will not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.16 may be otherwise applied in accordance with
Section 8.04), and (2) the Person providing Cash Collateral and any L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral will not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

SECTION 3.01.  TAXES.

 

(a)           Payments Free of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
Borrowers or any other Loan Party hereunder or under any other Loan Document
will to the extent permitted by applicable Laws be made free and clear of and
without reduction or withholding for any Taxes (other than Excluded Taxes).  If,
however, applicable Laws require any Borrower or such other Loan Party or
Administrative Agent to withhold or deduct any Tax, such Tax will be withheld or
deducted in accordance with such Laws as determined by such Borrower or such
other Loan Party or Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to Section 3.01(e).

 

(ii)           If any Borrower or any other Loan Party or Administrative Agent
will be required by the Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding Taxes, from any
payment, then (A) Administrative Agent will withhold or make such deductions as
are determined by Administrative Agent to be required based upon the information
and documentation it has received pursuant to Section 3.01(e),
(B) Administrative Agent will timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower or such other Loan Party, as
the case may be, will be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), Administrative
Agent or the applicable Lending Party, as the case may be, receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)           Payment of Other Taxes by the Borrowers and the Other Loan
Parties.  Without limiting the provisions of Section 3.01(a), each Borrower and
each other Loan Party will timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

72

--------------------------------------------------------------------------------


 

(c)           Indemnification by Each Borrower and Each Other Loan Party.

 

(i)            Without limiting the provisions of Section 3.01(a) and
Section 3.01(b), each Borrower and each other Loan Party will, and do hereby,
jointly and severally, indemnify Administrative Agent and each Lending Party,
and will make payment in respect thereof within fifteen days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) withheld or deducted by any Borrower or
any other Loan Party or Administrative Agent or paid by Administrative Agent or
such Lending Party, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Each Borrower and each other
Loan Party will also, and do hereby, jointly and severally, indemnify
Administrative Agent, and will make payment in respect thereof within fifteen
days after demand therefor, for any amount which Lending Party for any reason
fails to pay indefeasibly to Administrative Agent as required by clause (ii) of
this Section 3.01(c).  A certificate as to the amount of any such payment or
liability delivered to any Borrower or any other Loan Party by a Lending Party
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lending Party, will be conclusive absent manifest
error.

 

(ii)           Without limiting the provisions of Section 3.01(a) and
Section 3.01(b), (A) no Loan Party will be required to indemnify any Foreign
Lender, or pay any additional amount to such Foreign Lender, pursuant to
Section 3.01(a), (b) or (c) in respect of Taxes to the extent that the
obligation to pay or indemnify such additional amounts would not have arisen but
for the failure of such Foreign Lender to comply with the provisions of
Section 3.01(e), and (B) each Lending Party will, and does hereby, indemnify
each Borrower and each other Loan Party and Administrative Agent, and will make
payment in respect thereof within ten days after demand therefor, against any
and all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrowers or any other Loan Party or Administrative Agent)
incurred by or asserted against any Borrower or Administrative Agent by any
Governmental Authority as a result of the failure by such Lending Party to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lending Party to such Borrower or
such other Loan Party or Administrative Agent pursuant to Section 3.01(e).  Each
Lending Party hereby authorizes Administrative Agent to set off and apply any
and all amounts at any time owing to such Lending Party under this Agreement or
any other Loan Document against any amount due to Administrative Agent under
this clause (ii).  The agreements in this clause (ii) will survive the
resignation and/or replacement of Administrative Agent, any assignment of rights
by, or the replacement of, a Lending Party, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(d)           Evidence of Payments.  Upon request by any Borrower or any other
Loan Party or Administrative Agent, as the case may be, after any payment of
Taxes by such Borrower or such other Loan Party or Administrative Agent to a
Governmental Authority as provided in this Section 3.01, each Borrower and each
other Loan Party will deliver to Administrative Agent or Administrative Agent
will deliver to such Borrower or such other Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority

 

73

--------------------------------------------------------------------------------


 

evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or such other Loan Party or Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lending Party will deliver to the Borrowers and to
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrowers or Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrowers or Administrative Agent, as the case
may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lending Party’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrowers or any other Loan Party
pursuant to this Agreement or otherwise to establish such Lending Party’s status
for withholding tax purposes in the applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if any Borrower
is resident for tax purposes in the United States,

 

(A)          any Lending Party that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code will deliver to the Borrowers and
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrowers or Administrative Agent as will enable the
Borrowers or Administrative Agent, as the case may be, to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements; and

 

(B)          each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document will deliver to
the Borrowers and Administrative Agent (in such number of copies as will be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lending Party under this Agreement (and from time to time thereafter
upon the request of the Borrowers or Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(1)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(2)           executed originals of Internal Revenue Service Form W-8ECI,

 

(3)           executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

74

--------------------------------------------------------------------------------


 

(4)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent stockholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(5)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)          Each Lending Party will promptly (A) notify the Borrowers and
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as will not
be materially disadvantageous to it, in the reasonable judgment of such Lending
Party, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction
that the Borrowers or Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lending Party.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time will Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lending Party, or have any obligation to pay to
any Lending Party, any refund of Taxes withheld or deducted from funds paid for
the account of such Lending Party.  If Administrative Agent or any Lending Party
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or any other
Loan Party or with respect to which the Borrowers or any other Loan Party has
paid additional amounts pursuant to this Section 3.01, it will pay to the
Borrowers or such other Loan Party, as the case may be, an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers or such other Loan Party, as the case may be, under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by Administrative Agent or
such Lending Party, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers or such other Loan Party, as the case may
be, upon the request of Administrative Agent or such Lending Party, agrees to
repay the amount paid over to the Borrowers or such other Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lending Party, as the case may be, in
the event Administrative Agent or such Lending Party is required to repay such
refund to such Governmental Authority.  This Section 3.01(f) will not be
construed to require Administrative Agent or any Lending Party to make available
its tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrowers or any other Loan Party or any other Person.

 

75

--------------------------------------------------------------------------------


 

SECTION 3.02.  ILLEGALITY.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank offered market, then, on notice thereof by such Lender to the
Borrowers through Administrative Agent, (a) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Revolving Credit Loans that
are Base Rate Loans to Eurodollar Rate Loans will be suspended, and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender will, if necessary to avoid such illegality, be determined by
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (i) the Borrowers will, upon demand from
such Lender (with a copy to Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender will, if necessary to
avoid such illegality, be determined by Administrative Agent without reference
to the Eurodollar Rate component of the Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans as indicated by a
written notice from such Lender to Administrative Agent and the Borrowers, and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurodollar Rate, Administrative Agent
will during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Rate component thereof until
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrowers will also pay
accrued interest on the amount so prepaid or converted and all amounts due under
Section 3.05 in accordance with the terms thereof due to such prepayment or
conversion.

 

SECTION 3.03.  INABILITY TO DETERMINE RATES.

 

If (a) Administrative Agent determines in connection with any request for a
Borrowing or continuation of, or a conversion to, Eurodollar Rate Loan that
(i) Dollar deposits are not being offered to banks in the London interbank
offered market for the applicable amount and Interest Period of such Eurodollar
Rate Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (b) Required Lenders determine in connection with any request for a
Borrowing or continuation of, or a conversion to, a Eurodollar Rate Loan that
the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Administrative Agent will promptly so
notify the Borrowers and each Lender in writing.  Thereafter, (1) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans will be suspended, and
(2) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component

 

76

--------------------------------------------------------------------------------


 

of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate will be suspended, in each case until Administrative
Agent (upon the instruction of Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Revolving Credit Borrowing consisting of Base Rate Loans in the amount specified
therein.

 

SECTION 3.04.  INCREASED COSTS.

 

(a)           Increased Costs Generally.  If any Change in Law will:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lending Party (except any reserve requirement reflected in the Eurodollar
Rate);

 

(ii)           subject any Lending Party to any tax of any kind whatsoever with
respect to this Agreement, any Credit, any participation in a Credit or any
Eurodollar Rate Loan made by it, or change the basis of taxation of payments to
such Lending Party in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lending Party); or

 

(iii)          impose on any Lender or any L/C Issuer or the London interbank
offered market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Credit or participation
therein;

 

and the result of any of the foregoing will be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Credit (or of maintaining its
obligation to participate in or to issue any Credit), or to reduce the amount of
any sum received or receivable by such Lending Party hereunder (whether of
principal, interest or any other amount), then, upon request of such applicable
Lending Party, the Borrowers will pay to such Lending Party such additional
amount or amounts as will compensate such Lending Party for such additional
costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lending Party determines that any
Change in Law affecting such Lending Party or the Lending Office of such Lending
Party or such Lending Party’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lending Party’s capital or on the capital of such Lending Party’s
holding company, if any, as a consequence of this Agreement, the Commitments of
any such Lender or the Loans made by, or participations in Letters of Credit
held by, any such Lender, or the Credits issued by any such L/C Issuer, to a
level below that which such Lending Party or such Lending Party’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lending Party’s policies and the policies of such Lending
Party’s holding company with respect to capital adequacy), then from time to
time the Borrowers will

 

77

--------------------------------------------------------------------------------


 

pay to such Lending Party such additional amount or amounts as will compensate
such Lending Party or such Lending Party’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or a
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04, as well as the basis for determining
such amount or amounts, and delivered to the Administrative Borrowers, on behalf
of the Borrowers, will be conclusive absent manifest error; provided that such
certificate sets forth in reasonable detail the amount or amounts payable to
such Lending Party pursuant to Sections 3.04(a) and (b).  The Borrowers will pay
such Lender or L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 will not constitute a waiver of such Lender’s or L/C Issuer’s right
to demand such compensation, provided that the Borrowers will not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section 3.04 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to in this subsection (d) will be extended to include the period of
retroactive effect thereof).

 

(e)           Lookback; Nondiscrimination.  Notwithstanding the provisions of
Sections 3.04(a) and (b), the Borrowers will only be liable (a) for amounts in
respect of increased costs or reduced returns for the period of up to ninety
days prior to the date on which such demand was made and (b) to the extent the
Lender making demand therefor has required similarly situated borrowers or
obligors to pay comparable amounts in respect of such increased costs or reduced
returns.

 

SECTION 3.05.  COMPENSATION FOR LOSSES.

 

Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, the Borrowers will promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense actually incurred by it as a
result of (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), (b) any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than to continue a Loan as, or to convert a
Loan to, a Base Rate Loan on the date or in the amount notified by the
Borrowers, (c) any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers, or (d) any assignment of a Eurodollar Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrowers pursuant to Section 2.04 or Section 3.06, including, in each

 

78

--------------------------------------------------------------------------------


 

of the foregoing cases, any loss of anticipated profits, any foreign exchange
losses and any loss or expense arising from the liquidation or redeployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers will also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.  For purposes of calculating amounts payable by the Borrowers to
Lenders under this Section 3.05, each Lender will be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank offered market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.  For
purposes of calculating amounts payable to any Lender under this Section 3.05,
such Lender will be deemed to have funded each Eurodollar Rate Loan denominated
in an Alternative Currency made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurodollar Rate Loan was in fact so funded.

 

SECTION 3.06.  MITIGATION OBLIGATIONS.

 

Notwithstanding anything to the contrary contained in Section 10.01, if any
Lending Party requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lending Party or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lending Party gives a notice pursuant to Section 3.02, then such Lending Party,
at the request of the Borrowers, will use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lending Party, such
designation or assignment:  (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or Section 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable; and
(ii) in each case, would not subject such Lending Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lending Party as
reasonably determined by such Lending Party.  The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lending Party in connection
with any such designation or assignment.

 

SECTION 3.07.  DEFAULTING LENDERS.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement will be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender

 

79

--------------------------------------------------------------------------------


 

pursuant to Section 10.08), will be applied at such time or times as may be
determined by Administrative Agent as follows:  first, to the payment of any
amounts owing by that Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder; third, if
so determined by Administrative Agent or requested by any L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Credit or Swing Line Loan;
fourth, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and the Borrowers and subject to Section 2.16(b), to be held in an
interest bearing deposit account and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement; sixth, to the payment
of any amounts owing to the Lenders, any L/C Issuer or Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (2) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
will be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 3.07(a)(ii) will be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (A) will not be entitled to
receive any Revolving Credit Commitment Fee pursuant to Section 2.10(a) for any
period during which that Lender is a Defaulting Lender (and the Borrowers will
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (B) will be limited in its right
to receive L/C Fees as provided in Section 2.04(h).

 

(iv)          Reallocation of Percentage Shares to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Credits or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Percentage Share” of each non-Defaulting Lender
that is a Lender will be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided, that, (A) each such reallocation
will be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (B) each such
reallocation will be given effect only to the extent that, after giving effect
to such reallocation, each non-Defaulting Lender’s Percentage Share of the
Defaulting Lender’s aggregate Fronting Exposure will not exceed the positive
difference, if

 

80

--------------------------------------------------------------------------------


 

any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender minus
(2) the sum of (x) the aggregate Outstanding Amount of the Revolving Credit
Loans of that non- Defaulting Lender and (y) that non-Defaulting Lender’s
Percentage Share of the then Outstanding Amount of any L/C Obligations.

 

(b)           Defaulting Lender Cure.  If the Borrowers, Administrative Agent,
each L/C issuer and Swing Line Lender agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Credits and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Percentage
Share (without giving effect to Section 3.07(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

SECTION 3.08.  REPLACEMENT OF LENDERS.

 

(a)           Notwithstanding anything to the contrary contained in
Section 10.01, the Borrowers may with respect to any Specified Lender:

 

(i)            request one or more of the other Lenders to acquire and assume
all of such Specified Lender’s Loans (including participations in L/C
Obligations and in Swing Line Loans) and Commitments, which Lender or Lenders
will have the right, but not the obligation, to so acquire and assume such
Specified Lender’s Loans (including participations in L/C Obligations and in
Swing Line Loans) and Commitments pursuant to the procedures set forth in
Section 10.06(b); or

 

(ii)           with the prior written consent of Administrative Agent and, if
such Specified Lender has any Revolving Credit Commitments, each applicable
designated L/C Issuer and Swing Line Lender (which consent will not be
unreasonably withheld or delayed), designate a replacement bank or financial
institution that is an Eligible Assignee (a “Replacement Lender”), which
Replacement Lender will assume all of the Loans (including participations in L/C
Obligations and in Swing Line Loans) and Commitments of such Specified Lender
pursuant to the procedures set forth in Section 10.06(b);

 

provided that the Borrowers may not require such Specified Lender to make any
assignment and delegation, pursuant to the immediately preceding clauses (i) or
(ii), as applicable, if (1) a Default or Event of Default then exists or (2) as
a result of a change in circumstances involving such Lender or otherwise prior
to the effectiveness of any such action, such Specified Lender is no longer a
Specified Lender as a result of it no longer being a Defaulting Lender.

 

81

--------------------------------------------------------------------------------


 

Any assignment and delegation by, a Specified Lender pursuant to this
Section 3.08(a) will be subject to Section 3.05 and to payment to such Specified
Lender of the aggregate Outstanding Amount of all of its Loans (including
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it, all accrued and unpaid interest thereon, all accrued and unpaid fees and all
other amounts payable to it hereunder, which amounts will be paid to such
Specified Lender by the applicable assignee (to the extent of all such
outstanding principal and accrued and unpaid interest and fees) and the
Borrowers (to the extent of all such other amounts).  Each Lender hereby grants
to Administrative Agent a power of attorney (which power of attorney, being
coupled with an interest, is irrevocable) to execute and deliver, on behalf of
such Lender, as assignor, any Assignment and Assumption necessary to effectuate
any assignment of such Lender’s interests hereunder in circumstances
contemplated by this Section 3.08(a).

 

(b)           Certain Rights as a Lender.  Upon the prepayment of all amounts
owing to any Specified Lender and the termination of such Lender’s Commitments
pursuant to this Section 3.08, such Specified Lender will no longer constitute a
“Lender” for purposes hereof; provided that such Specified Lender will continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the date on which all
amounts owing to such Specified Lender were prepaid in full and the Commitments
of such Specified Lender were terminated pursuant to this Section 3.08.

 

(c)           Evidence of Replacement.  Promptly following the replacement of
any Specified Lender in accordance with this Section 3.08, Administrative Agent
will distribute an amended Schedule 2.02, which will be deemed incorporated into
this Agreement, to reflect changes in the identities of Lenders and adjustments
of their respective Commitments or Percentage Shares, as applicable, resulting
from any such removal or replacement.

 

SECTION 3.09.  SURVIVAL.

 

All obligations of the Borrowers under this Article III will survive termination
of the Aggregate Revolving Credit Commitments and repayment of all other
Obligations.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

SECTION 4.01.  CONDITIONS TO EFFECTIVENESS AND TO INITIAL CREDIT EXTENSION.

 

The obligation of the Lending Parties to make the initial Credit Extension
hereunder is subject to the satisfaction of the following conditions precedent:

 

(a)           Receipt of Certain Documents.  Administrative Agent will have
received the following, each of which will be, unless otherwise specified herein
or otherwise required by Administrative Agent, originals (or telefacsimiles or
portable document format versions thereof (in either such case, promptly
followed by originals thereof)), each, to the extent to be executed by a Loan
Party, properly executed by a Responsible Officer of such Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date), all in sufficient number as Administrative
Agent will separately identify

 

82

--------------------------------------------------------------------------------


 

(including, if specified by Administrative Agent, for purposes of the
distribution thereof to Administrative Agent, Lending Parties and the
Borrowers):

 

(i)            This Agreement.  This Agreement, duly executed by each Borrower
and each initial Guarantor, each Lending Party and Administrative Agent,
together with all completed Schedules to this Agreement;

 

(ii)           Notes.  If requested by Swing Line Lender or any Lender, separate
Notes executed by the Borrowers in favor of each such requesting Lending Party
evidencing, as applicable, the Swing Line Loans or Revolving Credit Loans to be
made by such Lending Party, duly executed by the Borrowers;

 

(iii)          Secretary’s Certificates.  Certificates, executed by the
secretary of each Loan Party on behalf of such Loan Party, certifying, among
other things, (A) that attached to such certificate are (1) true, correct and
complete copies of the Organizational Documents of such Loan Party then in full
force and effect, (2) true, correct and complete copies of the resolutions then
in full force and effect adopted by the board of directors of such Loan Party
authorizing and ratifying the execution, delivery and performance by such Loan
Party of the Loan Documents to which it is a party, (3) a certificate of good
standing from the secretary of state of the state under whose laws such Loan
Party was incorporated, (B) the name(s) of the Responsible Persons of such Loan
Party authorized to execute Loan Documents on behalf of such Loan Party,
together with a incumbency samples of the true signatures of such Responsible
Persons, and (C) that Administrative Agent and the Lending Parties may
conclusively rely on such certificate;

 

(iv)          Bring-Down Certificate.  A certificate signed by a Responsible
Officer of each Loan Party (or in the case of CH2M Plateau Remediation Company
an authorized signatory) certifying that (A) the conditions specified in
Section 4.02 to the initial Credit Extension have been satisfied and (B) the
Loan Parties are in compliance with the financial covenants set forth in
Section 7.14 (as evidenced through detailed calculations of such financial
covenants on a schedule to such certificate) as of December 31, 2013, on a pro
forma basis after giving effect to the transactions contemplated hereunder; and

 

(v)           Opinions of the Loan Parties’ Counsel.  Such favorable opinion of
(A) Dorsey & Whitney LLP, special counsel to the Loan Parties, addressed to
Administrative Agent and each Lending Party, as to such matters as are
reasonably required by Administrative Agent or any Lending Party with respect to
the Loan Parties and the Loan Documents and (B) Carlton Fields Jorden Burt,
P.A., special counsel to CH2M Inc., addressed to Administrative Agent and each
Lending Party, as to such matters as are reasonably required by Administrative
Agent or any Lending Party with respect to CH2M Inc. and the Loan Documents, and
each of (A) and (B) in form and substance reasonably acceptable to
Administrative Agent and its counsel.

 

(b)           Financial Information.  Administrative Agent will have received
(i) audited Consolidated financial statements for the Parent and its
Subsidiaries for the three Fiscal Years most recently ended and interim
unaudited financial statements for each Fiscal Period ended since the last
audited financial statement and (ii) projections prepared by management of
balance sheets and income statements of the Parent and its Subsidiaries for the
period from the Fiscal

 

83

--------------------------------------------------------------------------------


 

Period in which the Closing Date occurs through and including the end of the
Parent’s Fiscal Years ending December 31, 2014, December 31, 2015 and
December 31, 2016.

 

(c)           Third-Party Consents.  All material consents, approvals and
authorizations from third Persons required under any material contract or
agreement or other document necessary or for the consummation of the
transactions contemplated by this Agreement and the other Loan Documents.

 

(d)           No Litigation.  No litigation, arbitration, investigation or other
proceeding by any entity (private or governmental) will be pending or overtly
threatened (a) with respect to this Agreement or any of the related Loan
Documents, or (b) which could, if adversely determined, reasonably be expected
to have or result in a Material Adverse Effect.

 

(e)           Know Your Customer.  Administrative Agent will have received all
documentation and other information from the Loan Parties required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

(f)            No Material Adverse Effect.  No Material Adverse Effect will have
occurred since December 31, 2013.

 

(g)           Payment of Fees.  The Borrowers will have paid (i) all fees
required to be paid to Administrative Agent, each Arranger and any Lending Party
on or before the Closing Date and (ii) unless Administrative Agent will have
agreed in writing to any delay in such payment, all fees, charges and
disbursements of counsel to Administrative Agent to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as will constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate will not thereafter preclude a final
settling of accounts between the Borrowers and Administrative Agent).

 

For purposes of determining compliance with the conditions specified in this
Section 4.01 (but without limiting the generality of the provisions of
Section 9.04), each Lending Party that has signed this Agreement will be deemed
to have consented to, approved or accepted or become satisfied with, each
document or other matter required hereunder to be consented to or approved by or
to be acceptable or satisfactory to a Lending Party unless Administrative Agent
will have received notice from such Lending Party prior to the proposed Closing
Date specifying its objection thereto.

 

SECTION 4.02.  CONDITIONS TO ALL CREDIT EXTENSIONS.

 

In addition to the conditions precedent to funding of the initial Credit
Extensions on the Closing date set forth in Section 4.01, the obligation of each
Lending Party to make any Credit Extension (including its initial Credit
Extension) hereunder or to honor any Request for Credit Extension is subject to
each of the following further conditions precedent:

 

(a)           Truth and Correctness of Representations and Warranties.  The
representations and warranties of each Borrower and each other Loan Party
contained in Article V or any other Loan Document will be true and correct in
all material respects (except that such

 

84

--------------------------------------------------------------------------------


 

materiality qualifier will not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they will be true and correct in all material
respects (except that such materiality qualifier will not be applicable to any
portion of any representation and warranty that is already qualified or modified
by materiality in the text thereof) as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.10 will be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b).

 

(b)           No Default or Event of Default.  No Default or Event of Default
will then exist, or will result from such proposed Credit Extension or from the
application of the proceeds thereof or from the honoring of any Request for
Credit Extension.

 

(c)           No Material Adverse Effect.  No Material Adverse Effect will have
occurred since December 31, 2013.

 

(d)           Requests for Credit Extensions.  Administrative Agent and, if
applicable, Swing Line Lender or the applicable designated L/C Issuer will have
received the applicable Request for Credit Extension; provided that no L/C
Applications will be required in connection with the Letters of Credit (as
defined in the Original Credit Agreement) becoming Letters of Credit issued
hereunder pursuant to the last sentence of Section 2.04(a)(i).

 

(e)           Alternative Currencies.  In the case of a Credit Extension to be
denominated in an Alternative Currency, there will not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

 

(f)            Other Matters.  Administrative Agent will have received, in form
and substance satisfactory to it, such other assurances, documents or consents
related to the foregoing as Administrative Agent or Required Lenders may require
in their Reasonable Discretion.

 

Each Request for Credit Extension submitted by the Borrowers will be deemed to
be a representation and warranty that the conditions specified in
Section 4.02(a) and Section 4.02(b) have been satisfied on and as of the date of
the making of the applicable Credit Extension or the honoring of the applicable
Request for Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

As of the Closing Date each Borrower on behalf of and as to itself and each of
its Subsidiaries hereby represents and warrants to Administrative Agent and each
Lending Party as follows, and will be deemed to have been brought down and apply
anew (other than representations and warranties made as of a specific date,
which will be deemed to have been

 

85

--------------------------------------------------------------------------------


 

made as of such specified date) to the making or issuance of each Credit
Extension hereunder and as of the date of the delivery of any Compliance
Certificate.

 

SECTION 5.01.  CORPORATE EXISTENCE AND POWER.

 

Each Borrower and each Subsidiary thereof (a)(i) in the case of any Loan Party
or Significant Subsidiary, is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing (except in
jurisdictions that do not recognize good standing) under the laws of the
jurisdiction of its incorporation, organization or formation, and (ii) in the
case of any Subsidiary that is not a Loan Party or a Significant Subsidiary, is
a corporation, partnership or limited liability company duly organized, validly
existing and in good standing (except in jurisdictions that do not recognize
good standing) under the laws of the jurisdiction of its incorporation,
organization or formation, except as could reasonably be expected to cause a
Material Adverse Change; (b) has the power and authority and all governmental
licenses, authorizations, consents and approvals (i)(A) in the case of any Loan
Party or a Significant Subsidiary, to own its assets and carry on its business
substantially as currently conducted by it and such business as contemplated to
be conducted by it upon and following the consummation of the transactions
contemplated by the Loan Documents, and (B) in the case of any Subsidiary that
is not a Loan Party or a Significant Subsidiary, to own its assets and carry on
its business substantially as currently conducted by it and such business as
contemplated to be conducted by it upon and following the consummation of the
transactions contemplated by the Loan Documents, except as could reasonably be
expected to cause a Material Adverse Change and (ii) to execute, deliver, and
perform its obligations under the Loan Documents to which each is a party; and
(c) is duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, and is licensed and in good standing (except in
jurisdictions that do not recognize good standing) under the laws of each
jurisdiction where its ownership, leasing or operation of property or the
conduct of its business requires such qualification or license, except to the
extent that the failure to do so could not reasonably be expected to cause a
Material Adverse Change.

 

SECTION 5.02.  CORPORATE AUTHORIZATION; NO CONTRAVENTION.

 

The execution and delivery by each Loan Party, and the performance by each Loan
Party of its obligations under each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organizational Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material contract or agreement to which such Person is a
party or such Person’s properties are subject or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law applicable to any Loan
Party or any of its Subsidiaries or any of their respective properties.  Each
Loan Party is in compliance with all Contractual Obligations referred to in the
foregoing clause (b)(i), except to the extent that any failure to be in
compliance could not reasonably be expected to cause a Material Adverse Change.

 

86

--------------------------------------------------------------------------------


 

SECTION 5.03.  GOVERNMENTAL AUTHORIZATION; COMPLIANCE WITH LAWS.

 

(a)           Governmental Authorizations.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority (other than the filing of a Form 8-K with the SEC after
the Closing Date) or any other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, as
applicable, any Loan Party or any Significant Subsidiary of this Agreement or
any other Loan Document.

 

(b)           Compliance with Laws.  Each Loan Party and each of their
respective Subsidiaries is in compliance in all material respects with the
requirements of all Laws applicable to such Person or any of its properties and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to cause a Material Adverse Change.

 

SECTION 5.04.  BINDING EFFECT.

 

This Agreement has been, and each other Loan Document (when delivered hereunder)
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document to which any Loan Party is
a party constitute the legal, valid and binding obligations of such Person,
enforceable against such Person in accordance with their respective terms,
except as enforcement thereof may be limited by Bankruptcy Laws or other
applicable Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

SECTION 5.05.  LITIGATION.

 

Except as specifically set forth on Schedule 5.05 (or as disclosed in writing to
Administrative Agent after the Closing Date pursuant to Section 6.03; provided
that such disclosure will not operate as a waiver of any right, power or remedy
of the Lending Parties under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents), (a) there are no claims,
actions, suits, proceedings or other litigation pending or, to the Borrowers’
knowledge, overtly threatened against any Loan Party or any of its respective
Subsidiaries, or against any of such Persons’ properties, at law or in equity,
before any Governmental Authority which involves any material risk of any final
judgment, order or liability, which after giving effect to any applicable
insurance could reasonably be expected to cause a Material Adverse Change, and
(b) to the Borrowers’ knowledge there is no Investigation by any Governmental
Authority of any Loan Party’s or any such Subsidiary’s affairs or properties,
with respect to which there is a reasonable likelihood of a finding adverse to
such Loan Party or Subsidiary, which adverse finding, if made, would reasonably
be expected to cause a Material Adverse Change.

 

SECTION 5.06.  ERISA COMPLIANCE.

 

(a)           Each Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, each Multiemployer Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws. Each Pension Plan is listed on Schedule

 

87

--------------------------------------------------------------------------------


 

5.06(a) (or as disclosed in writing to Administrative Agent after the Closing
Date pursuant to Section 6.03; provided that such disclosure will not operate as
a waiver of any right, power or remedy of the Lending Parties under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents).  Each Pension Plan (other than a Multiemployer Plan) and, to the
Borrowers’ knowledge, each Multiemployer Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from Federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS.  To the Borrowers’ knowledge, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

 

(b)           There are no pending or, to the Borrowers’ knowledge, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, any Multiemployer Plan that has resulted or could reasonably be
expected to cause in a Material Adverse Change.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge, any
Multiemployer Plan that has resulted or could reasonably be expected to cause a
Material Adverse Change.

 

(c)           (i) No ERISA Event has occurred and is continuing with respect to
any Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, any Multiemployer Plan that has resulted or could reasonably be
expected to cause a Material Adverse Change; (ii) except as set forth on
Schedule 5.06(c) (or as disclosed in writing to Administrative Agent after the
Closing Date pursuant to Section 6.03; provided that such disclosure will not
operate as a waiver of any right, power or remedy of the Lending Parties under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents), each Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge,
each Multiemployer Plan, and no waiver of the minimum funding standards under
the Pension Funding Rules has been applied for or obtained; (iii) as of the most
recent valuation date for any Pension Plan (other than a Multiemployer Plan),
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher; (iv) no Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid, which if remain
unpaid could reasonably be expected to cause a Material Adverse Change; (v) no
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
(other than a Multiemployer Plan and other than in a completed standard
termination) and, to the Borrowers’ knowledge, no Multiemployer Plan has been
terminated by the plan administrator thereof or by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan (other than a Multiemployer Plan) and, to the Borrowers’ knowledge,
any Multiemployer Plan, which such termination could reasonably be expected to
cause a Material Adverse Change.

 

(d)           No Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan

 

88

--------------------------------------------------------------------------------


 

(other than a Multiemployer Plan) and, to the Borrowers’ knowledge,
Multiemployer Plan other than (i) on the Closing Date, those listed on Schedule
5.06(d) (or as disclosed in writing to Administrative Agent after the Closing
Date pursuant to Section 6.03; provided that such disclosure will not operate as
a waiver of any right, power or remedy of the Lending Parties under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents) and (ii) thereafter, Pension Plans not otherwise prohibited by this
Agreement.

 

SECTION 5.07.  USE OF PROCEEDS.

 

The Borrowers will use the proceeds of the Loans solely for the purposes set
forth in and as permitted by Section 7.09.

 

SECTION 5.08.  ENVIRONMENTAL COMPLIANCE.

 

(a)           Environmental Compliance.  Except as set forth on Schedule 5.08
(or as disclosed in writing to Administrative Agent after the Closing Date
pursuant to Section 6.03; provided that such disclosure will not operate as a
waiver of any right, power or remedy of the Lending Parties under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents), each Borrower and its Subsidiaries is in compliance in all material
respects with each applicable Environmental Law in effect in any jurisdiction in
which any properties of any Borrower or any Subsidiary are located or where any
of them conducts its business, other than those which in the aggregate would not
reasonably be expected to cause a Material Adverse Change.

 

(b)           Environmental Litigation.  Except as set forth on Schedule 5.08
(or as disclosed in writing to Administrative Agent after the Closing Date
pursuant to Section 6.03; provided that such disclosure will not operate as a
waiver of any right, power or remedy of the Lending Parties under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents), no suit, claim (including any Environmental Claim), action or
proceeding of which any Borrower or any Subsidiary has been given notice or
otherwise has knowledge is now pending before any court, board or other
Governmental Authority, or to any Borrower’s or any Subsidiary’s knowledge,
threatened by any Person (nor to the knowledge of each Borrower and each
Subsidiary, does any factual basis exist therefor) for, and neither any Borrower
nor any Subsidiary has received written correspondence from any Governmental
Authority with respect to, except to the extent any of the following could not
reasonably be expected to cause a Material Adverse Change:

 

(i)            noncompliance by any Borrower or any Subsidiary with any
applicable Environmental Law;

 

(ii)           personal injury, wrongful death or other tortious conduct
relating to Hazardous Materials used, generated, sold, transferred or
manufactured by any Borrower or any Subsidiary (including products made of,
containing or incorporating Hazardous Materials); or

 

(iii)          the release into the environment by any Borrower or any
Subsidiary of any Hazardous Material generated by a Borrower or any Subsidiary
whether or not occurring at or on a site owned, leased or operated by any
Borrower or any Subsidiary.

 

89

--------------------------------------------------------------------------------


 

SECTION 5.09.  TAXES.

 

All material Federal, state, local and foreign tax returns, reports and
statements required to be filed by any Borrower (and, to the extent failure to
do so could not reasonably be expected to cause a Material Adverse Change, any
Subsidiary) have been filed with the appropriate Governmental Authorities and
all material taxes, assessments, fees and other governmental charges and
impositions shown thereon to be due and payable by such Person have been paid,
or adequate provision for the payment has been made, prior to the date on which
any fine, penalty, interest or late charge may be added thereto for nonpayment
thereof, or any such fine, penalty, interest, late charge or loss has been paid,
or such Person is diligently contesting its liability therefor in good faith by
appropriate proceedings and has fully reserved all such amounts in the audited
Consolidated financial statements and the unaudited Consolidated financial
statements of the Parent delivered to Administrative Agent and the Lenders
pursuant to Sections 6.01(a) and (b).  Proper and accurate amounts have been
withheld by the Parent and each of its Subsidiaries from their employees for all
periods in material compliance with the tax, social security and unemployment
withholding provisions of applicable Federal, state, local and foreign law and
such withholdings have been timely paid to the respective Governmental
Authorities except where failure to do so could not reasonably be expected to
cause a Material Adverse Change.

 

SECTION 5.10.  FINANCIAL CONDITION.

 

All balance sheets, and all statements of income, of retained earnings, and of
changes in cash flow furnished to Administrative Agent and the Lenders by or on
behalf of the Borrowers for the purposes of or in connection with this Agreement
or any of the other Loan Documents have been prepared in accordance with GAAP
consistently applied (from period to period except as and to the extent
disclosed in the financial statements, provided, that any such disclosed changes
will continue to be in accordance with GAAP) throughout the periods covered
thereby and such financial statements present fairly in all material respects
the financial condition of the entities covered thereby as of the dates thereof
and the result of their operations for the periods covered thereby (except that
interim financial statements are subject to customary year-end adjustments and
may not have footnotes).  All projections which have been furnished to
Administrative Agent and the Lenders for purposes of or in connection with this
Agreement were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were, in the opinion of the management of the
Borrowers, reasonable at the time made; and at the time of delivery, the
management of the Borrowers believed that the forecasts of its future financial
performance set forth in the projections were reasonable (it being understood
that such projections are subject to uncertainties and contingencies, many of
which are beyond the control of any Loan Party, and no assurances can be given
that such projections will be realized).

 

SECTION 5.11.  MARGIN REGULATIONS; REGULATED ENTITIES.

 

No Loan Party nor any of respective Subsidiaries is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.  No
Borrower is required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.  No Borrower nor any
Subsidiary is a “holding company” or a “subsidiary company” of a “holding

 

90

--------------------------------------------------------------------------------


 

company” or an “affiliate” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 2005.

 

SECTION 5.12.  INTELLECTUAL PROPERTY.

 

Each Loan Party owns or is licensed or otherwise has the right to use all of the
patents, copyrights, trademarks, service marks, trade names, contractual
franchises and other intellectual property rights that are required for the
operation of their respective businesses as currently conducted by it, except to
the extent that failure to hold such ownership, license or other right could not
reasonably be expected to cause a Material Adverse Change.  The use of such
intellectual property by each Loan Party and the operation of its business do
not infringe any valid and enforceable intellectual property rights of any other
Person, except to the extent any such infringement could not, individually or in
the aggregate, reasonably be expected to cause a Material Adverse Change.

 

SECTION 5.13.  SOLVENCY.

 

The Borrowers, taken as a whole, are, and, after the consummation of the
transactions contemplated by this Agreement, will be Solvent.

 

SECTION 5.14.  ANTI-TERRORISM LAWS

 

(a)                                 General.  No Loan Party nor any Subsidiary
or Affiliate thereof is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

(b)                                 Executive Order No. 13224.  No Loan Party
nor any Subsidiary or Affiliate thereof or any of their respective agents acting
or benefiting in any capacity in connection with the Loans or Letters of Credit
or other transactions contemplated hereunder or under any of the other Loan
Documents is any of the following (each a “Blocked Person”):  (i) a Person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order No. 13224; (ii) a Person owned or controlled by, or acting for
or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224; (iii) a Person with
which any Lending Party is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; (iv) a Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order
No. 13224; (v) a Person that is named as a “specially designated national” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list, or (vi) a Person or entity
who is affiliated or associated with a Person or entity listed above.

 

(c)                                  Trading with the Enemy Act.  No Loan Party
nor any Subsidiary or Affiliate thereof has engaged in any business or activity
prohibited by the Trading with the Enemy Act.

 

(d)                                 OFAC.  No Loan Party nor any Subsidiary or
Affiliate of Parent or any Borrower is a Sanctioned Person or a Sanctioned
Entity in violation of the sanctions programs administered by OFAC, nor is
located, organized or resident in countries prohibited under the sanctions

 

91

--------------------------------------------------------------------------------


 

programs administered by OFAC, unless authorized by OFAC. No proceeds of any
Loan will be used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity to the extent prohibited under the sanctions programs administered by
OFAC, unless authorized by OFAC.

 

SECTION 5.15.  FULL DISCLOSURE.

 

No Loan Document and no other document required to be delivered pursuant to
Sections 6.01, 6.02 or 6.03 contained any material misstatement of fact or
omitted to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

SECTION 5.16.  CLASSIFICATION AS SENIOR INDEBTEDNESS.

 

The Obligations constitute “Senior Indebtedness”, “Designated Senior
Indebtedness” or any similar designation under and as defined in any agreement
governing any Subordinated Debt and the subordination provisions set forth in
each such agreement are legally valid and enforceable against the parties
thereto.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Commitment is available hereunder or any Loan or Credit or other
payment Obligation (other than as yet unasserted contingent obligations) remains
unpaid, undrawn, unreimbursed or unsatisfied):

 

SECTION 6.01.  FINANCIAL STATEMENTS.

 

The Parent will deliver to Administrative Agent (on behalf of each Lender) in
form and detail satisfactory to Administrative Agent and Required Lenders:

 

(a)                                 Annual Financial Statements.  As soon as
available and in any event no later than 105 days after the end of each Fiscal
Year, a Consolidated balance sheet as at the end of such year, and related
Consolidated statements of income, retained earnings and cash flows of the
Parent and its Subsidiaries prepared for such Fiscal Year, setting forth, in
comparative form the figures for the previous year, all in reasonable detail and
(i) accompanied by a report thereon of KPMG LLP or other independent public
accountants of recognized national standing selected by the Parent and
reasonably satisfactory to the Administrative Agent, which report will not
contain an adverse opinion, a disclaimer of opinion or be qualified or limited
because of a restricted or limited examination by such accountant of any
material portion of the Parent’s records or be unqualified but subject to a
“going concern” uncertainty or other similar required explanatory language, and
will state that such financial statements present fairly in all material
respects the financial position of the Parent and its Subsidiaries on a
Consolidated basis as at the dates indicated and the results of its operations
and changes in its financial position for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
stated therein) and that the examination by such accountants in connection with

 

92

--------------------------------------------------------------------------------


 

such Consolidated financial statements has been made in accordance with
generally accepted auditing standards and (ii) together with the certificate
referred to in clause (c) below, an internally prepared list of each Borrower,
each Guarantor and each other Subsidiary of the Parent as listed in the Parent’s
most recent Annual Report on Form 10-K filed with the SEC (or, if the Parent is
no longer a reporting company under the Exchange Act, a list of Subsidiaries
approved by Administrative Agent), along with each such Person’s gross revenue
for the four Fiscal Periods then ended;

 

(b)                                 Fiscal Period Financial Statements.  As soon
as available and in any event no later than fifty-five days after the end of the
first three Fiscal Periods of each Fiscal Year, an internally prepared
Consolidated balance sheet of the Parent as at the end of such period and the
related Consolidated statements of income and cash flows of the Parent and its
Subsidiaries prepared for such Fiscal Period and for such Fiscal Year to date,
setting forth in each case in comparative form the figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail and certified by a
Responsible Officer of the Parent having responsibility for financial matters
that they (i) present fairly in all material respects the financial condition of
the Parent and its Subsidiaries as at the dates indicated and the results of its
operations and changes in their cash flow for the periods indicated,
(ii) disclose all liabilities of the Parent and its Subsidiaries that are
required to be reflected or reserved against under GAAP, whether liquidated or
unliquidated, fixed or contingent, and (iii) have been prepared in accordance
with GAAP, subject to the absence of footnotes and changes resulting from audit
and year-end adjustments;

 

(c)                                  Compliance Certificate.  Concurrently with
the delivery of the materials required in clauses (a) and (b) above, a
Compliance Certificate dated as of the last day of such Fiscal Period, certified
by a Responsible Officer of the Parent having responsibility for financial
matters, with appropriate insertions satisfactory to Administrative Agent (which
delivery may, unless Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and will be
deemed to be an original authentic counterpart thereof for all purposes),
including that such Responsible Officer has no knowledge of any Default or Event
of Default, or if such Responsible Officer has such knowledge, specifying such
Default or Event of Default and the nature thereof, and what action the
Borrowers have taken, are taking or proposed to take with respect thereto,
together with a schedule in form satisfactory to Administrative Agent, of the
computations used by the Parent in determining compliance with the financial
covenants contained in Section 7.14;

 

(d)                                 Financial Forecasts.  As soon as available,
but in any event no later than one-hundred-five days after the end of each
Fiscal Year, a one year (prepared on a Fiscal Period basis) budget of the Parent
on a Consolidated basis for the then-commenced Fiscal Year, including a pro
forma balance sheet and statements of income and showing projected operating
revenues and expenses of the Parent on a Consolidated basis, in form and
sufficient detail acceptable to Administrative Agent, in its Reasonable
Discretion;

 

(e)                                  Accountants’ Statement.  Together with each
delivery of audited financial statements pursuant to Section 6.01(a), a written
statement by the independent public accountants giving the report thereon
stating (i) whether, in connection with their audit examination, any condition
or event which constitutes a Default or an Event of Default arising from a
breach of Section 7.14 as they relate to accounting matters has come to their
attention,

 

93

--------------------------------------------------------------------------------


 

and if such a condition or event has come to their attention, specifying the
nature and period of existence thereof; provided, that such accountants will not
be responsible for any failure to obtain knowledge of a Default or Event of
Default that would not be disclosed in the course of their audit examination,
and (ii) that based on their audit examination nothing has come to their
attention which causes them to believe that the information contained in the
certificates as they relate to accounting matters delivered therewith pursuant
to Section 6.01(a), is not correct or that the matters set forth in the
Compliance Certificates delivered therewith for the applicable Fiscal Year are
not stated in accordance with the terms of this Agreement; and

 

(f)                                   Other Reports.  Promptly upon any request
by Administrative Agent (on behalf of each Lender), a copy of any detailed audit
reports by independent public accountants in connection with the accounts or
books of the Parent or any Subsidiary thereof.

 

SECTION 6.02.  OTHER INFORMATION.

 

The Administrative Borrower (on behalf of each Borrower) will deliver to
Administrative Agent (on behalf of each Lender), in form and detail satisfactory
to Administrative Agent:

 

(a)                                 Equity Interest Holder Reports and Certain
Public Filings.  Promptly after the same are available, copies of each annual
report, proxy or financial statement or other material report or communication
sent to the holders of Equity Interests of the Parent in their capacity as
stockholders and copies of all annual, regular, periodic and special reports and
registration statements that the Parent or any of its Subsidiaries may file or
be required to file with the SEC under Section 13 or Section 15(d) of the
Exchange Act, and, in each case, not otherwise required to be delivered to
Administrative Agent pursuant hereto;

 

(b)                                 Insurance Reports. Promptly upon
Administrative Agent’s request, a copy of Loan Parties’ e-cert memorandum of
insurance evidencing the Loan Parties’ insurance policies and limits.

 

(c)                                  Foreign Indebtedness.  Within five days
after the execution of any documents evidencing Foreign Indebtedness involving
commitments to incur Indebtedness in excess of an aggregate amount of the Dollar
Equivalent of $25,000,000, the Parent will deliver a complete, fully executed
copy of such documents to Administrative Agent; and

 

(d)                                 Additional Information.  Promptly, such
additional information regarding the business, financial or corporate affairs of
any Loan Party or any Subsidiary thereof or compliance with the terms of the
Loan Documents, as Administrative Agent may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, will be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that:  (i) the Parent will deliver paper copies
of

 

94

--------------------------------------------------------------------------------


 

such documents to Administrative Agent upon its request to the Parent to deliver
such paper copies until a written request to cease delivering paper copies is
given by Administrative Agent and (ii) the Parent will notify Administrative
Agent (by facsimile or electronic mail) of the posting of any such documents and
provide to Administrative Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents.  Administrative Agent will have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above.

 

Each Borrower hereby acknowledges that (1) Administrative Agent and the
Arrangers from time to time will make available to the Lenders and each L/C
Issuer materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials to
an Electronic Platform and (2) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrowers or their Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each
Borrower hereby agrees that (A) all Borrower Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC”
which, at a minimum, will mean that the word “PUBLIC” will appear prominently on
the first page thereof; (B) by marking Borrower Materials “PUBLIC,” each
Borrower will be deemed to have authorized Administrative Agent, each L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Parent or their securities for
purposes of Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute confidential information, they will be
treated as set forth in Section 10.07); (C) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (D) Administrative Agent will be
entitled to treat any Electronic Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Electronic Platform not
designated “Public Side Information.”

 

SECTION 6.03.  NOTICES.

 

The Borrowers will promptly, after any Responsible Officer or any other senior
executive officer of any Loan Party becomes aware thereof, notify Administrative
Agent (on behalf of each Lender) of:

 

(a)                                 Defaults and Events of Default.  The
occurrence of any Default or Event of Default; provided that the Borrowers will
deliver such notice no more than three Business Days after any Responsible
Officer or any other senior executive officer of any Loan Party becomes aware
thereof;

 

(b)                                 Matters Involving a Material Adverse
Change.  Any matter, circumstance, event or condition that could reasonably be
expected to cause a Material Adverse Change;

 

(c)                                  Litigation.  The (i) institution of any
Investigation, litigation, alternative dispute proceeding or other similar suit
or proceeding (a “Proceeding”) (or written threat to institute any of the
foregoing) by any Person, including any Governmental Authority, (A) which
creates a material risk of resulting, after giving effect to any applicable
insurance, in the payment by any

 

95

--------------------------------------------------------------------------------


 

Loan Party of more than the Threshold Amount or (B) with respect to which there
is a reasonable likelihood of a finding adverse to a Loan Party, which adverse
finding, if made, could reasonably be expected to cause a Material Adverse
Change, and (ii) of any material development in any Proceeding described in the
foregoing clause (i); and

 

(d)                                 Swap Contracts.  Upon request from time to
time of Administrative Agent, the Swap Termination Values, together with a
description of the method by which such values were determined, relating to any
then-outstanding Swap Contracts to which any Loan Party is a party.

 

Each notice pursuant to Sections 6.03(a) through (c) will be accompanied by a
statement of a Responsible Officer of the Parent setting forth details of the
occurrence referred to therein and stating what action, if any, the Parent (or
the other applicable Person) has taken or proposes to take with respect
thereto.  Each notice given pursuant to Section 6.03(a) will describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been (or could reasonably be expected to be) breached or
violated.

 

SECTION 6.04.  PRESERVATION OF EXISTENCE, ETC.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
(unless a failure by a Borrower or a Subsidiary could not reasonably be expected
to cause a Material Adverse Change) to, (a) preserve, renew and maintain in full
force and effect their respective legal existence and good standing under the
Laws of the jurisdiction of their organization except in a transaction permitted
by Section 7.04 or Section 7.05; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of their respective businesses; and (c) preserve or renew all
of their respective registered copyrights, patents, trademarks, trade names and
service marks and other intellectual property.

 

SECTION 6.05.  MAINTENANCE OF PROPERTIES.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, (a) maintain, preserve and protect all of their respective material
properties and equipment necessary to the operation of their respective
businesses in good working order and condition, ordinary wear and tear excepted,
and (b) make all necessary repairs thereto and renewals and replacements
thereof, in each of the foregoing clauses (a) and (b) except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
cause a Material Adverse Change.

 

SECTION 6.06.  MAINTENANCE OF INSURANCE.

 

Each Borrower will maintain or cause to be maintained, with financially sound
and reputable insurers, such professional liability insurance, Commercial
General Liability insurance covering bodily injury and property damage, losses
or damage in respect of the assets, properties and businesses of the Parent and,
to the extent required below, its Subsidiaries, as may customarily be carried or
maintained under similar circumstances by companies of similar size engaged in
similar businesses, in each case in such amounts with such deductibles, covering
such risks and otherwise on such terms and conditions as will be customary for
companies similarly situated in the industry; provided, however, that it may
effect workers’ compensation insurance

 

96

--------------------------------------------------------------------------------


 

or similar insurance with respect to operations in any particular state or other
jurisdiction through an insurance fund operated by such state or jurisdiction or
by meeting the self-insurance requirements of such state or jurisdiction, and
will cause each Subsidiary to maintain such insurance unless the Subsidiary’s
failure to maintain the insurance could not reasonably be expected to cause a
Material Adverse Change.

 

SECTION 6.07.  COMPLIANCE WITH LAWS.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to them or to their respective
assets, properties or businesses, and will use and operate all of its facilities
and properties in compliance with all applicable Laws, including Environmental
Laws, and keep all permits, approvals, certificates and other authorizations of
Governmental Authorities as is required by applicable Law, including
Environmental Laws, in effect and remain in compliance therewith, except, in
each case, where the failure to comply therewith could not reasonably be
expected to cause a Material Adverse Change.

 

SECTION 6.08.  BOOKS AND RECORDS.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, maintain proper books of record and account, in which full, true and correct
(in all material respects) entries in conformity with GAAP consistently applied
are made of all financial transactions and matters involving their respective
properties and businesses.

 

SECTION 6.09.  INSPECTION RIGHTS.

 

Each Borrower will, and will cause Loan Party and each Subsidiary thereof to,
permit representatives and independent contractors of Administrative Agent and
each Lender (which will be subject to confidentiality obligations of
Administrative Agent and the Lenders pursuant to Section 10.07) to visit and
inspect any of their respective properties, to examine their corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss their respective affairs, finances and accounts with their
respective directors, officers and independent public accountants, at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Administrative Borrower, on
behalf of the Borrowers; provided that, unless an Event of Default has occurred
and is continuing, the reasonable costs of only two such visits and related
inspections during any calendar year, among all members of the Credit Group,
will be borne by the Borrowers; provided, however, that, notwithstanding the
foregoing, if and for so long as an Event of Default has occurred and is
continuing, Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time and without advance notice and as many
times as Administrative Agent or any Lender may require.

 

SECTION 6.10.  [RESERVED].

 

97

--------------------------------------------------------------------------------


 

SECTION 6.11.  PAYMENT OF OBLIGATIONS.

 

Each Borrower will, and will cause each Loan Party and each Subsidiary thereof
to, pay and discharge as the same will become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets the failure
of which to pay could reasonably be expected to cause a Material Adverse Change,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by such Person; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property (other than a Permitted Lien), except as could
not reasonably be expected to cause a Material Adverse Change; and (c) all
Indebtedness, as and when due and payable (but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness), except as could not reasonably be expected to cause a Material
Adverse Change.

 

SECTION 6.12.  COVENANT TO GUARANTEE OBLIGATIONS.

 

Upon the formation or acquisition by any Loan Party of any new direct or
indirect Domestic Subsidiary that constitutes a Material Subsidiary, or upon any
Domestic Subsidiary becoming a Material Subsidiary as determined based on the
most recent audited Consolidated financial statements or unaudited Consolidated
financial statements, as the case may be, of the Parent and its Subsidiaries
delivered to Administrative Agent pursuant to Sections 6.01(a) or (b), then the
Borrowers will, in each case, at the Borrowers’ expense within thirty days (or
such later time as may be agreed to by Administrative Agent in writing) after
such formation or acquisition or the delivery of such Consolidated financial
statements, notify Administrative Agent in writing of any Domestic Subsidiary
constituting a Material Subsidiary and cause such Person (and in the case of a
Subsidiary, cause each direct and indirect parent of such Subsidiary, if it has
not already done so), to duly execute and deliver to Administrative Agent a
Joinder Agreement in the form attached to this Agreement as Exhibit C,
satisfactory to Administrative Agent in its Reasonable Discretion, pursuant to
which such Person is joined to this Agreement and becomes a Subsidiary Guarantor
hereunder for all purposes of this Agreement, including Section 10.15, and the
other Loan Documents, guaranteeing the other Loan Parties’ Obligations under the
Loan Documents.  Unless Administrative Agent and the Borrowers otherwise
expressly agree in advance in writing that a particular Foreign Subsidiary will
become a Guarantor, no Subsidiary that is a Foreign Subsidiary will be required
to become a Guarantor under this Section 6.12.  Any Person that ceases to
constitute a Material Subsidiary will be released from its obligations as a
Subsidiary Guarantor as provided in Section 10.15(a).

 

SECTION 6.13.  PARI PASSU.

 

The Borrowers covenant and agree that the Obligations of the Borrowers will at
all times rank at least pari passu with all other Indebtedness of the Borrowers,
except to the extent permitted by Section 7.01.

 

SECTION 6.14.  FURTHER ASSURANCES.

 

In addition to the obligations and documents which this Agreement expressly
requires any Borrower or any of its Subsidiaries (including any Loan Party)
execute, acknowledge, deliver and perform, each Borrower will, and will cause
each Loan Party and each Subsidiary thereof to, execute and acknowledge (or
cause to be executed and acknowledged) and deliver to

 

98

--------------------------------------------------------------------------------


 

Administrative Agent all documents, and take all actions, that may be reasonably
requested by Administrative Agent or the Required Lenders from time to time
hereunder to confirm the rights created or now or hereafter intended to be
created under the Loan Documents, to carry out the purposes of the Loan
Documents and the transactions contemplated hereunder and thereunder.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees that, so long as any Commitment is
available hereunder or any Loan or Letter of Credit or other payment Obligation
(other than as yet unasserted contingent obligations) remains unpaid, undrawn,
unreimbursed or unsatisfied, it will not, and will not permit any of its
Subsidiaries whose annual gross revenues are greater than or equal to the Dollar
Equivalent of $100,000,000 (each such Subsidiary is referred to herein as a
“Significant Subsidiary”), directly or indirectly, to:

 

SECTION 7.01.  LIENS.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than any of
the following (collectively, “Permitted Liens”):

 

(a)                                 any Lien securing the Obligations for the
benefit of the Credit Group;

 

(b)                                 any Lien securing Indebtedness permitted by
Sections 7.03(b), 7.03(n) and 7.03(p); provided that that Indebtedness permitted
by Section 7.03(n) may be secured only by Liens on assets located outside of the
United States and owned by the Foreign Subsidiary incurring such Indebtedness;

 

(c)                                  any Lien for tax liabilities, fees,
assessments and other governmental charges or levies not yet delinquent or
remaining payable without penalty or to the extent that non-payment thereof is
permitted by Section 6.11; provided that no notice of lien has been filed or
recorded under the Code;

 

(d)                                 any landlord’s, supplier’s, carrier’s,
warehouseman’s, mechanic’s, materialman’s, repairman’s or other like Lien
(whether arising by operation of law, contract or otherwise) arising in the
ordinary course of business that is not overdue for a period of more than thirty
days, or that is being contested in good faith and by appropriate proceedings
timely instituted and diligently conducted, if adequate reserves with respect
thereto, if any, in accordance with GAAP are set aside on the financial
statements of the applicable Person;

 

(e)                                  any pledge or deposit in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA or applicable Environmental Law;

 

(f)                                   any deposit to secure the performance of
bids, trade contracts or leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;

 

99

--------------------------------------------------------------------------------


 

(g)                                 any zoning, building and other land use
restrictions, easements, rights-of-way, covenants, restrictions and other
similar encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the real property subject thereto or interfere with
the ordinary conduct of the businesses of such Person;

 

(h)                                 any interest or title of a lessor or
sublessor under an operating lease;

 

(i)                                    any Lien securing a judgment for the
payment of money not constituting an Event of Default under Section 8.01(h) or
securing an appeal or other surety bond related to any such judgment;

 

(j)                                    any Lien existing on any property of any
Target prior to the acquisition thereof pursuant to a Permitted Acquisition
consummated after the Closing Date; provided that (A) such Lien is not created
in contemplation of or in connection with such Permitted Acquisition and
(B) such Lien will secure only those obligations which it secures on the date
when such Permitted Acquisition closes and is consummated, and any refinancing
of such Indebtedness secured by such Liens to the extent permitted by
Section 7.03; provided further that the principal amount of Indebtedness secured
by all such Liens pursuant to this clause (j) (other than Liens that (1) attach
to or otherwise encumber only specified real property, improvements and/or fixed
assets of such Target, or are in the nature of a purchase money security
interest or a Capital Lease, and (2) are not in the nature of a floating Liens)
does not exceed $25,000,000 in the aggregate;

 

(k)                                 Liens in effect on the Closing Date and
described on Schedule 7.01; provided that no such Lien will extend to any
property other than:  (i) property subject to such Lien on the date of this
Agreement; (ii) after-acquired property to the extent such Lien includes a grant
of a security interest in such after-acquired property; and (iii) products,
proceeds, rents and profits of such property to the extent such Lien includes a
grant of a security interest in such products, proceeds rents and profits;

 

(l)                                    Liens securing Indebtedness permitted
under Section 7.03(e); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition,
and (iii) such security interests and the Indebtedness secured thereby are
incurred prior to or within ninety days after such acquisition or the completion
of such construction or improvement;

 

(m)                             any Lien arising by virtue of any contractual,
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution or securities accounts; provided that
such deposit account is not a dedicated cash collateral account in favor of such
depository institution and is not otherwise intended to provide collateral
security (other than for customary account commissions, fees and reimbursable
expenses relating solely to such deposit account, and for returned items);

 

100

--------------------------------------------------------------------------------


 

(n)                                 Liens in the form of cash collateral
securing reimbursement obligations under letters of credit and Bank Undertakings
not issued by a L/C Issuer hereunder but permitted by Section 7.03(o);

 

(o)                                 any right of a licensee under any license
agreement for the use of intellectual property or other intangible assets of any
Borrower or any Subsidiary thereof as to which such Borrower or Subsidiary is
the licensor permitted under Section 7.05;

 

(p)                                 any right of a licensor under any license
agreement for the use of intellectual property or other intangible assets as to
which any Borrower or any Subsidiary thereof is the licensee;

 

(q)                                 any Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by any Loan Party or Significant Subsidiary in the ordinary course of
business not materially interfering with the conduct of the business of the
Parent and its Subsidiaries taken as a whole;

 

(r)                                  any leases granted to others in the
ordinary course of business not interfering, alone or in the aggregate, with the
conduct of the business of the Parent and its Subsidiaries taken as a whole;

 

(s)                                   real estate security deposits with respect
to leaseholds in the ordinary course of business;

 

(t)                                    Permitted Encumbrances;

 

(u)                                 customary Liens securing obligations under
Permitted Receivables Financings; and

 

(v)                                 other Liens securing outstanding
Indebtedness not to exceed an aggregate amount when incurred equal to the
greater of (i) 5% of Consolidated Tangible Assets as of the last day of the
immediately preceding fiscal quarter for which financial statements are
available and (ii) $150,000,000.

 

SECTION 7.02.  INVESTMENTS.

 

Make any Acquisition or enter into any agreement to make any Acquisition, or
make, purchase or acquire any Investment, except in each case as may be
permitted by Section 7.04 or except for:

 

(a)                                 Investments in Cash and Cash Equivalents in
the ordinary course of business pursuant to the Borrowers’ usual and customary
cash management policies and procedures;

 

(b)                                 any Permitted Acquisition;

 

(c)                                  Guarantees constituting Indebtedness to the
extent permitted by Section 7.03(c);

 

(d)                                 Investments in any Loan Party and any
Subsidiary that is not a Joint Venture;

 

101

--------------------------------------------------------------------------------


 

(e)                                  Investments in the form of any Swap
Contracts (i) the liabilities under which are unsecured and (ii) which are
entered into not for speculative purposes but to hedge or mitigate risks to
which a Borrower or any Subsidiary has perceived exposure (other than those in
respect of the capital stock of a Borrower or any of its Subsidiaries);

 

(f)                                   Investments existing on the Closing Date
and set forth on Schedule 7.02;

 

(g)                                 Investments in Joint Ventures arising in the
ordinary course of business consistent with past practice;

 

(h)                                 Investments permitted by Section 7.03; and

 

(i)                                    additional Investments by the Borrowers
and Significant Subsidiaries in the aggregate amount invested after the Closing
Date of $100,000,000; provided that such Investments will be in Targets or other
Persons engaged in one or more business activities that are of a type
substantially similar, or reasonably related, to those engaged in by the
Borrowers and their Subsidiaries as of the date of this Agreement.

 

SECTION 7.03.  INDEBTEDNESS.

 

Create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, except:

 

(a)                                 Indebtedness under this Agreement and the
other Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to the amount paid, and fees and expenses incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder;

 

(c)                                  contingent obligations with respect to
(i) performance guarantees and surety bonds incurred in the ordinary course of
business and of a type and amount consistent with past practices of the
Borrowers and their Subsidiaries and (ii) the sale of accounts receivable as
permitted under Section 7.05(j);

 

(d)                                 Swap Contracts permitted pursuant to
Section 7.02(e);

 

(e)                                  Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations incurred to
finance the acquisition, construction or improvement of fixed or capital assets
(excluding real property) within the limitations set forth in Section 7.01(l);
provided, however, that (i) such Indebtedness is incurred prior to or within
ninety days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate amount of all such Indebtedness at any one
time outstanding will not exceed $100,000,000;

 

(f)                                   endorsements for collection or deposit in
the ordinary course of business;

 

102

--------------------------------------------------------------------------------


 

(g)                                 unsecured Indebtedness in the form of
intercompany loans made by and between the Parent and its Subsidiaries and by
and between Subsidiaries in connection with the internal cash management system
maintained the Borrowers and their Subsidiaries substantially as in effect on
the Closing Date, or Guarantees by the Borrowers or their Significant
Subsidiaries of Indebtedness of any of their Subsidiaries to the extent
necessary to support the normal operating activities of such Subsidiaries;

 

(h)                                 unsecured Indebtedness in respect of
(i) notes issued to former employees for the purchase price of stock redeemed by
the Parent in accordance with the stock repurchase requirements set forth in the
Parent’s bylaws in effect as of the Closing Date, (ii) notes issued in the
purchase by the Parent of shares of its common stock under the repurchase rights
set forth in the Parent’s bylaws in effect as of the Closing Date, (iii) notes
issued in the purchase by the Parent of shares of its common stock on the
internal market to balance the supply and demand for common stock between
sellers and buyers, and (iv) notes issued to employees or former employees upon
the exercise of (or in satisfaction of) stock appreciation rights or to pay or
satisfy rights under a phantom stock plan;

 

(i)                                    Indebtedness

 

A.                                    of the Parent resulting from the private
placement of long-term senior unsecured notes; provided, however, the Parent
will be required to provide evidence satisfactory to Required Lenders that
(i) the obligations arising under such long-term senior unsecured notes rank
pari passu or junior in right of payment to the Obligations under this Agreement
and the other Loan Documents and (ii) on a pro forma basis, after giving effect
to the issuance of the long-term senior unsecured notes, no Default or Event of
Default will exist and that the Borrowers will remain in compliance with each of
the financial covenants set forth in Section 7.14 upon the occurrence of an
additional $1.00 of Indebtedness; and

 

B.                                    of any Loan Party consisting of senior
notes (including Guarantees by any Loan Party of such Indebtedness incurred by a
subsidiary of such Loan Party); provided that in the case of Indebtedness
incurred pursuant to this clause (B), (i) such Indebtedness shall be unsecured,
(ii) on a pro forma basis, after giving effect to such Indebtedness, the Loan
Parties are in compliance with each of the financial covenants set forth in
Section 7.14, (iii) the representations, covenants and events of default in
respect of such Indebtedness (other than interest rate and fees) are no more
restrictive on the applicable obligor than the representations, covenants and
Events of Default hereof and (iv) the maturity date of such Indebtedness shall
be no earlier than six months following the Maturity Date and such Indebtedness
shall not be subject to amortization or mandatory prepayment prior to such date;

 

(j)                                    Indebtedness in respect of accounts
payable and accrued expenses incurred in the ordinary course of business which
in the aggregate could not reasonably be expected to cause a Material Adverse
Change;

 

(k)                                 Indebtedness arising from judgments not
constituting an Event of Default under Section 8.01(h);

 

103

--------------------------------------------------------------------------------


 

(l)                                    (i) unsecured Indebtedness assumed in
connection with Permitted Acquisitions and (ii) secured Indebtedness assumed in
connection with Permitted Acquisitions to the extent the Liens securing such
Indebtedness (if any) are permitted under Section 7.01;

 

(m)                             Earnouts incurred in connection with Permitted
Acquisitions;

 

(n)                                 Indebtedness and all commitments to incur
Indebtedness incurred by Significant Subsidiaries that are Foreign Subsidiaries
in currencies other than Dollars in an aggregate amount not to exceed the Dollar
Equivalent of $200,000,000 at any one time outstanding or committed (“Foreign
Indebtedness”), including Guarantees by any Borrower or Significant Subsidiary
of Foreign Indebtedness, in each case so long as (i) no Event of Default has
occurred and is continuing or will occur as a result of the incurrence or
Guarantee of such Foreign Indebtedness and (ii) within five days after the
closing of any financing transaction involving the incurrence or commitments to
incur Foreign Indebtedness in excess of an aggregate amount of the Dollar
Equivalent of $25,000,000, the Administrative Borrower, on behalf of the
Borrowers, will deliver to Administrative Agent drafts of the material loan
documentation related to such Foreign Indebtedness in substantially final form;

 

(o)                                 to the extent the Administrative Borrower,
on behalf of the Borrowers, requests the issuance of a Credit pursuant to
Section 2.04 and no L/C Issuer is able or willing to issue such Credit under
this Agreement, whether because the issuance of such Credit in accordance with
the conditions of Section 2.04 or otherwise, the Borrowers may request banks and
other issuers of letters of credit or Bank Undertakings to issue such requested
Credit up to aggregate amount available and undrawn or drawn and unreimbursed at
any time for all such Credits issued other than under this Agreement of up to a
Dollar Equivalent of $150,000,000 (exclusive of fluctuations in foreign exchange
rates after the date of issuance);

 

(p)                                 Indebtedness of any Borrower or any
Significant Subsidiary secured only by a mortgage or deed of trust on real
property owned by such Borrower or Subsidiary in the aggregate principal amount
for all such mortgage financings of the Borrowers and their Subsidiaries not to
exceed $50,000,000 outstanding at any time;

 

(q)                                 Subordinated Debt of any Loan Party or any
Significant Subsidiary; provided that (i) such Indebtedness shall be unsecured,
(ii) such Indebtedness shall be subordinated to the Obligations, (iii) the Loan
Parties are in compliance with each of the financial covenants set forth in
Section 7.14, after giving effect to such Indebtedness on a pro forma basis,
(iv) the representations, covenants and events of default in respect of such
Indebtedness (other than interest rate and fees) are no more restrictive on the
applicable obligor than the representations, covenants and Events of Default
hereof and (v) the maturity date of such Indebtedness shall be no earlier than
six months following the Maturity Date and such Indebtedness shall not be
subject to amortization or mandatory prepayment prior to such date; and

 

(r)                                  in addition to the other Indebtedness
permitted under this Section 7.03, Indebtedness of the Parent and any of its
Subsidiaries, taken together, in the aggregate principal amount outstanding at
any time not to exceed $150,000,000 and ranking pari passu or junior in right of
payment to the Obligations under this Agreement and the other Loan Documents;

 

104

--------------------------------------------------------------------------------


 

provided, however, no more than $50,000,000 of such Indebtedness may be secured
by Permitted Liens.

 

SECTION 7.04.  FUNDAMENTAL CHANGES.

 

Merge, dissolve, liquidate, recapitalize, consolidate with or into another
Person, except that, so long as no Event of Default has occurred and is
continuing or would result therefrom:

 

(a)                                 any Borrower or Significant Subsidiary that
is a Loan Party may merge or consolidate with any Domestic Subsidiary; provided
that (i) such Loan Party will be the continuing or surviving Person; or (ii) if
such Loan Party is not the continuing or surviving Person, then (A) such Loan
Party will provide Administrative Agent with written notice at least ten days
prior to the consummation of any such merger or consolidation and
(B) concurrently with the effectiveness of such merger or consolidation, the
continuing or surviving Domestic Subsidiary will execute such documentation as
Administrative Agent requires in its Reasonable Discretion to evidence such
Domestic Subsidiary’s assumption of all of the Obligations of such merging or
consolidating Loan Party and to comply with the provisions of the Loan Documents
after giving effect to such merger or consolidation;

 

(b)                                 any Significant Subsidiary may merge or
consolidate with (i) any Loan Party, provided that (A) such Loan Party will be
the continuing or surviving Person or (B) if such Loan Party is not the
continuing or surviving Person, then (1) such Subsidiary will be a Domestic
Subsidiary, (2) the Loan Party will provide Administrative Agent with written
notice at least ten days prior to the consummation of any such merger or
consolidation and (3) concurrently with the effectiveness of such merger or
consolidation, such Domestic Subsidiary will execute such documentation as
Administrative Agent requires in its Reasonable Discretion to evidence such
Domestic Subsidiary’s assumption of all of the Obligations of such merging or
consolidating Loan Party and to comply with the provisions of the Loan Documents
after giving effect to such merger or consolidation; (ii) any one or more other
Domestic Subsidiaries that is not a Loan Party, provided that if any merger or
consolidation of two such Domestic Subsidiaries which are not Loan Parties
results in the creation of a Material Subsidiary, such resulting Subsidiary will
be subject to Section 6.12; or (iii) any Foreign Subsidiary; provided that such
merging or consolidating Subsidiary is not a Loan Party;

 

(c)                                  reserved;

 

(d)                                 in connection with any Permitted
Acquisition, any Significant Subsidiary may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that (i) the Person surviving such merger will be a directly or
indirectly wholly-owned Subsidiary of a Borrower and (ii) in the case of any
such merger to which any Loan Party is a party, (A) such Loan Party is the
surviving Person, or (B) if such Loan Party is not the surviving Person, then
(1) such surviving Person will be a Domestic Subsidiary, (2) the Loan Party will
provide Administrative Agent with written notice at least ten days prior to the
consummation of any such merger or consolidation and (3) concurrently with the
effectiveness of such merger or consolidation, such surviving Person will
execute such documentation as Administrative Agent requires in its Reasonable
Discretion to evidence such surviving Person’s assumption of all of the
Obligations of such merging or consolidating Loan

 

105

--------------------------------------------------------------------------------


 

Party and to comply with the provisions of the Loan Documents (including the
requirements of Section 6.12) after giving effect to such merger or
consolidation; and

 

(e)                                  the liquidation or dissolution of any
Subsidiary; provided that, in the case of any Subsidiary that is a Loan Party,
(i) the Borrowers provide written notice to Administrative Agent at least ten
days prior to the effectiveness of such liquidation or dissolution and
(ii)(A) all assets and property of such Subsidiary is transferred to another
Loan Party or (B) if such assets and property are transferred to another
Subsidiary, (1) such recipient Subsidiary is a Domestic Subsidiary and (2) if
such transfer of assets and property to such recipient Subsidiary results in the
creation of a Material Subsidiary, upon the effectiveness of such transfer of
assets or property the Borrowers will comply with Section 6.12 with respect to
such recipient Subsidiary.

 

SECTION 7.05.  DISPOSITIONS.

 

Sell, assign, lease, convey, transfer or otherwise Dispose of (whether in one or
a series of transactions) any property or assets (or enter into any agreement to
do the same), except:

 

(a)                                 Dispositions of used, obsolete, surplus or
worn out property, whether now owned or hereafter acquired, in the ordinary
course of business and the abandonment or other Disposition of intellectual
property that is, in the reasonable judgment of the Borrowers, no longer
economically practicable to maintain or useful in the conduct of the business of
the Parent and its Subsidiaries, taken as a whole;

 

(b)                                 subject to Section 7.07, Dispositions of
property by any Borrower or any Significant Subsidiary to any Borrower or to a
wholly owned Subsidiary of any Borrower;

 

(c)                                  Dispositions permitted by Section 7.04;

 

(d)                                 the unwinding of any Swap Contract;

 

(e)                                  leases of property, including real
property, in each case in the ordinary course of business not materially
interfering with the conduct of the business of the Parent and its Subsidiaries,
taken as a whole;

 

(f)                                   licenses for the use of intellectual
property or other intangible assets; provided that, (i) in the case of any such
license granted on an non-exclusive basis, such license will be in the ordinary
course of such licensor’s business, and (ii) in the case of any such license
granted on an exclusive basis, such licensor has determined in its reasonable
business judgment that such intellectual property or other intangible assets are
not likely to be otherwise monetized by the Borrowers and Significant
Subsidiaries in the ordinary course of their respective businesses;

 

(g)                                 Dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business;

 

(h)                                 Dispositions of Cash and Cash Equivalents in
the ordinary course of business;

 

(i)                                    Dispositions of assets for cash or other
property if all of the following conditions are met: (i) such assets (valued at
book value) do not constitute a “substantial part” (as defined

 

106

--------------------------------------------------------------------------------


 

below) of the assets of the Parent and its Subsidiaries taken as a whole; and
(ii) with respect to such disposition of assets that in the aggregate, exceed
$100,000,000 (valued at book value), a Responsible Officer of the applicable
transferor will certify to Administrative Agent that: (A) the sale is for
reasonably equivalent value, (B) is in the best interests of such transferor and
(C) immediately after the consummation of the transaction and after giving
effect thereto, no Default would exist. For purposes of this Section 7.05(i), a
sale of assets will be deemed to involve a “substantial part” of the assets of
the Parent and its Subsidiaries taken as a whole if the book value of such
assets, together with all other assets sold in reliance upon this
Section 7.05(i) during the same Fiscal Year (except those assets sold pursuant
to clauses (a) through (h) of this Section 7.05), equals 10.00% or more of the
Consolidated total assets of the Parent and its Subsidiaries taken as a whole
determined as of the end of the immediately preceding Fiscal Year; and

 

(j)                                    Program Receivables sold in any Permitted
Receivable Financing; provided that the aggregate face amount at any time of
Program Receivables sold pursuant to all Permitted Receivables Financings made
since the Closing Date may not exceed 25% of the aggregate Eligible Receivables
at such time; provided, further, that if the Parent’s Consolidated Leverage
Ratio is greater than 2.50:1.00, as set forth in the most recent Compliance
Certificate delivered to Administrative Agent pursuant to Section 6.01(c), then
the aggregate face amount of Program Receivables sold pursuant to all Permitted
Receivables Financings made since the Closing Date may not exceed 15% of the
aggregate Eligible Receivables at such time.

 

SECTION 7.06.  RESTRICTED PAYMENTS.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)                                 in the case of any Loan Party (other than
the Parent) or any Significant Subsidiary, Restricted Payments to any Loan Party
and to wholly-owned Subsidiaries of any Loan Party (and, in the case of a
Restricted Payment by a non-wholly-owned Significant Subsidiary, to the owners
of Equity Interests of such Significant Subsidiary, in respect of which such
Restricted Payment is declared, made and/or incurred, on a pro rata basis based
on their relative ownership interests);

 

(b)                                 in the case of the Parent:

 

(i)                                     repurchases of its common stock in
accordance with the stock repurchase provisions set forth in the Parent’s bylaws
as those bylaws are in effect as of the Closing Date;

 

(ii)                                  payments on or repurchases of its Equity
Interests related to the Parent’s common stock programs (excluding any dividends
on the Parent’s common stock (other than as permitted by Section 7.06(b)(iii)));

 

(iii)                               Restricted Payments made in connection with
and strictly for the payment of dividends and required redemption payments
related to preferred stock issued by the Parent or a new class or series of
common stock issued by the Parent after the Closing Date so long as (A) the
aggregate amount of such Restricted Payments in any Fiscal Year does not exceed
$100,000,000 in the aggregate, (B) no Default or Event of Default has occurred
and is continuing

 

107

--------------------------------------------------------------------------------


 

or would result therefrom, (C) the cash distribution and payment thereof is in
compliance with Section 6.07, and (D) both before and after giving effect to any
such cash distribution, the Consolidated Leverage Ratio is less than or equal to
2.50:1.00 as certified by a Responsible Officer of the Parent;

 

(iv)                              Restricted Payments made pursuant to any
shareholder rights plan adopted for the purpose of protecting shareholders from
takeover tactics (and solely to the extent that such Restricted Payments are
made in furtherance of such purpose); and

 

(v)                                 Restricted Payments made by the Parent in
connection with the net exercise by holders of options or warrants or similar
securities, or in connection with the withholding or payment of taxes upon the
vesting of restricted stock, stock appreciation rights or similar securities of
the Parent.

 

SECTION 7.07.  TRANSACTIONS WITH AFFILIATES.

 

Enter into any transaction, directly or indirectly, with or for any Affiliate of
a Borrower (other than another Borrower or any Subsidiary) except (a) on a basis
no more favorable to such Affiliate than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of a Borrower or (b) any
transaction involving assets that are not material to the business and
operations of the Borrowers or the Subsidiaries involved in such transaction.

 

SECTION 7.08.  BURDENSOME AGREEMENTS.

 

Except as provided in this Agreement, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on such Loan Party’s or Significant Subsidiary’s ability to (a) pay dividends or
make any other distributions on any of its Equity Interests, (b) repay or prepay
any Indebtedness owed by such Loan Party or Significant Subsidiary to any
Borrower or any other Subsidiary of the Borrowers, (c) make loans or advances to
any Borrower or any other Subsidiary of the Borrowers or (d) transfer any of its
property or assets to any Borrower or any other Subsidiary of the Borrowers, in
each case other than (i) customary non-assignment provisions of leases,
subleases and sublicenses and similar agreements and in other contracts (and
applicable solely to the rights and obligations under such contracts), (ii) with
respect to the specific property to be sold pursuant to an executed agreement in
connection with a Disposition permitted under Section 7.05, (iii) encumbrances
or restrictions under documents with respect to Indebtedness permitted under
(A) Section 7.03(b) (provided that the encumbrances or restrictions under
documents with respect to any refinancing, refunding, renewal or extension of
such Indebtedness are not materially more restrictive than the encumbrances or
restrictions under the Indebtedness being refinanced, refunded, renewed or
extended) or (B) Section 7.03(e), (iv) pursuant to any Permitted Lien, and
(v) pursuant to terms subordinating intercompany Indebtedness to claims of
pension trustees.

 

SECTION 7.09.  USE OF PROCEEDS.

 

Use any portion of the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) if and to
the extent doing so would result in a violation of Regulation T, U or X of the
FRB by any Lender or to extend credit to others for the

 

108

--------------------------------------------------------------------------------


 

purpose of purchasing or carrying margin stock if and to the extent doing so
would result in a violation of Regulation T, U or X of the FRB by any Lender or
to refund indebtedness originally incurred for such purpose or (b) for any other
purpose other than (i) to refinance all of the Indebtedness under the Original
Credit Agreement, (ii) to fund the Transaction Costs and (iii) to fund the
ongoing working capital and general corporate needs of the Borrowers and their
Subsidiaries (including Permitted Acquisitions), to the extent permitted by the
Loan Documents and in all material respects by applicable Law.

 

SECTION 7.10.  MAINTENANCE OF BUSINESS

 

From and after the Closing Date, engage in any business other than the types of
business activities in which the Parent and its Subsidiaries engage as of the
date of this Agreement and business activities reasonably related or
complementary thereto.

 

SECTION 7.11.  AMENDMENTS OF ORGANIZATION DOCUMENTS.

 

Amend or modify any Organizational Document of any Loan Party in any way could
reasonably be expected to cause a Material Adverse Change (including the ability
of the Loan Parties to pay the Obligations in full when and as payable under the
Loan Documents).  Each Borrower will give Administrative Agent written notice of
any rescission or modification of its resolutions delivered to the
Administrative Agent pursuant to Section 4.01(a).  For the avoidance of doubt,
this Section 7.11 will not restrict or effect any transaction permitted by
Section 7.04.

 

SECTION 7.12.  ACCOUNTING CHANGES.

 

Make any change in (a) accounting policies or financial reporting practices,
except as required by GAAP, or (b) the Parent’s Fiscal Year.

 

SECTION 7.13.  PREPAYMENTS OF INDEBTEDNESS.

 

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness, if such prepayment would, on a
pro forma basis, cause a Default or Event of Default hereunder; provided that
the provisions of this Section 7.13 will not apply to (i) the prepayment of the
Loans in accordance with the terms of this Agreement or (ii) the prepayment of
obligations under the Borrowers’ internal cash management system substantially
similar to the system in effect on the Closing Date.

 

SECTION 7.14.  FINANCIAL COVENANTS.

 

(a)                                 Minimum Consolidated Fixed Charge Coverage
Ratio. Maintain a Consolidated Fixed Charge Coverage Ratio, as determined as of
the last day of each Fiscal Period, of not less than 1.50:1.00.

 

(b)                                 Maximum Consolidated Leverage Ratio.
Maintain a Consolidated Leverage Ratio, as determined as of the last day of each
Fiscal Period, of not greater than 3.00:1.00; provided that (i) beginning with
the Fiscal Period in which the Loan Parties begin to temporarily cease billing
federal clients in connection with the completion of the Enterprise Upgrade and
continuing through the end of the next Fiscal Period, the Consolidated Leverage
Ratio at the end

 

109

--------------------------------------------------------------------------------


 

of each such Fiscal Period shall be no greater than 3.25:1.00 and (ii) following
the date on which the aggregate amount of all Qualified Acquisitions consummated
during the prior twelve month period is equal to or greater than $150,000,000,
the Consolidated Leverage Ratio at the end of each of the four (4) Fiscal
Periods following such date, shall be no greater than 3.25:1.00.

 

SECTION 7.15.  AMENDMENTS OF CERTAIN DEBT

 

The Loan Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Indebtedness incurred pursuant to Sections
7.03(i) or (q) unless the criteria for such Indebtedness set forth in Sections
7.03(i) or (q) (as applicable) continue to be met after such amendment,
modification, waiver or extension.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

SECTION 8.01.  EVENTS OF DEFAULT.

 

Each of the following will constitute an event of default hereunder (each, an
“Event of Default’):

 

(a)                                 Non-Payment.  The Borrowers fail to pay on
the date and in the manner required to be paid hereunder or under any of the
Loan Document, (i) any amount of principal of any Loan or any L/C Obligation or
deposit of funds as Cash Collateral in respect of L/C Obligations, (ii) any
interest on any Loan or on any L/C Obligation, or any fee due hereunder or under
any other Loan Document, or (iii) any other Obligation or amount payable
hereunder or under any other Loan Document, and in each case such failure
continues for three Business Days; or

 

(b)                                 Specific Covenants.  Any Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), Section 6.04, Section 6.06, Section 6.12 or Article VII; or any
Guarantor fails to perform or observe any term, covenant or agreement contained
in its Guaranty (including any failure of any Subsidiary Guarantor to perform or
observe any term, covenant or agreement contained in Section 10.15); or the
Parent or any other Borrower fails to perform or observe any term, covenant or
agreement contained in any of Section 6.01 or Section 6.02 and such failure
continues for five Business Days; or

 

(c)                                  Representations and Warranties.  Any
representation, warranty, statement or certification made by any Loan Party or
any of its Subsidiaries herein or in any other Loan Document or in any other
document, instrument or Record delivered or made available to Administrative
Agent or any other Lending Party in connection with any Loan Document proves to
be untrue, incorrect or misleading in any material respect (except that such
materiality qualifier will not be applicable to any representation, warranty,
statement or certification that is already qualified or modified by materiality
in the text thereof) as of the date when made or deemed to have been made or
repeated; or

 

110

--------------------------------------------------------------------------------


 

(d)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a), Section 8.01(b) or Section 8.01(c)) contained in this Agreement
or any other Loan Document on its part to be performed or observed and such
failure continues for thirty days after an Responsible Officer of any Borrower
becomes aware, or reasonably should have become aware thereof, whether by notice
thereof by Administrative Agent or any Lending Party or otherwise; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise and after
giving effect to any grace period) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount; or (B) fails to observe or
perform any other agreement or condition relating any such Indebtedness or
contained in any document evidencing, securing or relating to any of the
foregoing, or any other default or event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders), as the case may be,
to cause, with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity (including the
foreclosure or similar action on any Lien securing such Indebtedness); or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (1) any event of default under such Swap
Contract as to which any Borrower or any of its Subsidiaries is the Defaulting
Party (as defined in such Swap Contract) or (2) any Termination Event (as so
defined) under such Swap Contract as to which any Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

 

(f)                                   Insolvency; Voluntary Proceedings.  Any
Loan Party or any Material Subsidiary thereof (i) ceases or fails to be Solvent
(for purposes of this Section 8.01(f), determined without regard to any
intercompany payables), or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise; (ii) except as
permitted under Section 7.04, voluntarily liquidates, dissolves or ceases to
conduct its business in the ordinary course; (iii) commences any Insolvency
Proceeding with respect to itself; or (iv) takes any action to effectuate or
authorize any of the foregoing; or

 

(g)                                 Involuntary Proceedings.  (i) Any
involuntary Insolvency Proceeding is commenced or filed against any Loan Party
or any Material Subsidiary, or any writ, judgment, warrant of attachment,
execution or similar process, is issued or levied against a substantial part of
any Loan Party’s properties or assets or the properties or assets of any
Material Subsidiary, and any such proceeding or petition will not be dismissed,
or such writ, judgment, warrant of attachment, execution or similar process will
not be released, vacated or fully bonded within sixty days after commencement,
filing or levy; (ii) any Loan Party or any Material Subsidiary admits the
material allegations of a petition against it in any Insolvency Proceeding, or
an order for relief (or similar order under non-United States Bankruptcy Law) is
ordered in any

 

111

--------------------------------------------------------------------------------


 

Insolvency Proceeding; or (iii) any Loan Party or any Material Subsidiary
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its property, assets or business; or

 

(h)                                 Judgments.  There is entered or issued
against any Loan Party or any Material Subsidiary (i) a final
(non-interlocutory) judgment, order or decree by any Governmental Authority or a
final or binding award by an arbitrator or arbitration panel or other similar
alternative dispute resolution body for the payment of money in an amount,
singularly or in the aggregate, exceeding the Threshold Amount (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage); or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Change and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order or
(B) there is a period of forty-five consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                    ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Borrower or any ERISA
Affiliate under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) any
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document or any provision thereof, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any Loan Document or any provision thereof; or any Loan Party denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document or any provision thereof; or

 

(k)                                 Change of Control.  There occurs a Change of
Control; or

 

(l)                                    Subordinated Debt.  The subordination
provisions applicable to any Subordinated Debt shall cease to give the Lenders
the rights, powers and privileges purported to be created thereby at any time
such Subordinated Debt remains outstanding.

 

SECTION 8.02.  WAIVERS OF EVENTS OF DEFAULTS.

 

Any Event of Default (or any Default that, with the lapsing of the applicable
grace period, if any, would become an Event of Default) may be waived only with
the written consent of Required Lenders; except that a Event of Default (or a
Default) under any of Sections 8.01(a), (f), (g) or (k) may only be waived with
the written consent of all Lenders. Any Event of Default

 

112

--------------------------------------------------------------------------------


 

(or Default) so waived will be deemed to have been cured and not to be
continuing; but no such waiver will be deemed a continuing waiver or will extend
to or affect any subsequent like default or impair any rights arising therefrom.

 

SECTION 8.03.  REMEDIES UPON EVENT OF DEFAULT.

 

Upon the occurrence and during the continuance of any Default or Event of
Default, the Lender Parties will have no obligation to advance money or extend
any additional credit to or for the benefit of the Borrowers, whether in the
form of the making of Loans, the issuance of Letters of Credit or otherwise. In
addition, upon the occurrence and during the continuance of any Event of
Default, Administrative Agent will, at the request of, or may, with the consent
of, Required Lenders, take any or all of the following actions, all of which are
hereby authorized by the Borrowers and each of the other Loan Parties:

 

(a)                                 Termination of Commitments.  Declare, by
written notice to the Borrowers, the Aggregate Commitments, including any
commitments of any Lender or the Swing Lien Lender to make and advance Loans and
any obligation of any L/C Issuer to make or issue L/C Credit Extensions, to be
terminated, whereupon such commitments and obligations will be terminated, but
without affecting any of the Credit Group’s Liens, if any;

 

(b)                                 Acceleration of Obligations.  Declare all or
any portion of the unpaid principal amount the outstanding Loans, the interest
accrued and unpaid thereon and the other amounts and Obligations owing or
payable under this Agreement or under any other Loan Document or any other
instrument executed by the Borrowers or any other Loan Party pursuant to the
Loan Documents to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrowers and each such other Loan Party;

 

(c)                                  Cash Collateralization of L/C Obligations. 
Require that the Borrowers Cash Collateralize the L/C Obligations in an amount
equal to 105.0% of the then Outstanding Amount thereof;

 

(d)                                 Discretionary Advances.  Make advances of
Loans after the occurrence of any Event of Default, without thereby waiving
their right to demand payment of the Obligations under this Agreement, or any of
the other Loan Documents, or any other rights or remedies described in this
Agreement or any other Loan Document, and without liability to make any other or
further advances, notwithstanding Administrative Agent’s or any Lending Party’s
previous exercise of any such rights and remedies; or

 

(e)                                  Exercise of Rights and Remedies.  Exercise
on behalf of itself and the Lending Parties, in addition to all rights and
remedies granted or otherwise made available to Administrative Agent or the
Lending Parties under this Agreement, any and all rights and remedies granted or
otherwise made available to Administrative Agent or the Lending Parties under
the Collateral Documents and other Loan Documents or otherwise under applicable
Law or in equity;

 

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under any Bankruptcy Law, the obligation of
each Lender or Swing

 

113

--------------------------------------------------------------------------------


 

Line Lender to make or advance Loans and any obligation of any L/C Issuer to
make or issue L/C Credit Extensions will automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts and
Obligations as aforesaid will automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations in an
amount equal to 105.0% of the then Outstanding Amount thereof will automatically
become effective, in each case, without further act of Administrative Agent or
any Lending Party.

 

SECTION 8.04.  APPLICATION OF FUNDS.

 

Following the occurrence and during the continuation of an Event of Default or
following any exercise of remedies provided for in Section 8.03 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.03), any amounts received on account of the
Obligations will, subject to the provisions of Section 2.16 and Section 3.07, be
applied by Administrative Agent in the following order (on a pro rata basis
within each level of priority):

 

(a)                                 First, to payment in full of that portion of
the Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to Administrative Agent
and amounts payable under Article III) payable to Administrative Agent in its
capacity as such;

 

(b)                                 Second, to payment in full of that portion
of the Obligations constituting fees (including commitment fees), indemnities
and other amounts (other than principal, interest and L/C Fees) payable to the
Lending Parties (including fees, charges and disbursements of counsel to the
respective Lending Parties arising under the Loan Documents and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

(c)                                  Third, to payment in full of that portion
of the Obligations constituting accrued and unpaid interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents and accrued
and unpaid L/C Fees, ratably among the Lending Parties in proportion to the
respective amounts described in this clause Third payable to them;

 

(d)                                 Fourth, to payment in full of that portion
of the Obligations constituting unpaid principal of all Loans and the L/C
Borrowings;

 

(e)                                  Fifth, to Administrative Agent for the
account of the applicable designated L/C Issuers, to Cash Collateralize in full
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Credits to the extent not otherwise Cash Collateralized by the Borrowers
pursuant to Sections 2.04 and Section 2.16;

 

(f)                                   Sixth, to payment in full of all other
Obligations; and

 

(g)                                 Seventh, the balance, if any, after all of
the Obligations have been indefeasibly paid in full, to the Borrowers or as
otherwise required by Law.

 

114

--------------------------------------------------------------------------------


 

Subject to Section 2.04(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Credits pursuant to the foregoing clause Fifth
will be applied to satisfy drawings under such Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount will be applied to the
other Obligations, if any, in the order set forth in this Section 8.04.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

SECTION 9.01.  APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT.

 

Each Lending Party hereby irrevocably appoints Wells Fargo to act on its behalf
as Administrative Agent hereunder and under the other Loan Documents, including
to act in such representative capacity as secured party on behalf and for the
benefit of each such Lending Party under this Agreement and the other Loan
Documents, and authorizes Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to Administrative Agent by
the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article IX are solely for
the benefit of Administrative Agent and the Lending Parties, and no Borrower nor
any other Loan Party will have rights as a third party beneficiary of any of
such provisions.

 

SECTION 9.02.  RIGHTS AS A LENDER.

 

If the Person serving as Administrative Agent hereunder is also “Swing Line
Lender,” a “L/C Issuer” or a “Lender,” such Person will have the same rights and
powers in such capacity(ies) as any other Person in such capacity(ies) and may
exercise the same as though it were not Administrative Agent. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower or any Subsidiary or Affiliate of any Borrower as
if such Person were not Administrative Agent hereunder and without any duty to
account therefor to any other Lending Party.

 

SECTION 9.03.  EXCULPATORY PROVISIONS.

 

Administrative Agent will not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Administrative Agent:

 

(a)                                 No Fiduciary Duties.  Will not be subject to
any fiduciary or other implied duties, regardless of whether a Default or Event
of Default has occurred and is continuing;

 

(b)                                 No Obligations Regarding Certain Actions. 
Will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of Lenders as will be expressly provided for herein or in
any other Loan Documents), Swing Line Lender or a L/C Issuer, as applicable;
provided that Administrative Agent will not be

 

115

--------------------------------------------------------------------------------


 

required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law;

 

(c)                                  Disclosure Obligations.  Will not, except
as expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and will not be liable for the failure to disclose, any information
relating to any Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity; and

 

(d)                                 Limitation on Liability.  Will not be liable
for any action taken or not taken by it (i) with the consent or at the request
of Required Lenders (or such other number or percentage of Lenders as will be
necessary, or as Administrative Agent will believe in good faith will be
necessary, under the circumstances as provided in Section 8.02 and
Section 10.01), or (ii) in the absence of its own gross negligence or willful
misconduct. Administrative Agent will be deemed not to have knowledge of any
Default or Event of Default, unless and until the Borrowers, a Loan Party, or a
Lending Party provides written notice to Administrative Agent describing such
Default or Event of Default. Administrative Agent will not be responsible for or
have any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (B) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(C) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (D) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (E) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.

 

SECTION 9.04.  RELIANCE BY ADMINISTRATIVE AGENT.

 

Administrative Agent will be entitled to rely upon, and will not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person
and will not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Credit, that by its terms must be fulfilled to the satisfaction of a specified
Lending Party, Administrative Agent may presume that such condition is
satisfactory to such Lending Party, unless Administrative Agent will have
received notice to the contrary from such Lending Party prior to the making of
such Loan or the issuance of such Credit.  In this regard, for purposes of
determining compliance with the conditions set forth in Section 4.01, each
Lending Party that has executed this Agreement will be deemed to have consented
to, approved or accepted, or to be satisfied with, each document and matter
either sent, or made available, by Administrative Agent to such Lending Party
for consent, approval, acceptance or satisfaction, or required thereunder to be
to be consent to or approved by or acceptable or satisfactory to such Lending
Party, unless Administrative Agent will have received notice from such Lending
Party not less than two days prior to the Closing Date specifying such

 

116

--------------------------------------------------------------------------------


 

Lending Party’s objection thereto and such objection will not have been
withdrawn by notice to Administrative Agent to such effect on or prior to the
Closing Date. Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts it selects
and will not be liable for any action it takes or does not take in accordance
with the advice of any such counsel, accountants or experts.

 

SECTION 9.05.  DELEGATION OF DUTIES.

 

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents it appoints. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Administrative Agent will not be
responsible for the negligence or misconduct of any sub-agent or
attorney-in-fact that it selects with reasonable care.  The exculpatory
provisions of this Article IX will apply to any such sub-agent and to the
Related Parties of Administrative Agent and any such sub-agent and will apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein, as well as activities as Administrative Agent.

 

SECTION 9.06.  RESIGNATION OF ADMINISTRATIVE AGENT.

 

Administrative Agent may at any time give notice of its resignation to Lending
Parties and the Borrowers. Upon receipt of any such notice of resignation,
Required Lenders will have the right, with, unless an Event of Default exists,
the consent of the Borrowers (which consent will not be unreasonably withheld),
to appoint a successor, which will be a bank, trust company or insurance company
organized (or in the case of a bank, having a branch registered) under the laws
of the United States or of any state thereof and having a combined capital and
surplus of at least $500,000,000. If no such successor will have been so
appointed by Required Lenders and will have accepted such appointment within
thirty days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of Lending
Parties, appoint a successor Administrative Agent meeting the qualifications set
forth in this Section 9.06; provided that, if Administrative Agent will notify
Lending Parties and the Borrowers that no qualifying Person has accepted such
appointment, then such resignation will nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent will be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by
Administrative Agent on behalf of any Lending Party under any of the Loan
Documents, the retiring Administrative Agent will continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through Administrative Agent will instead be made by or to
each Lending Party directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for in this Section 9.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor will succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent will be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided in this Section 9.06).  The fees payable by the
Borrowers to a successor Administrative Agent will be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor.

 

117

--------------------------------------------------------------------------------


 

After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 10.04 will
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 9.06 will also constitute its resignation as Swing Line Lender.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder
(i) such successor will succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender; (ii) the
retiring Swing Line Lender will be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents; and
(iii) the successor Swing Line Lenders will purchase the outstanding Swing Line
Loans of the resigning Swing Lien Lender at par.

 

SECTION 9.07.  NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.

 

Each Lending Party acknowledges that it has, independently and without reliance
upon Administrative Agent, any other Lending Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lending Party also acknowledges that it will, independently and
without reliance upon Administrative Agent, any other Lending Party or any of
their Related Parties and based on such documents and information as it will
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 9.08.  NO OTHER DUTIES, ETC.

 

Notwithstanding anything to the contrary contained herein, no Person identified
herein or on the facing page or signature pages hereof as a “Syndication Agent,”
“Documentation Agent,” “Co-Agent,” “Book Manager,” “Book Runner,” “Arranger,”
“Lead Arranger,” “Joint Lead Arranger” or “Joint Arranger,” if any, will have or
be deemed to have any right, power, obligation, liability, responsibility or
duty under this Agreement or the other Loan Documents, other than in such
Person’s capacity as (a) Administrative Agent or a Lending Party hereunder and
(b) an Indemnitee hereunder, and no such Person will have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on such Persons in deciding to enter into this
Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.

 

SECTION 9.09.  ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation will then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent will have made any demand on the
Borrowers) will

 

118

--------------------------------------------------------------------------------


 

be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid, and to file such other documents as may
be necessary or advisable in order to have the claims of Lending Parties and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lending Parties and Administrative Agent
and their respective agents and counsel and all other amounts due Lending
Parties and Administrative Agent under Sections 2.04(h), Section 2.10 and
Section 10.04) allowed in such judicial proceeding, and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lending Party to make such payments to
Administrative Agent and, in the event that Administrative Agent will consent to
the making of such payments directly to Lending Parties, to pay to
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its agents and counsel,
and any other amounts due Administrative Agent under Section 2.10 and
Section 10.04.  Nothing contained herein will be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lending Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lending Party or to
authorize Administrative Agent to vote in respect of the claim of any Lending
Party in any such proceeding.

 

SECTION 9.10.  GUARANTY MATTERS.

 

Each Lending Party hereby (a) irrevocably authorizes Administrative Agent to
execute and deliver all documentation reasonably requested to evidence the
release of any Guarantor from its obligations under a Guaranty if such Person
ceases to be a Material Subsidiary, whether as a result of a transaction
permitted hereunder or otherwise by operation of the definition of “Material
Subsidiary”, and (b) agrees that, upon request by Administrative Agent at any
time, it will confirm in writing Administrative Agent’s authority to execute and
deliver such documentation pursuant to this Section 9.10.

 

SECTION 9.11.  LEGAL REPRESENTATION OF ADMINISTRATIVE AGENT.

 

In connection with the negotiation, drafting, and execution of this Agreement
and the other Loan Documents, or in connection with future legal representation
relating to loan administration, amendments, modifications, waivers, or
enforcement of remedies, King & Spalding, LLP (“K&S”) only has represented and
only will represent Wells Fargo in its capacity as Administrative Agent and as a
Lending Party and Wells Fargo Securities, LLC in its capacity as the “left lead”
Arranger.  Each other Lending Party hereby acknowledges that K&S does not
represent it in connection with any such matters.

 

119

--------------------------------------------------------------------------------


 

ARTICLE X
GENERAL PROVISIONS

 

SECTION 10.01.  AMENDMENTS, ETC.

 

No amendment or, subject to Section 8.02, waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom (including any cure of any Event of
Default), will be effective unless in writing signed by Required Lenders (or
Administrative Agent at the written request of Required Lenders) and the
Borrowers or the applicable Loan Party, as the case may be, with receipt
acknowledged by Administrative Agent, and each such waiver or consent will be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent will:

 

(a)                                 waive any condition set forth in
Section 4.02 or, in the case of the initial Credit Extension, Section 4.01,
without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.03) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment, of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the second proviso to this Section 10.01(d)) any fees or other amounts
payable hereunder or under any other Loan Document, or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder, without
the written consent of each Lender entitled to such amount; provided, however,
that only the consent of the Required Lenders will be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or L/C Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(e)                                  change (i) any provision of this
Section 10.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(f)), without the written consent of each Lender, (ii) the
definition of “Revolving Credit Maturity Date” or “Revolving Credit Stated
Maturity Date,” Eligible Assignee,” “Participant,” “Defaulting Lender” or
“Specified Lender” without the written consent of each Lender, or (iii) the
definition of “Alternative Currency” or provision of Section 1.02(l) without the
written consent of each Lender;

 

(f)                                   change (i) Section 2.07 to allow for
non-pro rata application of any reductions in the Aggregate Revolving Credit
Commitments, (ii) Section 3.07 or (iii) Section 8.04 without the written consent
of each Lender; or

 

120

--------------------------------------------------------------------------------


 

(g)                                 release any Guarantor from its Guaranty
without the written consent of each Lender except as permitted by
Section 10.15(a) or Section 9.10;

 

and provided, further, that (i) no amendment, waiver or consent will, unless in
writing and signed by Wells Fargo and each other designated L/C Issuer that has
issued a Credit under this Agreement in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Credit issued or to be issued by it; (ii) no amendment,
waiver or consent will, unless in writing and signed by Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of Swing
Line Lender under this Agreement; (iii) no amendment, waiver or consent will,
unless in writing and signed by Administrative Agent in addition to the Lenders
required above, affect the rights or duties of Administrative Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender will have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (1) the Commitments of any Defaulting Lender may not be increased or
extended without the consent of such Lender, (2) the amount of principal and
accrued fees and interest owing to the Defaulting Lender may not be reduced
without the consent of such Lender, and (3) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders will require the consent of such Defaulting Lender.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 10.01, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the
Administrative Agent and the Loan Parties in accordance with Section 2.15 to
(a) add one or more Incremental Term Loan facilities to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans and the
accrued interest and fees in respect thereof and (b) include appropriately the
Lenders holding such Incremental Term Loans in any determination of the Required
Lenders and Lenders.

 

SECTION 10.02.  NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 10.02(b) or in the penultimate paragraph of
Section 6.02), all notices and other communications provided for herein will be
in writing and will be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by telefacsimile transmission or sent by
approved electronic communication in accordance with Section 10.02(b), and all
notices and other communications expressly permitted to be given by telephone
will be made to the applicable telephone number, as follows:

 

121

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrowers, any Guarantor,
Administrative Agent, any L/C Issuer or Swing Line Lender, to the address,
telefacsimile number, e-mail address or telephone number specified for such
Person on Schedule 10.02; and

 

(ii)                                  if to any Lender, to the address,
telefacsimile number, e-mail address or telephone number specified in its
Administrative Detail Form (including, as appropriate, notices delivered solely
to the Person designated by a Lender on its Administrative Questionnaire then in
effect for the delivery of notices that may contain material non-public
information relating to the Borrowers).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, will be deemed to have been given when received, and notices
sent by telefacsimile transmission or by means of approved electronic
communication will be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, will be deemed to have
been given at the opening of business on the next business day for the
recipient); provided that notices delivered through electronic communications to
the extent provided by Section 10.02(b) will be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.

 

(i)                                     Each Lending Party agrees that notices
and other communications to it hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent (which include those set
forth in the penultimate paragraph of Section 6.02); provided that the foregoing
will not apply to notices to any Lending Party pursuant to Article II if such
Lending Party has notified Administrative Agent that it is incapable of
receiving notices under Article II by electronic communication.  In furtherance
of the foregoing, each Lending Party hereby agrees to notify Administrative
Agent in writing, on or before the date such Lending Party becomes a party to
this Agreement, of such Lending Party’s e-mail address to which a notice may be
sent (and from time to time thereafter to ensure that Administrative Agent has
on record an effective e-mail address for such Lending Party).  Each of
Administrative Agent and each Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by means of electronic
communication pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(ii)                                  Subject to the penultimate paragraph of
Section 6.02, unless Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication will be deemed to have been sent at the opening of business on the
next business day for the recipient; and (B) notices or communications posted to
an Internet or intranet website will be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.

 

122

--------------------------------------------------------------------------------


 

(iii)                               Each Borrower hereby acknowledges that
(A) Administrative Agent may make available to Lending Parties Specified
Materials by posting some or all of the Specified Materials on an Electronic
Platform, (B) the distribution of materials and information through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with any such distribution, (C) the Electronic
Platform is provided and used on an “AS IS,” “AS AVAILABLE” basis and
(D) neither Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency or sequencing of the Specified
Materials posted on the Electronic Platform.  ADMINISTRATIVE AGENT, ON BEHALF OF
ITSELF AND ITS AFFILIATES, EXPRESSLY AND SPECIFICALLY DISCLAIMS, WITH RESPECT TO
THE ELECTRONIC PLATFORM, DELAYS IN POSTING OR DELIVERY, OR PROBLEMS ACCESSING
THE SPECIFIED MATERIALS POSTED ON THE ELECTRONIC PLATFORM, AND ANY LIABILITY FOR
ANY LOSSES, COSTS, EXPENSES OR LIABILITIES THAT MAY BE SUFFERED OR INCURRED IN
CONNECTION WITH THE ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSES, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ADMINISTRATIVE AGENT OR
ANY OF ITS AFFILIATES IN CONNECTION WITH THE ELECTRONIC PLATFORM.

 

(iv)                              Each Lending Party hereby agrees that notice
to it in accordance with Section 10.02(b)(ii)(B) specifying that any Specified
Materials have been posted to the Electronic Platform will, for purposes of this
Agreement, constitute effective delivery to such Lending Party of such Specified
Materials.

 

(v)                                 Each Borrower hereby acknowledges that
(A) Administrative Agent will make available to the Lending Parties Specified
Materials provided by or on behalf of the Borrowers and the other Loan Parties
hereunder by posting the Specified Materials on an Electronic Platform and
(B) certain of the Lending Parties (each, a “Public Lender”) may have personnel
who do not wish to receive material non-public information with respect to the
Borrowers or the other Loan Parties or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. Each
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Specified Materials that may be distributed to the
Public Lenders and that (1) all such Specified Materials will be clearly and
conspicuously marked “PUBLIC” which, at a minimum, will mean that the word
“PUBLIC” will appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC,” each Borrower (on behalf of itself, the other Loan
Parties and its other Affiliates) will be deemed to have authorized
Administrative Agent and the Lending Parties to treat such Specified Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to each Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Specified Materials constitute confidential information,
they will treated as set forth in Section 10.07); (3) all Specified Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Electronic Platform designated “Public Investor;” and (4) Administrative Agent
will be entitled to treat any Specified Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Electronic Platform not
designated “Public Investor.”

 

123

--------------------------------------------------------------------------------


 

(vi)                              Each Lending Party (A) acknowledges that the
Specified Materials, including information furnished to it by any Loan Party or
Administrative Agent pursuant to, or in the course of administering, the Loan
Documents, may include material, non-public information concerning the Borrowers
and the other Loan Parties and their respective Affiliates or their respective
securities and businesses and (B) confirms that (1) it has developed compliance
procedures regarding the use of material, non-public information and (2) it will
handle such material, non-public information in accordance with such procedures
and applicable Laws, including Federal and state securities laws.

 

(c)                                  Change of Address, Etc.  The Borrowers,
Administrative Agent, Swing Line Lender and any L/C Issuer may change their
respective address(es), telefacsimile number(s), telephone number(s) or e-mail
address(es) for notices and other communications hereunder by notice to the
other parties hereto. Each Lender may change its address(es), telefacsimile
number(s), telephone number(s) or e-mail address(es) for notices and other
communications hereunder by notice to the Borrowers, Administrative Agent, Swing
Line Lender and each L/C Issuer.

 

(d)                                 Reliance by Administrative Agent and Lending
Parties.  Administrative Agent and Lending Parties will be entitled to rely and
act upon any notices (including telephonic or electronically delivered Requests
for Credit Extension) purportedly given by or on behalf of the Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrowers will indemnify Administrative Agent and
each Lending Party and their respective Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrowers.  All telephonic
notices to and other telephonic communications with Administrative Agent may be
recorded by Administrative Agent, and each of the parties hereto hereby consents
to such recording.

 

SECTION 10.03.  NO WAIVER; CUMULATIVE REMEDIES; ENFORCEMENT.

 

No failure by Administrative Agent or any Lending Party to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder will operate as a waiver thereof and no single or partial exercise of
any right, remedy, power or privilege hereunder will preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any other Loan Party will be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement will be instituted and maintained exclusively by,
Administrative Agent in accordance with Section 8.03 for the benefit of all the
Lending Parties; provided, however, that the foregoing will not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer or the
Swing Line Lender from exercising the rights and remedies

 

124

--------------------------------------------------------------------------------


 

that inure to its benefit (solely in its capacity as L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.14), or (d) any Lending Party from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Bankruptcy Law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders will have the rights otherwise ascribed to Administrative Agent
pursuant to Section 8.03 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

SECTION 10.04.  EXPENSES; INDEMNITY; DAMAGE WAIVER.

 

(a)                                 Costs and Expenses.  The Borrowers will pay
(i) all reasonable out-of-pocket expenses incurred by Administrative Agent and
its Affiliates (including the reasonable fees, charges and disbursements of
counsel for Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of, or consents with respect to, the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby will be consummated); (ii) all reasonable out-of-pocket
expenses incurred by each L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Credit or any demand for payment thereunder; and
(iii) all out-of-pocket expenses incurred by Administrative Agent or any Lending
Party (including the fees, charges and disbursements of (x) a single counsel for
Administrative Agent and (y) a single counsel for the Lending Parties), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04 or (B) in connection with the Loans made or Credits issued
hereunder, including all such out-of-pocket expenses incurred during any workout
or restructuring (or negotiations in connection with the foregoing) in respect
of such Loans or Credits.

 

(b)                                 Indemnification by the Borrowers.  Each
Borrower will indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, costs and
related expenses (including the reasonable fees, charges, settlement costs and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party or any of their respective Affiliates arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any document contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (and any sub-agent)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents; (ii) any Loan or Credit or the use or proposed use of the
proceeds therefrom (including any refusal by L/C Issuer to honor a demand for
payment under a Credit if the documents presented in connection with such demand
do not strictly comply with the terms of such Credit); (iii) any Environmental
Claim or Environmental Liability; or (iv) any actual or prospective claim,

 

125

--------------------------------------------------------------------------------


 

investigation, litigation or other proceeding (including any administrative
proceeding or any arbitration or other alternative dispute resolution
proceeding) relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of their respective Affiliates, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity will not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

 

(c)                                  Reimbursement by Lenders.  If and to the
extent the Borrowers for any reason fails to pay when due any amount that they
are required to pay under Section 10.04(a) or Section 10.04(b) to Administrative
Agent (or any sub-agent thereof), Swing Line Lender, any L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
Administrative Agent (or any such sub-agent), Swing Line Lender, each L/C Issuer
or such Related Party, as the case may be, such Lender’s pro rata share (based
on its Percentage Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent), Swing Line Lender, any L/C
Issuer or any Related Party of any of the foregoing acting for Administrative
Agent (or any such sub-agent), Swing Line Lender or L/C Issuer in connection
with such capacity.  The obligations of Lenders under this subsection (c) are
subject to the provisions of Section 2.13(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, each Loan Party and each member
of the Credit Group agrees that it will not assert, and hereby waives, any claim
against any Indemnitee (in the case of such waiver by the Loan Parties) and any
Loan Party or Related Party thereof (in the case of such waiver by the members
of the Credit Group), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any document contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Credit or the use of the proceeds thereof.  No
Indemnitee referred to in Section 10.04(b) will be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent that such liability is determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct.

 

(e)                                  Payments.  All amounts due under this
Section 10.04 will be payable not later than three Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section 10.04 will survive the resignation of Administrative Agent, Swing Line
Lender and any L/C Issuer, the replacement of any Lender,

 

126

--------------------------------------------------------------------------------


 

the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations and the termination of this Agreement.

 

SECTION 10.05.  MARSHALLING; PAYMENTS SET ASIDE.

 

Neither Administrative Agent nor any Lending Party will be under any obligation
to marshal any asset in favor of the Borrowers or any other Person or against or
in payment of any or all of the Obligations.  To the extent that any payment by
or on behalf of the Borrowers is made to Administrative Agent or any Lending
Party, or Administrative Agent or any Lending Party exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent or any Lending Party in such Person’s discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Bankruptcy Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied will be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lending Party severally agrees to pay
to Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by Administrative Agent plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate.  The obligations of each Lending
Party under clause (b) of the preceding sentence will survive the payment in
full of the Obligations and the termination of this Agreement.

 

SECTION 10.06.  SUCCESSORS AND ASSIGNS.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement will be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Administrative Agent and each Lending Party, and neither Swing Line
Lender nor any Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto will be null and void).
Nothing in this Agreement, expressed or implied, will be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.06(e) and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and each Lending Party) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Swing Line Lender or any
Lender.  Swing Line Lender or any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans, as applicable) at the time owing to it);
provided that:

 

127

--------------------------------------------------------------------------------


 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment(s) and Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender, the aggregate amount of the Commitment(s) (which for this purpose
includes Loans outstanding thereunder) or, if any Commitment is not then in
effect, the Outstanding Amount of the Loans of the assigning Swing Line Lender
or Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent or, if a “trade date” is specified in the Assignment and
Assumption, as of such trade date, will not be less than $10,000,000 unless each
of Administrative Agent and, so long as no Event of Default has occurred and is
continuing, each Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii)                                  each partial assignment will be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) will not apply to rights in respect of
Swing Line Loans;

 

(iii)                               any assignment of a Commitment must be
approved by Administrative Agent, the applicable designated L/C Issuer of any
Letter of Credit then outstanding and Swing Line Lender, unless the Person that
is the proposed assignee is itself a Lender, an Affiliate of a Lender or an
Approved Fund (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee);

 

(iv)                              so long as an Event of Default does not then
exist, any assignment (other than an assignment to another Lender, an Affiliate
of a Lender or an Approved Fund) will require the prior written consent of the
Administrative Borrower, on behalf of the Borrowers (which will not be
unreasonably withheld), provided that the Administrative Borrower will be deemed
to have consented to any such assignment unless it will object thereto by
written notice to Administrative Agent within five Business Days after having
received notice thereof; and

 

(v)                                 no such assignment will be made (A) to any
Borrower, Guarantor or any of their respective Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (v), (C) to a natural person, or (D) any Person who is
a beneficial owner of Subordinated Debt of the Loan Parties or any of such
Person’s Affiliates.

 

The parties to each assignment will execute and deliver to Administrative Agent
an Assignment and Assumption, a processing and recordation fee of $3,500;
provided that Administrative Agent hereby waives such processing and recordation
fee in connection with any assignment effected pursuant to Section 3.07(a).  In
addition, the Eligible Assignee, if it is not then a Lender, will deliver to
Administrative Agent an Administrative Detail Form.  Subject to acceptance and
recording thereof by Administrative Agent pursuant to subsection (c) of this
Section 10.06, from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder will be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of Swing Line Lender or a Lender, as
applicable, under this Agreement, and the assigning Swing Line Lender or Lender,
as applicable, thereunder will, to the extent of the interest assigned by such
Assignment and

 

128

--------------------------------------------------------------------------------


 

Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lending
Party’ rights and obligations under this Agreement, such Lending Party will
cease to be a party hereto) but will continue to be entitled to the benefits of
Section 3.01, Section 3.04, Section 3.05 and Section 10.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment. 
Upon request, the Borrowers (at their expense) will execute and deliver Notes to
the assignee Lending Party.  Any assignment or transfer by Swing Line Lender or
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.06(b) will be null and void.

 

(c)                                  Register.  Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), will maintain at Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a Register.  The entries
in the Register will be conclusive absent manifest error, and the Borrowers,
Administrative Agent and Lending Parties may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, Administrative Agent will maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register will be available for inspection by each of the
Borrowers, Swing Line Lender and each L/C Issuer, at any reasonable time and
from time to time upon reasonable prior notice.  In addition, at any time that a
request for a consent for a material or substantive change to the Loan Documents
or any waiver of any provision thereunder is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
Administrative Agent a copy of the Register.

 

(d)                                 Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment will be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
will make such additional payments to Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and Administrative Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(i) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (ii) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Credits and Swing Line Loans in accordance with
its Percentage Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder will
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(e)                                  Participations.  Swing Line Lender or any
Lender may at any time, without the consent of, or notice to, the Borrowers or
Administrative Agent, sell participations to any Participant in all or a portion
of such Person’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment(s) and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) any

 

129

--------------------------------------------------------------------------------


 

sale of a participation to a proposed Participant that would not otherwise
qualify as an Eligible Assignee or that is a Defaulting Lender must be approved
by Administrative Agent, (ii) such Person’s obligations under this Agreement
will remain unchanged, (iii) such Person will remain solely responsible to the
other parties hereto for the performance of such obligations and (iv) the
Borrowers, Administrative Agent and Lending Parties will continue to deal solely
and directly with such Person in connection with such Person’s rights and
obligations under this Agreement.  Any document pursuant to which Swing Line
Lender or a Lender sells such a participation will provide that such Person will
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such document may provide
that such Person will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to Section 10.06(f), the
Borrowers agree that each Participant will be entitled to the benefits of
Section 3.01, Section 3.04 and Section 3.05 to the same extent as if it were a
Lending Party hereunder and had acquired its interest by assignment pursuant to
Section 10.06(b).  To the extent permitted by law, each Participant also will be
entitled to the benefits of Section 10.08 as though it were a Lending Party, as
long as such Participant agrees to be subject to Section 2.14 as though it were
a Lending Party.

 

(f)                                   Limitations upon Participant Rights.  A
Participant will not be entitled to receive any greater payment under
Section 3.01 or Section 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender will not be entitled to the benefits of Section 3.01 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 3.01(e) as though it were a Lender.

 

(g)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment will release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(h)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption will be deemed to include electronic signatures or the
keeping of records in electronic form, each of which will be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(i)                                    Resignation as L/C Issuer or Swing Line
Lender.  Notwithstanding anything to the contrary contained herein, if at any
time Wells Fargo assigns all of its Commitments and Loans pursuant to
subsection (b) of this Section 10.06, Wells Fargo may do either or both of the

 

130

--------------------------------------------------------------------------------


 

following: (i) upon thirty days’ notice to the Borrowers and all Lenders, resign
as L/C Issuer or (ii) upon thirty days’ notice to the Borrowers, resign as Swing
Line Lender. In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrowers will be entitled to appoint from among Lenders a successor
L/C Issuer or Swing Line Lender (subject to such Lender’s consent to such
appointment, at its sole discretion); provided that no failure by the Borrowers
to appoint any such successor will affect the resignation of Wells Fargo as a
L/C Issuer or Swing Line Lender, as the case may be. If Wells Fargo resigns as a
L/C Issuer, it will retain all the rights and obligations of a L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as a L/C Issuer and all L/C Obligations with respect
thereto (including the right to require Lenders to make Revolving Credit Loans
that are Base Rate Revolving Credit Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)).  If Wells Fargo resigns as
Swing Line Lender, it will retain all the rights of Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require Lenders
to make Revolving Credit Loans that are Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c).

 

SECTION 10.07.  TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

 

Each Lender will make no disclosure of confidential information furnished to it
by the Borrowers or any of their Subsidiaries, and identified as such, unless
such information has become public, except: (a) in connection with operations
under or the enforcement of this Agreement or any other Loan Document, to
Persons who have a reasonable need to be furnished such confidential information
and who agree to comply with the restrictions contained in this Section 10.07
with respect to such information and to the extent such disclosure does not
violate any applicable Laws; (b) pursuant to any statutory or regulatory
requirement or any court order, subpoena or other legal process; (c) to any
parent or corporate Affiliate of such Lender or to any Participant, proposed
Participant or proposed Assignee; provided, however, that any such Person agrees
to comply with the restrictions set forth in this Section 10.07 with respect to
such information and to the extent such disclosure does not violate any
applicable Laws; (d) to its independent counsel, auditors and other professional
advisors with an instruction to such Person to keep such information
confidential; (e) subject to an agreement containing provisions substantially
similar to those of this Section 10.07, to any direct or indirect counterparty
in any swap agreement or hedging arrangement (or to such contractual
counterparty’ s professional advisors) relating to the Loan Parties and their
obligations; (f) with respect to confidential information related to the tax
treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such Lender relating to such tax treatment and
tax structure; provided, however, that such disclosure may not be made to the
extent required to be kept confidential to comply with any applicable federal or
state securities laws; or (g) with the prior written consent of the Parent, to
any other Person.

 

Each Loan Party hereby agrees that Administrative Agent, any Lender or any
Affiliate thereof may (a) disclose a general description of transactions arising
under the Loan Documents for advertising, marketing or other similar purposes,
and (b) use any Loan Party’s name, logo or other indicia germane to such party
in connection with such advertising, marketing or other similar purposes.

 

131

--------------------------------------------------------------------------------


 

SECTION 10.08.  RIGHT OF SETOFF.

 

If an Event of Default will have occurred and be continuing, each Lending Party
and its respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lending Party to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
Obligations to such Lending Party or such Affiliate, irrespective of whether or
not such Lending Party will have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower or such Loan
Party may be unmatured or are owed to a branch or office of such Lending Party
different from the branch or office holding such deposit or obligated on such
obligations; provided, that in the event that any Defaulting Lender will
exercise any such right of setoff, (a) all amounts so set off will be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 3.07 and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and the Lending Parties, and (b) the Defaulting
Lender will provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lending Party and its
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lending Party or its Affiliates may
have.  Each Lending Party agrees to notify the Borrowers and Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice will not affect the validity of such setoff and application.

 

SECTION 10.09.  INTEREST RATE LIMITATION.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents will not exceed the
maximum rate of non-usurious interest permitted by applicable Law. If
Administrative Agent or any Lender will receive interest in an amount that
exceeds the maximum rate of non-usurious interest permitted by applicable Law,
the excess interest will be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers or the Guarantors, as
applicable.  In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the maximum rate of
non-usurious interest permitted by applicable Law, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

SECTION 10.10.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
documents, agreements and understandings, oral or written,

 

132

--------------------------------------------------------------------------------


 

relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement will become effective when it will have been executed and delivered by
Administrative Agent and when Administrative Agent will have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy will be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 10.11.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith will survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lending Party, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and will continue in full force and effect as long as any Loan or any
other Obligation (other than unasserted contingent indemnification obligations)
hereunder will remain unpaid or unsatisfied or any Credit will remain
outstanding.

 

SECTION 10.12.  SEVERABILITY.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents will
not be affected or impaired thereby and (b) the parties will endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction will not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders will be limited by Bankruptcy Laws, as determined in good faith by
Administrative Agent, L/C Issuer or Swing Line Lender, as applicable, then such
provisions will be deemed to be in effect only to the extent not so limited.

 

SECTION 10.13.  LENDER-CREDITOR RELATIONSHIP.

 

The relationship between the Lending Parties and Administrative Agent, on the
one hand, and the Borrowers and the other Loan Parties, on the other, is solely
that of creditor and debtor. Neither any Lending Party nor Administrative Agent
has (or will be deemed to have) any fiduciary relationship or duty to the
Borrowers or any other Loan Party arising out of or in connection with, and
there is no agency or joint venture relationship between the Lending Parties and
Administrative Agent, on the one hand, and the Borrowers and the other Loan
Parties, on the other, by virtue of this Agreement or any other Loan Document or
any of the Transactions contemplated herein or therein.

 

133

--------------------------------------------------------------------------------


 

SECTION 10.14.  USA PATRIOT ACT NOTICE.

 

Each Lending Party that is subject to the PATRIOT Act and Administrative Agent
(for itself and not on behalf of any Lending Party) hereby notifies the
Borrowers that, pursuant to the requirements of the PATRIOT Act, they are each
required to obtain, verify and record information that identifies the Borrowers
and each other Loan Party, which information includes the name and address of
the Borrowers and each other Loan Party and other information that will allow
such Lending Party or Administrative Agent, as applicable, to identify the
Borrowers and each other Loan Party in accordance with the PATRIOT Act.

 

SECTION 10.15.  GUARANTY BY SUBSIDIARIES.

 

(a)                                 Guaranty.  Each Domestic Subsidiary of the
Borrowers that is a Material Subsidiary party hereto (each, a “Subsidiary
Guarantor”) jointly and severally, unconditionally and irrevocably guarantees to
Administrative Agent and Lending Parties the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) and performance of the Obligations (the “Guaranteed
Obligations”).  The Guaranteed Obligations include interest that, but for a
proceeding under any Bankruptcy Law, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against the Borrowers for such
interest in any such proceeding. Notwithstanding the foregoing, if any
Subsidiary Guarantor that has been a Material Subsidiary ceases to be a Material
Subsidiary for a period of twelve consecutive months, and if no Event of Default
has occurred and is continuing as of the end of such twelve consecutive month
period, then upon the Administrative Borrower’s written notification to
Administrative Agent of the satisfaction of the conditions necessary to release
such Subsidiary Guarantor, such Subsidiary Guarantor will be released as a
Subsidiary Guarantor hereunder upon Administrative Agent’s subsequent written
acknowledgement of such release (such acknowledgement not to be unreasonably
withheld).

 

(b)                                 Separate Obligation.  Each Subsidiary
Guarantor acknowledges and agrees that (i) the Guaranteed Obligations are
separate and distinct from any Indebtedness arising under or in connection with
any other document, including under any provision of this Agreement other than
this Section 10.15, executed at any time by such Subsidiary Guarantor in favor
of Administrative Agent or any Lending Party; and (ii) such Subsidiary Guarantor
will pay and perform all of the Guaranteed Obligations as required under this
Section 10.15, and Administrative Agent and Lending Parties may enforce any and
all of their respective rights and remedies hereunder, without regard to any
other document, including any provision of this Agreement other than this
Section 10.15, at any time executed by such Subsidiary Guarantor in favor of
Administrative Agent or any Lending Party, irrespective of whether any such
other document, or any provision thereof or hereof, will for any reason become
unenforceable or any of the Indebtedness thereunder will have been discharged,
whether by performance, avoidance or otherwise. Each Subsidiary Guarantor
acknowledges that, in providing benefits to the Borrowers, Administrative Agent
and Lending Parties are relying upon the enforceability of this Section 10.15
and the Guaranteed Obligations as separate and distinct Indebtedness of each
such Subsidiary Guarantor, and each Subsidiary Guarantor agrees that
Administrative Agent and the Lending Parties would be denied the full benefit of
their bargain if at any time this Section 10.15 or the Guaranteed Obligations
were treated any differently.  The fact that the Guaranty is set forth in this
Agreement rather than in a separate guaranty document is for the convenience of
the

 

134

--------------------------------------------------------------------------------


 

Borrowers and each Subsidiary Guarantor and will in no way impair or adversely
affect the rights or benefits of Administrative Agent and the Lending Parties
under this Section 10.15.  Each Subsidiary Guarantor agrees to execute and
deliver a separate document, immediately upon request at any time of
Administrative Agent or any Lending Party, evidencing each such Subsidiary
Guarantor’s obligations under this Section 10.15.  Upon the occurrence of any
Event of Default, a separate action or actions may be brought against each such
Subsidiary Guarantor, whether or not any Borrower or any other Subsidiary
Guarantor or any other Person is joined therein or a separate action or actions
are brought against any such Borrower or any such other Subsidiary Guarantor or
any such other Person.

 

(c)                                  Insolvency Laws; Right of Contribution.

 

(i)                                     As used in this Section 10.15(c):
(a) the term “Guarantor Applicable Insolvency Laws” means the Laws of any
Governmental Authority relating to bankruptcy, reorganization, arrangement,
adjustment of debts, relief of debtors, dissolution, insolvency, fraudulent
transfers or conveyances or other similar laws (including 11 U. S. C. §547,
§548, §550 and other “avoidance” provisions of Title 11 of the Bankruptcy Code)
as applicable in any proceeding in which the validity or enforceability of this
Agreement or any other Loan Document against any Subsidiary Guarantor, or any
Guarantor Specified Lien is in issue; and (b) “Guarantor Specified Lien” means
any Lien from time to time granted by any Subsidiary Guarantor securing the
Guaranty Obligations. Notwithstanding any provision of this Agreement to the
contrary, if, in any proceeding, a court of competent jurisdiction determines
that with respect to any Subsidiary Guarantor, this Agreement or any other Loan
Document or any Guarantor Specified Lien would, but for the operation of this
Section 10.15(c), be subject to avoidance and/or recovery or be unenforceable by
reason of Guarantor Applicable Insolvency Laws, this Agreement, such other Loan
Document and each such Guarantor Specified Lien will be valid and enforceable
against such Guarantor, only to the maximum extent that would not cause this
Agreement, such other Loan Document or such Guarantor Specified Lien to be
subject to avoidance, recovery or unenforceability. To the extent that any
payment to, or realization by, Administrative Agent or any Lending Party on the
Guaranty Obligations exceeds the limitations of this Section 10.15(c) and is
otherwise subject to avoidance and recovery in any such proceeding, the amount
subject to avoidance will in all events be limited to the amount by which such
actual payment or realization exceeds such limitation, and this Agreement as
limited will in all events remain in full force and effect and be fully
enforceable against such Guarantor.  This Section 10.15(c) is intended solely to
reserve the rights of Administrative Agent and the Lending Parties hereunder
against each Guarantor, in such proceeding to the maximum extent permitted by
Guarantor Applicable Insolvency Laws and neither any Borrower, nor any Guarantor
or any other guarantor of the Obligations nor any other Person will have any
right, claim or defense under this Section 10.15(c) that would not otherwise be
available under Guarantor Applicable Insolvency Laws in such proceeding.

 

(ii)                                  Each Subsidiary Guarantor hereby agrees
that, to the extent that any Subsidiary Guarantor will have paid an amount
hereunder to or on behalf of Administrative Agent and the Lending Parties that
is greater than the net value of the benefits received, directly or indirectly,
by such paying Guarantor as a result of the Credit Extensions and other credit
accommodations extended hereunder, such paying Guarantor will be entitled to
contribution from any Guarantor that has not paid its proportionate share, based
on benefits received as a

 

135

--------------------------------------------------------------------------------


 

result of the making and issuance of the Credit Extensions. Any amount payable
as a contribution under this Section 10.15(c) will be determined as of the date
on which the related payment or distribution is made by the Guarantor seeking
contribution and each Guarantor acknowledges that the right to contribution
hereunder will constitute an asset of such Guarantor to which such contribution
is owed.  Notwithstanding the foregoing, the provisions of this
Section 10.15(c) will in no respect limit the obligations and liabilities of any
Guarantor to Administrative Agent and the Lending Parties hereunder or under any
other Loan Document, and each Guarantor will remain jointly and severally liable
for the full payment and performance of the Guaranty Obligations.

 

(d)                                 Liability of Subsidiary Guarantors.  The
liability of each Subsidiary Guarantor under this Section 10.15 will be
irrevocable, absolute, independent and unconditional, and will not be affected
by any circumstance that might constitute a discharge of a surety or guarantor
other than the indefeasible payment and performance in full of all Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Subsidiary Guarantor agrees as follows:

 

(i)                                     such Subsidiary Guarantor’s liability
hereunder will be the immediate, direct, and primary obligation of such
Subsidiary Guarantor and will not be contingent upon Administrative Agent’s or
any Lending Party’s exercise or enforcement of any remedy it may have against
any Borrower or any other Person, or against any collateral or other security
for any Guaranteed Obligations;

 

(ii)                                  this Guaranty is a guaranty of payment
when due and not merely of collectibility;

 

(iii)                               Administrative Agent and Lending Parties may
enforce this Section 10.15 upon the occurrence of an Event of Default
notwithstanding the existence of any dispute among Administrative Agent and
Lending Parties, on the one hand, and the Borrowers or any other Person, on the
other hand, with respect to the existence of such Event of Default;

 

(iv)                              such Subsidiary Guarantor’s payment of a
portion, but not all, of the Guaranteed Obligations will in no way limit,
affect, modify or abridge such Subsidiary Guarantor’s liability for any portion
of the Guaranteed Obligations remaining unsatisfied; and

 

(v)                                 such Subsidiary Guarantor’s liability with
respect to the Guaranteed Obligations will remain in full force and effect
without regard to, and will not be impaired or affected by, nor will such
Subsidiary Guarantor be exonerated or discharged by, any of the following
events:

 

(A)                               any proceeding under any Bankruptcy Law;

 

(B)                               any limitation, discharge, or cessation of the
liability of the Borrowers or any other Person for any Guaranteed Obligations
due to any applicable Law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

 

136

--------------------------------------------------------------------------------


 

(C)                               any merger, acquisition, consolidation or
change in structure of the Borrowers or any other Guarantor or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of the Borrowers or any other Guarantor or Person;

 

(D)                               any assignment or other transfer, in whole or
in part, of Administrative Agent’s or any Lending Party’s interests in and
rights under this Agreement (including this Section 10.15) or the other Loan
Documents;

 

(E)                                any claim, defense, counterclaim or setoff,
other than that of prior performance, that any Borrower, any such Subsidiary
Guarantor, any other Guarantor or any other Person may have or assert, including
any defense of incapacity or lack of corporate or other authority to execute any
of the Loan Documents;

 

(F)                                 Administrative Agent’s or any Lending
Party’s amendment, modification, renewal, extension, cancellation or surrender
of any Loan Document or any Guaranteed Obligations;

 

(G)                               Administrative Agent’s or any Lending Party’s
exercise or non-exercise of any power, right or remedy with respect to any
Guaranteed Obligations or any collateral;

 

(H)                              Administrative Agent’s or any Lending Party’s
vote, claim, distribution, election, acceptance, action or inaction in any
proceeding under any Bankruptcy Law; or

 

(I)                                   any other guaranty, whether by such
Subsidiary Guarantor or any other Person, of all or any part of the Guaranteed
Obligations or any other indebtedness, obligations or liabilities of the
Borrowers to Administrative Agent or any Lending Party.

 

(e)                                  Consents of Subsidiary Guarantors.  Each
Subsidiary Guarantor hereby unconditionally consents and agrees that, without
notice to or further assent from any such Subsidiary Guarantor:

 

(i)                                     the principal amount of the Guaranteed
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrowers under the Loan Documents may be incurred and the
time, manner, place or terms of any payment under any Loan Document may be
extended or changed, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;

 

(ii)                                  the time for the Borrowers’ (or any other
Person’s) performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as Administrative Agent and Lending Parties (as applicable under the relevant
Loan Documents) may deem proper;

 

(iii)                               Administrative Agent and Lending Parties may
request and accept other guaranties and may take and hold security as collateral
for the Guaranteed Obligations, and may,

 

137

--------------------------------------------------------------------------------


 

from time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such other guaranties
or security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof; and

 

(iv)                              Administrative Agent or Lending Parties may
exercise, or waive or otherwise refrain from exercising, any other right,
remedy, power or privilege even if the exercise thereof affects or eliminates
any right of subrogation or any other right of such Subsidiary Guarantor against
the Borrowers.

 

(f)                                   Guarantors’ Waivers.  Each Subsidiary
Guarantor hereby waives and agrees not to assert:

 

(i)                                     any right to require Administrative
Agent or any Lending Party to proceed against any Borrower, any other Guarantor
or any other Person, or to pursue any other right, remedy, power or privilege of
Administrative Agent or any Lending Party whatsoever;

 

(ii)                                  the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Guaranteed
Obligations (and in this regard that the performance of any act or any payment
which tolls any statute of limitations applicable to Obligations under any of
the Loan Documents will similarly operate to toll the statute of limitations
applicable to each such Subsidiary Guarantor’s liability hereunder);

 

(iii)                               any defense arising by reason of any lack of
corporate or other authority or any other defense of any Borrower, such
Subsidiary Guarantor or any other Person (other than payment in full of the
Guaranteed Obligations);

 

(iv)                              any defense based upon Administrative Agent’s
or any Lending Party’s errors or omissions in the administration of the
Guaranteed Obligations;

 

(v)                                 any rights to set-offs and counterclaims;

 

(vi)                              without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, or that may conflict with the terms of this
Section 10.15; and

 

(vii)                           any and all notice of the acceptance of this
Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by
Administrative Agent and the Lending Parties upon this Guaranty, or the exercise
of any right, power or privilege hereunder.  The Guaranteed Obligations will
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty. Each Subsidiary Guarantor waives
promptness, diligence, presentment, protest, demand for payment, notice of
default, dishonor or nonpayment and all other notices to or upon any Borrower,
any Guarantor or any other Person with respect to the Guaranteed Obligations.

 

138

--------------------------------------------------------------------------------


 

(g)                                 Stay of Acceleration.  If acceleration of
the time for payment of any of the Obligations is stayed, in connection with any
case commenced by or against the Borrowers under any Bankruptcy Law, or
otherwise, all such amounts will nonetheless be jointly and severally payable by
each Guarantor immediately upon demand by Administrative Agent.

 

(h)                                 Financial Condition of the Borrowers.  No
Subsidiary Guarantor will have any right to require Administrative Agent or any
Lending Party to obtain or disclose any information with respect to (i) the
financial condition or character of the Borrowers or the ability of the
Borrowers to pay and perform the Guaranteed Obligations, (ii) the Guaranteed
Obligations; (iii) any collateral or other security for any or all of the
Guaranteed Obligations; (iv) the existence or nonexistence of any other
guarantees of all or any part of the Guaranteed Obligations, (v) any action or
inaction on the part of Administrative Agent or any Lending Party or any other
Person or (vi) any other matter, fact or occurrence whatsoever. Each Subsidiary
Guarantor hereby acknowledges that it has undertaken its own independent
investigation of the financial condition of the Borrowers and all other matters
pertaining to this Guaranty set forth in this Section 10.15 and further
acknowledges that it is not relying in any manner upon any representation or
statement of Administrative Agent or any Lending Party with respect thereto.

 

(i)                                    Subrogation.  Until the Guaranteed
Obligations will be satisfied in full and the Aggregate Commitments will be
terminated, no Subsidiary Guarantor will directly or indirectly exercise (i) any
rights that it may acquire by way of subrogation under this Section 10.15, by
any payment hereunder or otherwise, (ii) any rights of contribution,
indemnification, reimbursement or similar suretyship claims arising out of this
Section 10.15 or (iii) any other right that it might otherwise have or acquire
(in any way whatsoever) that could entitle it at any time to share or
participate in any right, remedy or security of Administrative Agent or any
Lending Party as against any Borrower or other Guarantors or any other Person,
whether in connection with this Section 10.15, any of the other Loan Documents
or otherwise.

 

(j)                                    Subordination.  All payments on account
of all indebtedness, liabilities and other obligations of any Borrower to any
Subsidiary Guarantor or to any other Subsidiary Guarantor, whether now existing
or hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (the “Guarantor
Subordinated Indebtedness”) will be subject, subordinate and junior in right of
payment and exercise of remedies, to the extent and in the manner set forth
herein, to the prior payment in full in cash of the Guaranteed Obligations. 
Subject to Section 7.06, as long as any of the Guaranteed Obligations (other
than unasserted contingent indemnification obligations) will remain outstanding
and unpaid, each Subsidiary Guarantor will not accept or receive any payment or
distribution by or on behalf of any Borrower or any other Subsidiary Guarantor,
directly or indirectly, or assets of any Borrower or any other Subsidiary
Guarantor, of any kind or character, whether in cash, property or securities,
including on account of the purchase, redemption or other acquisition of
Guarantor Subordinated Indebtedness, as a result of any collection, sale or
other disposition of collateral, or by setoff, exchange or in any other manner,
for or on account of the Guarantor Subordinated Indebtedness (“Guarantor
Subordinated Indebtedness Payments”), except that, so long as an Event of
Default does not then exist, each Subsidiary Guarantor will be entitled to
accept and receive payments on its Guarantor Subordinated Indebtedness in
accordance with past business practices of such Subsidiary Guarantor and such
Borrower (or any

 

139

--------------------------------------------------------------------------------


 

other applicable Guarantor) and not in contravention of any Law or the terms of
the Loan Documents.

 

If any Guarantor Subordinated Indebtedness Payments will be received in
contravention of this Section 10.15, such Guarantor Subordinated Indebtedness
Payments will be held in trust for the benefit of Administrative Agent and
Lending Parties and will be paid over or delivered to Administrative Agent for
application to the payment in full of all Guaranteed Obligations remaining
unpaid to the extent necessary to give effect to this Section 10.15 after giving
effect to any concurrent payments or distributions to Administrative Agent and
Lending Parties in respect of the Guaranteed Obligations.

 

(k)                                 Continuing Guaranty.  The Guaranty set forth
in this Section 10.15 is a continuing irrevocable guaranty and agreement of
subordination and will continue in effect and be binding upon each Subsidiary
Guarantor until termination of the Aggregate Commitments and payment and
performance in full of the Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time
under successive transactions, and each Subsidiary Guarantor expressly
acknowledges that this Guaranty will remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.

 

(l)                                    Reinstatement.  The Guaranty set forth in
this Section 10.15 will continue to be effective or will be reinstated and
revived, as the case may be, if, for any reason, any payment of the Guaranteed
Obligations by or on behalf of the Borrowers (or receipt of any proceeds of
collateral) will be rescinded, invalidated, declared to be fraudulent or
preferential, set aside, voided or otherwise required to be repaid to the
Borrowers, its estate, trustee, receiver or any other Person (including under
any Bankruptcy Law), or must otherwise be restored by Administrative Agent or
any Lending Party, whether as a result of proceedings under any Bankruptcy Law
or otherwise.  All losses, damages, costs and expenses that Administrative
Agent, or any Lending Party may suffer or incur as a result of any voided or
otherwise set aside payments will be specifically covered by the indemnity in
favor of Administrative Agent and Lending Parties contained in Section 10.04.

 

(m)                             Substantial Benefits.  The Credit Extensions
provided to or for the benefit of the Borrowers hereunder by Lending Parties
have been and are to be contemporaneously used for the benefit of the Borrowers
and each Subsidiary Guarantor.  It is the position, intent and expectation of
the parties that each Borrower and each Subsidiary Guarantor have derived and
will derive significant and substantial direct and indirect benefits from the
Credit Extensions to be made available by Lending Parties under the Loan
Documents.

 

(n)                                 Knowing and Explicit Waivers.  Each
Subsidiary Guarantor acknowledges that it either has obtained the advice of
legal counsel or has had the opportunity to obtain such advice in connection
with the terms and provisions of this Section 10.15.  Each Subsidiary Guarantor
acknowledges and agrees that each of the waivers and consents set forth herein
is made with full knowledge of its significance and consequences, that all such
waivers and consents herein are explicit and knowing and that each Subsidiary
Guarantor expects such waivers and consents to be fully enforceable.

 

140

--------------------------------------------------------------------------------


 

If, while any Guarantor Subordinated Indebtedness is outstanding, any proceeding
under any Bankruptcy Law is commenced by or against any Borrower or its
property, Administrative Agent, when so instructed by L/C Issuer, Swing Line
Lender and Required Lenders, is hereby irrevocably authorized and empowered (in
the name of Lending Parties or in the name of any Subsidiary Guarantor or
otherwise), but will have no obligation, to demand, sue for, collect and receive
every payment or distribution in respect of all Guarantor Subordinated
Indebtedness and give acquittances therefor and to file claims and proofs of
claim and take such other action (including voting the Guarantor Subordinated
Indebtedness) as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Administrative Agent and
Lending Parties; and each Subsidiary Guarantor will promptly take such action as
Administrative Agent (on instruction from L/C Issuer, Swing Line Lender and
Required Lenders) may reasonably request: (A) to collect the Guarantor
Subordinated Indebtedness for the account of the Lending Parties and to file
appropriate claims or proofs of claim in respect of the Guarantor Subordinated
Indebtedness; (B) to execute and deliver to Administrative Agent such powers of
attorney, assignments and other instruments as it may request to enable it to
enforce any and all claims with respect to the Guarantor Subordinated
Indebtedness; and (C) to collect and receive any and all Guarantor Subordinated
Indebtedness Payments.

 

SECTION 10.16.  JOINT AND SEVERAL LIABILITY OF THE BORROWERS.

 

(a)                                 Joint and Several Liability.  Each Borrower,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Borrowers, with respect to the payment and performance of all of the
Obligations (including any Obligations arising under this Section 10.16), it
being the intention of the parties hereto that all the Obligations will be the
joint and several obligations of each Borrower without preferences or
distinction among them. If and to the extent that any Borrower will fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then in each such
event the other Borrowers will make such payment with respect to, or perform,
such Obligation.

 

(b)                                 Liability of the Borrowers.  The liability
of each Borrower under this Agreement and the other Loan Documents will be
irrevocable, absolute, independent and unconditional, and will not be affected
by any circumstance that might constitute a discharge of a surety or guarantor
other than the indefeasible payment and performance in full of all Obligations.
In furtherance of the foregoing and without limiting the generality thereof,
each Borrower agrees as follows:

 

(i)                                     such Borrower’s liability hereunder will
be the immediate, direct, and primary obligation of such Borrower and will not
be contingent upon Administrative Agent’s or any Lending Party’s exercise or
enforcement of any remedy it may have against any other Borrower or any other
Person, or against any collateral or other security for any Obligations;

 

(ii)                                  such Borrower’s payment of a portion, but
not all, of the Obligations will in no way limit, affect, modify or abridge such
Borrower’s liability for any portion of the Obligations remaining unsatisfied;
and

 

141

--------------------------------------------------------------------------------


 

(iii)                               such Borrower’s liability with respect to
the Obligations will remain in full force and effect without regard to, and will
not be impaired or affected by, nor will such Borrower be exonerated or
discharged by, any of the following events:

 

(A)                               any proceeding under any Bankruptcy Law;

 

(B)                               any limitation, discharge, or cessation of the
liability of any other Borrower or any other Person for any Obligations due to
any applicable Law, or any invalidity or unenforceability in whole or in part of
any of the Obligations or the Loan Documents;

 

(C)                               any merger, acquisition, consolidation or
change in structure of any Borrower or any Guarantor or other Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of any Borrower or any Guarantor or other Person;

 

(D)                               any assignment or other transfer, in whole or
in part, of Administrative Agent’s or any Lending Party’s interests in and
rights under this Agreement (including this Section 10.16) or the other Loan
Documents;

 

(E)                                any claim, defense, counterclaim or setoff,
other than that of prior performance, that any Borrower, any Guarantor or any
other Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute any of the Loan Documents;

 

(F)                                 Administrative Agent’s or any Lending
Party’s amendment, modification, renewal, extension, cancellation or surrender
of any Loan Document or any Guaranteed Obligations;

 

(G)                               Administrative Agent’s or any Lending Party’s
exercise or non-exercise of any power, right or remedy with respect to any
Obligations or any collateral; or

 

(H)                              Administrative Agent’s or any Lending Party’s
vote, claim, distribution, election, acceptance, action or inaction in any
proceeding under any Bankruptcy Law.

 

(c)                                  Insolvency Laws; Right of Contribution.

 

(i)                                     As used in this Section 10.16(c): 
(a) the term “Borrower Applicable Insolvency Laws” means the Laws of any
Governmental Authority relating to bankruptcy, reorganization, arrangement,
adjustment of debts, relief of debtors, dissolution, insolvency, fraudulent
transfers or conveyances or other similar laws (including 11 U. S. C. §547,
§548, §550 and other “avoidance” provisions of Title 11 of the Bankruptcy Code)
as applicable in any proceeding in which the validity or enforceability of this
Agreement or any other Loan Document against any Borrower, or any Borrower
Specified Lien is in issue; and (b) “Borrower Specified Lien” means any Lien
from time to time granted by any Borrower securing the Obligations.
Notwithstanding any provision of this Agreement to the contrary, if, in any
proceeding, a court of competent jurisdiction determines that with respect to
any Borrower, this Agreement or any other Loan Document or any Borrower
Specified Lien would, but for the operation of this Section 10.16(c), be subject
to avoidance and/or recovery or be unenforceable

 

142

--------------------------------------------------------------------------------


 

by reason of Borrower Applicable Insolvency Laws, this Agreement, such other
Loan Document and each such Borrower Specified Lien will be valid and
enforceable against such Borrower only to the maximum extent that would not
cause this Agreement, such other Loan Document or such Borrower Specified Lien
to be subject to avoidance, recovery or unenforceability.  To the extent that
any payment to, or realization by, Administrative Agent or any Lending Party on
the Obligations exceeds the limitations of this Section 10.16(c) and is
otherwise subject to avoidance and recovery in any such proceeding, the amount
subject to avoidance will in all events be limited to the amount by which such
actual payment or realization exceeds such limitation, and this Agreement as
limited will in all events remain in full force and effect and be fully
enforceable against such Borrower.  This Section 10.16(c) is intended solely to
reserve the rights of Administrative Agent and the Lending Parties hereunder
against each Borrower, in such proceeding to the maximum extent permitted by
Borrower Applicable Insolvency Laws and no Borrower, nor any Guarantor or any
other guarantor of the Obligations nor any other Person will have any right,
claim or defense under this Section 10.16(c) that would not otherwise be
available under Borrower Applicable Insolvency Laws in such proceeding.

 

(ii)                                  each Borrower hereby agrees that, to the
extent that any Borrower will have paid an amount hereunder to or on behalf of
Administrative Agent and the Lending Parties that is greater than the net value
of the benefits received, directly or indirectly, by such paying Borrower as a
result of the Credit Extensions and other credit accommodations extended
hereunder, such paying Borrower will be entitled to contribution from any
Borrower that has not paid its proportionate share, based on benefits received
as a result of the making and issuance of the Credit Extensions.  Any amount
payable as a contribution under this Section 10.16(c) will be determined as of
the date on which the related payment or distribution is made by the Borrower
seeking contribution and each Borrower acknowledges that the right to
contribution hereunder will constitute an asset of such Borrower to which such
contribution is owed. Notwithstanding the foregoing, the provisions of this
Section 10.16(c) will in no respect limit the obligations and liabilities of any
Borrower to Administrative Agent and the Lending Parties hereunder or under any
other Loan Document, and each Borrower will remain jointly and severally liable
for the full payment and performance of the Obligations.

 

(d)                                 Consents of the Borrowers.  Each Borrower
hereby unconditionally consents and agrees that, without notice to or further
assent from such Borrower:

 

(i)                                     the time for any Borrower’s (or any
other Person’s) performance of or compliance with any term, covenant or
agreement on its part to be performed or observed under any Loan Document may be
extended, or such performance or compliance waived, or failure in or departure
from such performance or compliance consented to, all in such manner and upon
such terms as Administrative Agent and Lending Parties (as applicable under the
relevant Loan Documents) may deem proper;

 

(ii)                                  Administrative Agent and Lending Parties
may request and accept other guaranties and may take and hold security as
collateral for the Guaranteed Obligations, and may, from time to time, in whole
or in part, exchange, sell, surrender, release, subordinate, modify, waive,
rescind, compromise or extend such other guaranties or security and may permit
or consent to any such action or the result of any such action, and may apply
such security and direct the order or manner of sale thereof; and

 

143

--------------------------------------------------------------------------------


 

(iii)                               Administrative Agent or Lending Parties may
exercise, or waive or otherwise refrain from exercising, any other right,
remedy, power or privilege even if the exercise thereof affects or eliminates
any right of subrogation or any other right of such Borrower against any other
Borrower or against any Guarantor or any other Person.

 

(e)                                  Suretyship Waivers.  Each Borrower hereby
waives and agrees not to assert:

 

(i)                                     any right to require Administrative
Agent or any Lending Party to proceed against any other Borrower, any Guarantor
or any other Person, or to pursue any other right, remedy, power or privilege of
Administrative Agent or any Lending Party whatsoever;

 

(ii)                                  any defense arising by reason of any lack
of corporate or other authority or any other defense of any other Borrower, any
Guarantor or any other Person;

 

(iii)                               without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, or that may conflict with the terms of this
Section 10.16; and

 

(iv)                              any notice of the acceptance of its joint and
several liability under this Agreement and the other Loan Documents.  The
Obligations will conclusively be deemed to have been created, contracted,
incurred and permitted to exist in reliance upon this Section 10.16.

 

(f)                                   Stay of Acceleration.  If acceleration of
the time for payment of any of the Obligations is stayed, in connection with any
case commenced by or against any other Borrower under any Bankruptcy Law, or
otherwise, all such amounts will nonetheless be jointly and severally
immediately payable by such Borrower.

 

(g)                                 Financial Condition of Other Borrowers.  No
Borrower will have any right to require Administrative Agent or any Lending
Party to obtain or disclose any information with respect to (i) the financial
condition or character of any other Borrower or the ability of any other
Borrower to pay and perform the Obligations, (ii) the Obligations, (iii) any
collateral or other security for any or all of the Obligations, (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Obligations or (v) any action or inaction on the part of Administrative Agent or
any Lending Party or any other Person.  Each Borrower hereby acknowledges that
it has undertaken its own independent investigation of the financial condition
of each other Borrower and further acknowledges that it is not relying in any
manner upon any representation or statement of Administrative Agent or any
Lending Party with respect thereto.

 

(h)                                 Subrogation. Until the Obligations will be
satisfied in full and the Aggregate Commitments will be terminated, no Borrower
will directly or indirectly exercise (i) any rights that it may acquire by way
of subrogation under this Section 10.16, by any payment hereunder or otherwise,
(ii) any rights of contribution, indemnification, reimbursement or similar
suretyship claims arising out of this Section 10.16 or (iii) any other right
that it might otherwise have or acquire (in any way whatsoever) that could
entitle it at any time to share or participate in any right, remedy or security
of Administrative Agent or any Lending Party as against any other

 

144

--------------------------------------------------------------------------------


 

Borrower or any Guarantor or other Person, whether in connection with this
Section 10.16, any of the other Loan Documents or otherwise.

 

(i)                                    Subordination.  Any claim which any
Borrower may have against any other Borrower with respect to any payments to
Administrative Agent or any Lending Party hereunder or under any other Loan
Documents are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any proceeding under any Bankruptcy Law relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations will
be paid in full in Cash before any payment or distribution of any character,
whether in Cash, securities or other property, will be made to any other
Borrower therefore.

 

(j)                                    Substantial Benefits.  The Credit
Extensions provided to or for the benefit of the Borrowers hereunder by Lending
Parties have been and are to be contemporaneously used for the benefit of each
Borrower and each of the other Loan Parties.  It is the position, intent and
expectation of the parties that each Borrower and each other Loan Party have
derived and will derive significant and substantial direct and indirect benefits
from the Credit Extensions to be made available by Lending Parties under the
Loan Documents.

 

SECTION 10.17.  ADMINISTRATIVE BORROWER.

 

Each Borrower hereby irrevocably appoints the Parent (“Administrative Borrower”)
as its agent to act as specified in the Loan Documents, and Administrative
Borrower hereby accepts such appointment. Each Borrower hereby irrevocably
authorizes and directs Administrative Borrower to take on its behalf all actions
required of such Person under the Loan Documents, and to exercise all powers and
to perform all duties of such Person thereunder, including, (a) to submit and
receive all certificates, notices, elections and communications and (b) to
receive and disburse the proceeds of Loans. Any of the foregoing taken or
received by Administrative Borrower on behalf of any Borrower will be deemed for
all purposes to have been taken or received by such Borrower and will be binding
on such Person to the same extent as if directly taken or received by such
Borrower.

 

SECTION 10.18.  GOVERNING LAW; JURISDICTION; ETC.

 

(a)                                 Governing Law.  This Agreement will be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to principles of conflicts of law other than New York
General Obligations Law 5-1401 and 5-1402.

 

(b)                                 Submission to Jurisdiction.  Each Borrower
and each other Loan Party party hereto each irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Supreme Court of the State of New York sitting in New York County
in the Borough of Manhattan and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document to which each is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding

 

145

--------------------------------------------------------------------------------


 

may be heard and determined in such state courts or, to the fullest extent
permitted by applicable Law, in such Federal courts. Each of the parties hereto
agrees that a final judgment in any such action or proceeding will be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.  Nothing in this Agreement or in any other Loan
Document will affect any right that Administrative Agent or any Lending Party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or any of its properties in
the courts of any other jurisdiction.

 

(c)                                  Waiver of Venue.  Each Borrower and each
other Loan Party party hereto each irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in subsection (b) of this Section 10.18.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 10.02.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable Law.

 

SECTION 10.19.  JUDGMENT CURRENCY.

 

If, for the purpose of obtaining judgment in any court or obtaining an order
enforcing a judgment, it becomes necessary to convert any amount due under this
Agreement in Dollars or in any other currency (hereinafter in this Section 10.19
called the “first currency”) into any other currency (hereinafter in this
Section 10.19 called the “second currency”), then the conversion will be made at
the rate of exchange at which in accordance with normal banking procedures
Administrative Agent could purchase the first currency with such second currency
at Administrative Agent’s close of business on the Business Day next preceding
the day on which the judgment is given or (as the case may be) the order is
made. Any payment made to Administrative Agent or any Lending Party pursuant to
this Agreement in the second currency will constitute a discharge of the
obligations of the Borrowers to pay to Administrative Agent and the Lending
Parties any amount originally due to Administrative Agent and the Lending
Parties in the first currency under this Agreement only to the extent of the
amount of the first currency which Administrative Agent and each of the Lending
Parties is able, on the date of the receipt by it of such payment in any second
currency, to purchase, in accordance with Administrative Agent’s and such
Lending Party’s normal banking procedures, with the amount of such second
currency so received. If the amount of the first currency falls short of the
amount originally due to Administrative Agent and the Lending Parties in the
first currency under this Agreement, each Borrower hereby agrees that it will
indemnify each of Administrative Agent and each of the Lending Parties against
and save each of Administrative Agent and each of the Lending Parties harmless
from any shortfall so arising.  This indemnity will constitute an obligation of
the Borrowers separate and independent from the other obligations contained in
this Agreement, will give rise to a separate and independent cause of action and
will continue in full force and effect notwithstanding any judgment or order for
a liquidated sum or sums in respect of amounts due to Administrative Agent or
any Lending Party under this Agreement or under any such judgment or order. Any
such shortfall will be deemed to constitute a loss suffered by each

 

146

--------------------------------------------------------------------------------


 

of Administrative Agent and each such Lending Party, as the case may be, and the
Borrowers will not be entitled to require any proof or evidence of any actual
loss.  The covenant contained in this Section 10.19 will survive the payment in
full of all of the other Obligations of the Borrowers under this Agreement and
the other Loan Documents.

 

SECTION 10.20.  WAIVER OF RIGHT TO JURY TRIAL.

 

(a)                                 BORROWER AND EACH OTHER LOAN PARTY,
ADMINISTRATIVE AGENT AND EACH LENDING PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION, PROCEEDING OR COUNTERCLAIM WILL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY. BORROWER AND EACH OTHER LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND THE LENDING
PARTIES ENTERING INTO THIS AGREEMENT.

 

(b)                                 EACH OF THE PARTIES HERETO REPRESENTS THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH MATTERS. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

[SIGNATURE PAGES FOLLOW.]

 

147

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWERS:

 

CH2M HILL COMPANIES, LTD.

CH2M HILL, INC.

 

 

 

 

 

By:

/s/Steven Mathews

 

By:

/s/Steven Mathews

Name:

Steven Mathews

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

 

 

By:

/s/Allan Chow

 

By:

/s/Steven Mathews

Name:

Allan Chow

 

Name:

Steven Mathews

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

 

 

By:

/s/Steven Mathews

 

By:

/s/Allan Chow

Name:

Steven Mathews

 

Name:

Allan Chow

Title:

Treasurer and Authorized Signatory

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CHVENG, LLC

 

 

 

 

 

 

 

 

By:

/s/Steven Mathews

 

 

 

Name:

Steven Mathews

 

 

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

148

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

CH2M HILL INTERNATIONAL, LTD

 

 

 

 

 

 

By:

/s/Steven Mathews

 

 

Name:

Steven Mathews

 

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CH2M HILL ALASKA, INC.

 

 

 

 

 

 

By:

/s/Steven Mathews

 

 

Name:

Steven Mathews

 

 

Title:

Treasurer and Authorized Signatory

 

 

 

 

 

 

 

 

 

 

CH2M HILL PLATEAU REMEDIATION COMPANY

 

 

 

 

 

 

By:

/s/Steven Mathews

 

 

Name:

Steven Mathews

 

 

Title:

Treasurer and Authorized Signatory

 

 

 

1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

in its capacity as Administrative Agent

 

 

 

 

 

By:

/s/Randall Schmidt

 

 

Name:

Randall Schmidt

 

 

Title:

Vice President

 

 

 

2

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender and as the Swing Line Lender and as an L/C Issuer

 

 

 

 

 

 

 

By:

/s/Randall Schmidt

 

 

Name:

Randall Schmidt

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

/s/Brendan Heneghan

 

 

Name:

Brendan Heneghan

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/Nicole Mitchell

 

 

Name:

Nicole Mitchell

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

BANK OF THE WEST

 

 

 

 

 

 

By:

/s/ Terry A. Switz

 

 

Name:

Terry A. Switz

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Gregory T. Martin

 

 

Name:

Gregory T. Martin

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Krogh

 

 

Name:

Jason Krogh

 

 

Title:

Authorized Signatory

 

 

 

3

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Arthur Ng

 

 

Name:

Arthur Ng

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

HSBC BANK USA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Katherine Wolfe

 

 

Name:

Katherine Wolfe

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ M. James Barry

 

 

Name:

M. James Barry

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

US BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Conan Schleicher

 

 

Name:

Conan Schleicher

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brittany Mondane

 

 

Name:

Brittany Mondane

 

 

Title:

Officer

 

 

 

4

--------------------------------------------------------------------------------


 

Schedule 2.01

Aggregate Outstanding Principal Amounts

 

Base Rate Loans and Eurodollar Rate Loans

 

LOANS (OTHER THAN SWING LINE LOANS)

 

Existing Lender

 

Base Rate Loans

 

Eurodollar Rate Loans

 

Wells Fargo Bank, National Association

 

$

8,700,000.00

 

$

60,900,000.00

 

JPMorgan Chase Bank, N.A.

 

$

8,700,000.00

 

$

60,900,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

8,700,000.00

 

$

60,900,000.00

 

BNP Paribas Group

 

$

6,960,000.00

 

$

48,720,000.00

 

Bank of America, N.A.

 

$

5,155,555.56

 

$

36,088,888.89

 

HSBC Bank USA, N.A.

 

$

5,155,555.56

 

$

36,088,888.89

 

RBS Citizens, N.A.

 

$

5,155,555.56

 

$

36,088,888.89

 

U.S. Bank National Association

 

$

5,155,555.56

 

$

36,088,888.89

 

The Northern Trust Company

 

$

2,577,777.78

 

$

18,044,444.44

 

Bank of the West

 

$

1,740,000.00

 

$

12,180,000.00

 

Total

 

$

83,000,000.00

 

$

406,000,000.00

 

 

SWING LINE LOANS

 

None.

 

--------------------------------------------------------------------------------


 

                                                                       Schedule
2.01

 

                                                                       Letters
of Credit

 

Issuing Bank

 

Ultimate Beneficiary

 

LC Number

 

Issue Date

 

LC Maturity Date

 

Currency
Issued

 

Original Local
Amount

 

USD
Equivalent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo

 

[*See Note Below]

 

#403477

 

2-Jul-01

 

2-Jul-14

 

USD

 

5,755,000

 

3,500,000

 

Wells Fargo

 

[*See Note Below]

 

#555017

 

6-Oct-05

 

4-Oct-14

 

EUR

 

13,889

 

19,005

 

Wells Fargo

 

[*See Note Below]

 

#606076

 

1-Oct-07

 

1-Oct-14

 

USD

 

312,000

 

175,000

 

Wells Fargo

 

[*See Note Below]

 

#391645

 

14-Sep-07

 

2-Sep-14

 

USD

 

1,040,042

 

306,717

 

Wells Fargo

 

[*See Note Below]

 

#648207

 

30-Sep-09

 

24-Aug-14

 

CAD

 

1,000,000

 

1,256,962

 

Wells Fargo

 

[*See Note Below]

 

#681805

 

20-May-11

 

13-Jun-14

 

USD

 

3,700,644

 

25,402,000

 

Wells Fargo

 

[*See Note Below]

 

#IS000596

 

3-Jun-11

 

30-Apr-14

 

USD

 

1,575,000

 

3,182,000

 

Wells Fargo

 

[*See Note Below]

 

#IS0016498U

 

31-Oct-12

 

23-Oct-14

 

USD

 

125,000

 

125,000

 

Wells Fargo

 

[*See Note Below]

 

IS0054667U

 

24-Jul-13

 

16-Oct-16

 

EUR

 

167,551

 

229,260

 

Wells Fargo

 

[*See Note Below]

 

IS0054707U

 

24-Jul-13

 

10-Oct-14

 

EUR

 

424,820

 

581,281

 

JP Morgan

 

[*See Note Below]

 

#678985

 

10-Nov-09

 

30-Jul-14

 

AUD

 

409,139

 

477,733

 

JP Morgan

 

[*See Note Below]

 

#225645

 

25-May-12

 

26-May-14

 

AUD

 

5,501,897

 

4,833,417

 

JP Morgan

 

[*See Note Below]

 

#225666

 

25-May-12

 

26-Nov-14

 

AUD

 

5,501,897

 

4,833,417

 

JP Morgan

 

[*See Note Below]

 

#201871

 

5-Nov-12

 

28-May-14

 

CAD

 

391,283

 

350,110

 

JP Morgan

 

[*See Note Below]

 

#283091

 

10-Dec-12

 

1-Jul-18

 

USD

 

8,136,475

 

8,136,475

 

JP Morgan

 

[*See Note Below]

 

#384167

 

23-Jan-13

 

17-Sep-14

 

USD

 

629,500

 

629,500

 

JP Morgan

 

[*See Note Below]

 

#384175

 

24-Jan-13

 

17-Sep-14

 

USD

 

1,259,000

 

1,259,000

 

JP Morgan

 

[*See Note Below]

 

#316018

 

20-Mar-13

 

18-Mar-14

 

USD

 

100,000

 

100,000

 

JP Morgan

 

[*See Note Below]

 

#384503

 

17-May-13

 

1-Aug-14

 

USD

 

16,272,950

 

16,272,950

 

JP Morgan

 

[*See Note Below]

 

#716899

 

2-Aug-13

 

19-Sep-14

 

EUR

 

63,250

 

85,716

 

JP Morgan

 

[*See Note Below]

 

#735333

 

26-Aug-13

 

31-Jan-15

 

RON

 

554,280

 

166,341

 

JP Morgan

 

[*See Note Below]

 

#749204

 

6-Sep-13

 

1-Jan-15

 

RON

 

39,250

 

11,779

 

JP Morgan

 

[*See Note Below]

 

#750919

 

10-Sep-13

 

21-Sep-14

 

USD

 

993,643

 

993,643

 

JP Morgan

 

[*See Note Below]

 

#784432

 

31-Oct-13

 

4-Apr-14

 

PLN

 

200,000

 

66,271

 

JP Morgan

 

[*See Note Below]

 

#837114

 

24-Jan-14

 

31-Jan-15

 

TTD

 

824,026

 

128,553

 

JP Morgan

 

[*See Note Below]

 

#CTCS-847817

 

12-Feb-14

 

30-Oct-14

 

RON

 

129,600

 

38,893

 

BofA

 

[*See Note Below]

 

#68051167

 

25-Jun-10

 

23-Jun-14

 

USD

 

13,098,432

 

13,098,432

 

BofA

 

[*See Note Below]

 

#68097600

 

5-Jul-13

 

7-Mar-14

 

INR

 

1,000,000

 

15,945

 

BofA

 

[*See Note Below]

 

#68097703

 

10-Jul-13

 

28-Mar-14

 

INR

 

1,000,000

 

15,945

 

BofA

 

[*See Note Below]

 

#68098552

 

22-Aug-13

 

23-Apr-14

 

INR

 

1,000,000

 

15,945

 

BofA

 

[*See Note Below]

 

#68100242

 

25-Nov-13

 

15-Dec-14

 

INR

 

4,400,875

 

70,172

 

BofA

 

[*See Note Below]

 

#68101434

 

22-Jan-14

 

21-Feb-15

 

INR

 

4,249,462

 

67,758

 

BofA

 

[*See Note Below]

 

#68102098

 

25-Feb-14

 

30-Oct-14

 

INR

 

10,000,000

 

159,451

 

BNP Paribas

 

[*See Note Below]

 

#91899791

 

29-Nov-07

 

28-Dec-14

 

AED

 

50,000

 

13,613

 

BNP Paribas

 

[*See Note Below]

 

#91901579

 

26-Mar-08

 

26-Mar-15

 

AED

 

1,000,000

 

272,257

 

BNP Paribas

 

[*See Note Below]

 

#91904712

 

14-Oct-08

 

10-Oct-14

 

USD

 

121,595

 

121,595

 

BNP Paribas

 

[*See Note Below]

 

#91907315

 

6-Mar-09

 

10-Apr-14

 

AED

 

50,000

 

13,613

 

BNP Paribas

 

[*See Note Below]

 

#91908257

 

6-May-09

 

5-Jun-14

 

AED

 

50,000

 

13,613

 

BNP Paribas

 

[*See Note Below]

 

#91912965

 

9-Feb-10

 

8-Feb-15

 

USD

 

75,000

 

75,000

 

BNP Paribas

 

[*See Note Below]

 

#91915313

 

8-Jun-10

 

30-May-14

 

USD

 

250,000

 

250,000

 

BNP Paribas

 

[*See Note Below]

 

#91917261

 

10-Sep-10

 

10-Sep-14

 

USD

 

1,623,836

 

1,623,836

 

BNP Paribas

 

[*See Note Below]

 

#91919099

 

10-Dec-10

 

31-Jan-15

 

EUR

 

500,000

 

676,450

 

BNP Paribas

 

[*See Note Below]

 

#91919425

 

23-Dec-10

 

31-Jan-15

 

KWD

 

41,336

 

1,060,304

 

BNP Paribas

 

[*See Note Below]

 

#91919710

 

7-Jan-11

 

6-Jan-15

 

USD

 

69,897

 

69,897

 

BNP Paribas

 

[*See Note Below]

 

#04100956

 

1-Feb-11

 

25-Apr-14

 

USD

 

20,000

 

20,000

 

BNP Paribas

 

[*See Note Below]

 

#04105542

 

25-Jul-11

 

25-Jul-14

 

USD

 

45,954

 

45,954

 

BNP Paribas

 

[*See Note Below]

 

#04107100

 

21-Sep-11

 

21-Oct-14

 

AED

 

892,769

 

294,325

 

BNP Paribas

 

[*See Note Below]

 

#04109085

 

5-Dec-11

 

1/2/2015 (Auto Renewal)

 

QAR

 

22,477,918

 

6,172,706

 

BNP Paribas

 

[*See Note Below]

 

#04110584

 

1-Feb-12

 

30-Jun-14

 

USD

 

135,000

 

1,536,280

 

BNP Paribas

 

[*See Note Below]

 

#04110996

 

21-Feb-12

 

20-Feb-15

 

AED

 

53,875

 

14,668

 

BNP Paribas

 

[*See Note Below]

 

#04111082

 

24-Feb-12

 

15-Mar-15

 

INR

 

126,763,365

 

2,026,059

 

BNP Paribas

 

[*See Note Below]

 

#04111138

 

27-Feb-12

 

12-Dec-14

 

SAR

 

75,000

 

19,998

 

BNP Paribas

 

[*See Note Below]

 

#04113377

 

29-May-12

 

25-May-14

 

AED

 

93,770

 

25,530

 

BNP Paribas

 

[*See Note Below]

 

#04114177

 

29-Jun-12

 

3-Aug-14

 

USD

 

2,028,000

 

2,028,000

 

BNP Paribas

 

[*See Note Below]

 

#04114451

 

13-Jul-12

 

13-Dec-14

 

USD

 

38,440

 

38,440

 

BNP Paribas

 

[*See Note Below]

 

#04115815

 

12-Sep-12

 

21-Jul-14

 

KWD

 

95,640

 

539,285

 

BNP Paribas

 

[*See Note Below]

 

#04115853

 

13-Sep-12

 

13-Sep-14

 

USD

 

331,582

 

331,582

 

BNP Paribas

 

[*See Note Below]

 

#04116267

 

2-Oct-12

 

3-Sep-14

 

USD

 

63,615

 

63,615

 

 

--------------------------------------------------------------------------------


 

BNP Paribas

 

[*See Note Below]

 

#04116274

 

2-Oct-12

 

21-Apr-14

 

USD

 

50,811

 

50,811

 

BNP Paribas

 

[*See Note Below]

 

#04117651

 

26-Nov-12

 

2-Apr-14

 

QAR

 

150,000

 

41,192

 

BNP Paribas

 

[*See Note Below]

 

#04118009

 

7-Dec-12

 

3-Jul-14

 

USD

 

580,999

 

580,999

 

BNP Paribas

 

[*See Note Below]

 

#04119274

 

30-Jan-13

 

30-Jan-15

 

USD

 

237,997

 

2,379,978

 

BNP Paribas

 

[*See Note Below]

 

#04120835

 

10-Apr-13

 

15-Aug-14

 

QAR

 

6,817,700

 

2,407,402

 

BNP Paribas

 

[*See Note Below]

 

#04120836

 

10-Apr-13

 

15-Aug-14

 

QAR

 

4,675,700

 

1,966,203

 

BNP Paribas

 

[*See Note Below]

 

#04121015

 

18-Apr-13

 

18-May-14

 

AED

 

50,000

 

13,613

 

BNP Paribas

 

[*See Note Below]

 

#04121046

 

22-Apr-13

 

4-Feb-15

 

INR

 

4,534,000

 

72,467

 

BNP Paribas

 

[*See Note Below]

 

#04121160

 

25-Apr-13

 

28-Nov-14

 

USD

 

5,000

 

5,000

 

BNP Paribas

 

[*See Note Below]

 

#04121759

 

21-May-13

 

30-Nov-14

 

AED

 

2,358,500

 

812,850

 

BNP Paribas

 

[*See Note Below]

 

#04122217

 

7-Jun-13

 

16-Nov-14

 

AED

 

500,000

 

136,129

 

BNP Paribas

 

[*See Note Below]

 

#04122337

 

14-Jun-13

 

30-Dec-14

 

AED

 

275,980

 

75,137

 

BNP Paribas

 

[*See Note Below]

 

#04122575

 

26-Jun-13

 

28-Jul-16

 

INR

 

82,360,745

 

1,316,372

 

BNP Paribas

 

[*See Note Below]

 

#04122786

 

3-Jul-13

 

14-Dec-14

 

AED

 

2,358,500

 

642,118

 

BNP Paribas

 

[*See Note Below]

 

#04122911

 

10-Jul-13

 

14-Jun-14

 

BRL

 

390,000

 

160,368

 

BNP Paribas

 

[*See Note Below]

 

#04122989

 

15-Jul-13

 

17-Jul-14

 

USD

 

75,000

 

75,000

 

BNP Paribas

 

[*See Note Below]

 

#04123009

 

16-Jul-13

 

30-Dec-14

 

BHD

 

5,140

 

13,634

 

BNP Paribas

 

[*See Note Below]

 

#04123163

 

23-Jul-13

 

30-Apr-14

 

AED

 

225,000

 

61,258

 

BNP Paribas

 

[*See Note Below]

 

#04123540

 

7-Aug-13

 

19-Aug-14

 

AED

 

421,107

 

114,649

 

BNP Paribas

 

[*See Note Below]

 

#04123780

 

21-Aug-13

 

28-Mar-14

 

AED

 

1,350,000

 

367,547

 

BNP Paribas

 

[*See Note Below]

 

#04124049

 

30-Aug-13

 

15-Apr-14

 

AED

 

180,000

 

49,006

 

BNP Paribas

 

[*See Note Below]

 

#04124328

 

13-Sep-13

 

13-Mar-15

 

AED

 

100,000

 

27,226

 

BNP Paribas

 

[*See Note Below]

 

#04124338

 

13-Sep-13

 

16-Apr-14

 

AED

 

1,500,000

 

408,386

 

BNP Paribas

 

[*See Note Below]

 

#04124481

 

19-Sep-13

 

7-Mar-14

 

AED

 

125,000

 

34,032

 

BNP Paribas

 

[*See Note Below]

 

#04124509

 

20-Sep-13

 

21-Mar-14

 

AED

 

38,125

 

10,380

 

BNP Paribas

 

[*See Note Below]

 

#04124529

 

20-Sep-13

 

20-Sep-14

 

USD

 

625,715

 

625,715

 

BNP Paribas

 

[*See Note Below]

 

#04124532

 

20-Sep-13

 

24-Apr-14

 

AED

 

600,000

 

163,354

 

BNP Paribas

 

[*See Note Below]

 

#04124609

 

25-Sep-13

 

25-Sep-14

 

AED

 

269,325

 

73,326

 

BNP Paribas

 

[*See Note Below]

 

#04124842

 

3-Oct-13

 

1-Oct-14

 

USD

 

1,700,000

 

1,700,000

 

BNP Paribas

 

[*See Note Below]

 

#04124847

 

3-Oct-13

 

5-Apr-14

 

AED

 

100,000

 

27,226

 

BNP Paribas

 

[*See Note Below]

 

#04125132

 

18-Oct-13

 

16-Feb-15

 

PLN

 

186,375

 

59,410

 

BNP Paribas

 

[*See Note Below]

 

#04125367

 

30-Oct-13

 

8-Sep-14

 

USD

 

44,500

 

92,500

 

BNP Paribas

 

[*See Note Below]

 

#04125424

 

31-Oct-13

 

1-Nov-14

 

USD

 

247,000

 

247,000

 

BNP Paribas

 

[*See Note Below]

 

#04125599

 

8-Nov-13

 

19-Jun-14

 

AED

 

299,850

 

81,636

 

BNP Paribas

 

[*See Note Below]

 

#04125739

 

15-Nov-13

 

30-Jun-14

 

QAR

 

350,000

 

96,114

 

BNP Paribas

 

[*See Note Below]

 

#04125799

 

19-Nov-13

 

30-Apr-14

 

OMR

 

100,000

 

259,740

 

BNP Paribas

 

[*See Note Below]

 

#04126321

 

10-Dec-13

 

26-Jun-15

 

USD

 

2,384,000

 

2,384,000

 

BNP Paribas

 

[*See Note Below]

 

#04126339

 

11-Dec-13

 

26-Oct-14

 

USD

 

800,000

 

800,000

 

BNP Paribas

 

[*See Note Below]

 

#04126640

 

24-Dec-13

 

26-Nov-14

 

AED

 

72,536

 

19,748

 

BNP Paribas

 

[*See Note Below]

 

#04126651

 

24-Dec-13

 

28-Jun-14

 

AED

 

100,000

 

27,226

 

BNP Paribas

 

[*See Note Below]

 

#04126669

 

26-Dec-13

 

4-Apr-14

 

OMR

 

11,756

 

30,535

 

BNP Paribas

 

[*See Note Below]

 

#04126989

 

13-Jan-14

 

14-Jan-15

 

AED

 

80,238

 

21,845

 

BNP Paribas

 

[*See Note Below]

 

#04127220

 

24-Jan-14

 

30-Jun-14

 

AED

 

38,050

 

10,359

 

BNP Paribas

 

[*See Note Below]

 

#04127222

 

24-Jan-14

 

29-Aug-14

 

AED

 

25,000

 

6,806

 

BNP Paribas

 

[*See Note Below]

 

#04127441

 

3-Feb-14

 

5-Aug-14

 

AED

 

75,000

 

20,419

 

BNP Paribas

 

[*See Note Below]

 

#04127497

 

5-Feb-14

 

9-Sep-14

 

AED

 

100,500

 

27,362

 

BNP Paribas

 

[*See Note Below]

 

#04127535

 

6-Feb-14

 

6-Feb-15

 

AED

 

802,381

 

218,454

 

BNP Paribas

 

[*See Note Below]

 

#04127600

 

10-Feb-14

 

3-Jul-14

 

USD

 

300,000

 

300,000

 

BNP Paribas

 

[*See Note Below]

 

#04127602

 

10-Feb-14

 

15-Sep-15

 

PLN

 

75,239

 

23,984

 

BNP Paribas

 

[*See Note Below]

 

#04127691

 

13-Feb-14

 

19-Jul-14

 

QAR

 

4,000,000

 

1,098,448

 

BNP Paribas

 

[*See Note Below]

 

#04127722

 

14-Feb-14

 

22-Sep-14

 

AED

 

75,000

 

20,419

 

BNP Paribas

 

[*See Note Below]

 

#04127895

 

25-Feb-14

 

24-Feb-15

 

USD

 

3,800,206

 

3,800,206

 

BNP Paribas

 

[*See Note Below]

 

#04128058

 

3-Mar-14

 

30-Apr-15

 

AED

 

1,674,000

 

22,788

 

 

--------------------------------------------------------------------------------

*Note:  The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

 

--------------------------------------------------------------------------------


 

Schedule 2.02

Lenders; Commitments; Percentage Shares

 

Lender

 

Revolving Credit
Commitment at Closing Date

 

Percentage Share of
Aggregate
Commitments

 

Wells Fargo Bank, National Association

 

$

151,000,000.0

 

13.727272727

%

JPMorgan Chase Bank, N.A.

 

$

151,000,000.0

 

13.727272727

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

151,000,000.0

 

13.727272727

%

BNP Paribas Group

 

$

121,000,000.0

 

11.000000000

%

Bank of America, N.A.

 

$

100,000,000.0

 

9.090909091

%

HSBC Bank USA, N.A.

 

$

100,000,000.0

 

9.090909091

%

RBS Citizens, N.A.

 

$

100,000,000.0

 

9.090909091

%

U.S. Bank National Association

 

$

100,000,000.0

 

9.090909091

%

BMO Harris N.A.

 

$

48,000,000.0

 

4.363636364

%

The Northern Trust Company

 

$

48,000,000.0

 

4.363636364

%

Bank of the West

 

$

30,000,000.0

 

2.727272727

%

Total

 

$

1,100,000,000.0

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 2.03

Issuer Sublimits

 

Lender

 

Sublimit

 

Wells Fargo Bank, National Association

 

$

151,000,000

 

JPMorgan Chase Bank, N.A.

 

$

151,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

151,000,000

 

BNP Paribas Group

 

$

151,000,000

 

Bank of America, N.A.

 

$

100,000,000

 

The Northern Trust Company

 

$

48,000,000

 

Total

 

$

752,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 5.05

Litigation

 

·                  None

 

--------------------------------------------------------------------------------


 

Schedule 5.06(a)

Pension Plans

 

·                  CH2M HILL Pension Plan (frozen)

·                  CH2M HILL Industrial Design Corporation Pension Plan (frozen)

·                  CH2M HILL Omi Pension Plan

 

--------------------------------------------------------------------------------


 

Schedule 5.06(c)

Departures from Pension Funding Rules

 

·                  No exceptions

 

--------------------------------------------------------------------------------


 

Schedule 5.06(d)

Pension Plans and Multiemployer Plans

 

·                  AK Laborers Employer Retirement Fund #942/341

·                  National Electrical Benefits Fund #1547

·                  Southern Alaska Carpenters Retirement #1243, 2247

·                  AK Electrical Pension Plan #1547

·                  International Union Operating Engineers Trust #302

·                  Plumbers & PipeFitters Nat. Pension Plan #375/COLO 208

·                  AK Teamsters Employer Pension Trust #959

·                  Western Conference Teamsters Pension #959/631

·                  Heat & Frost Insulators & Asbestos Workers #82

·                  Laborers A.G.C. Pension Trust of Montana #98/1686

·                  Boilermaker-Blacksmith National Pension Trust #11

·                  Intermountain Ironworker’s Trust Fund #732

·                  Central Pension Fund of the Intl Operating Engineers #953/400

·                  Plumbers and Pipefitters U.A. Pension Plan #375/367

·                  Cement Masons Local #867

·                  Hanford Multiemployer Pension Plan CHPRC/Closeout

·                  Idaho National Laboratory Employee Retirement Plan

·                  Bricklayers and Trowel Trades International Pension Fund
Local #1

·                  Alaska Ironworkers Trust Funds #751

·                  International Painters & Allied Trades Industry Pension Plan,
Local 1959

·                  Northwest Ironworkers Retirement Trust #751

·                  Norwalk City Employees ‘Pension Plan #2405

·                  See Schedule 5.06(a)

 

--------------------------------------------------------------------------------


 

Schedule 5.08

Environmental

 

·                  None

 

--------------------------------------------------------------------------------


 

Schedule 7.01

Existing Liens

 

File Type

 

File Number

 

File Date

 

Debtor

 

Secured Party

 

 

 

 

 

 

 

 

 

Original Continuation

 

200509048453
200901659825

 

02/24/2005
12/11/2009

 

CH2M HILL, INC.

 

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Amendment Continuation

 

20050905514X
200500410133
200901659833

 

02/25/2005
08/10/2005
12/11/2009

 

CH2M HILL, INC.

 

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Continuation

 

200509579963
201002227044

 

05/02/2005
03/25/2010

 

CH2M HILL, INC.

 

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Continuation

 

200500401118
201002656700

 

08/09/2005
06/09/2010

 

CH2M HILL, INC.

 

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Amendment Continuation

 

20050040995X
200602586079
201002656719

 

08/10/2005
05/08/2006
06/09/2010

 

CH2M HILL, INC.

 

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Continuation

 

200501040208
201003193674

 

10/28/2005
09/13/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original Continuation

 

200501040836
201003168858

 

10/28/2005
09/08/2010

 

CH2M HILL, INC.

 

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Continuation

 

200501040879
20100316884X

 

10/28/2005
09/08/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original Continuation

 

200601587314
201003511927

 

01/09/2006
11/04/2010

 

CH2M HILL, INC.

 

US BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Continuation

 

200603034916
201104661819

 

06/28/2006
05/25/2011

 

CH2M HILL, INC.

 

U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Amendment Continuation

 

200704606435
200705368120
201105422540

 

01/18/2007
04/24/2007
10/04/2011

 

CH2M HILL, INC.

 

US BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Amendment Continuation

 

200704761384
200705863393
201105514011

 

02/07/2007
06/25/2007
10/18/2011

 

CH2M HILL INC

 

US BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Continuation

 

20070502068X
201105901821

 

03/12/2007
12/28/2011

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original Amendment Continuation

 

200705122881
200807562805
201105665664

 

03/23/2007
02/04/2008
11/15/2011

 

CH2M HILL, INC.

 

US BANCORP OLIVER ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Amendment Continuation

 

20070512289X
200705863385
20110566563X

 

03/23/2007
06/25/2007
11/15/2011

 

CH2M HILL, INC.

 

US BANCORP OLIVER ALLEN TECHNOLOGY LEASING

 

 

 

 

 

 

 

 

 

Original Amendment Continuation

 

200705401519
200705863407
201105872465

 

04/27/2007
06/25/2007
12/22/2011

 

CH2M HILL, INC.

 

US BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

 

--------------------------------------------------------------------------------


 

File Type

 

File Number

 

File Date

 

Debtor

 

Secured Party

Original Amendment Continuation

 

200808874053
201308232665
201309187736

 

08/04/2008
01/11/2013
06/07/2013

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original Continuation

 

200809161387
201309472821

 

09/16/2008
07/22/2013

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original Amendment Continuation

 

200900120361
200901304059
201400620854

 

03/04/2009
10/05/2009
01/24/2014

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original

 

200900345576

 

04/13/2009

 

CH2M HILL, INC.

 

US BANCORP

 

 

 

 

 

 

 

 

 

Original

 

200900545400

 

05/18/2009

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

20090067930X

 

06/11/2009

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original Amendment

 

20090079382X
20100227526X

 

07/01/2009
04/02/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original Amendment Continuation

 

200900793838
201002275251
20140058131X

 

07/01/2009
04/02/2010
01/17/2014

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original Amendment

 

200900793846
200901706912

 

07/01/2009
12/21/2009

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original Amendment

 

200900793854
200901706890

 

07/01/2009
12/21/2009

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original

 

200900919882

 

07/23/2009

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

200901039517

 

08/14/2009

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original Amendment

 

200901397863
201002789360

 

10/22/2009
07/01/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original Amendment

 

200901397871
201002763299

 

10/22/2009
06/28/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original

 

20100221824X

 

03/24/2010

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original Amendment

 

201002387955
201002873108

 

04/23/2010
07/16/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original Amendment

 

201002387963
201002832037

 

04/23/2010
07/09/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original

 

201002387971

 

04/23/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original

 

20100238798X

 

04/23/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original

 

201002387998

 

04/23/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

--------------------------------------------------------------------------------


 

File Type

 

File Number

 

File Date

 

Debtor

 

Secured Party

Original

 

201002388005

 

04/23/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original

 

201002388013

 

04/23/2010

 

CH2M HILL, INC.

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original Amendment

 

201002508469
201207530121

 

05/14/2010
09/17/2012

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

20100261384X

 

06/02/2010

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201003222984

 

09/17/2010

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201003315621

 

10/04/2010

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201003424781

 

10/20/2010

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201003770132

 

12/20/2010

 

CH2M HILL, INC.

 

UNITED RENTALS NORTHWEST, INC.

 

 

 

 

 

 

 

 

 

Original

 

20100376969X

 

12/21/2010

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201104180977

 

03/07/2011

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201104397763

 

04/12/2011

 

CH2M HILL, INC.

 

DELL FINANCIAL SERVICES L.L.C.

 

 

 

 

 

 

 

 

 

Original Amendment

 

201104462387
201308437933

 

04/22/2011
02/13/2013

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

Original

 

201104660383

 

05/25/2011

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201105030448

 

07/27/2011

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201105246416

 

09/02/2011

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201105618844

 

11/07/2011

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original Amendment

 

201105826544
201308337041

 

12/14/2011
01/29/2013

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

Original

 

201206353552

 

03/14/2012

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201206657438

 

05/02/2012

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201206853237

 

06/01/2012

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201207204178

 

07/25/2012

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201207204186

 

07/25/2012

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

20120720464X

 

07/25/2012

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

--------------------------------------------------------------------------------


 

File Type

 

File Number

 

File Date

 

Debtor

 

Secured Party

Original

 

201207555914

 

09/20/2012

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201208125808

 

12/26/2012

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201309257092

 

06/18/2013

 

CH2M HILL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

201309483998

 

07/23/2013

 

CH2M HILL, INC.

 

U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL

 

 

 

 

 

 

 

 

 

Original Continuation

 

077106039629
1273006283

 

03/12/2007
02/10/2012

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original Amendment

 

127299692734
1273120467

 

02/03/2012
05/07/2012

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

TCF EQUIPMENT FINANCE, INC.

 

 

 

 

 

 

 

 

 

Original

 

20086512249

 

03/03/2008

 

CH2M HILL ALASKA INC

 

UNITED RENTALS

 

 

 

 

 

 

 

 

 

Original

 

20137590295

 

05/06/2013

 

CH2M HILL ALASKA INC

 

WESTERN PACIFIC CRANE & EQUIPMENT LLC

 

 

 

 

 

 

 

 

 

Original

 

20137591071

 

05/07/2013

 

CH2M HILL ALASKA INC

 

WESTERN PACIFIC CRANE & EQUIPMENT LLC

 

 

 

 

 

 

 

 

 

Original

 

20137608523

 

06/03/2013

 

CH2M HILL ALASKA INC

 

WESTERN PACIFIC CRANE & EQUIPMENT LLC

 

 

 

 

 

 

 

 

 

Original

 

20137608535

 

06/03/2013

 

CH2M HILL ALASKA INC

 

WESTERN PACIFIC CRANE & EQUIPMENT LLC

 

 

 

 

 

 

 

 

 

Original

 

20137642385

 

07/24/2013

 

CH2M HILL ALASKA INC

 

WESTERN PACIFIC CRANE & EQUIPMENT LLC

 

 

 

 

 

 

 

 

 

Original Continuation

 

20070958891
20114964717

 

03/12/2007
12/27/2011

 

CH2M HILL CONSTRUCTORS, INC.

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

Original

 

20091359550

 

04/30/2009

 

CH2M HILL CONSTRUCTORS, INC.

 

BANK OF THE WEST, TRINITY DIVISION

 

 

 

 

 

 

 

 

 

Original

 

20092945357

 

09/15/2009

 

CH2M HILL CONSTRUCTORS, INC.

 

EPLUS GROUP, INC.

 

 

 

 

 

 

 

 

 

Original

 

20113387092

 

09/01/2011

 

CH2M HILL CONSTRUCTORS, INC.

 

UNITED RENTALS NORTHWEST, INC.

 

 

 

 

 

 

 

 

 

Original

 

20120316465

 

01/25/2012

 

CH2M HILL CONSTRUCTORS, INC.

 

GE CAPITAL CO1\?\1ERCIAL INC.

 

 

 

 

 

 

 

 

 

Original (UK Debenture)

 

n/a

 

12/12/2012

 

HALCROW HOLDINGS LIMITED

 

CH2M HILL COMPANIES, LTD.

 

--------------------------------------------------------------------------------


 

Schedule 7.02

 

Existing Investments

 

Investment

 

Holder

 

Invested Balance (USD, at 12/31/2013,
at cost)

Amended Silicates, Inc.

 

CH2M HILL, Inc.

 

190,443

Centennial Investment

 

CH2M HILL Companies, Ltd.

 

1,190,559

CLIM Systems

 

CH2M HILL Netherlands Holdings B.V.

 

980,733

C3 Class B-1 Unit

 

CH2M HILL Engineers, Inc.

 

2,479,000

 

--------------------------------------------------------------------------------


 

Schedule 7.03

Credit Agreement

 

INDEBTEDNESS

 

 

 

 

 

 

 

Outstanding Balance

 

 

 

INDEBTEDNESS

 

 

 

 

 

in USD as of 12/31/13

 

 

 

Mortgage payable in monthly installments to July 2020, secured by real estate,
rents and leases. The notes bear interest at 5.35%

 

 

 

 

 

9,258,615

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortgage payable in monthly installments to July 2015, secured by real estate,
rents and leases. The notes bear interest at 6.59%

 

 

 

 

 

1,212,790

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment financing, due in monthly installments to December 2014, secured by
equipment. These notes bear interest range from 6.00% to 8.00%

 

 

 

 

 

2,446,202

 

 

 

 

 

 

 

 

 

 

 

 

 

Shareholder notes payable

 

 

 

 

 

483,536

 

 

 

 

 

 

 

 

 

 

 

 

 

VECO acquisition holdback contingency

 

 

 

 

 

22,658,594

 

 

 

 

 

 

 

 

 

 

 

 

 

Halcrow Holdings Ltd outstanding secured loans from CH2M HILL Companies, Ltd

 

25,700,000

 

GBP

 

42,826,197

 

as of Feb 28, 2014

 

 

 

 

 

 

 

 

 

 

Outstanding Balance

 

Letter of Guarantee Facilities

 

Credit Bank

 

 

 

 

 

in USD as of 2/28/14

 

VECO ENGINEERING Abu Dhabi

 

National Bank of Abu Dhabi

 

50,000,000

 

AED Limit

 

2,691,096

 

 

 

 

 

 

 

 

 

 

 

VECO ENGINEERING Abu Dhabi (Qatar 2022)

 

National Bank of Abu Dhabi

 

24,200,000

 

* USD Committed

 

22,169,400

 

 

 

 

 

 

 

 

 

 

 

CH2M HILL Companies, Ltd

 

Riyad Bank

 

20,000,000

 

USD Limit

 

2,238,023

 

 

 

 

 

 

 

 

 

 

 

CH2M HILL Companies, Ltd

 

BNP Paribas

 

 

 

 

 

1,987,991

 

 

Financial Guarantee

 

 

 

 

 

 

 

CH2M Hill Canada - Lease Line Guarantee

 

 

 

 

 

85,621

 

 

--------------------------------------------------------------------------------

* 80,784,226 QAR outstanding as of 2/28/14

 

Halcrow Bank Facilities

 

Business Entity Name

 

Country

 

Credit Bank Name

 

Purpose(1)

 

Limit Amount

 

Currency

 

O/S Bal as at
2/28/2014

 

USD Equivalent

 

Loan/Overdraft facilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Halcrow Intl Partnership

 

UAE

 

HSBC

 

Overdraft

 

10,000,000

 

AED

 

—

 

—

 

Halcrow Consulting India Private Limited

 

India

 

The HSBC Limited, India

 

Overdraft & working capital loan

 

150,000,000

 

INR

 

107,975,582

 

1,743,806

 

Halcrow Group Ltd

 

UK

 

HSBC Bank plc

 

Overdraft

 

5,000,000

 

GBP

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bonding /Guarantee facilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Halcrow Intl Partnership

 

UAE

 

HSBC Midlle East Ltd

 

Bank Guarantees

 

70,000,000

 

AED

 

54,919,891

 

14,954,686

 

 

 

 

 

HSBC Midlle East Ltd

 

Performance Bond - Lusail

 

24,587,547

 

AED

 

24,587,547

 

6,695,189

 

Halcrow Consulting India Private Limited

 

India

 

The HSBC Limited, India

 

Bank Guarantees

 

150,000,000

 

INR

 

95,220,377

 

1,537,809

 

Halcrow Group Ltd

 

UK

 

HSBC Bank plc

 

Bank Guarantees

 

22,500,000

 

GBP

 

7,961,755

 

13,267,381

 

Halcrow Pacific Pty Ltd

 

Australia

 

HSBC Bank Australia Ltd

 

Landlord Guarantees

 

937,073

 

AUD

 

937,073

 

838,118

 

 

 

Business Entity Name

 

Country

 

Credit Bank Name

 

Purpose(1)

 

Amount

 

Currency

 

 

 

 

 

Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Halcrow Group Ltd

 

UK

 

Close Brothers

 

Office equipment lease

 

2,500,000

 

GBP

 

1,085,700

 

1,809,199

 

Halcrow Group Ltd

 

UK

 

HSBC Bank plc

 

Asset Lease

 

1,006,622

 

GBP

 

372,063

 

620,002

 

 

1.

 

Facility:

 

 

Parent Company Guarantees

 

 

 

 

 

All Indebtedness comprised of obligations of Halcrow Holdings and its affiliates
under the several Parent Company Guarantees listed below:

 

 

(a)

All Halcrow credit facilities in the above section are guaranteed by CH2M HILL
Compnaies, Ltd.

 

 

(b)

Guarantee dated May 27, 2007 between Halcrow Holdings Limited and HSBC Bank
Middle East Limited to secure the debt of Halcrow International Partnership

 

 

(c)

Guarantee dated March 15, 2011 between Halcrow Holdings Limited and The Hongkong
Shanghai Banking Corporation Limited to secure the debt of Halcrow Consulting
India Private Limited (up to INR 300,000,000)

2.

 

Facility:

 

 

£1,182,780.85 HSBC UK Office Furniture Lease

 

 

 

 

 

All Indebtedness under Hire Purchase Agreement, dated on or about 26
November 2010, between Halcrow Group Ltd and HSBC Equipment Finance (UK)
Limited. Leased property is office furniture.

3.

 

Facility:

 

 

£845,316.00 Close Leasing Software Lease

 

 

 

 

 

All Indebtedness under (i) Master Finance Lease Agreement, dated 30 June 2009,
between Close Leasing Limited and Halcrow Holdings Ltd., (ii) Schedule
thereunder. Leased property is software.

 

 

 

 

 

4.

 

 

Indebtedness of Significant Subsidiaries to any Loan Party or Subsidiary thereof
to finance the cash portion of the purchase price of the Halcrow Acquisition.

 

--------------------------------------------------------------------------------


 

Schedule 7.03 Continued

Bi-lateral Letters of Credit

 

Issuing Bank

 

Ultimate Beneficiary

 

LC Number

 

Issue Date

 

LC Maturity
Date

 

Currency
Issued

 

Original
Local Amount

 

USD
Equivalent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

National Bank of Abu Dhabi

 

[*See Note Below]

 

LG089856/12

 

16-Feb-12

 

Open

 

QAR

 

80,784,226

 

22,169,400

 

BNP Paribas New York

 

[*See Note Below]

 

#04117229

 

7-Nov-12

 

1-Nov-14

 

USD

 

345,609

 

1,036,828

 

BNP Paribas New York

 

[*See Note Below]

 

#04123635

 

13-Aug-13

 

1-Nov-14

 

USD

 

104,400

 

208,800

 

BNP Paribas New York

 

[*See Note Below]

 

#04125327

 

29-Oct-13

 

1-Nov-14

 

USD

 

371,181

 

742,363

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07308

 

9-May-13

 

15-Oct-14

 

SAR

 

21,000

 

5,598

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07331

 

3-Jun-13

 

8-Dec-14

 

SAR

 

400,440

 

106,754

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07344

 

17-Jun-13

 

30-Jul-14

 

SAR

 

860,750

 

229,470

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07346

 

21-Jun-13

 

9-Feb-14

 

SAR

 

100,000

 

26,659

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07396

 

7-Aug-13

 

13-Dec-14

 

SAR

 

250,000

 

66,648

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07398

 

8-Aug-13

 

24-Oct-15

 

SAR

 

430,250

 

114,702

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07433

 

13-Sep-13

 

20-Apr-14

 

SAR

 

239,197

 

63,768

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07434

 

13-Sep-13

 

20-Mar-14

 

SAR

 

86,206

 

22,982

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07462

 

11-Oct-13

 

10-Mar-14

 

SAR

 

80,000

 

21,327

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07472

 

24-Oct-13

 

31-Jan-14

 

SAR

 

131,639

 

35,094

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07473

 

24-Oct-13

 

28-Mar-14

 

SAR

 

100,000

 

26,659

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07506

 

25-Nov-13

 

27-Apr-14

 

SAR

 

50,000

 

13,330

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07519

 

5-Dec-13

 

10-May-14

 

SAR

 

40,000

 

10,664

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07518

 

5-Dec-13

 

10-May-14

 

SAR

 

150,000

 

39,989

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07520

 

5-Dec-13

 

10-May-14

 

SAR

 

200,000

 

53,319

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07535

 

18-Dec-13

 

22-May-14

 

SAR

 

400,000

 

106,637

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07535

 

18-Dec-13

 

15-May-14

 

SAR

 

100,000

 

26,659

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07567

 

5-Feb-14

 

6-Sep-14

 

SAR

 

239,197

 

63,768

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07569

 

6-Feb-14

 

6-Sep-14

 

SAR

 

2,650,000

 

706,471

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07570

 

5-Feb-14

 

6-Sep-14

 

SAR

 

616,000

 

164,221

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07585

 

25-Feb-14

 

3-Oct-14

 

SAR

 

940,000

 

250,597

 

Riyad Bank Saudi

 

[*See Note Below]

 

HOU/S/07596

 

4-Mar-14

 

9-Nov-14

 

SAR

 

310,230

 

82,705

 

 

--------------------------------------------------------------------------------

*Note:      The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

 

--------------------------------------------------------------------------------


 

Schedule 7.03 Continued

Halcrow Bank Guarantees

 

Issuing Bank

 

Beneficiary

 

GTEE Number

 

Start Date

 

Expiry Date

 

Currency

 

F/C Value

 

USD $ Amt.

 

HSBC UK

 

[*See Note Below]

 

181814

 

30-Oct-03

 

21-Sep-12

 

USD

 

187,971

 

187,971

 

HSBC UK

 

[*See Note Below]

 

182205

 

20-Nov-03

 

21-Sep-12

 

USD

 

220,505

 

220,505

 

HSBC UK

 

[*See Note Below]

 

189065

 

20-Oct-04

 

Unlimited

 

AED

 

290,000

 

78,967

 

HSBC UK

 

[*See Note Below]

 

192368

 

20-Apr-05

 

Unlimited

 

GBP

 

160,287

 

267,145

 

HSBC UK

 

[*See Note Below]

 

201300

 

15-Aug-06

 

31-Mar-14

 

INR

 

1,006,700

 

16,218

 

HSBC UK

 

[*See Note Below]

 

203006

 

7-Nov-07

 

15-Apr-14

 

INR

 

1,461,000

 

23,537

 

HSBC UK

 

[*See Note Below]

 

212403

 

21-May-08

 

14-Aug-15

 

USD

 

1,140,150

 

1,140,150

 

HSBC UK

 

[*See Note Below]

 

212438

 

19-May-08

 

26-May-14

 

EUR

 

618,882

 

849,295

 

HSBC UK

 

[*See Note Below]

 

216601

 

18-Feb-09

 

21-May-18

 

EUR

 

96,350

 

406,092

 

HSBC UK

 

[*See Note Below]

 

217995

 

3-Jun-09

 

30-Jun-14

 

PLN

 

5,911,927

 

1,945,615

 

HSBC UK

 

[*See Note Below]

 

219352

 

1-Sep-09

 

28-Feb-15

 

GBP

 

241,754

 

402,923

 

HSBC UK

 

[*See Note Below]

 

219809

 

6-Oct-09

 

Unlimited

 

TND

 

51,826

 

32,858

 

HSBC UK

 

[*See Note Below]

 

219810

 

6-Oct-09

 

Unlimited

 

TND

 

103,652

 

65,715

 

HSBC UK

 

[*See Note Below]

 

220779

 

9-Dec-09

 

31-Mar-14

 

EUR

 

130,000

 

178,400

 

HSBC UK

 

[*See Note Below]

 

222915

 

7-May-10

 

20-May-14

 

EUR

 

100,000

 

137,231

 

HSBC UK

 

[*See Note Below]

 

224042

 

23-Jul-10

 

Unlimited

 

NOK

 

2,970,824

 

680,933

 

HSBC UK

 

[*See Note Below]

 

224325

 

11-Aug-10

 

30-Jun-15

 

GBP

 

99,814

 

166,357

 

HSBC UK

 

[*See Note Below]

 

225796

 

5-Nov-10

 

30-Apr-14

 

GBP

 

14,996

 

24,993

 

HSBC UK

 

[*See Note Below]

 

225797

 

5-Nov-10

 

7-May-14

 

GBP

 

38,035

 

63,392

 

HSBC UK

 

[*See Note Below]

 

227110

 

1-Feb-11

 

20-Jan-15

 

RON

 

361,986

 

110,080

 

HSBC UK

 

[*See Note Below]

 

227886

 

23-Mar-11

 

31-May-14

 

RON

 

1,091,210

 

331,837

 

HSBC UK

 

[*See Note Below]

 

227972

 

28-Mar-11

 

Unlimited

 

AED

 

366,879

 

99,901

 

HSBC UK

 

[*See Note Below]

 

227973

 

28-Mar-11

 

Unlimited

 

AED

 

772,612

 

210,382

 

HSBC UK

 

[*See Note Below]

 

228191

 

14-Apr-11

 

14-Apr-14

 

RON

 

355,642

 

108,151

 

HSBC UK

 

[*See Note Below]

 

228223

 

13-Apr-11

 

30-Jun-16

 

PLN

 

543,045

 

178,716

 

HSBC UK

 

[*See Note Below]

 

228480

 

3-May-11

 

31-May-15

 

RON

 

1,123,265

 

341,585

 

HSBC UK

 

[*See Note Below]

 

228869

 

27-May-11

 

31-May-15

 

RON

 

689,521

 

209,683

 

HSBC UK

 

[*See Note Below]

 

229703

 

18-Jul-11

 

31-Mar-14

 

USD

 

37,795

 

37,795

 

HSBC UK

 

[*See Note Below]

 

230487

 

6-Sep-11

 

9-Sep-14

 

EUR

 

409,883

 

562,486

 

HSBC UK

 

[*See Note Below]

 

230571

 

13-Sep-11

 

12-Nov-15

 

RON

 

582,731

 

177,208

 

HSBC UK

 

[*See Note Below]

 

230581

 

13-Sep-11

 

27-Mar-15

 

USD

 

2,000,000

 

2,000,000

 

HSBC UK

 

[*See Note Below]

 

231568

 

11-Nov-11

 

14-Jun-17

 

PLN

 

50,492

 

16,617

 

HSBC UK

 

[*See Note Below]

 

231569

 

11-Nov-11

 

10-Nov-17

 

PLN

 

49,877

 

16,414

 

HSBC UK

 

[*See Note Below]

 

232198

 

16-Dec-11

 

31-Aug-16

 

PLN

 

365,310

 

120,224

 

HSBC UK

 

[*See Note Below]

 

232482

 

5-Jan-12

 

Unlimited

 

USD

 

611,257

 

611,257

 

HSBC UK

 

[*See Note Below]

 

232574

 

12-Jan-12

 

27-Mar-15

 

USD

 

2,591,626

 

2,591,626

 

HSBC UK

 

[*See Note Below]

 

232721

 

20-Jan-12

 

20-Jul-15

 

QAR

 

989,935

 

272,034

 

HSBC UK

 

[*See Note Below]

 

232727

 

20-Jan-12

 

31-Oct-17

 

PLN

 

399,745

 

131,556

 

HSBC UK

 

[*See Note Below]

 

233859

 

23-Mar-12

 

30-Nov-17

 

PLN

 

184,428

 

60,695

 

HSBC UK

 

[*See Note Below]

 

234261

 

13-Apr-12

 

30-Jun-14

 

CLP

 

20,971,567

 

37,875

 

HSBC UK

 

[*See Note Below]

 

234931

 

21-May-12

 

8-Feb-17

 

PLN

 

172,200

 

56,671

 

HSBC UK

 

[*See Note Below]

 

236928

 

12-Sep-12

 

13-Oct-15

 

PLN

 

89,790

 

29,550

 

HSBC UK

 

[*See Note Below]

 

237410

 

8-Oct-12

 

2-Jan-17

 

PLN

 

43,050

 

14,168

 

HSBC India

 

[*See Note Below]

 

APGBOM301456

 

18-Feb-13

 

19-Apr-14

 

INR

 

670,000

 

10,794

 

HSBC India

 

[*See Note Below]

 

APGNDH122498

 

19-Oct-12

 

30-Jun-14

 

INR

 

1,134,000

 

18,269

 

HSBC India

 

[*See Note Below]

 

APGNDH301449

 

18-Feb-13

 

19-Jan-14

 

INR

 

660,000

 

10,633

 

HSBC India

 

[*See Note Below]

 

APGNDH301455

 

18-Feb-13

 

19-Oct-13

 

INR

 

660,000

 

10,633

 

HSBC India

 

[*See Note Below]

 

APGNDH301928

 

 

 

31-Dec-13

 

INR

 

2,118,783

 

34,134

 

HSBC India

 

[*See Note Below]

 

PEBNDH070093

 

6-Feb-07

 

30-Nov-13

 

INR

 

300,000

 

4,833

 

HSBC India

 

[*See Note Below]

 

PEBNDH100655

 

11-Aug-10

 

26-May-14

 

INR

 

1,890,000

 

30,448

 

HSBC India

 

[*See Note Below]

 

PEBNDH110009

 

11-Jan-11

 

9-Mar-14

 

INR

 

2,217,350

 

35,722

 

HSBC India

 

[*See Note Below]

 

PEBNDH110324

 

20-Apr-11

 

19-Apr-14

 

INR

 

5,979,747

 

96,334

 

HSBC India

 

[*See Note Below]

 

PEBNDH110334

 

25-Apr-11

 

26-Apr-17

 

INR

 

54,341,946

 

875,449

 

HSBC India

 

[*See Note Below]

 

PEBNDH110851

 

24-Aug-11

 

15-Jun-14

 

INR

 

3,845,650

 

61,953

 

HSBC India

 

[*See Note Below]

 

PEBNDH110924

 

7-Sep-11

 

31-May-14

 

INR

 

1,975,000

 

31,817

 

HSBC India

 

[*See Note Below]

 

PEBNDH110925

 

7-Sep-11

 

30-May-15

 

INR

 

1,975,000

 

31,817

 

HSBC India

 

[*See Note Below]

 

PEBNDH110926

 

7-Sep-11

 

1-Oct-14

 

INR

 

5,620,000

 

90,538

 

HSBC India

 

[*See Note Below]

 

PEBNDH121952

 

14-Aug-12

 

3-Jul-14

 

INR

 

960,000

 

15,466

 

HSBC India

 

[*See Note Below]

 

PEBNDH123448

 

11-Dec-12

 

16-Dec-13

 

INR

 

1,000,000

 

16,110

 

HSBC India

 

[*See Note Below]

 

PEBNDH300376

 

14-Jan-13

 

1-Dec-15

 

INR

 

949,000

 

15,288

 

HSBC India

 

[*See Note Below]

 

PEBNDH300776

 

22-Jan-13

 

1-Dec-15

 

INR

 

255,855

 

4,122

 

HSBC India

 

[*See Note Below]

 

PEBNDH300778

 

22-Jan-13

 

1-Dec-15

 

INR

 

511,000

 

8,232

 

HSBC India

 

[*See Note Below]

 

PEBNDH300781

 

22-Jan-13

 

1-Dec-15

 

INR

 

194,146

 

3,128

 

HSBC India

 

[*See Note Below]

 

PEBNDH302651

 

1-Apr-13

 

31-Mar-14

 

INR

 

1,850,000

 

29,804

 

HSBC India

 

[*See Note Below]

 

PEBNDH302653

 

1-Apr-13

 

31-Mar-14

 

INR

 

2,550,000

 

41,081

 

HSBC India

 

[*See Note Below]

 

PEBNDH305701

 

5-Jul-13

 

7-Jan-14

 

INR

 

3,562,900

 

57,398

 

HSBC Australia

 

[*See Note Below]

 

FNGMEL114296

 

13-Oct-11

 

31-Mar-14

 

AUD

 

251,012

 

225,359

 

HSBC Australia

 

[*See Note Below]

 

FNBMEL123967

 

19-Dec-12

 

Unlimited

 

AUD

 

77,022

 

69,150

 

 

--------------------------------------------------------------------------------


 

HSBC Australia

 

[*See Note Below]

 

FNGMEL114294

 

21-Dec-10

 

Unlimited

 

AUD

 

417,053

 

374,430

 

HSBC Australia

 

[*See Note Below]

 

FNGMEL114298

 

25-Nov-10

 

Unlimited

 

AUD

 

191,986

 

172,365

 

HSBC MENA

 

[*See Note Below]

 

APGDUB13982

 

21-Feb-12

 

Unlimited

 

AED

 

121,900

 

33,193

 

HSBC MENA

 

[*See Note Below]

 

APGDUB14595

 

11-Mar-12

 

Unlimited

 

AED

 

6,806,391

 

1,853,380

 

HSBC MENA

 

[*See Note Below]

 

APGDUB15246

 

26-Mar-12

 

Unlimited

 

OMR

 

13,890

 

36,181

 

HSBC MENA

 

[*See Note Below]

 

APGDUB17138

 

6-May-12

 

unlimited

 

AED

 

374,004

 

101,841

 

HSBC MENA

 

[*See Note Below]

 

APGDUB18998

 

21-Jun-12

 

Unlimited

 

AED

 

119,500

 

32,540

 

HSBC MENA

 

[*See Note Below]

 

APGDUB22826

 

24-Sep-12

 

8-Dec-13

 

KWD

 

33,552

 

119,284

 

HSBC MENA

 

[*See Note Below]

 

APGDUB23448

 

4-Oct-12

 

10-May-13 Extendable

 

OMR

 

62,947

 

163,964

 

HSBC MENA

 

[*See Note Below]

 

APGDUB25366

 

2-Dec-12

 

12-Aug-13 Extendable

 

OMR

 

38,738

 

100,904

 

HSBC MENA

 

[*See Note Below]

 

APGDUB26697

 

21-Jan-13

 

30-Aug-13 (Extendable)

 

AED

 

1,573,000

 

428,328

 

HSBC MENA

 

[*See Note Below]

 

APGDUB28353

 

19-Mar-13

 

Unlimited

 

AED

 

2,025,496

 

551,543

 

HSBC MENA

 

[*See Note Below]

 

APGDUB763031

 

5-Jul-98

 

Unlimited

 

OMR

 

55,279

 

143,990

 

HSBC MENA

 

[*See Note Below]

 

APGDUB763052

 

16-Oct-07

 

Unlimited

 

AED

 

793,971

 

216,198

 

HSBC MENA

 

[*See Note Below]

 

APGDUB763060

 

8-Jan-09

 

Unlimited

 

AED

 

520,000

 

141,596

 

HSBC MENA

 

[*See Note Below]

 

APGDUB763067

 

17-Oct-09

 

Unlimited

 

AED

 

92,000

 

25,052

 

HSBC MENA

 

[*See Note Below]

 

APGDUB785566

 

6-Jul-11

 

Unlimited

 

SAR

 

145,787

 

38,881

 

HSBC MENA

 

[*See Note Below]

 

APGDUB787778

 

29-Sep-11

 

Unlimited

 

OMR

 

6,550

 

17,061

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB23727

 

21-Oct-12

 

Unlimited

 

AED

 

150,000

 

40,845

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB29213

 

17-Apr-13

 

UNLIMITED

 

AED

 

150,000

 

40,845

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB35057

 

20-Oct-13

 

Unlimited

 

AED

 

150,000

 

40,845

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB36582

 

12-Dec-13

 

Unlimited

 

AED

 

150,000

 

40,845

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763033

 

6-Feb-05

 

Unlimited

 

AED

 

36,000

 

9,803

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763037

 

11-Apr-05

 

Unlimited

 

AED

 

37,000

 

10,075

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763039

 

4-May-05

 

Unlimited

 

AED

 

36,000

 

9,803

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763040

 

19-Jun-05

 

Unlimited

 

AED

 

39,000

 

10,620

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763044

 

14-May-06

 

Unlimited

 

AED

 

50,000

 

13,615

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763048

 

5-Jun-07

 

Unlimited

 

AED

 

30,000

 

8,169

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763082

 

5-Jun-04

 

Unlimited

 

AED

 

6,000

 

1,634

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763083

 

12-Nov-03

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763084

 

2-Mar-03

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763085

 

3-Nov-07

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763086

 

7-Nov-05

 

Unlimited

 

AED

 

36,000

 

9,803

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763087

 

27-Feb-03

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763088

 

21-Jul-05

 

Unlimited

 

AED

 

27,000

 

7,352

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763089

 

16-Mar-04

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763091

 

20-May-04

 

Unlimited

 

AED

 

9,000

 

2,451

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763092

 

24-Mar-03

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763093

 

27-Apr-03

 

Unlimited

 

AED

 

12,000

 

3,268

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763095

 

25-May-03

 

Unlimited

 

AED

 

15,000

 

4,085

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763096

 

12-Jul-04

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763098

 

24-Jun-03

 

Unlimited

 

AED

 

15,000

 

4,085

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763099

 

12-Jul-03

 

Unlimited

 

AED

 

12,000

 

3,268

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763100

 

7-Dec-05

 

Unlimited

 

AED

 

39,000

 

10,620

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763101

 

22-Aug-05

 

Unlimited

 

AED

 

21,000

 

5,718

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763103

 

22-Sep-05

 

Unlimited

 

AED

 

24,000

 

6,535

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763104

 

22-Sep-05

 

Unlimited

 

AED

 

6,000

 

1,634

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763106

 

9-Oct-05

 

Unlimited

 

AED

 

24,000

 

6,535

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763107

 

1-Aug-06

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763108

 

28-Dec-05

 

Unlimited

 

AED

 

36,000

 

9,803

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763110

 

15-Mar-06

 

Unlimited

 

AED

 

42,000

 

11,437

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763111

 

2-May-07

 

Unlimited

 

AED

 

6,000

 

1,634

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763112

 

13-Apr-06

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763113

 

20-Apr-06

 

Unlimited

 

AED

 

14,000

 

3,812

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763114

 

5-Feb-07

 

Unlimited

 

AED

 

39,000

 

10,620

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763115

 

4-Sep-06

 

Unlimited

 

AED

 

42,000

 

11,437

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763116

 

5-Sep-06

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763117

 

30-Sep-06

 

Unlimited

 

AED

 

24,000

 

6,535

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763118

 

21-Oct-06

 

Unlimited

 

AED

 

27,000

 

7,352

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763119

 

3-Jan-07

 

Unlimited

 

AED

 

24,000

 

6,535

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763120

 

3-Apr-07

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763122

 

3-May-07

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763123

 

20-Feb-07

 

Unlimited

 

AED

 

39,000

 

10,620

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763126

 

20-Mar-07

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763128

 

18-Apr-07

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763129

 

29-May-08

 

Unlimited

 

AED

 

50,000

 

13,615

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763130

 

23-Apr-07

 

Unlimited

 

AED

 

9,000

 

2,451

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763131

 

8-May-07

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763132

 

21-May-07

 

Unlimited

 

AED

 

36,000

 

9,803

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763134

 

5-Feb-08

 

Unlimited

 

AED

 

30,000

 

8,169

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763135

 

21-Jul-07

 

Unlimited

 

AED

 

60,000

 

16,338

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763136

 

22-Aug-07

 

Unlimited

 

AED

 

60,000

 

16,338

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763137

 

30-Aug-07

 

Unlimited

 

AED

 

39,000

 

10,620

 

 

--------------------------------------------------------------------------------


 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763138

 

15-Mar-08

 

Unlimited

 

AED

 

50,000

 

13,615

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763139

 

29-Sep-07

 

Unlimited

 

AED

 

60,000

 

16,338

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763140

 

23-Oct-07

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763141

 

20-Nov-07

 

Unlimited

 

AED

 

27,000

 

7,352

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763142

 

21-Nov-07

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763143

 

22-Nov-07

 

Unlimited

 

AED

 

60,000

 

16,338

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763144

 

16-Dec-07

 

Unlimited

 

AED

 

30,000

 

8,169

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763145

 

22-Dec-07

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763146

 

30-Dec-07

 

Unlimited

 

AED

 

33,000

 

8,986

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763148

 

15-Jan-08

 

Unlimited

 

AED

 

18,000

 

4,901

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763149

 

2-Jul-08

 

Unlimited

 

AED

 

10,000

 

2,723

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763150

 

27-Jan-08

 

Unlimited

 

AED

 

36,000

 

9,803

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763151

 

27-Jan-08

 

Unlimited

 

AED

 

90,000

 

24,507

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763152

 

1-Dec-08

 

Unlimited

 

AED

 

100,000

 

27,230

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB763153

 

20-Jan-11

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

FNGDUB784188

 

18-Jun-11

 

Unlimited

 

AED

 

3,000

 

817

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB112577

 

11-Oct-11

 

14-Oct-14

 

KWD

 

12,387

 

44,039

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB14524

 

15-Mar-12

 

15-Mar-15

 

SAR

 

430,250

 

114,748

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB14917

 

19-Mar-12

 

31-Oct-12

 

USD

 

147,432

 

147,432

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB15007

 

20-Mar-12

 

20-Mar-14

 

KWD

 

36,208

 

128,727

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB17933

 

20-May-12

 

Unlimited

 

SAR

 

496,100

 

132,310

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB21840

 

4-Sep-12

 

Unlimited

 

USD

 

50,000

 

50,000

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB22821

 

24-Sep-12

 

12-Aug-14

 

KWD

 

33,552

 

119,284

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB23133

 

2-Oct-12

 

29-Oct-14

 

QAR

 

302,628

 

83,162

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB23293

 

4-Oct-12

 

Unlimited

 

AED

 

128,375

 

34,957

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB25036

 

27-Nov-12

 

Unlimited

 

AED

 

150,000

 

40,845

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB26108

 

1-Jan-13

 

30-Jun-13 Extendable

 

AED

 

336,000

 

91,493

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB26371

 

17-Jan-13

 

30-Dec-15

 

AED

 

49,995

 

13,614

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB26564

 

18-Nov-12

 

31-Mar-15 Extendable

 

AED

 

1,573,000

 

428,328

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB27601

 

17-Feb-13

 

13-May-15

 

AED

 

133,351

 

36,312

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB27909

 

13-Feb-13

 

30-Sep-13

 

OMR

 

20,000

 

52,096

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB28352

 

19-Mar-13

 

Unlimited

 

AED

 

1,350,330

 

367,695

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB32947

 

4-Oct-12

 

30-Apr-14

 

OMR

 

31,473

 

81,982

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB762992

 

5-Jan-09

 

3-Jan-15

 

QAR

 

600,743

 

165,084

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB762998

 

17-May-10

 

14-Jun-14

 

QAR

 

822,028

 

225,893

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB762999

 

28-Mar-11

 

28-Feb-15

 

QAR

 

973,283

 

267,458

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763008

 

27-Jun-10

 

15-Apr-15

 

QAR

 

3,360,613

 

923,496

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763012

 

16-Jan-11

 

22-Jan-14

 

KWD

 

125,000

 

444,400

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763024

 

11-May-10

 

Unlimited

 

AED

 

1,138,667

 

310,059

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763025

 

12-May-10

 

Unlimited

 

AED

 

1,226,667

 

334,021

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763043

 

14-May-06

 

Unlimited

 

AED

 

1,518,712

 

413,545

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763047

 

13-May-07

 

Unlimited

 

AED

 

371,215

 

101,082

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763049

 

5-Jan-09

 

Unlimited

 

AED

 

520,000

 

141,596

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763054

 

21-Jul-08

 

Unlimited

 

AED

 

82,300

 

22,410

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763057

 

18-Nov-08

 

31-Oct-14

 

QAR

 

300,000

 

82,440

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763058

 

14-Aug-08

 

Unlimited

 

AED

 

96,456

 

26,265

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763059

 

21-May-09

 

Unlimited

 

AED

 

906,519

 

246,845

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763061

 

30-Jul-09

 

Unlimited

 

AED

 

426,243

 

116,066

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763062

 

24-Feb-09

 

Unlimited

 

QAR

 

5,140,550

 

1,412,623

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763066

 

15-Oct-09

 

Unlimited

 

AED

 

92,000

 

25,052

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763068

 

23-Sep-10

 

28-Apr-14

 

QAR

 

750,000

 

206,100

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763069

 

12-Aug-10

 

Unlimited

 

AED

 

300,000

 

81,690

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763071

 

27-Apr-10

 

Unlimited

 

AED

 

801,398

 

218,221

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763072

 

23-May-10

 

Unlimited

 

KWD

 

81,329

 

289,141

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763073

 

24-Nov-10

 

Unlimited

 

AED

 

245,195

 

66,767

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763074

 

24-Nov-10

 

Unlimited

 

AED

 

124,884

 

34,006

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763075

 

7-Dec-10

 

Unlimited

 

AED

 

1,213,258

 

330,370

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763076

 

12-Dec-10

 

Unlimited

 

AED

 

215,956

 

58,805

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763077

 

12-Dec-10

 

Unlimited

 

AED

 

655,258

 

178,427

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763078

 

26-Jan-11

 

Unlimited

 

AED

 

1,990,836

 

542,105

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763079

 

16-Mar-10

 

Unlimited

 

AED

 

408,490

 

111,232

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763080

 

30-Jan-10

 

Unlimited

 

AED

 

941,244

 

256,301

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763081

 

11-Jan-11

 

Unlimited

 

AED

 

561,277

 

152,836

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB763154

 

5-Mar-06

 

22-Aug-14

 

QAR

 

24,380,000

 

6,699,624

 

HSBC MENA

 

[*See Note Below]

 

PEBDUB786504

 

9-Aug-11

 

20-Jul-15

 

QAR

 

989,935

 

272,034

 

HSBC MENA

 

[*See Note Below]

 

TEBDUB12252

 

12-Jan-12

 

Unlimited

 

AED

 

80,000

 

21,784

 

HSBC MENA

 

[*See Note Below]

 

TEBDUB17377

 

29-May-12

 

26-Aug-12

 

QAR

 

200,000

 

54,960

 

HSBC MENA

 

[*See Note Below]

 

TEBDUB19000

 

21-Jun-12

 

Unlimited

 

AED

 

150,000

 

40,845

 

HSBC MENA

 

[*See Note Below]

 

TEBDUB19080

 

25-Jun-12

 

Unlimited

 

AED

 

450,000

 

122,535

 

HSBC MENA

 

[*See Note Below]

 

TEBDUB762997

 

20-Aug-09

 

19-Dec-09

 

AED

 

215,000

 

58,545

 

HSBC MENA

 

[*See Note Below]

 

TEBDUB911665

 

13-Dec-11

 

Unlimited

 

AED

 

100,000

 

27,230

 

 

 

[*See Note Below]

 

 

 

 

 

 

 

 

 

 

 

39,248,831

 

 

--------------------------------------------------------------------------------

*Note:  The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

 

--------------------------------------------------------------------------------


 

Schedule 7.03 Continued

VECO Engineering’s Bank Guarantees

Issued by National Bank of Abu Dhabi

 

LG no.

 

Beneficiary

 

Issued

 

Expiry

 

Currency

 

Amount

 

USD Equivalent as of
2/28/2014

 

TFO/BB/66184/L

 

[*See Note Below]

 

15-Dec-11

 

15-Mar-14

 

USD

 

50,000

 

50,000

 

TFO/BB/69003/L

 

[*See Note Below]

 

22-Nov-12

 

26-May-14

 

USD

 

10,000

 

10,000

 

TFO/BB/069650/L

 

[*See Note Below]

 

13-Feb-13

 

16-May-14

 

USD

 

5,000

 

5,000

 

TFO/BB/070395/L

 

[*See Note Below]

 

15-May-13

 

14-May-14

 

USD

 

5,000

 

5,000

 

TFO/BB/070791/L

 

[*See Note Below]

 

3-Jul-13

 

31-Mar-14

 

USD

 

50,000

 

50,000

 

TFO/BB/071040/L

 

[*See Note Below]

 

5-Aug-13

 

10-Mar-14

 

USD

 

850,000

 

850,000

 

TFO/BB/072142/L

 

[*See Note Below]

 

21-Jan-14

 

20-Jun-14

 

AED

 

450,000

 

122,535

 

TFO/PB/046704/L

 

[*See Note Below]

 

28-Aug-06

 

28-May-14

 

USD

 

80,000

 

80,000

 

TFO/PB/051239/L

 

[*See Note Below]

 

13-Nov-07

 

13-May-14

 

USD

 

500,000

 

500,000

 

TFO/PB/051794/L

 

[*See Note Below]

 

14-Sep-07

 

19-May-14

 

AED

 

44,499

 

12,117

 

TFO/PB/053403/L

 

[*See Note Below]

 

1-Jun-08

 

1-Jun-14

 

USD

 

200,000

 

200,000

 

TFO/PB/064488/L

 

[*See Note Below]

 

1-Jun-11

 

19-May-14

 

USD

 

300,000

 

300,000

 

TFO/PB/065346/L

 

[*See Note Below]

 

29-Aug-11

 

18-May-14

 

AED

 

76,000

 

20,695

 

TFO/PB/069182/L

 

[*See Note Below]

 

17-Dec-12

 

12-Mar-14

 

AED

 

53,875

 

14,670

 

 

 

[*See Note Below]

 

 

 

 

 

 

 

 

 

 

 

General Labour Guarantee:

 

[*See Note Below]

 

 

 

 

 

 

 

 

 

 

 

LG no.

 

[*See Note Below]

 

Issued

 

Expiry

 

Currency

 

Amount

 

 

 

TFO/GL/022946/L

 

[*See Note Below]

 

5-Jun-01

 

28-May-14

 

AED

 

3,000

 

817

 

TFO/GL/023131/L

 

[*See Note Below]

 

17-Jun-01

 

18-Jun-14

 

AED

 

12,000

 

3,268

 

TFO/GL/023247/L

 

[*See Note Below]

 

25-Jun-01

 

17-Jun-14

 

AED

 

3,000

 

817

 

TFO/GL/023475/L

 

[*See Note Below]

 

10-Jul-01

 

2-Jul-14

 

AED

 

3,000

 

817

 

TFO/GL/023476L

 

[*See Note Below]

 

10-Jul-01

 

2-Jul-14

 

AED

 

3,000

 

817

 

TFO/GL/023477L

 

[*See Note Below]

 

10-Jul-01

 

2-Jul-14

 

AED

 

3,000

 

817

 

TFO/GL/023621L

 

[*See Note Below]

 

22-Jul-01

 

14-Oct-14

 

AED

 

3,000

 

817

 

TFO/GL/023622L

 

[*See Note Below]

 

22-Jul-01

 

14-Jul-14

 

AED

 

3,000

 

817

 

TFO/GL/023624L

 

[*See Note Below]

 

22-Jul-01

 

14-Oct-14

 

AED

 

3,000

 

817

 

TFO/GL/023625L

 

[*See Note Below]

 

22-Jul-01

 

17-Sep-14

 

AED

 

9,000

 

2,451

 

TFO/GL/023748L

 

[*See Note Below]

 

31-Jul-01

 

12-Jan-15

 

AED

 

3,000

 

817

 

TFO/GL/023788L

 

[*See Note Below]

 

5-Aug-01

 

28-Jul-14

 

AED

 

15,000

 

4,085

 

TFO/GL/023856L

 

[*See Note Below]

 

13-Aug-01

 

5-Aug-14

 

AED

 

9,000

 

2,451

 

TFO/GL/025060L

 

[*See Note Below]

 

21-Nov-01

 

13-Nov-14

 

AED

 

3,000

 

817

 

TFO/GL/025089L

 

[*See Note Below]

 

25-Nov-01

 

17-Nov-14

 

AED

 

6,000

 

1,634

 

TFO/GL/025398L

 

[*See Note Below]

 

29-Dec-01

 

21-Dec-14

 

AED

 

3,000

 

817

 

TFO/GL/027076L

 

[*See Note Below]

 

12-May-02

 

4-May-14

 

AED

 

3,000

 

817

 

TFO/GL/028146L

 

[*See Note Below]

 

23-Jul-02

 

15-Jul-14

 

AED

 

15,000

 

4,085

 

TFO/GL/030263L

 

[*See Note Below]

 

16-Jan-03

 

8-Jan-15

 

AED

 

24,000

 

6,535

 

TFO/GL/030325L

 

[*See Note Below]

 

21-Jan-03

 

13-Jan-15

 

AED

 

51,000

 

13,887

 

TFO/GL/032839L

 

[*See Note Below]

 

9-Aug-03

 

1-Aug-14

 

AED

 

174,000

 

47,380

 

TFO/GL/033839L

 

[*See Note Below]

 

3-Nov-03

 

26-Oct-14

 

AED

 

12,000

 

3,268

 

TFO/GL/034084L

 

[*See Note Below]

 

1-Dec-03

 

23-Nov-14

 

AED

 

136,000

 

37,033

 

TFO/GL/036096L

 

[*See Note Below]

 

3-May-04

 

25-Apr-14

 

AED

 

6,000

 

1,634

 

TFO/GL/043529L

 

[*See Note Below]

 

28-Nov-05

 

20-Nov-14

 

AED

 

50,000

 

13,615

 

TFO/GL/044588/L

 

[*See Note Below]

 

13-Mar-06

 

5-Mar-15

 

AED

 

45,000

 

12,254

 

TFO/GL/047906/L

 

[*See Note Below]

 

3-Jan-07

 

26-Dec-14

 

AED

 

60,000

 

16,338

 

TFO/GL/049956/L

 

[*See Note Below]

 

10-Jul-07

 

3-Jul-14

 

AED

 

50,000

 

13,615

 

TFO/GL/050994/L

 

[*See Note Below]

 

22-Oct-07

 

15-Oct-14

 

AED

 

90,000

 

24,507

 

TFO/GL/052067/L

 

[*See Note Below]

 

3-Feb-08

 

27-Jan-15

 

AED

 

90,000

 

24,507

 

TFO/GL/053582/L

 

[*See Note Below]

 

12-Jun-08

 

6-Jun-14

 

AED

 

90,000

 

24,507

 

TFO/GL/054088/L

 

[*See Note Below]

 

29-Jul-08

 

23-Jul-14

 

AED

 

90,000

 

24,507

 

TFO/GL/054403/L

 

[*See Note Below]

 

7-Sep-08

 

1-Sep-14

 

AED

 

90,000

 

24,507

 

TFO/GL/054606/L

 

[*See Note Below]

 

7-Oct-08

 

1-Oct-14

 

AED

 

90,000

 

24,507

 

TFO/GL/054909/L

 

[*See Note Below]

 

5-Nov-08

 

30-Oct-14

 

AED

 

120,000

 

32,676

 

TFO/GL/059957/L

 

[*See Note Below]

 

7-Mar-10

 

26-Feb-15

 

AED

 

90,000

 

24,507

 

TFO/GL/060305/L

 

[*See Note Below]

 

5-Apr-10

 

1-Apr-14

 

AED

 

150,000

 

40,845

 

TFO/GL/066066/L

 

[*See Note Below]

 

30-Nov-11

 

25-Feb-15

 

AED

 

120,000

 

32,676

 

 

--------------------------------------------------------------------------------

*Note:  The names of the beneficiaries of these Letters of Credit have been
omitted and have been separately filed with the Securities and Exchange
Commission subject to an application for confidential treatment pursuant to SEC
rule 24b2.

 

--------------------------------------------------------------------------------


 

Schedule 10.2
Administrative Agent’s Office; Certain Addresses for Notices

 

BORROWERS:

 

If to any Borrower, any Loan Party or any other Subsidiary of a Borrower, then
to the Administrative Borrower at:

 

CH2M Hill Companies, Ltd.

 

9191 South Jamaica Street, Suite 400

Englewood, CO 80112

Attention: Treasurer

Telephone: (720) 286-0599

Telefacsimile: (720) 286-8606

Electronic Mail: Steven.Mathews2@CH2M.com

Website Address: www.ch2m.com

U.S. Taxpayer Identification Number: 93-0549963

 

With copy (which will not constitute notice) to:

 

CH2M Hill Companies, Ltd.

9191 South Jamaica Street, Suite 400

Englewood, CO 80112

Attention: Chief Counsel — Corporate Transactions

Telephone: (720) 286-5014

Telefacsimile: (720) 286-9234

Electronic Mail: Sarah.Hilty@CH2M.com

 

ADMINISTRATIVE AGENT:

Wells Fargo Bank, National Association

 

1525 West W.T. Harris Blvd-1B1

Charlotte, NC 28262

Mail code: MAC D1109-019

Attention: Agency Services — Hunter Dale

Telephone: 704.590.2884

Facsimile: 704.590-2782

Electronic Mail: hunter.dale@wellsfargo.com

 

--------------------------------------------------------------------------------


 

L/C ISSUER:

 

To such lender acting in the capacity as L/C Issuer under this Agreement at its
notice address listed below

 

SWING LINE LENDER:

Wells Fargo Bank, National Association

 

1525 West W.T. Harris Blvd-1B1

Charlotte, NC 28262

Mail code: MAC D1109-019

Attention: Agency Services — Hunter Dale

Telephone: 704.590.2884

Facsimile: 704.590-2782

Electronic Mail: hunter.dale@wellsfargo.com

 

LENDERS:

 

Wells Fargo Bank, National Association

 

1700 Lincoln Street, MAC C7300-081

Denver, CO 80203

Attention: Kenneth D. Brown

Telephone: (303) 863-6118

Telefacsimile: (303) 863-6670

Electronic Mail: ken.brown@wellsfargo.com

 

BNP Paribas

 

San Francisco Branch

One Front Street, 23rd Floor

San Francisco, CA 94111

Attention: Jamie Dillon

Telephone: (415) 772-1300

Telefacsimile: (415) 291-0563

Electronic Mail: jamie.dillon@americas.bnpparibas.com

 

with a copy to:

 

San Francisco Branch

One Front Street, 23rd Floor

San Francisco, CA 94111

Attention: Mary-Ann Wong

Telephone: (415) 772-1300

Telefacsimile: (415) 398-8462

Electronic Mail: mary-ann.wong@americas.bnpparibas.com

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A.

 

1125 Seventeenth Street, 3rd Floor

Denver, CO 80202

Attention: Norma Dally

Telephone: (303) 244-3137

Telefacsimile: (303) 297-8267

Electronic Mail: Norma.K.Dally@jpmchase.com

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

227 West Monroe Street, Suite 1550 Chicago, IL 60606

Attention: Christina Schuschel

Telephone: (312) 696-4663

Telefacsimile: (312) 696-4535

Electronic Mail: cschuschel@us.mufg.jp

 

with a copy to:

 

227 West Monroe Street, Suite 1550

Chicago, IL 60606

Attention: Mark Campbell

Telephone: (312) 696-4674

Telefacsimile: (312) 696-4535

Electronic Mail: mcampbell@us.mufg.jp

 

Bank of America, N.A.

 

333 S. Hope St. 24th Floor

Los Angeles, CA 90071-1406

Attention: Mathew Griesbach

Telephone: (213) 621-8737

Telefacsimile: (415) 343-0981

Electronic Mail: Mathew.j.griesbach@baml.com

 

HSBC Bank USA, N.A.

 

601 Montgomery Street

Suite 1000, Flr. 10

San Francisco, CA 94111

Attention: Katherine M. Wolfe

Telephone: (415) 288-7778

Telefacsimile: (415) 288-7762

Electronic Mail: Katherine.m.wolfe@us.hsbc.com

 

--------------------------------------------------------------------------------


 

RBS Citizens, N.A.

 

27777 Franklin Road

Southfield, MI 48034

Attention: André A. Nazareth

Telephone: (248) 226-7736

Electronic Mail: andre.a.nazareth@rbscitizens.com

 

U. S. Bank National Association

 

950 17th Street, 3rd Floor

Denver, CO 80202

Attention: Blake Malia

Telephone: (303) 585-6953

Telefacsimile: (303) 585-4229

Electronic Mail: Blake.malia1@usbank.com

 

The Northern Trust Company

 

50 S. LaSalle Street

Chicago, IL 60603

Attention: Morgan Lyons

Telephone: (312) 444-7041

Telefacsimile: (312) 557-1425

Electronic Mail: MAL10@ntrs.com

 

The Bank of the West

 

600 17th Street

Suite 1500

Denver, CO 80202

Attention:  Terry A. Switz

Telephone: (303) 202-5760

Telefacsimile: (402) 918-7253

Electronic Mail: Terry.Switz@bankofthewest.com

 

--------------------------------------------------------------------------------


 

BMO Harris Bank N.A.

 

115 South LaSalle Street - 17W

Chicago, IL 60603

Attention:  Sugine Jung

Telephone: (312) 461-3806

Telefacsimile: (312) 293-5283

Electronic Mail: sugine.jung@bmo.com

 

with a copy to:

 

111 West Monroe Street

5th Floor Center

Chicago, IL 60603

Attention:  Jennifer M. Guidi

Telephone: (312) 461-2272

Telefacsimile: (312) 461-6190

Electronic Mail: jennifer.guidi@bmo.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
will have the meanings given to them in the Credit Agreement identified below
(as amended, supplemented, restated or otherwise modified as of the Effective
Date, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, the
Collateral Documents and the other Loan Documents and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective Facilities identified below
(including, without limitation, any Letters of Credit, Guarantees and Swingline
Loans included in such Facilities) and (b) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
Collateral Document or any other Loan Document or any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (a) and
(b) above being referred to herein collectively as the “Assigned Interest”).
Each such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.  Assignor:

 

 

 

 

 

 

 

 

 

 

 

2.  Assignee:

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]

 

Exhibit A-1

--------------------------------------------------------------------------------


 

3.  Borrowers:

CH2M HILL Companies, Ltd., a Delaware corporation (the “Parent”)

 

CH2M HILL, Inc., a Florida corporation (“CH2M Inc.”)

 

Operations Management International, Inc.,

 

a California corporation (“OMI”)

 

CH2M HILL Engineers, Inc.,

 

a Delaware corporation (“CH2M Engineers”)

 

CH2M HILL Global, Inc.,

 

a Delaware corporation (“CH2M Global”)

 

CH2M HILL Constructors, Inc.,

 

a Delaware corporation (“CH2M Constructors”)

 

CHVENG, LLC,

 

a Delaware limited liability company (“CHVENG”)

 

 

 

4.  Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.  Credit Agreement:

The Second Amended and Restated Credit Agreement dated as of March [   ], 2014
among the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global, CH2M
Constructors, and CHVENG, as co-borrowers, the Subsidiary Guarantors party
thereto, the Lenders party thereto, and Wells Fargo Bank, National Association
in its separate capacities as the Swing Line Lender and as the Administrative
Agent.

 

6.  Assigned Interest[s]:

 

Assignor

 

Assignee

 

Facility
Assigned

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                  , 201   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH WILL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

Exhibit A-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

[Consented to and Accepted:  [INCLUDE IF REQUIRED PURSUANT TO
SECTION 10.06(B) OF THE CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

[Consented to: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Swingline Lender [and L/C Issuer]

 

 

 

By

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

[Consented to: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT FOR L/C ISSUER OTHER THAN WELLS FARGO BANK]

 

 

[                                    ],

 

as [L/C Issuer]

 

 

 

By

 

 

 

Name:

 

 

Title:]

 

 

 

[Consented to: [INCLUDE IF REQUIRED PURSUANT TO SECTION 10.06(B) OF THE CREDIT
AGREEMENT]

 

 

                                                                        , as
Borrower

 

 

 

By

 

 

 

Name:

 

 

Title:]

 

 

Exhibit A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

The Second Amended and Restated Credit Agreement dated as of March [  ], 2014
among the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global, CH2M
Constructors, and CHVENG, as co-borrowers, the Subsidiary Guarantors party
thereto, the Lenders party thereto, and Wells Fargo Bank, National Association
in its separate capacities as the Swing Line Lender and as the Administrative
Agent.

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

a.                                      Assignor.  The Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of the Assigned
Interest, (ii) the Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (A) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(B) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any Collateral thereunder, (C) the financial
condition of the Borrower, any of its Subsidiaries (including, without
limitation, any Subsidiary Guarantor) or Affiliates or any other Person
obligated in respect of any Loan Document or (D) the performance or observance
by the Borrower, any of its Subsidiaries (including, without limitation, any
Subsidiary Guarantor) or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

b.                                      Assignee. The Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement and the other Loan Documents, (ii) it meets all the
requirements to be a permitted assignee under Section 10.06(b) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.06(b) of the Credit Agreement), (iii) from and after the Effective
Date, it will be bound by the provisions of the Credit Agreement and the other
Loan Documents, including, without limitation, the Intercreditor Agreement, as a
Lender thereunder and, to the extent of the Assigned Interest, will have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement and the Intercreditor Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01 of the Credit
Agreement, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lending Party and based on such documents and information as it has deemed
appropriate, made its own credit

 

Exhibit A-5

--------------------------------------------------------------------------------


 

analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lending Party,
and based on such documents and information as it will deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent will make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.(1)

 

3.                                      General Provisions.  This Assignment and
Assumption will be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns. This Assignment and Assumption may
be executed in any number of counterparts, which together will constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy will be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption will be governed by, and construed in accordance with, the law of
the State of New York.

 

--------------------------------------------------------------------------------

(1)  The Administrative Agent should consider whether this method conforms to
its systems. In some circumstances, the following alternative language may be
appropriate: “From and after the Effective Date, the Administrative Agent will
make all payments in respect of [ the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] will make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.”

 

Exhibit A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

                    , 201  

 

To:                           Wells Fargo Bank, National Association, as
Administrative Agent
                                      
                                      
Attention:                       
Telephone:                     
Facsimile:                      

 

Re:                             The Second Amended and Restated Credit Agreement
dated as of March [  ], 2014 (as the same may from time to time be amended,
modified or supplemented or restated, the “Credit Agreement”), among CH2M HILL
COMPANIES, LTD., a Delaware corporation (the “Parent”), CH2M HILL, INC., a
Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a
California corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware
corporation (“CH2M Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation
(“CH2M Global”), CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M
Constructors”), and CHVENG, LLC, a Delaware limited liability company (“CHVENG,”
and together with the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and
CH2M Constructors, each a “Borrower,” and, collectively, the “Borrowers”), as
borrowers, the Subsidiary Guarantors party thereto, the several financial
institutions party thereto as Lenders, and Wells Fargo Bank, National
Association, in its separate capacities as Swing Line Lender and as
Administrative Agent on behalf and for the benefit of the Credit Group.

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement.  Capitalized terms used in this
Compliance Certificate have the same meaning when used herein as given to them
in the Credit Agreement.

 

Pursuant to Section 6.01(c) of the Credit Agreement, the Parent, by its
undersigned Responsible Officer, acting solely in such capacity, hereby
certifies that the information furnished in Schedule 1 attached hereto and
incorporated herein by this reference was true, accurate and complete as of the
last date of the Fiscal Period immediately preceding the date of this Compliance
Certificate and that:

 

1.                                      The undersigned Responsible Officer is
the duly appointed                         of the Parent and has responsibility
for the financial affairs of the Parent and its Subsidiaries.

 

2.                                      The undersigned Responsible Officer has
reviewed the terms of the Credit Agreement, the Notes and the Credits and has
made, or caused to be made under his or her supervision, a review in reasonable
detail of the transactions and financial condition of the Parent and its
Subsidiaries during the accounting period covered by the financial statements
most

 

Exhibit B-1

--------------------------------------------------------------------------------


 

recently delivered to the Administrative Agent pursuant to Sections 6.01(a) and
6.01(b), as applicable, of the Credit Agreement.

 

3.                                      Each of the representations and
warranties of each Borrower and each other Loan Party contained in Article V of
the Credit Agreement or any other Loan Document are true and correct in all
material respects (except that such materiality qualifier will not be applicable
to any portion of any representation and warranty that is already qualified or
modified by materiality in the text thereof) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they will be true and correct in all material
respects (except that such materiality qualifier will not be applicable to any
portion of any representation and warranty that is already qualified or modified
by materiality in the text thereof) as of such earlier date, and except that for
purposes of Section 4.02 of the Credit Agreement, the representations and
warranties contained in Section 5.10 of the Credit Agreement will be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement.

 

4.                                      Such reviews have not disclosed the
existence during or at the end of such accounting period, and the undersigned
does not have knowledge of the existence as of the date hereof of any Default or
Event of Default, except for such conditions or events listed on Schedule 2
attached hereto, specifying the nature and period of existence thereof and what
action Borrower has taken, or is taking and proposes to take, if any, with
respect thereto.

 

5.                                      Schedule 3 attached hereto describes all
transactions permitted by Section 7.05(j) of the Credit Agreement with respect
to Program Receivables.

 

6.                                      Schedule 4 attached hereto contains a
description of transactions permitted by Sections 7.04(a), (b) and (e) of the
Credit Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this         day of                               ,       .

 

 

CH2M HILL COMPANIES, LTD.

 

a Delaware corporation

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

Exhibit B-3

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

 

Dated                        , 201 

 

FINANCIAL COVENANTS OF BORROWER

 

I.                              Minimum Consolidated Fixed Charge Coverage Ratio
(Section 7.14(a)). Maintain a Consolidated Fixed Charge Coverage Ratio, as
determined as of the last day of each Fiscal Period, of not less than 1.50:1.00.

 

a.                                           Consolidated Adjusted EBITDA
(calculated as follows for such period:)

 

i.

Consolidated Net Income

 

$                              

 

 

 

 

ii.

Consolidated Interest Expense

 

$                              

 

 

 

 

iii.

amounts treated as expenses for such period for depreciation and the
amortization of intangibles of any kind

 

$                              

 

 

 

 

iv.

Federal, state, local and foreign taxes on or measured by income accrued by the
Parent and its Consolidated Subsidiaries during such period net of any Federal,
state, local and foreign income tax credits of the Parent and its Consolidated
Subsidiaries for such period

 

$                              

 

 

 

 

v.

expenses associated with the non-cash portion of all share-based compensation

 

$                              

 

 

 

 

vi.

charges related to:

 

 

 

(A) restructuring

 

$                              

 

(B) asset impairment

 

$                              

 

(C) non-cash estimate project losses (including non-extraordinary items)

 

$                              

 

 

 

 

vii.

other (A) extraordinary expenses

 

$                              

 

(B) non-recurring expenses actually paid in cash during such period in an
aggregate amount not to exceed $10,000,000 in any Fiscal Year

 

$                              

 

 

 

 

viii.

to the extent included in Line I(a)(vi),
cash payments related to:

 

 

 

(A) restructuring

 

$                              

 

(B) asset impairment

 

$                              

 

(C) non-cash estimate project losses (including non-extraordinary items)

 

$                              

 

 

 

 

ix.

to the extent included in calculating
Consolidated Net Income, other

 

 

 

(A) extraordinary gains

 

$                              

 

Exhibit B-4

--------------------------------------------------------------------------------


 

 

(B) non-recurring gains

 

$                              

 

 

 

 

x.

Consolidated Adjusted EBITDA (the sum of Lines I(a)(i) through I(a)(vii) minus,
Lines I(a)(viii) through I(a)(ix))

 

$                              

 

 

 

 

b.

Consolidated Lease Expense

 

$                              

 

 

 

 

c.

Consolidated Adjusted EBITDAR (Line I(a)(x) plus Line I(b))

 

$                              

 

 

 

 

d.

Consolidated Interest Expense (from Line I(a)(ii))

 

$                              

 

 

 

 

e.

Current Portion of Consolidated Long Term Debt

 

$                              

 

 

 

 

f.

cash dividends accrued on preferred stock, to the extent that such preferred
stock is treated as equity pursuant to GAAP

 

$                              

 

 

 

 

g.

Consolidated Fixed Charge Coverage Ratio (Line I(c) divided by the sum of Line
I(b), Line I(d), Line I(e) and Line I(f)

 

$                      :1.00

 

Annex A attached hereto contains all calculations supporting the amounts
reported above for the four consecutive Fiscal Periods ending on the date
hereof.

 

II.                         Maximum Consolidated Leverage Ratio
(Section 7.14(b)).  Maintain a Consolidated Leverage Ratio, as determined as of
the last day of each Fiscal Period, of not greater than 3.00:1.00(4); provided
that (i) beginning with the Fiscal Period in which the Loan Parties begin to
temporarily cease billing federal clients in connection with the completion of
the Enterprise Upgrade and continuing through the end of the next Fiscal Period,
the Consolidated Leverage Ratio at the end of each such Fiscal Period shall be
no greater than 3.25:1.00 and (ii) following the date on which the aggregate
amount of all Qualified Acquisitions consummated during the prior twelve month
period is equal to or greater than $150,000,000, the Consolidated Leverage Ratio
at the end of each of the four (4) Fiscal Periods following such date, shall be
no greater than 3.25:1.00.

 

a.                                      Numerator in definition of Consolidated
Leverage Ratio (calculated as follows for such period):

 

--------------------------------------------------------------------------------

(4)  Consolidated Total Funded Debt will not include (without duplication)
(1) Indebtedness in respect of Swap Contracts, including the Swap Termination
Value thereof, (2) obligations to the extent that such obligations are indirect,
contingent obligations (other than L/C Obligations and contingent obligations
with respect to the undrawn face amount of any Credit) or (3) any Performance
Credit, but only to the extent that the face amount of such Performance Credit
is less than $20,000,000.

 

Exhibit B-5

--------------------------------------------------------------------------------


 

i.

outstanding principal amount of all obligations, whether current or long term,
for borrowed money (including all Obligations under the Credit Agreement) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments

 

$                              

 

 

 

 

ii.

direct obligations arising under letters of credit (whether standby or
commercial), bankers’ acceptances, bank guaranties and other financial
guarantees (to include (A) all issued and outstanding Performance Credits which
have a face amount that equals or exceeds $20,000,000 and (B), with respect to
each outstanding JV Letter of Credit, only the portion of the JV Letter of
Credit Face Amount thereof that is recourse to the Borrowers, determined in
accordance with Section 2.04(k) of the Credit Agreement)

 

$                              

 

 

 

 

iii.

Attributable Debt in respect of all Capitalized Leases

 

$                              

 

 

 

 

iv.

without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in Lines II(a)(i) through II(a)(iii)

 

$                              

 

 

 

 

v.

all obligations in respect of Disqualified Equity Interests which became due
during the period ending on the date of this Certificate

 

$                              

 

 

 

 

vi.

all Indebtedness of the types referred to in Items II(a)(I) through II(a)(v) of
any partnership or Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which the Parent or any of its
Consolidated Subsidiaries is a general partner or joint venturer, unless such
Indebtedness is expressly made nonrecourse to the Parent or such Subsidiaries

 

$                              

 

 

 

 

vii.

Consolidated Total Funded Debt (the sum of Lines II(a)(i) through II(a)(vi))

 

$                              

 

 

 

b.

Denominator in definition of Consolidated Leverage Ratio (calculated as follows
for such period):

 

 

 

 

 

i.

Consolidated Adjusted EBITDA
(from Line I(a)(x))

 

$                              

 

 

 

c.

Consolidated Leverage Ratio
Line II(a)(vii) divided by Line II(b)(i))

 

 

 

Exhibit B-6

--------------------------------------------------------------------------------


 

Annex B attached hereto contains all calculations supporting the amounts
reported above for the four consecutive Fiscal Periods ending on the date
hereof.

 

Exhibit B-7

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO COMPLIANCE CERTIFICATE

 

Dated                        , 201 

 

LIST OF EXCEPTIONS

 

Condition(s) or event(s) constituting a Default or Event of Default:

 

Period of Existence:

 

Remedial action with respect to such condition or event:

 

Exhibit B-8

--------------------------------------------------------------------------------


 

SCHEDULE 3 TO COMPLIANCE CERTIFICATE

 

Dated                        , 201 

 

Program Receivables

 

1.                          Aggregate face amount of Program Receivables sold
pursuant to all Permitted Receivables

 

 

Financings made since the Closing Date:

 

$                              ;

 

 

 

2.                          Aggregate Eligible Receivables as of
                        , 201 :

 

$                              ;

 

 

 

3.                          Line 1 divided by Line 2:

 

                      %;

 

 

 

4.                          Consolidated Leverage Ratio from Line II(c) of
Schedule 1:

 

                  :1.00;(5)

 

--------------------------------------------------------------------------------

(5)  If Line 4 is greater than 2.50:1.00, then Line 3 should be less than or
equal to 15%.  If Line 4 is less than or equal to 2.50:1.00, then line 3 should
be less than or equal to 25%.

 

Exhibit B-9

--------------------------------------------------------------------------------


 

SCHEDULE 4 TO COMPLIANCE CERTIFICATE

 

Dated                        , 201 

 

Fundamental Changes

 

1.                                      Describe any mergers between (a) any
Borrower or Significant Subsidiary which is a Loan Party and (b) a Domestic
Subsidiary (Section 7.04(a) of the Credit Agreement):

 

Parties to merger:

 

 

 

Surviving Entity:

 

 

 

Date of Merger: :

 

 

2.                                      Describe any mergers between (a) any
Significant Subsidiary and (b) any Loan Party (Section 7.04(b) of the Credit
Agreement): Parties to merger:

 

Parties to merger:

 

 

 

Surviving Entity:

 

 

 

Date of Merger: :

 

 

3.                                      Describe any liquidation or dissolution
of any Subsidiary (Section 7.04(e) of the Credit Agreement):

 

Name of Subsidiary liquidated or dissolved:

 

 

Name of Loan Party or Domestic Subsidiary to whom assets of the

liquidated or dissolved Subsidiary were transferred:

 

 

Date of dissolution or liquidation:

 

 

Exhibit B-10

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                                 , 201 , is
entered into and made by
                                                                           ,
a                                  corporation (the “Additional Obligor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate capacity as
Administrative Agent (in such capacity, the “Administrative Agent”), on behalf
and for the benefit of the Credit Parties under and as defined in the Credit
Agreement referred to below.  All capitalized terms not defined herein will have
the meaning ascribed to them in such Credit Agreement.

 

RECITALS

 

1.                                      CH2M HILL COMPANIES, LTD., a Delaware
corporation (the “Parent”), CH2M HILL, INC., a Florida corporation (“CH2M
Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a California corporation
(“OMI”), CH2M HILL ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”),
CH2M HILL GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and CHVENG,
LLC, a Delaware limited liability company (“CHVENG,” and together with the
Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each
a “Borrower,” and, collectively, the “Borrowers”) and the Subsidiary Guarantors
party thereto have entered into that Second Amended and Restated Credit
Agreement dated as of March [_], 2014 (as the same may from time to time be
amended, modified, supplemented or restated, the “Credit Agreement”) with the
several financial institutions party to this Agreement as Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its separate capacities as Swing Line
Lender and as Administrative Agent on behalf and for the benefit of the Credit
Group, pursuant to which the Lending Parties agreed to make certain Credit
Extensions to the Borrowers on behalf and for the benefit of the Borrowers and
the Subsidiary Guarantors up to an initial aggregate available principal amount
of $1,100,000,000 on the terms and subject to the conditions set forth therein
and the other Loan Documents.

 

2.                                      Pursuant to Section 10.15 of the Credit
Agreement, each of the Subsidiary Guarantors party to the Credit Agreement have,
jointly and severally, unconditionally and irrevocably guaranteed the full and
prompt payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) and performance of the
Obligations (defined therein as the “Guaranteed Obligations”).

 

3.                                      Section 6.12 of the Credit Agreement
requires that each direct and indirect Domestic Subsidiary that constitutes a
Material Subsidiary or that becomes a Material Subsidiary will become a
Subsidiary Guaranty by executing and delivering to Administrative Agent this
Joinder Agreement.

 

4.                                      Additional Obligor is a wholly owned
[direct][indirect] Material Subsidiary and currently obtains and enjoys will
continue to obtain and enjoy substantial direct and indirect

 

Exhibit C-1

--------------------------------------------------------------------------------


 

benefit from the Credit Extensions made and issued by the Lending Parties
pursuant to the Credit Agreement.

 

5.                                      The Additional Obligor has agreed to
execute and deliver this Joinder Agreement in order to become a Subsidiary
Guarantor party to the Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt of which is hereby confirmed, IT IS
AGREED:

 

a.                                      Joined as Subsidiary Guarantor to Credit
Agreement.  By executing and delivering this Joinder Agreement, the Additional
Obligor, as provided in Section 10.15 of the Credit Agreement, hereby becomes a
party to the Credit Agreement as a Subsidiary Guarantor thereunder with the same
force and effect as if originally named therein as a Subsidiary Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Subsidiary Guarantor thereunder.  The
information set forth in Annex I-A hereto is hereby added to the information set
forth in the schedules to the Credit Agreement.  The Additional Obligor hereby
represents and warrants that each of the representations and warranties
contained in Article V of the Credit Agreement, with respect to itself, is true
and correct on and as the date hereof (after giving effect to this Joinder
Agreement) as if made on and as of such date.

 

b.                                      GOVERNING LAW.  THIS JOINDER AGREEMENT
WILL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

[ADDITIONAL OBLIGOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

Attention:

 

 

Tel:

 

 

Facsimile:

 

 

Exhibit C-3

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit C-4

--------------------------------------------------------------------------------


 

 

Annex I-A

to

Joinder Agreement

 

Supplement to Credit Agreement Disclosure Schedules

 

Exhibit C-5

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF LOAN NOTICE

 

                     , 201   

 

To:                           Wells Fargo Bank, National Association, as
Administrative Agent
                                     
                                     
Attention:                     
Telephone:                   
Facsimile:                    

 

Re:                             The Second Amended and Restated Credit Agreement
dated as of March [   ], 2014 (as the same may from time to time be amended,
modified or supplemented or restated, the “Credit Agreement”), among CH2M HILL
COMPANIES, LTD., a Delaware corporation (the “Parent”), CH2M HILL, INC., a
Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a
California corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware
corporation (“CH2M Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation
(“CH2M Global”), CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M
Constructors”), and CHVENG, LLC, a Delaware limited liability company (“CHVENG,”
and together with the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and
CH2M Constructors, each a “Borrower,” and, collectively, the “Borrowers”), the
Subsidiary Guarantors party thereto, the several financial institutions party
thereto as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate
capacities as Swing Line Lender and as Administrative Agent on behalf and for
the benefit of the Credit Group.

 

Ladies and Gentlemen:

 

1.                                      The Borrowers request (select one):

 

a.                                      A Borrowing of Revolving Credit Loans

 

b.                                      A conversion or continuation of
Revolving Credit Loans

 

2.                                      The designated [funding date][date of
conversion/continuation], which will be a Business Day, of the requested
[Borrowing] [conversion/continuation] is                                  ,
201         .

 

3.                                      The aggregate amount of the requested
[Borrowing] [conversion/continuation] is [$                             ]
[                             [choose Alternative Currency]].

 

4.                                      The requested [Borrowing]
[conversion/continuation] will consist of $                      of Base Rate
Loans and $                        [                             [choose
Alternative Currency]] of Eurodollar Loans.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

5.                                      The duration of the Interest Period for
the Eurodollar Rate Loans included in the requested [Borrowing]
[conversion/continuation] will be              months.

 

6.                                      The designated deposit account to which
proceeds of the Loans are to be transferred together with wiring instructions
are:

 

Bank:

[                                        

]

Account No.:

[                                        

]

ABA No.:

[                                        

]

Reference:

[                                        

]

 

The undersigned Administrative Borrower, on behalf of the Borrowers, hereby
certifies that the following statements are true on the date hereof, and will be
true on the date of the requested Borrowing, before and after giving effect
thereto and to the application of the proceeds therefrom:

 

a.                                      each of the representations and
warranties of each Borrower and each other Loan Party contained in Article V of
the Credit Agreement or any other Loan Document are true and correct in all
material respects (except that such materiality qualifier will not be applicable
to any portion of any representation and warranty that is already qualified or
modified by materiality in the text thereof) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they will be true and correct in all material
respects (except that such materiality qualifier will not be applicable to any
portion of any representation and warranty that is already qualified or modified
by materiality in the text thereof) as of such earlier date, and except that for
purposes of Section 4.02 of the Credit Agreement, the representations and
warranties contained in Section 5.10 of the Credit Agreement will be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement;

 

b.                                      no Default or Event of Default exists as
of the date hereof, or will result from the Credit Extension requested to be
made or issued on the designated funding date or from the application of the
proceeds thereof;

 

c.                                       no Material Adverse Effect has occurred
since December 31, 2013; [and]

 

d.                                      after giving effect to any Revolving
Credit Borrowing in an Alternative Currency, the Total Revolving Credit
Outstandings in Alternative Currencies will not exceed the Alternative Currency
Available Credit; and

 

e.                                       after giving effect to any Revolving
Credit Borrowing, the Total Revolving Credit Outstandings will not exceed the
Aggregate Revolving Credit Commitments.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

 

CH2M HILL COMPANIES, LTD.

 

a Delaware corporation, as Administrative Borrower

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

Exhibit D-3

--------------------------------------------------------------------------------


 

Exhibit E-l

 

FORM OF REVOLVING LOAN NOTE

 

([Name of Lender])

 

U.S. $[                      ]

March [   ], 2014

 

CH2M HILL COMPANIES, LTD., a Delaware corporation (the “Parent”), CH2M
HILL, INC., a Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT
INTERNATIONAL, INC., a California corporation (“OMI”), CH2M HILL
ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”), CH2M HILL
GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and CHVENG,
LLC, a Delaware limited liability company (“CHVENG,” and together with the
Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each
a “Borrower,” and, collectively, the “Borrowers”), FOR VALUE RECEIVED, each
hereby promises, on a joint and several basis, to pay to the order of [NAME OF
LENDER] (the “Lender”), in lawful money of the United States of America, the
aggregate principal amount of all Revolving Credit Loans made or advanced by the
Lender under the Revolving Credit Facility (such Revolving Credit Loans made by
the Lender being referred to herein as the “Lender Advances”) made or maintained
by the Lender pursuant to the Credit Agreement (as defined below), payable on
the dates, in the amounts and in the manner set forth below.

 

This promissory note (this “Note”) is one of the Notes referred to in that
Second Amended and Restated Credit Agreement dated as of March [   ], 2014 (as
the same may from time to time be amended, modified, supplemented or restated,
the “Credit Agreement”), by and among the Borrowers, as co-borrowers, the
Subsidiary Guarantors party thereto, the several financial institutions party to
this Agreement as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
separate capacities as Swing Line Lender and as Administrative Agent on behalf
and for the benefit of the Credit Group.  All capitalized terms used but not
defined herein will have the meaning given to them in the Credit Agreement.

 

1.                                      Principal Payments.  All payments of the
principal amount of the Lender Advances will be made in lawful money of the
United States of America and will be due and payable on the date(s) determined
pursuant to the Credit Agreement.

 

2.                                      Interest Rate.  The Borrowers further
promise, on a joint and several basis, to pay interest on the sum of the daily
unpaid principal balance of the Lender Advances outstanding on each day in
lawful money of the United States of America, from the date of this Note until
all such principal amounts will have been repaid in full, which interest will be
payable at the rates per annum and on the dates determined pursuant to the
Credit Agreement.

 

3.                                      Place Of Payment.  All amounts payable
hereunder will be payable by wire transfer to the Administrative Agent, on
behalf and for the benefit of the Lender, at the Administrative Agent’s Office,
or such other place of payment as may be specified by the Lender in writing.

 

Exhibit E-1-1

--------------------------------------------------------------------------------


 

4.                                      Application Of Payments; Acceleration. 
Payments on this Note will be applied in the manner set forth in the Credit
Agreement.  Without limiting the generality of Section 1 of this Note, the
Credit Agreement contains provisions for acceleration of the maturity of the
principal amount of the Lender Advances upon the occurrence of certain stated
events.

 

Each Lender Advance made by the Lender to the Borrowers pursuant to the Credit
Agreement will be recorded by the Lender on its books and records, including the
Register.  The failure of the Lender to record any repayment made on account of
the principal balance thereof will not limit or otherwise affect the joint and
several obligations of the Borrowers under this Note and under the Credit
Agreement to pay the principal, interest and other amounts due and payable
thereunder.

 

Any principal repayment of or interest payment on the Lender Advances not paid
when due or within the applicable cure period, if any, whether at stated
maturity, by acceleration or otherwise, will thereafter bear interest at the
Default Rate determined pursuant to Section 2.09(b) of the Credit Agreement.

 

5.                                      Default.  The Borrowers’ failure to pay
timely any of the principal amount due under this Note when the same becomes due
and payable or within three Business Days thereafter or failure to pay timely
any accrued interest due under this Note on the date the same becomes due and
payable or within three Business Days thereafter will constitute a default under
this Note.  Upon the occurrence of a default hereunder or an Event of Default
under the Credit Agreement or any of the other Loan Documents, all unpaid
principal, accrued interest and other amounts owing hereunder will be
collectible the Administrative Agent, on behalf and for the benefit of the
Lender, pursuant to the Credit Agreement and applicable law.

 

6.                                      Waiver.  Each Borrower hereby waives
presentment and demand for payment, notice of dishonor, protest and notice of
protest of this Note, and will pay all costs of collection when incurred by or
on behalf of the Lender, including, without limitation, reasonable attorneys’
fees, costs and other expenses.

 

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

 

7.                                      Governing Law.  This Note will be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

8.                                      Successors And Assigns.  The provisions
of this Note will inure to the benefit of, and be binding on, any successor to
any of the Borrowers and will extend to any holder hereof.

 

[signature pages follow]

 

Exhibit E-1-2

--------------------------------------------------------------------------------


 

BORROWERS:

 

CH2M HILL COMPANIES, LTD.

 

CH2M HILL, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

CHVENG, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Exhibit E-1-3

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF SWING LINE LOAN NOTE

 

(Wells Fargo Bank, National Association)

 

U.S. $[                    ]

March [   ], 2014

 

CH2M HILL COMPANIES, LTD., a Delaware corporation (the “Parent”), CH2M
HILL, INC., a Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT
INTERNATIONAL, INC., a California corporation (“OMI”), CH2M HILL
ENGINEERS, INC., a Delaware corporation (“CH2M Engineers”), CH2M HILL
GLOBAL, INC., a Delaware corporation (“CH2M Global”), CH2M HILL
CONSTRUCTORS, INC., a Delaware corporation (“CH2M Constructors”), and CHVENG,
LLC., a Delaware limited liability company (“CHVENG” and together with the
Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and CH2M Constructors, each
a “Borrower,” and, collectively, the “Borrowers”), FOR VALUE RECEIVED, each
hereby promises, on a joint and several basis, to pay to the order of WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Swing Line Lender”), in lawful money of
the United States of America, the aggregate principal amount of all Loans made
or advanced by the Swing Line Lender constituting Swing Line Loans (such Swing
Line Loans made by the Swing Line Lender being referred to herein as the “Swing
Line Borrowings”) made or maintained by the Lender pursuant to the Credit
Agreement (as defined below), payable on the dates, in the amounts and in the
manner set forth below.

 

This promissory note (this “Note”) is one of the Notes referred to in that
Second Amended and Restated Credit Agreement dated as of March [   ], 2014 (as
the same may from time to time be amended, modified, supplemented or restated,
the “Credit Agreement”), by and among the Borrowers, as co-borrowers, the
Subsidiary Guarantors party thereto, the several financial institutions party to
this Agreement as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
separate capacities as Swing Line Lender and as Administrative Agent on behalf
and for the benefit of the Credit Group. All capitalized terms used but not
defined herein will have the meaning given to them in the Credit Agreement.

 

1.                                      Principal Payments.  All payments of the
principal amount of the Swing Line Borrowings will be made in lawful money of
the United States of America and will be due and payable on the
date(s) determined pursuant to the Credit Agreement.

 

2.                                      Interest Rate.  The Borrowers further
promise on a joint and several basis to pay interest on the sum of the daily
unpaid principal balance of the Swing Line Borrowings outstanding on each day in
lawful money of the United States of America, from the date of this Note until
all such principal amounts will have been repaid in full, which interest will be
payable at the rates per annum and on the dates determined pursuant to the
Credit Agreement.

 

3.                                      Place Of Payment. Subject to the
following sentence, all amounts payable hereunder will be payable by wire
transfer to the Administrative Agent, on behalf and for the benefit of the Swing
Line Lender, at the Administrative Agent’s Office, or such other place of
payment as may be specified by the Swing Line Lender in writing.

 

Exhibit E-2-1

--------------------------------------------------------------------------------


 

In addition to the repayment of Swing Line Loans pursuant to the foregoing
sentence, the Borrowers may repay a Swing Line Loan made pursuant to subsection
2.05(g) in accordance with the provisions of the Cash Sweep Agreements
concerning the manner, time, amount and place of payment for such Swing Line
Loan.

 

4.                                      Application Of Payments; Acceleration. 
Payments on this Note will be applied in the manner set forth in the Credit
Agreement.  Without limiting the generality of Section 1 of this Note, the
Credit Agreement contains provisions for acceleration of the maturity of the
principal amount of the Swing Line Borrowings upon the occurrence of certain
stated events.

 

Each Swing Line Borrowing made by the Swing Line Lender to the Borrowers
pursuant to the Credit Agreement will be recorded by the Swing Line Lender on
its books and records, including the Register.  The failure of the Swing Line
Lender to record any repayment made on account of the principal balance thereof
will not limit or otherwise affect the joint and several obligations of the
Borrowers under this Note and under the Credit Agreement to pay the principal,
interest and other amounts due and payable thereunder.

 

Any principal repayment of or interest payment on the Swing Line Borrowings not
paid when due or within the applicable cure period, if any, whether at stated
maturity, by acceleration or otherwise, will thereafter bear interest at the
Default Rate determined pursuant to Section 2.09(b) of the Credit Agreement.

 

5.                                      Default.  The Borrowers’ failure to pay
timely any of the principal amount due under this Note when the same becomes due
and payable or within three Business Days thereafter or failure to pay timely
any accrued interest due under this Note on the date the same becomes due and
payable or within three Business Days thereafter will constitute a default under
this Note.  Upon the occurrence of a default hereunder or an Event of Default
under the Credit Agreement or any of the other Loan Documents, all unpaid
principal, accrued interest and other amounts owing hereunder will be
collectible by the Administrative Agent, on behalf and for the benefit of the
Swing Line Lender, pursuant to the Credit Agreement and applicable law.

 

6.                                      Waiver.  Each Borrower hereby waives
presentment and demand for payment, notice of dishonor, protest and notice of
protest of this Note, and will pay all costs of collection when incurred by or
on behalf of the Swing Line Lender, including, without limitation, reasonable
attorneys’ fees, costs and other expenses.

 

The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law.

 

7.                                      Governing Law.  This Note will be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

8.                                      Successors And Assigns.  The provisions
of this Note will inure to the benefit of, and be binding on, any successor to
any of the Borrowers and will extend to any holder hereof.

 

Exhibit E-2-2

--------------------------------------------------------------------------------


 

BORROWERS:

 

CH2M HILL COMPANIES, LTD.

 

CH2M HILL, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

OPERATIONS MANAGEMENT INTERNATIONAL, INC.

 

CH2M HILL ENGINEERS, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

CH2M HILL GLOBAL, INC.

 

CH2M HILL CONSTRUCTORS, INC.

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

CHVENG, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Exhibit E-2-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                            

 

To:                           Wells Fargo Bank, National Association, as
Administrative Agent
                                       
                                       
Attention:                       
Telephone:                     
Facsimile:                      

 

Re:                             The Second Amended and Restated Credit Agreement
dated as of March [   ], 2014 (as the same may from time to time be amended,
modified or supplemented or restated, the “Credit Agreement”), among CH2M HILL
COMPANIES, LTD., a Delaware corporation (the “Parent”), CH2M HILL, INC., a
Florida corporation (“CH2M Inc.”), OPERATIONS MANAGEMENT INTERNATIONAL, INC., a
California corporation (“OMI”), CH2M HILL ENGINEERS, INC., a Delaware
corporation (“CH2M Engineers”), CH2M HILL GLOBAL, INC., a Delaware corporation
(“CH2M Global”), CH2M HILL CONSTRUCTORS, INC., a Delaware corporation (“CH2M
Constructors”), and CHVENG, LLC, a Delaware limited liability company (“CHVENG”;
and together with the Parent, CH2M Inc., OMI, CH2M Engineers, CH2M Global and
CH2M Constructors, each a “Borrower,” and, collectively, the “Borrowers”), the
Subsidiary Guarantors party thereto, the several financial institutions party
thereto as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its separate
capacities as Swing Line Lender and as Administrative Agent on behalf and for
the benefit of the Credit Group.

 

Ladies and Gentlemen:

 

The undersigned Administrative Borrower, on behalf of the Borrowers, refers to
the Credit Agreement, the terms defined therein used herein as defined, and
hereby gives notice irrevocably, pursuant to Section 2.05(b) of the Credit
Agreement, of a requested Borrowing of a Swing Line Loan by Borrower as
specified herein:

 

1.                                      The requested date (the “Requested
Borrowing Date”), which will be a Business Day, for the funding of the requested
Borrowing of a Swing Line Loan is                           , 201      .

 

2.                                      The aggregate amount of the requested
Borrowing of a Swing Line Loan is $                       .

 

3.                                      The wire instructions for the deposit
account to which proceeds of the requested Borrowing of a Swing Line Loan are to
be disbursed are as follows:

 

Bank:

[                                        

]

Account No.:

[                                        

]

ABA No.:

[                                        

]

Reference:

[                                        

]

 

Exhibit F-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

a.                                      each of the representations and
warranties of each Borrower and each other Loan Party contained in Article V of
the Credit Agreement or any other Loan Document are true and correct in all
material respects (except that such materiality qualifier will not be applicable
to any portion of any representation and warranty that is already qualified or
modified by materiality in the text thereof) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they will be true and correct in all material
respects (except that such materiality qualifier will not be applicable to any
portion of any representation and warranty that is already qualified or modified
by materiality in the text thereof) as of such earlier date, and except that for
purposes of Section 4.02 of the Credit Agreement, the representations and
warranties contained in Section 5.10 of the Credit Agreement will be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement;

 

b.                                      no Default or Event of Default exists as
of the date hereof, or will result from the Swing Line Borrowing requested to be
made on the designated funding date or from the application of the proceeds
thereof;

 

c.                                       no Material Adverse Effect has occurred
since December 31, 2013; and

 

d.                                      the requested Borrowing of a Swing Line
Loan, together with the Outstanding Amount of all Swing Loan Loans as of the
Requested Borrowing Date, does not exceed an amount equal to the lesser of
(i) Swing Line Sublimit and (ii) the maximum amount permitted under
Section 2.02(a) of the Credit Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit F-2

--------------------------------------------------------------------------------


 

 

CH2M HILL COMPANIES, LTD.

 

a Delaware corporation, as Administrative Borrower

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

Exhibit F-3

--------------------------------------------------------------------------------